


THIRD AMENDED AND RESTATED INDENTURE
HLSS SERVICER ADVANCE RECEIVABLES TRUST II
as Issuer
and
DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary


and


HLSS HOLDINGS, LLC,
as Administrator and as Servicer (on and after the MSR Transfer Date)


and


OCWEN LOAN SERVICING, LLC,
as a Subservicer and as Servicer (prior to the MSR Transfer Date),


and
BARCLAYS BANK PLC,
as Administrative Agent


Dated as of January 19, 2015
____________________
HLSS SERVICER ADVANCE RECEIVABLES TRUST II
ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article I
 
 
 
 
 
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
5
Section 1.1.
Definitions.
5
Section 1.2.
Interpretation.
46
Section 1.3.
Compliance Certificates and Opinions.
46
Section 1.4.
Form of Documents Delivered to Indenture Trustee.
47
Section 1.5.
Acts of Noteholders.
47
Section 1.6.
Notices, etc., to Indenture Trustee, Issuer, Administrator and the
Administrative Agent.
48
Section 1.7.
Notices to Noteholders; Waiver.
49
Section 1.8.
Administrative Agent.
49
Section 1.9.
Effect of Headings and Table of Contents.
51
Section 1.10.
Successors and Assigns.
51
Section 1.11.
Severability of Provisions.
51
Section 1.12.
Benefits of Indenture.
51
Section 1.13.
Governing Law.
51
Section 1.14.
Counterparts.
52
 
 
 
Article II
 
 
 
 
 
THE TRUST ESTATE
52
Section 2.1.
Contents of Trust Estate.
52
Section 2.2.
Receivable Files.
54
Section 2.3.
Indemnity Payments for Receivables Upon Breach.
56
Section 2.4.
Duties of Custodian with Respect to the Receivables Files.
57
Section 2.5.
Application of Trust Money.
58
 
 
 
Article III
 
 
 
 
 
ADMINISTRATION OF RECEIVABLES; REPORTING TO INVESTORS
58
Section 3.1.
Duties of the Calculation Agent.
58
Section 3.2.
Reports by Administrator and Indenture Trustee.
62
Section 3.3.
Annual Statement as to Compliance; Notice of Default; Agreed Upon Procedures
Reports.
66
Section 3.4.
Access to Certain Documentation and Information.
69
Section 3.5.
Indenture Trustee to Make Reports Available.
71
 
 
 


i

--------------------------------------------------------------------------------




Article IV
 
 
 
 
 
THE TRUST ACCOUNTS; PAYMENTS
72
Section 4.1.
Trust Accounts.
72
Section 4.2.
Collections and Disbursements of Advances by Servicer.
73
Section 4.3.
Funding of Additional Receivables.
75
Section 4.4.
Interim Payment Dates.
79
Section 4.5.
Payment Dates.
80
Section 4.6.
General Reserve Account.
85
Section 4.7.
Collection and Funding Account, Interest Accumulation Account, Fee Accumulation
Account and Target Amortization Principal Accumulation Account.
87
Section 4.8.
Note Payment Account.
88
Section 4.9.
Securities Accounts.
88
Section 4.10.
Notice of Adverse Claims.
91
Section 4.11.
No Gross Up.
91
Section 4.12.
Facility Early Amortization Events; Target Amortization Events
91
 
 
 
Article V
 
 
 
 
 
NOTE FORMS
92
Section 5.1.
Forms Generally.
92
Section 5.2.
Forms of Notes.
92
Section 5.3.
Form of Indenture Trustee’s Certificate of Authentication.
93
Section 5.4.
Book-Entry Notes.
93
Section 5.5.
Beneficial Ownership of Global Notes.
95
Section 5.6.
Notices to Depository.
96
 
 
 
Article VI
 
 
 
 
 
THE NOTES
96
Section 6.1.
General Provisions; Notes Issuable in Series; Terms of a Series or Class
Specified in an Indenture Supplement.
96
Section 6.2.
Denominations.
98
Section 6.3.
Execution, Authentication and Delivery and Dating.
99
Section 6.4.
Temporary Notes.
99
Section 6.5.
Registration, Transfer and Exchange.
100
Section 6.6.
Mutilated, Destroyed, Lost and Stolen Notes.
107
Section 6.7.
Payment of Interest; Interest Rights Preserved; Withholding Taxes.
108
Section 6.8.
Persons Deemed Owners.
108
Section 6.9.
Cancellation.
108


ii

--------------------------------------------------------------------------------




Section 6.10.
New Issuances of Notes.
109
 
 
 
Article VII
 
 
 
 
 
SATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUER OR
DEPOSITOR OR ORIGINATOR
111
Section 7.1.
Satisfaction and Discharge of Indenture.
111
Section 7.2.
Application of Trust Money.
112
Section 7.3.
Cancellation of Notes Held by the Issuer, the Depositor or the Receivables
Seller.
112
 
 
 
Article VIII
 
 
 
 
 
EVENTS OF DEFAULT AND REMEDIES
112
Section 8.1.
Events of Default.
112
Section 8.2.
Acceleration of Maturity; Rescission and Annulment.
116
Section 8.3.
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee.
118
Section 8.4.
Indenture Trustee May File Proofs of Claim.
118
Section 8.5.
Indenture Trustee May Enforce Claims Without Possession of Notes.
119
Section 8.6.
Application of Money Collected.
119
Section 8.7.
Sale of Collateral Requires Consent of Majority of All Noteholders.
120
Section 8.8.
Noteholders Have the Right to Direct the Time, Method and Place of Conducting
Any Proceeding for Any Remedy Available to the Indenture Trustee.
120
Section 8.9.
Limitation on Suits.
120
Section 8.10.
Unconditional Right of Noteholders to Receive Amounts Due on the Notes.
121
Section 8.11.
Restoration of Rights and Remedies.
121
Section 8.12.
Rights and Remedies Cumulative.
122
Section 8.13.
Delay or Omission Not Waiver.
122
Section 8.14.
Control by Noteholders.
122
Section 8.15.
Waiver of Past Defaults.
122
Section 8.16.
Sale of Trust Estate.
123
Section 8.17.
Undertaking for Costs.
124
Section 8.18.
Waiver of Stay or Extension Laws.
124
Section 8.19.
Notice of Waivers.
124
 
 
 
Article IX
 
 
 
 
 
THE ISSUER
125
Section 9.1.
Representations, Warranties and Certain Covenants of Issuer.
125
Section 9.2.
Liability of Issuer; Indemnities.
129


iii

--------------------------------------------------------------------------------




Section 9.3.
Merger or Consolidation, or Assumption of the Obligations, of the Issuer.
130
Section 9.4.
Issuer May Not Own Notes.
131
Section 9.5.
Covenants of Issuer.
131
 
 
 
Article X
 
 
 
 
 
THE ADMINISTRATOR AND SERVICER
135
Section 10.1.
Representations and Warranties of Administrator and Servicer.
135
Section 10.2.
Covenants of Administrator and Servicer.
137
Section 10.3.
Liability of Administrator and Servicer; Indemnities.
139
Section 10.4.
Merger or Consolidation, or Assumption of the Obligations, of the Administrator
or the Servicer.
141
 
 
 
Article XI
 
 
 
 
 
THE INDENTURE TRUSTEE
142
Section 11.1.
Certain Duties and Responsibilities.
142
Section 11.2.
Notice of Defaults.
143
Section 11.3.
Certain Rights of Indenture Trustee.
143
Section 11.4.
Not Responsible for Recitals or Issuance of Notes.
144
Section 11.5.
Reserved.
145
Section 11.6.
Money Held in Trust.
145
Section 11.7.
Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity.
145
Section 11.8.
Corporate Indenture Trustee Required; Eligibility.
146
Section 11.9.
Resignation and Removal; Appointment of Successor.
146
Section 11.10.
Acceptance of Appointment by Successor.
148
Section 11.11.
Merger, Conversion, Consolidation or Succession to Business.
148
Section 11.12.
Appointment of Authenticating Agent.
149
Section 11.13.
Tax Returns.
150
Section 11.14.
Representations and Covenants of the Indenture Trustee.
150
Section 11.15.
Indenture Trustee’s Application for Instructions from the Issuer.
151
 
 
 
Article XII
 
 
 
 
 
AMENDMENTS AND INDENTURE SUPPLEMENTS
151
Section 12.1.
Supplemental Indentures and Amendments Without Consent of Noteholders.
151
Section 12.2.
Supplemental Indentures and Amendments with Consent of Noteholders.
153
Section 12.3.
Execution of Amendments.
154
Section 12.4.
Effect of Amendments.
155
Section 12.5.
Reference in Notes to Indenture Supplements.
155


iv

--------------------------------------------------------------------------------




 
 
 
Article XIII
 
 
 
 
 
EARLY REDEMPTION OF NOTES
155
Section 13.1.
Optional Redemption.
155
Section 13.2.
Notice.
156
 
 
 
Article XIV
 
 
 
 
 
MISCELLANEOUS
157
Section 14.1.
No Petition.
157
Section 14.2.
No Recourse.
157
Section 14.3.
Tax Treatment.
157
Section 14.4.
Alternate Payment Provisions.
158
Section 14.5.
Termination of Obligations.
158
Section 14.6.
Final Distribution.
158
Section 14.7.
Derivative Counterparty, Supplemental Credit Enhancement Provider and Liquidity
Provider as Third-Party Beneficiaries.
159
Section 14.8.
Owner Trustee Limitation of Liability.
159
Section 14.9.
Split Servicing Agreements.
159
Section 14.10.
Consent and Acknowledgment of the Amendment.
160








v

--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS:
Appendix A
MSR Transfer Notice

Schedule 1
Designated Servicing Agreement Schedule

Schedule 1-A
Servicing Agreements

Schedule 2
Servicing Fee Advance Designated Servicing Agreement Schedule

Schedule 2-A
Servicing Fee Advance Designated Servicing Agreements which are also listed on
Schedule 1-A

Schedule 3
Designated Servicing Agreements that are Facility Eligible Servicing Agreements
until such time as they are eligible for Optional Termination

Schedule 3-A
Designated Servicing Agreements for which Servicing Fee Advances are Not
Reimbursable at Optional Termination

Schedule 4
Designated Servicing Agreements for which Advances are not Reimbursed on a FIFO
Basis

Schedule 5
Designated Servicing Agreements for which Advances are Loan-Level Receivables

Schedule 6
Designated Servicing Agreements for which Servicing Fee Advances are not
Reimbursed on a FIFO Basis

Schedule 7
Designated Servicing Agreements for which Servicing Fee Advances are Loan-Level
Receivables

Schedule 8
Designated Servicing Agreements for which Servicing Fee Advances are not
Reimbursed on a FIFO Basis and are Loan-Level Receivables

Schedule 9
Whole Loan Servicing Agreement Schedule

Schedule 10
Split Servicing Agreements

Schedule 11
Servicing Agreements

Exhibit A-1
Form of Global Rule 144A Note

Exhibit A-2
Form of Definitive Rule 144A Note

Exhibit A-3
Form of Global Regulation S Note

Exhibit A-4
Form of Definitive Regulation S Note


vi

--------------------------------------------------------------------------------




Exhibit B-1
Form of Transferee Certificate for Rule 144A Transfers of Notes

Exhibit B-2
Form of Transferee Certificate for Regulation S Transfers of Notes

Exhibit C
Form of Omnibus Notice to MBS Trustee/Notice of Assignment of Receivables

Exhibit D
Agreed Upon Procedures

Exhibit E
Form of Additional Transferee Certification for Transfer of Restricted Notes






vii

--------------------------------------------------------------------------------




THIS     THIRD AMENDED AND RESTATED INDENTURE (as amended, supplemented,
restated, or otherwise modified from time to time, the “Indenture”), is made and
entered into as of January 19, 2015 (the “Effective Date”), by and among HLSS
SERVICER ADVANCE RECEIVABLES TRUST II, a statutory trust organized under the
laws of the State of Delaware (the “Issuer”), DEUTSCHE BANK NATIONAL TRUST
COMPANY, a national banking association, in its capacity as Indenture Trustee
(the “Indenture Trustee”), and as Calculation Agent, Paying Agent and Securities
Intermediary (in each case, as defined below), HLSS HOLDINGS, LLC, a Delaware
limited liability company (“HLSS”), as Administrator (as defined below) on
behalf of the Issuer, as owner of the economics associated with the servicing
under the Designated Servicing Agreements (as defined below), and, from and
after the MSR Transfer Date (as defined below), as Servicer (as defined below)
under the Designated Servicing Agreements, OCWEN LOAN SERVICING, LLC, a Delaware
limited liability company (“OLS”), as a Subservicer (as defined below), and as
Servicer prior to the MSR Transfer Date, and BARCLAYS BANK PLC, a public limited
company formed under the laws of England and Wales, as Administrative Agent (as
defined below), amending and restating the Second Amended and Restated
Indenture, dated as of February 14, 2014 (the “Second Amended and Restated
Indenture”), by and among the Issuer, the Indenture Trustee, HLSS, OLS and the
Administrative Agent, and is consented to by 100% of the Noteholders (as defined
below).
RECITALS OF THE ISSUER
Barclays, as Noteholder of 100% of the Notes, hereby consents to the amendment
and restatement of the Second Amended and Restated Indenture by this Indenture,
which shall be evidenced by its execution of a counterpart hereto.
On the Effective Date, the parties are amending and restating the Second Amended
and Restated Indenture, providing for, among other things, the Issuer’s
authority to issue different Series of Advance Receivables Backed Notes from
time to time, on the terms and subject to the conditions set forth herein.
The amendments effected by this Indenture shall become effective on the
Effective Date.
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Term Notes and Variable Funding Notes, to be
issued in one or more Series and/or Classes.
All things necessary to make this Indenture a valid agreement of the Issuer, in
accordance with its terms, have been done.
GRANTING CLAUSE
The Issuer hereby Grants to the Indenture Trustee for the benefit and security
of (a) the Noteholders, (b) each Derivative Counterparty, if any, each
Supplemental Credit Enhancement Provider, if any, and/or each Liquidity
Provider, if any, that is a party to any Derivative Agreement, Supplemental
Credit Enhancement Agreement or Liquidity Facility, as applicable, entered into
in connection with the issuance of a Series of Notes, in each case to the extent
that the related Derivative




--------------------------------------------------------------------------------




Agreement, Supplemental Credit Enhancement Agreement or Liquidity Facility
expressly states that such Derivative Counterparty, Supplemental Credit
Enhancement Provider or Liquidity Provider, as the case may be, is entitled to
the benefit of the Collateral, and (c) the Indenture Trustee, in its individual
capacity, a security interest in all of its right, title and interest in and to
the following, whether now owned or hereafter acquired (collectively, the
“Collateral”), and all monies, “securities,” “instruments,” “accounts,” “general
intangibles,” “payment intangibles,” “goods,” “letter of credit rights,”
“chattel paper,” “financial assets,” “investment property” (the terms in
quotations are defined in the UCC) and other property consisting of, arising
from or relating to any of the following:
(i)    all right, title and interest of the Issuer (A) existing as of the
Cut-off Date in, to and under the Initial Receivables, and (B) in, to and under
any and all Additional Receivables created after the Cut-off Date and on and
after the Effective Date, and (C) in the case of both Initial Receivables and
Additional Receivables, all monies due or to become due thereon, and all amounts
received or receivable with respect thereto, and all proceeds thereof (including
“proceeds” as defined in the UCC in effect in all relevant jurisdictions
(including, without limitation, any proceeds of any Sales)), together with all
rights of the Issuer, as the assignee of the Receivables Seller, to enforce such
Receivables (and including any Indemnity Payments made with respect to the
Receivables for which a payment is made by the Issuer, the Depositor or the
Receivables Seller as described in Section 2.3);
(ii)    all rights of the Issuer as Purchaser under the Receivables Pooling
Agreement, including, without limitation, the Issuer’s rights as assignee of the
Depositor’s rights under the Receivables Sale Agreement and of the Receivables
Seller’s rights under the Receivables Sale Agreement, including, without
limitation, the right to enforce the obligations of the Receivables Seller and
the Servicer under the Receivables Sale Agreement with respect to the
Receivables and the obligations of the Servicer under the Receivables Sale
Agreement and any rights of HLSS against OLS with respect to any Receivables
sold by OLS to HLSS;
(iii)    the Trust Accounts, and all amounts and property on deposit or credited
to the Trust Accounts (excluding investment earnings thereon) from time to time
(whether or not constituting or derived from payments, collections or recoveries
received, made or realized in respect of the Receivables);
(iv)    all right, title and interest of the Issuer as assignee of the
Depositor, the Receivables Seller and the Servicer to rights to payment on the
Receivables under each related Designated Servicing Agreement on the related
Sale Dates of the Receivables, and under all related documents, instruments and
agreements pursuant to which the Receivables Seller acquired, or acquired an
interest in, any of the Receivables;
(v)    all other monies, securities, reserves and other property now or at any
time in the possession of the Indenture Trustee or its bailee, agent or
custodian and relating to any of the foregoing; and
(vi)    all present and future claims, demands, causes and choses in action in
respect of any and all of the foregoing and all payments on or under, and all
proceeds of every kind and nature

2

--------------------------------------------------------------------------------




whatsoever in respect of, any and all of the foregoing and all payments on or
under, and all proceeds of every kind and nature whatsoever in conversion
thereof, voluntary or involuntary, into cash or other liquid property, all cash
proceeds, accounts, accounts receivable, notes, drafts, acceptances, checks,
deposit accounts, rights to payment of any and every kind, and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing.
The Security Interest in the Trust Estate is Granted to secure the Notes issued
pursuant to this Indenture (and the obligations under this Indenture, any
Indenture Supplement and any applicable Derivative Agreement, Supplemental
Credit Enhancement Agreement and/or Liquidity Facility) equally and ratably
without prejudice, priority or distinction between any Note and any other Note
by reason of difference in time of issuance or otherwise, except as otherwise
expressly provided in this Indenture or in any Indenture Supplement, and to
secure (1) the payment of all amounts due on such Notes (and, to the extent so
specified, the obligations under any applicable Derivative Agreement,
Supplemental Credit Enhancement Agreement and/or Liquidity Facility) in
accordance with their terms, (2) the payment of all other sums payable by the
Issuer under this Indenture or any Indenture Supplement and (3) compliance by
the Issuer with the provisions of this Indenture or any Indenture Supplement.
This Indenture, as it may be supplemented, including by each Indenture
Supplement, is a security agreement within the meaning of the UCC.
The Indenture Trustee acknowledges the Grant of such Security Interest, and
agrees to perform the duties herein in accordance with the terms hereof.
The Issuer hereby irrevocably constitutes and appoints the Indenture Trustee and
any officer or agent thereof, effective upon the occurrence and continuation of
an Event of Default, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Issuer and in the name of the Issuer, for the purpose of carrying
out the terms of this Indenture and each Indenture Supplement, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Indenture, each Indenture Supplement, the Receivables Sale Agreement and the
Receivables Pooling Agreement, and, without limiting the generality of the
foregoing, the Issuer hereby gives the Indenture Trustee the power and right (1)
to take possession of and endorse and collect any wired funds, checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Receivable Granted by the Issuer to the Indenture Trustee from the related
Mortgage Pool, the Obligors on underlying Mortgage Loans, any Receivables Seller
or the Servicer or the related Subservicer and any related subsidiaries, as the
case may be, (2) to file any claim or proceeding in any court of law or equity
or take any other action otherwise deemed appropriate by the Indenture Trustee
for the purpose of collecting any and all such moneys due from the related
Mortgage Pool, the Obligors on underlying Mortgage Loans, any Receivables Seller
or the Servicer or the related Subservicer under such Receivable whenever
payable and to enforce any other right in respect of any Receivable or related
to the Trust Estate, (3) to direct the related MBS Trustee or the Servicer or
related Subservicer to make payment of any and all moneys due or to become due
under the Receivable directly to the Indenture Trustee or as the Indenture
Trustee shall direct, (4) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
from the related Mortgage Pool or the

3

--------------------------------------------------------------------------------




Servicer or Subservicer at any time in respect of or arising out of any
Receivable, (5) to sign and endorse any assignments, notices and other documents
in connection with the Receivables or the Trust Estate, and (6) to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
the Receivables and the Trust Estate as fully and completely as though the
Indenture Trustee were the absolute owner thereof for all purposes, and do, at
the Indenture Trustee’s option and at the expense of the Issuer, at any time, or
from time to time, all acts and things which the Indenture Trustee deems
necessary to protect, preserve or realize upon the Receivable or the Trust
Estate and the Indenture Trustee’s and the Issuer’s respective security
interests and ownership interests therein and to effect the intent of this
Indenture, all as fully and effectively as the Issuer might do. Nothing
contained herein shall in any way be deemed to be a grant of power or authority
to the Indenture Trustee or any officer or agent thereof to take any of the
actions described in this paragraph with respect to any underlying Obligor under
any Mortgage Loan in any Mortgage Pool, for which an Advance was made.
The parties hereto intend that the Security Interest Granted under this
Indenture shall give the Indenture Trustee on behalf of the Noteholders a first
priority perfected security interest in, to and under the Collateral, and all
other property described in this Indenture as a part of the Trust Estate and all
proceeds of any of the foregoing in order to secure the obligations of the
Issuer to the Indenture Trustee, the Noteholders under the Notes, and to any
Derivative Counterparty, any Supplement Credit Enhancement Provider and/or any
Liquidity Provider, under this Indenture, the related Indenture Supplement, and
all of the other Transaction Documents. The Indenture Trustee on behalf of the
Noteholders shall have all the rights, powers and privileges of a secured party
under the UCC. The Issuer agrees to execute and file all filings (including
filings under the UCC) and take all other actions reasonably necessary in any
jurisdiction to provide third parties with notice of the Security Interest
Granted pursuant to this Indenture and to perfect such Security Interest under
the UCC.
Particular Notes, Derivative Agreements, Supplemental Credit Enhancement
Agreements and Liquidity Facilities will benefit from the Security Interest to
the extent (and only to the extent) proceeds of and distributions on the
Collateral are allocated for their benefit pursuant to this Indenture and the
applicable Indenture Supplement.
AGREEMENTS OF THE PARTIES
To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Noteholders
thereof, it is mutually covenanted and agreed as set forth in this Indenture,
for the equal and proportionate benefit of all Noteholders of the Notes or of a
Series or Class thereof, as the case may be.
LIMITED RECOURSE
The obligation of the Issuer to make payments of principal, interest and other
amounts on the Notes and to make payments in respect of any Derivative
Agreements, Supplemental Credit Enhancement Agreements or Liquidity Facilities
is limited in recourse as set forth in Section 8.10.

4

--------------------------------------------------------------------------------




Article I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.1.    Definitions.
For all purposes of this Indenture and each Indenture Supplement, except as
otherwise expressly provided or unless the context otherwise requires:
(1)    the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
(2)    all other terms used herein which are defined in the related Indenture
Supplement, either directly or by reference therein, have the meanings assigned
to them therein;
(3)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;
(4)    all references in this Indenture to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this Indenture as originally executed. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision; and
(5)    “including” and words of similar import will be deemed to be followed by
“without limitation.”
Act: When used with respect to any Noteholder, is defined in Section 1.5.


Action: When used with respect to any Noteholder, is defined in Section 1.5.


Additional Receivables: All Receivables created on or after the Cut-off Date
which are (i) sold by the Servicer to the Receivables Seller under the
Receivables Sale Agreement and/or which are (ii) sold and/or contributed by (A)
the Receivables Seller to the Depositor pursuant to the Receivables Sale
Agreement, as described in Section 2(a) of the Receivables Sale Agreement and
(B) the Depositor to the Issuer pursuant to the Receivables Pooling Agreement.
Any Receivables (x) created at any time with respect to a Mortgage Pool or a
Mortgage Loan with respect to which OLS no longer acts at such time as Servicer
prior to the MSR Transfer Date, or as to which HLSS no longer acts as Servicer
from and after the MSR Transfer Date, or (y) sold and/or contributed to the
Depositor or the Issuer on or after a Stop Date pursuant to Section 2(d) of the
Receivables Sale Agreement or Section 2(c) of the Receivables Pooling Agreement
shall not constitute Additional Receivables.



5

--------------------------------------------------------------------------------




Administration Agreement: The Administration Agreement, dated as of the Closing
Date, by and between the Issuer and the Administrator, as amended, supplemented,
restated, or otherwise modified from time to time.


Administrative Agent: Barclays Bank PLC or, in each case, an Affiliate thereof
or any successor thereto and, in respect of any Series, the Person(s) specified
in the related Indenture Supplement.


Administrative Expenses: Any amounts due from or accrued for the account of the
Issuer with respect to any period for any administrative expenses incurred by
the Issuer, including without limitation (i) to any accountants, agents, counsel
and other advisors of the Issuer (other than the Owner Trustee) for fees and
expenses; (ii) to the rating agencies for fees and expenses in connection with
any rating of the Notes or rating estimate; (iii) to any other person in respect
of any governmental fee, charge or tax; (iv) to any other Person (other than the
Owner Trustee) in respect of any other fees or expenses permitted under this
Indenture (including indemnities) and the documents delivered pursuant to or in
connection with this Indenture and the Notes; (v) any and all fees and expenses
of the Issuer incurred in connection with its entry into and the performance of
its obligations under any of the agreements contemplated by this Indenture; (vi)
the orderly winding up of the Issuer following the cessation of the transactions
contemplated by this Indenture; and (vii) any and all other fees and expenses
properly incurred by the Issuer in connection with the transactions contemplated
by this Indenture, but not in duplication of any amounts specifically provided
for in respect of the Indenture Trustee, the Owner Trustee, the Administrator or
any VFN Noteholder.


Administrator: HLSS, in its capacity as administrator hereunder on behalf of the
Issuer, and any successor to HLSS in such capacity.


Advance: Any P&I Advance (including Servicing Fee Advances), Escrow Advance or
Corporate Advance.


Advance Collection Period: (i) For the first Interim Payment Date or Payment
Date, the period beginning on the Cut-off Date and ending at the end of the day
before the Determination Date for such Interim Payment Date or Payment Date, and
(ii) for each other Interim Payment Date and Payment Date, the period beginning
at the opening of business on the most recent preceding Determination Date and
ending as of the close of business on the day before the Determination Date for
such Interim Payment Date or Payment Date.


Advance Facility Provisions: A section or sections in a Servicing Agreement that
provide for the assignment by the Servicer of its rights to be reimbursed for
Advances (except in the case of Servicing Fee Advances); and, with respect to
any Servicing Fee Advance Receivable, the related Designated Servicing Agreement
does not prohibit the sale and/or contribution to the Issuer of, specifically,
the rights to reimbursement for the Servicing Fee Advances under such Servicing
Agreement (as determined in the sole and absolute discretion of the
Administrative Agent).


Advance Rate: With respect to any Series of Notes, and for any Class within such
Series, if applicable, and with respect to any Receivables related to any
particular Advance Type (and attributable to any particular Designated Servicing
Agreement, if so specified in the related Indenture

6

--------------------------------------------------------------------------------




Supplement), the percentage specified for such Advance Type (and attributable to
such Designated Servicing Agreement, if applicable) as its “Advance Rate” in the
Indenture Supplement for such Series, as reduced by any applicable Advance Rate
Reduction Factor.


Advance Rate Reduction Factor: For any Class of Notes, as defined in the related
Indenture Supplement.


Advance Reimbursement Amount: Any amount which the Servicer, or the Indenture
Trustee as the Servicer’s assignee, collects on a Mortgage Loan, withdraws from
a Dedicated Collection Account or receives from an MBS Trustee or any
predecessor servicer, to reimburse an Advance made by the Servicer (including
reimbursement of P&I Advances which were advanced using Amounts Held for Future
Distribution) pursuant to a Designated Servicing Agreement.


Advance Type: Judicial P&I Advances, Non-Judicial P&I Advances, Judicial Escrow
Advances, Non-Judicial Escrow Advances, Judicial Corporate Advances,
Non-Judicial Corporate Advances, Judicial Servicing Fee Advances and
Non-Judicial Servicing Fee Advances, which may be further subdivided as set
forth in the related Indenture Supplement.



Adverse Claim: A lien, security interest, charge, encumbrance or other right or
claim of any Person (other than the liens created in favor of the Indenture
Trustee or assigned to the Indenture Trustee by (i) this Indenture, (ii) the
Receivables Pooling Agreement, (iii) the Receivables Sale Agreement, or (iv) any
other Transaction Document).


Adverse Effect: Whenever used in this Indenture with respect to any Series or
Class of Notes and any event, means that such event is reasonably likely, at the
time of its occurrence, to (i) result in the occurrence of a Facility Early
Amortization Event or Event of Default, as applicable, or a Target Amortization
Event relating to such Series or Class of Notes, (ii) adversely affect (A) the
amount of funds available to be paid to the Noteholders of such Series or Class
of Notes pursuant to this Indenture, (B) the timing of such payments or (C) the
rights or interests of the Noteholders, any Derivative Counterparty, any
Supplemental Credit Enhancement Provider or any Liquidity Provider, (iii)
adversely affect the Security Interest of the Indenture Trustee in the
Collateral securing the Outstanding Notes, unless otherwise permitted by this
Indenture, or (iv) adversely affect the collectability of the Receivables.


Affiliate: With respect to any specified Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person as identified to the Indenture Trustee in
writing.


Aggregate Receivables: All Initial Receivables and all Additional Receivables
related to Designated Servicing Agreements on the Closing Date (with respect to
the Initial Receivables) or the related Sale Date (with respect to the
Additional Receivables), which Initial Receivables and Additional Receivables
are sold and/or contributed by the Receivables Seller to the Depositor under the
Receivables Sale Agreement and sold and/or contributed by the Depositor to the
Issuer under the Receivables Pooling Agreement.



7

--------------------------------------------------------------------------------




Amounts Held for Future Distribution: As defined in Section 4.2(c).


Applicable Law: As defined in Section 4.1.


Applicable Rating: For each Class of Notes, the rating(s) specified as such for
such Class in the related Indenture Supplement.


Authenticating Agent: Any Person authorized by the Indenture Trustee to
authenticate Notes under Section 11.12.


Authorized Signatory: With respect to any entity, each Person duly authorized to
act as a signatory of such entity at the time such Person signs on behalf of
such entity.


Available Funds: (i) With respect to any Interim Payment Date, all Collections
on the Receivables received during the related Advance Collection Period and
deposited into the Collection and Funding Account, plus any amounts released
from the Fee Accumulation Account or the Interest Accumulation Account on such
Interim Payment Date pursuant to Section 4.7(c); and (ii) with respect to any
Payment Date, the sum of (A) all amounts on deposit in the Fee Accumulation
Account, the Interest Accumulation Account and any Target Amortization Principal
Accumulation Account at the close of business on the last Interim Payment Date
during the related Monthly Advance Collection Period plus (B) amounts released
from a General Reserve Account for distribution by the Indenture Trustee, plus
(C) all Collections received during the final Advance Collection Period during
the immediately preceding Monthly Advance Collection Period (in each case,
adjusted to reflect all deposits and payments on any Funding Date that may occur
after the end of such Advance Collection Period, but prior to such Payment Date
or Interim Payment Date, and not including any such funds required to be
returned to a VFN Noteholder pursuant to this Indenture due to any failure to
utilize amounts provided by such VFN Noteholder to pay New Receivables Funding
Amounts), plus (D) any proceeds received by the Issuer under any Derivative
Agreement or Supplemental Credit Enhancement Agreement for any Class of Notes.


Bankruptcy Code: The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as
amended.


Bankruptcy Estate: ResCap’s bankruptcy estate under Section 541 of the
Bankruptcy Code.


Barclays: Barclays Bank PLC or any Affiliate thereof.


Book-Entry Notes: A note registered in the name of the Depository or its
nominee, ownership of which is reflected on the books of the Depository or on
the books of a Person maintaining an account with such Depository (directly or
as an indirect participant in accordance with the rules of such Depository);
provided, that after the occurrence of a condition whereupon Definitive Notes
are to be issued to Note Owners, such Book Entry Notes shall no longer be “Book
Entry Notes.”


Borrowing Capacity: For any VFN on any date, the difference between (i) the
related Maximum VFN Principal Balance on such date and (ii) the related VFN
Principal Balance on such date.



8

--------------------------------------------------------------------------------




Business Day: For any Class of Notes, means any day other than (i) a Saturday or
Sunday or (ii) any other day on which national banking associations or state
banking institutions in New York, New York, West Palm Beach, Florida, Atlanta,
Georgia, Wilmington, Delaware or the city and state where the Corporate Trust
Office is located, are authorized or obligated by law, executive order or
governmental decree to be closed.


Calculation Agent: The same Person who serves at any time as the Indenture
Trustee, or an Affiliate of such Person, as calculation agent pursuant to the
terms of this Indenture.


Cease Pre-Funding Notice: As defined in Section 4.3(c).


Certificate of Authentication: The certificate of the Indenture Trustee, the
form of which is described in Section 5.3, or the alternative certificate of the
Authenticating Agent, the form of which is described in Section 11.12.


Change of Control: Occurs as to the Servicer or a Subservicer if (1) any person,
entity or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended) other than the holders of equity of
the Servicer’s parent company as of the Effective Date, on the date of the
Administrative Agent’s written approval of such Subservicer, in the case of a
Subservicer (in either case, the “Control Determination Date”), shall have
acquired beneficial ownership or control of 35% or more, on a fully diluted
basis, of the voting and/or economic interest in the equity interests of such
Servicer’s or Subservicer’s ultimate parent company (“Parent”); (2) Parent shall
cease to beneficially own and control, directly or indirectly through a holding
company, free and clear of all liens (other than (i) in the case of the stock of
OLS as a Subservicer, the lien on OLS’s stock pursuant to the OLS Senior Secured
Term Loan Facility Agreement and (ii) in the case of the stock of HLSS as a
Servicer, the lien on HLSS’s stock pursuant to the HLSS Senior Secured Term Loan
Facility Agreement), 100.0%, on a fully diluted basis, of the economic and
voting interest in the equity interests of the Servicer or such Subservicer, as
the case may be; (3) the majority of the seats (other than the vacant seats) on
the board of directors (or similar governing body) of Parent cease to be
occupied by persons who either (a) were members of such board or other governing
body of Parent on the Control Determination Date or (b) were approved by the
board of directors or other similar governing body of Parent, a majority of whom
were directors or managers on the Control Determination Date or whose election
or nomination for election was previously so approved; (4) any other material
change in the identity of the members of the board of directors (or similar
governing body) of Parent that could have a material and adverse effect on the
Receivables or the Noteholders, as determined by the Administrative Agent in the
exercise of its reasonable discretion; or (5) any “change of control” (or
similar event, however denominated) shall occur under and as defined in any
indenture or agreement in respect of material indebtedness to which Parent, the
Servicer or such Subservicer, as the case may be, or any subsidiary of the
Servicer or such Subservicer, as the case may be, is a party.


Class: With respect to any Notes, the class designation assigned to such Note in
the related Indenture Supplement. A Series issued in one class, with no class
designation in the related Indenture Supplement, may be referred to herein as a
“Class.”



9

--------------------------------------------------------------------------------




Class Invested Amount: For any Class of Notes on any date, an amount equal to
(i) the sum of (A) the outstanding Note Balance of such Class plus (B) the
aggregate outstanding Note Balances of all Classes within the same Series that
are senior to or pari passu with such Class on such date, divided by (ii) the
Weighted Average CV Adjusted Advance Rate in respect of such Class (after giving
effect to amounts collected on the Receivables as of such date).


Clearing Corporation: As defined in Section 8-102(a)(5) of the UCC.


Closing Date: July 1, 2013.


Code: The Internal Revenue Code of 1986, as amended.


Collateral: As defined in the Granting Clause.


Collateral Performance Test: A collateral performance benchmark or similar test
or “trigger” in a Designated Servicing Agreement, the failure of which results
in the occurrence of a Servicer Termination Event pursuant to the terms of such
Designated Servicing Agreement.


Collateral Test: A test designed to measure, on any date of determination,
whether each Series of Notes is adequately collateralized on such date and the
satisfaction of which is achieved on any date of determination if, with respect
to every Series, (i) the products of (1) the Series Allocation Percentage for
such Series and (2) (A) the aggregate Receivable Balances of all Receivables
under all Designated Servicing Agreements, plus (B) all Collections on deposit
in the Trust Accounts (other than the General Reserve Account) on such date
(after giving effect to any required payments on such date, if any), shall be
greater than or equal to (ii) the Series Invested Amount for such Series on such
date (after giving effect to any required payments on such date, if any).


Collateral Value: For any Receivable and for any Series on any date, the product
of (i) the Receivable Balance of such Receivable and (ii) the lesser of (A) the
highest Advance Rate applicable to the Advance Type of such Receivable in
respect of any Class within such Series (as set forth in the related Indenture
Supplement), and (B) the highest Trigger Advance Rate (if any) for any Class
within such Series; provided, further, that the Collateral Value shall be zero
for any Receivable that is not a Facility Eligible Receivable, and for any other
Receivable, in respect of a Series, to the extent so provided in the related
Indenture Supplement.


Collection and Funding Account: The segregated non-interest bearing trust
account or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and entitled “Deutsche Bank National Trust
Company, as Indenture Trustee for the HLSS Servicer Advance Receivables Trust II
Advance Receivables Backed Notes, Collection and Funding Account.”


Collections: The amount of Advance Reimbursement Amounts and other cash
collected in reimbursement of Receivables in the Trust Estate, during each
Advance Collection Period, plus the proceeds of any Permitted Refinancing or of
any Indemnity Payments.



10

--------------------------------------------------------------------------------




Control, Controlling or Controlled: The possession of the power to direct or
cause the direction of the management or policies of a Person through the right
to exercise voting power or by contract, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.


Control Determination Date: As defined in the definition of “Change of Control”
herein.


Core Business Activities: Loan servicing and collection activities and ancillary
services directly related thereto (including, for example, the making of
servicer advances and the financing of servicer advances), asset management for
investors that are not a part of the Administrator’s consolidated group and
management of loans, REO Property and securities portfolios for investors that
are not a part of the Administrator’s consolidated group, support services to
third-party mortgage lending and loan investment and servicing businesses (e.g.,
due diligence services, loan underwriting services, real estate title services,
provision of broker-price opinions and other valuation services), collection of
consumer receivables, bankruptcy assistance and solution activities, and the
provision of technological support products and services related to the
foregoing and business initiatives arising out of and related to any of the
foregoing; provided, however, that the Administrator and each of its Affiliates
shall be specifically permitted to make material changes to their Core Business
Activities insofar as these changes relate to originating, acquiring,
securitizing and/or selling mortgage loans.


Corporate Advance: Collectively, (i) any advance made by the Servicer (including
any predecessor servicer) and reimbursable to the Servicer pursuant to a
Designated Servicing Agreement to inspect, protect, preserve or repair
properties that secure Mortgage Loans or that have been acquired through
foreclosure or deed in lieu of foreclosure or other similar action pending
disposition thereof, or for similar or related purposes, including, but not
limited to, necessary legal fees and costs expended or incurred by the Servicer
(including any predecessor servicer) in connection with foreclosure, bankruptcy,
eviction or litigation actions with or involving Obligors on Mortgage Loans, as
well as costs to obtain clear title to such a property, to protect the priority
of the lien created by a Mortgage Loan on such a property, and to dispose of
properties taken through foreclosure or by deed in lieu thereof or other similar
action, (ii) any advance made by the Servicer (including any predecessor
servicer) pursuant to a Designated Servicing Agreement to foreclose or undertake
similar action with respect to a Mortgage Loan, and (iii) any other out of
pocket expenses incurred by the Servicer (including any predecessor servicer)
pursuant to a Designated Servicing Agreement (including, for example, costs and
expenses incurred in loss mitigation efforts and in processing assumptions of
Mortgage Loans).


Corporate Advance Receivable: Any Receivable representing the right to be
reimbursed for a Corporate Advance.


Corporate Advance Reimbursement Amount: Any amount collected under any
Designated Servicing Agreement from Mortgage Loan Obligors or otherwise, which
amount, by the terms of such Designated Servicing Agreement, is payable to the
Servicer to reimburse Corporate Advances disbursed by the Servicer.



11

--------------------------------------------------------------------------------




Cumulative Default Supplemental Fee Shortfall Amount: On each Payment Date and
for each Class of Notes, any portion of the Default Supplemental Fee or
Cumulative Default Supplemental Fee Shortfall Amount for that Class for a
previous Payment Date that has not been paid, plus accrued and unpaid interest
at the applicable Note Interest Rate plus the Default Supplemental Fee Rate on
such shortfall from the Payment Date on which the shortfall first occurred
through the current Payment Date.


Cumulative Interest Shortfall Amount: On any Payment Date and for any Class of
Notes, any portion of the Interest Payment Amount for that Class for a previous
Payment Date that has not been paid, plus accrued and unpaid interest at the
applicable Note Interest Rate plus 3.00% on such shortfall from the Payment Date
on which the shortfall first occurred through the current Payment Date.


Custodian: As defined in Section 2.4(a).


Cut-off Date: The close of business on June 28, 2013.


Dedicated Collection Account: For each Mortgage Pool, the segregated,
non-commingled account or accounts, specified in the related Designated
Servicing Agreement, into which the Servicer is required to deposit Collections
with respect to the Mortgage Loans serviced under that Designated Servicing
Agreement, which may be called a “Certificate Account,” a “Custodial Account,” a
“Custodial P&I Account,” a “Principal and Interest Account” or be known by
another name specified in the related Designated Servicing Agreement.


Default Supplemental Fee: For each Class of Notes and on each Payment Date
following an Event of Default and on the date of final payment of such Class, a
fee equal to the product of the Default Supplemental Fee Rate multiplied by the
Note Balance at the close of business on the prior Payment Date multiplied by a
fraction the numerator of which is the number of days elapsed from and including
the prior Payment Date (or, if later, the occurrence of such Event of Default)
and the denominator of which equals 360.


Default Supplemental Fee Rate: For any Class of Notes, as defined in the related
Indenture Supplement.


Defaulting Counterparty Termination Payments: Any Early Termination Amount (as
defined in the related Indenture Supplement, if applicable) payable to the
Derivative Counterparty under the related Derivative Agreement as the result of
the designation of an “Early Termination Date” under such Derivative Agreement
due to either (x) the occurrence of an Event of Default with respect to which
the related Derivative Counterparty is the Defaulting Party (as defined in the
related Indenture Supplement, if applicable) or (y) an Additional Termination
Event (as defined in the related Indenture Supplement, if applicable) with
respect to which such Derivative Counterparty is the sole Affected Party.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the related Derivative Agreement.


Definitive Note: A Note issued in definitive, fully registered form evidenced by
a physical Note.

12

--------------------------------------------------------------------------------






Depositor: HLSS Servicer Advance Facility Transferor II, LLC, a Delaware limited
liability company wholly owned by HLSS.


Depository: Initially, The Depository Trust Company, the nominee of which is
Cede & Co., and any permitted successor depository, or any other entity
specified in the related Indenture Supplement. The Depository shall at all times
be a Clearing Corporation.


Depository Agreement: For any Series or Class of Book-Entry Notes, the agreement
among the Issuer, the Indenture Trustee and the Depository, dated as of the
related Issuance Date, relating to such Notes.


Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.


Derivative Agreement: Any currency, interest rate or other swap, cap, collar,
guaranteed investment contract or other derivative agreement entered into by the
Issuer or the Indenture Trustee in connection with any Class or Series of Notes.


Derivative Counterparty: Any party to any Derivative Agreement other than the
Issuer or the Indenture Trustee.


Designated Servicing Agreement: As of any date, any Servicing Agreement as to
which the related Receivables have been sold and/or contributed to the Issuer
prior to the Effective Date and as to which the related Receivables are being
sold and/or contributed by the Receivables Seller to the Depositor pursuant to
the Receivables Sale Agreement and sold and/or contributed by the Depositor to
the Issuer pursuant to the Receivables Pooling Agreement and pledged by the
Issuer hereunder as part of the Trust Estate, which Servicing Agreement is
listed on the Designated Servicing Agreement Schedule on such date. For each
Split Servicing Agreement, the “Designated Servicing Agreement” for purposes of
this Indenture is comprised solely of the Servicing Agreement with respect to
the Mortgage Loans as to which OFC acquired the related servicing from ResCap or
any affiliate thereof, and does not include any portion of the Mortgage Loans
included in the related pool that are separately subserviced by OFC as successor
sub-servicer to Litton Loan Servicing, LP under a separate subservicing or
servicing agreement.


Designated Servicing Agreement Schedule: The list of all Designated Servicing
Agreements, as may be amended from time to time in accordance with
Section 2.1(c). The initial Designated Servicing Agreement Schedule is attached
hereto as Schedule 1. As additional Servicing Agreements are added as Designated
Servicing Agreements, and as Servicing Agreements are removed as Designated
Servicing Agreements, the Administrator shall update the Designated Servicing
Agreement Schedule and furnish it to the Indenture Trustee, and the most
recently furnished schedule shall be maintained by the Indenture Trustee as the
definitive Designated Servicing Agreement Schedule.



13

--------------------------------------------------------------------------------




Designation Date: For any Designated Servicing Agreement, the meaning assigned
to such term in the Receivables Sale Agreement.


Determination Date: In respect of any Payment Date or Interim Payment Date, the
third Business Day before such Payment Date or Interim Payment Date.


Determination Date Administrator Report: A report delivered by the Administrator
as described in Section 3.2(a), which shall be delivered in the form of one or
more electronic files.


Deutsche Bank National Trust Company Fee Letter: The fee letter agreement
between Deutsche Bank National Trust Company and the Issuer dated June 26, 2013,
as amended, supplemented, restated, or otherwise modified, setting forth the
fees to be paid to Deutsche Bank National Trust Company for the performance of
its duties as Indenture Trustee and in all other capacities.


Disbursement Report: As defined in Section 4.3(e).


Distribution Compliance Period: In respect of any Regulation S Global Note or
Regulation S Definitive Note, the forty (40) consecutive days beginning on and
including the later of (a) the day on which any Notes represented thereby are
offered to persons other than distributors (as defined in Regulation S under the
Securities Act) pursuant to Regulation S and (b) the Issuance Date for such
Notes.


Effective Date: As defined in the Preamble.


Eligible Account: Any of (i) an account or accounts maintained with a depository
institution with a short-term rating of at least “A-2” by S&P, (or a long-term
rating of at least “A-” if the short-term rating is not available), and that is
(w) a federal savings and loan association duly organized, validly existing and
in good standing under the federal banking laws of the United States, (x) a
banking or savings and loan association duly organized, validly existing and in
good standing under the applicable laws of any state, (y) a national banking
association duly organized, validly existing and in good standing under the
federal banking laws of the United States, or (z) a principal subsidiary of a
bank holding company; or (ii) a segregated trust account maintained in the trust
department of a federal or state chartered depository institution or trust
company in the United States, having capital and surplus of not less than
$50,000,000, and meeting the rating requirements described in clause (i) above,
acting in its fiduciary capacity. Any Eligible Accounts maintained with the
Indenture Trustee shall conform to the preceding clause (ii).


Eligible Subservicer: An established mortgage servicer who (i) meets the
criteria to be an eligible successor Servicer under the related Servicing
Agreement(s), (ii) meets the minimum financial requirements of Fannie Mae and
Freddie Mac approved servicers, (iii) has a servicer rating of at least
“Average” from S&P, (iv) has been approved by the Administrative Agent in
writing, (v) has not, since the date of approval by the Administrative Agent,
been the subject of a Change of Control, and (vi) has not failed to satisfy the
Liquidity Requirement.



14

--------------------------------------------------------------------------------




Eligible Subservicing Agreement: A subservicing agreement that (i) has been
approved by the Administrative Agent by signed instrument, (ii) that has not
been assigned without the Administrative Agent’s written consent, and (iii) is
terminable only for cause. For the avoidance of doubt, the arrangement for the
division of servicing income, rights and responsibilities between OLS and HLSS
before the MSR Transfer Date shall be considered a Subservicing Agreement that
is required to be an Eligible Subservicing Agreement, with HLSS as Servicer and
OLS as Subservicer and reported as such, notwithstanding the fact that during
this period OLS is the Servicer under the Designated Servicing Agreements;
provided that OLS is the “Servicer” under each Designated Servicing Agreement
for all other purposes hereunder until the related MSR Transfer Date. Each of
the Homeward Subservicing Agreement and the OLS Subservicing Agreement is
initially approved by the Administrative Agent as an Eligible Subservicing
Agreement, assuming continuing compliance with the requirements of clauses (ii)
through (iii) above.


Entitlement Order: As defined in Section 8-102(a)(8) of the UCC.


ERISA: The Employee Retirement Income Security Act of 1974, as amended.


Escrow Advance: An advance made by the Servicer (including any predecessor
servicer) with respect to a Mortgage Loan pursuant to the Servicer’s obligation
to do so under a Designated Servicing Agreement, of real estate taxes and
assessments, or of hazard, flood or primary mortgage insurance premiums,
required to be paid (but not otherwise paid) by the related Obligor under the
terms of the related Mortgage Loan.


Escrow Advance Receivable: Any Receivable representing the right to be
reimbursed for an Escrow Advance.


Euroclear: Euroclear Bank S.A./N.V. as operator of the Euroclear System, and any
successor thereto.


Event of Default: As defined in Section 8.1.


Excess Cash Amount: On any Payment Date or Interim Payment Date, the amount of
funds available to be distributed to the Depositor pursuant to Section 4.4(h) or
Section 4.5(a)(1)(xi) or Section 4.5(a)(2)(v), as applicable.


Exchange Act: The Securities Exchange Act of 1934, as amended.


Expected Repayment Date: For each Class of Notes, provided that the Full
Amortization Period has not commenced, the Payment Date specified in the related
Indenture Supplement as the “Expected Repayment Date” for such Class of Notes,
which shall be the day before the related Scheduled Amortization Date.


Expense Limit: With respect to expenses and indemnification amounts, for the
Indenture Trustee (in all of its capacities), $200,000 in any calendar year and
$100,000 for any single Payment Date; for the Owner Trustee, $5,000 in any
calendar year; and for other Administrative Expenses, $50,000

15

--------------------------------------------------------------------------------




in any calendar year; provided that the Expense Limit shall only apply to
distributions made pursuant to Section 4.5(a)(1)(i) and (ii) and
Section 4.5(a)(2)(i) and (ii).


Facility Early Amortization Event: Any of the following conditions or events,
which is not waived by, together, 66⅔% of the Noteholders of the Notes of each
Series and the Administrative Agent:


(i)the occurrence of any Event of Default;


(ii)following a Payment Date on which a draw is made on a General Reserve
Account, the amount on deposit in such General Reserve Account is not increased
back to the related General Reserve Required Amount on or prior to the next
Payment Date


(iii)any United States federal income tax is imposed on the Issuer as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes, any U.S. withholding tax is imposed on reimbursements with
respect to the Receivables or a tax, ERISA, or other government lien is imposed
on the Receivables or any property of the Issuer or the Depositor;


(iv)the occurrence of a Change of Control;


(v)on any date of determination, the Servicer has ceased to be an approved
servicer of residential mortgage loans for either Fannie Mae or Freddie Mac;


(vi)the Servicer fails to sell and/or contribute a Facility Eligible Receivable
from any servicing or subservicing arrangement in which the Servicer services or
subservices Mortgage Loans included in a Mortgage Pool to the Issuer pursuant
to the Receivables Sale Agreement by the first Funding Date subsequent to the
date upon which such Receivable became a Facility Eligible Receivable; and


(vii)the sale and/or contribution by the Servicer of Receivables of any Mortgage
Pool to any Person other than the Issuer other than pursuant to the terms and
provision of the Transaction Documents.


    For the avoidance of doubt, the occurrence of any Facility Early
Amortization Event shall constitute an Event of Default under Section 8.1.


Facility Eligible Receivable: With respect to each Series of Notes, a Receivable
satisfying the definition of Facility Eligible Receivable set forth in the
related Indenture Supplement, which definition shall include the following
criteria:


(i)such Receivable constitutes a “general intangible,” “account” or “payment
intangible” within the meaning of Section 9‑102(a)(42), Section 9‑102(a)(2) and
Section 9‑102(a)(61), respectively (or the corresponding provision in effect in
a particular jurisdiction) of the UCC as in effect in all applicable
jurisdictions;

16

--------------------------------------------------------------------------------






(ii)such Receivable is denominated and payable in United States dollars; and


(iii)such Receivable arises under a Facility Eligible Servicing Agreement.


Facility Eligible Servicing Agreement: With respect to each Series of Notes, a
Designated Servicing Agreement satisfying the definition of Facility Eligible
Servicing Agreement set forth in the related Indenture Supplement.     
In addition, for a subservicing agreement to be a Facility Eligible Servicing
Agreement, the subservicing agreement and the related servicing or master
servicing agreement must provide that: (1) Servicer, as subservicer, under such
agreement, is required to make all Advances on Mortgage Loans subserviced by a
Servicer; (2) Servicer, as subservicer under such agreement, is entitled to
reimbursement from all permitted sources under the Servicing Agreement; (3) the
related primary or master servicer agrees to remit to the Servicer, as
subservicer, within two (2) Business Days of receipt thereof, any collections
and reimbursements of P&I Advances, Corporate Advances and Escrow Advances it
receives, without set-off; and (4) the related primary or master servicer agrees
to reasonably cooperate with the Servicer, as subservicer, to obtain
reimbursement of P&I Advances, Corporate Advances and Escrow Advances including,
if either of such primary or master servicer or the Servicer, as subservicer, is
terminated, by seeking immediate reimbursement therefor from the successor
servicer or, failing that, on a first-in-first-out basis.
Notwithstanding the foregoing, each of the Servicing Agreements listed on
Schedule 9 shall initially not be a Facility Eligible Servicing Agreement,
unless (1) copies of the signed Servicing Agreement have been delivered to the
Administrative Agent and the Administrative Agent’s counsel shall have completed
a review of such Servicing Agreement and all related documents necessary to
understand all terms affecting the Servicing Agreement’s eligibility for
financing under this Indenture, and all conditions to transfer of the related
servicing rights under such Servicing Agreement have been satisfied, (2) the
Servicing Agreement meets the criteria set forth in clauses (1) and (2) in the
paragraph above, as applicable, (3) OLS (prior to the MSR Transfer Date) or HLSS
(on and after the MSR Transfer Date) has been assigned the servicing rights
under the Servicing Agreement, and (4) OLS (prior to the MSR Transfer Date) or
HLSS (on and after the MSR Transfer Date) has become the servicer under the
Servicing Agreement (it being understood that, in respect of this paragraph, any
Servicing Agreement deemed “ineligible” as a result of a failure to meet any of
the conditions set forth in subclauses (1), (2), (3) or (4) of this paragraph,
shall become a Facility Eligible Servicing Agreement if all of the conditions
set forth in subclauses (1), (2), (3) or (4) of this paragraph have been
satisfied in respect of such Servicing Agreement).
Facility Entity: As defined in Section 9.5(i).


Facility Year: A period beginning on the Closing Date or any anniversary of the
Closing Date, and ending on the next anniversary of the Closing Date.


Fannie Mae: The Federal National Mortgage Association (commonly known as Fannie
Mae), and its successors.

17

--------------------------------------------------------------------------------






Fee Accumulation Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.7 and entitled “Deutsche Bank National Trust Company, as
Indenture Trustee in trust for the Noteholders of the HLSS Servicer Advance
Receivables Trust II Advance Receivables Backed Notes, Fee Accumulation
Account.”


Fee Accumulation Amount: With respect to each Interim Payment Date or any
Limited Funding Date, the aggregate amount of Fees, plus any Series Fees, up to
the Series Fee Limit, plus any Undrawn Fees, due and payable on the next Payment
Date, plus any expenses (including indemnities) payable on the next Payment Date
pursuant to Section 4.5(a)(1)(i) or (ii) or Section 4.5(a)(2)(i) or (ii) that
have been invoiced or noticed to the Indenture Trustee and the Administrator
prior to the Determination Date for such Interim Payment Date or Limited Funding
Date, as applicable, plus any Default Supplemental Fees and Cumulative Default
Supplemental Fee Shortfall Amounts, minus amounts already on deposit in the Fee
Accumulation Account (assuming for this purpose that the aggregate VFN Principal
Balance remains unchanged from the Determination Date for such Interim Payment
Date or Limited Funding Date, as applicable, through the end of the then-current
Interest Accrual Period).


Fee Letter: For any Series, as defined in the related Indenture Supplement.


Fees: Collectively, with respect to any Interest Accrual Period, the Indenture
Trustee Fee, the Owner Trustee Fee, and the Verification Agent Fee.


FIFO Provisions: A section or sections in a Servicing Agreement specifying that
Advances (not including Servicing Fee Advances) as to a Mortgage Loan are
reimbursed on a “first-in, first out” or “FIFO” basis, such that the Advances of
a particular type that were disbursed first in time will be reimbursed prior to
Advances of the same type with respect to that Mortgage Loan that were disbursed
later in time (such Servicing Agreements listed on Schedules 1-A, 2-A, 4, 6, 8
and 11, as such schedules may be modified from time to time to reflect
amendments to the related Servicing Agreement).


Final Payment Date: For any Class of Notes, the earliest of (i) the Stated
Maturity Date for such Class, (ii) after the end of the related Revolving
Period, the Payment Date on which the Note Balance of the Notes of such Class
has been reduced to zero, and (iii) the Payment Date which follows the Payment
Date on which all proceeds of the sale of the Trust Estate are distributed
pursuant to Section 8.6.


Financial Asset: As defined in Section 8-102(a)(9) of the UCC.


Freddie Mac: The Federal Home Loan Mortgage Corporation (commonly known as
Freddie Mac), and its successors.


Full Amortization Period: For all Series of Notes, the period that begins upon
the occurrence of a Facility Early Amortization Event or an Event of Default and
ends on the date on which the Notes

18

--------------------------------------------------------------------------------




of all Series are paid in full or such Facility Early Amortization Event or
Event of Default is waived in accordance with the terms hereof.


Funded Advance Receivable Balance: On any date for Facility Eligible Receivables
included in the Trust Estate, the aggregate of the Receivable Balances of such
Facility Eligible Receivables minus the portion of aggregate P&I Advances that
were funded using Amounts Held for Future Distribution which have not yet been
restored by the Servicer to the related Dedicated Collection Account. For any
particular Designated Servicing Agreement on any date, the aggregate balance of
all Advances outstanding under such Servicing Agreement minus the portion
thereof that was funded using Amounts Held for Future Distribution which have
not yet been restored by the Servicer to the related Dedicated Collection
Account.


Funding Certification: A report delivered by the Administrator in respect of
each Funding Date pursuant to Section 4.3(a).


Funding Conditions: With respect to any proposed Funding Date, the following
conditions:


(i)no breach of the Collateral Test shall exist following the proposed funding;


(ii)no breach of representation, warranty or covenant of the Receivables Seller,
the Servicer, the Depositor, the Subservicer, the Administrator or the Issuer,
or with respect to the Receivables, hereunder or under any Transaction Document,
shall exist;


(iii)no Funding Interruption Event or Facility Early Amortization Event shall
have occurred and be continuing;


(iv)(A) with respect to any Funding Date which will be a VFN Draw Date, the
Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) Eastern Time on the Business Day preceding such Funding Date, a
Determination Date Administrator Report reporting information with respect to
the Receivables in the Trust Estate and demonstrating the satisfaction of the
Collateral Test, and no later than 1:00 p.m. Eastern Time on such Funding Date,
a Funding Certification certifying that all Funding Conditions have been
satisfied and (B) with respect to any Funding Date which is not a VFN Draw Date,
the Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) Eastern Time on such Funding Date, a Determination Date
Administrator Report reporting information with respect to the Receivables in
the Trust Estate and demonstrating the satisfaction of the Collateral Test, and
no later than 1:00 p.m. Eastern Time on such Funding Date, a Funding
Certification certifying that all Funding Conditions have been satisfied;


(v)the full amount of the Required Expense Reserve shall be on deposit in the
Trust Accounts before and after the release of cash from such account to fund
the purchase price of Receivables, including amounts necessary to restore full
funding of each General Reserve Account to its General Reserve Required Amount
on the upcoming Payment Date;



19

--------------------------------------------------------------------------------




(vi)none of the Issuer, the Depositor, the Servicer, the Subservicer or the
Receivables Seller shall be insolvent nor shall the Issuer have been made
insolvent by the transfer of such Receivables into the Trust Estate nor shall
any of the Issuer, the Depositor, the Servicer or the Receivables Seller,
respectively, be aware of any pending insolvency against it;


(vii)no Servicer Termination Event shall have occurred with respect to the
Servicing Agreement related to any Receivable to be funded and no Subservicer
Termination Event shall have occurred with respect to any related Subservicing
Agreement; provided, that the breach of a Collateral Performance Test as it
relates to the performance of the related mortgage loans, shall not be
considered a Servicer Termination Event or a Subservicer Termination Event for
purposes of this clause (vii) unless the Servicer or Subservicer shall have
received a written notice of pending termination; provided, further, that a
Servicer Ratings Downgrade shall not be considered a Servicer Termination Event
or a Subservicer Termination Event for purposes of this clause (vii) unless the
Servicer or Subservicer shall have received a written notice of pending
termination;


(viii)the Interest Accumulation Amount is on deposit in the Interest
Accumulation Account, the Fee Accumulation Amount is on deposit in the Fee
Accumulation Account, and the Target Amortization Principal Accumulation Amount,
if any, is on deposit in the Target Amortization Principal Accumulation Account;


(ix)the payment of the New Receivables Funding Amount in connection with the
related sale of Additional Receivables on such Funding Date shall not result in
a material adverse United States federal income tax consequence to the Trust
Estate or any Noteholders;


(x)[Reserved]; and


(xi)the related Advances shall have been fully funded out of the Servicer’s own
funds and/or Amounts Held for Future Distribution under the related Designated
Servicing Agreement (if permitted under the related Designated Servicing
Agreement), and, if a P&I Advance subject to same-day pre-funding, shall be on
deposit in a disbursement account under the exclusive control and direction of
the Indenture Trustee pending remittance to the related MBS Trustee; it being
understood that the Indenture Supplement may specify conditions, in addition to
the Funding Conditions, that must be met before draws may be made on a VFN
issued under such Indenture Supplement.


Funding Date: Any Payment Date, any Interim Payment Date or any Limited Funding
Date occurring at a time when no Facility Early Amortization Event or Event of
Default shall have occurred and shall be continuing; provided, that the
Administrator shall have delivered a Funding Certification in accordance with
Section 4.3(a) for such date.
Funding Interruption Event: The occurrence of an event which with the giving of
notice or the passage of time, or both, would constitute a Facility Early
Amortization Event.



20

--------------------------------------------------------------------------------




GAAP: U.S. generally accepted accounting principles that are (i) consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its successors, as in effect from time to time, and (ii) applied
consistently with principles applied to past financial statements of HLSS and
its subsidiaries; provided, that a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in
generally accepted accounting principles) that such principles have been
properly applied in preparing such financial statements.


General Reserve Account: An account established for each Series which shall be a
segregated non-interest bearing trust account which is an Eligible Account,
established and maintained pursuant to Section 4.6, and in the name of the
Indenture Trustee in trust for the Noteholders and identified by each relevant
Series.


General Reserve Required Amount: For each Series, the amount calculated as
described in the related Indenture Supplement.


Grant: Pledge, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, create and grant a lien upon and a security interest in and
right of set-off against, deposit, set over and confirm pursuant to this
Indenture. A Grant of collateral or of any other agreement or instrument shall
include all rights, powers and options (but none of the obligations) of the
granting party thereunder, including the immediate and continuing right to claim
for, collect, receive and give receipt for principal and interest payments in
respect of such collateral or other agreement or instrument and all other moneys
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.


HLSS: As defined in the Preamble.


HLSS Senior Secured Term Loan Facility Agreement: The Senior Secured Term Loan
Facility Agreement, dated as of June 27, 2013, among Home Loan Servicing
Solutions, Ltd., as borrower, certain subsidiaries of Home Loan Servicing
Solutions, Ltd., as subsidiary guarantors, the lender parties thereto from time
to time and JPMorgan Chase Bank, N.A., as administrative agent and as collateral
agent, as amended, supplemented, restated, or otherwise modified from time to
time.


Holder: Each purchaser or beneficial owner of a Note.


Homeward: Homeward Residential, Inc., a Delaware corporation.


Homeward Subservicing Agreement: That certain subservicing agreement, dated as
of February 15, 2013, by and between Homeward and OLS, as amended, supplemented,
restated or otherwise modified from time to time.


Impac Servicing Agreement: The servicing agreement, dated as of February 15,
2013, by and between Impac Funding Corporation, as master servicer, and OLS, as
servicer.

21

--------------------------------------------------------------------------------






Increased Costs: The amounts described in the related Indenture Supplement.


Increased Costs Limit: For any Class of Notes, as defined in the related
Indenture Supplement.


Indemnified Losses: As defined in Section 10.3(a).


Indemnified Party: As defined in Section 9.2(b) and Section 10.3(a).


Indemnity Payment: With respect to any Receivable in respect of which a payment
is required to be made by the Issuer, the Depositor or the Receivables Seller
under this Indenture, the Receivables Pooling Agreement or the Receivables Sale
Agreement, and as of the Payment Date on which the “Indemnity Payment” must be
made, all of the outstanding and unpaid balance of such Receivable as of such
Payment Date.


Indenture: As defined in the Preamble.


Indenture Supplement: With respect to any Series of Notes, a supplement to this
Indenture, executed and delivered in conjunction with the issuance of such Notes
pursuant to Section 6.1, together with any amendment to the Indenture Supplement
executed pursuant to Section 12.1 or 12.2, and, in either case, including all
amendments thereof and supplements thereto.


Indenture Trustee: The Person named as the Indenture Trustee in the Preamble
until a successor Indenture Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Indenture Trustee”
means and includes each Person who is then an Indenture Trustee hereunder.


Indenture Trustee Authorized Officer: Any vice president, any assistant vice
president, the treasurer, any assistant treasurer, associate, any trust officer,
or any other officer of the Indenture Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject, and identified in writing to all parties hereto as
having direct responsibility for administration of this Indenture.


Indenture Trustee Fee: The fee payable to the Indenture Trustee hereunder on
each Payment Date in a monthly amount as agreed in the Deutsche Bank National
Trust Company Fee Letter, which includes the fees to Deutsche Bank National
Trust Company and its successors and assigns in its capacities as Calculation
Agent, Paying Agent, Securities Intermediary and Note Registrar; provided that
the Indenture Trustee shall also be entitled to receive payment of separate fees
and expenses pursuant to Section 11.13 in connection with tax filings made by
the Indenture Trustee.


Independent Manager: (i) A natural person and (ii) a Person who (A) shall not
have been at the time of such Person’s appointment, and may not have been at any
time during the preceding five (5) years and shall not be as long as such Person
is an Independent Manager of the Depositor (1) a

22

--------------------------------------------------------------------------------




direct or indirect legal or beneficial owner in such entity or any of its
Affiliates, (2) a member, officer, director, manager, partner, shareholder or
employee of the Administrator or any of its managers, members, partners,
subsidiaries, shareholders or Affiliates other than the Depositor (collectively,
the “Independent Parties”), (3) a supplier to any of the Independent Parties,
(4) a person controlling or under common control with any director, member,
partner, shareholder or supplier of any of the Independent Parties or (5) a
member of the immediate family of any director, member, partner, shareholder,
officer, manager, employee or supplier of the Independent Parties, (B) has prior
experience as an independent director or manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
independent directors or managers thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (C) has at least
three (3) years of employment experience with one or more entities that provide,
in the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities; provided, that, notwithstanding the terms
and provisions of clause (ii)(A)(1) immediately above, the indirect or
beneficial ownership of membership interests of the


Administrator through a mutual fund or similar diversified investment vehicle
with respect to which the owner does not have discretion or control over the
investments held by such diversified investment vehicle shall not preclude such
owner from being an Independent Manager.


Index: For any Series or Class of Notes, as defined in the related Indenture
Supplement.


Initial Note Balance: For any Note or for any Class of Notes, the Note Balance
of such Note upon the related Issuance Date as specified in the related
Indenture Supplement.


Initial Receivables: The Receivables sold and/or contributed by OLS, as the
Receivables Seller, to the Depositor on the Cut-off Date pursuant to the
Receivables Sale Agreement, and further sold and/or contributed by the Depositor
to the Issuer on the Closing Date pursuant to the Receivables Pooling Agreement,
and Granted by the Issuer to the Indenture Trustee for inclusion in the Trust
Estate, and which consist of Receivables arising from the making by the
Receivables Seller of Advances with respect to the Designated Servicing
Agreements listed on the Designated Servicing Agreement Schedule as of the
Closing Date.


Insolvency Event: With respect to a specified Person, (i) an involuntary case or
other proceeding under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced against any Person or any
substantial part of its property, or a petition shall be filed against such
Person in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (A) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
sixty (60) days or (B) an order for relief in respect of such Person shall be
entered in such case or proceeding under such laws or a decree or order granting
such other requested relief shall be granted; or (ii) the commencement

23

--------------------------------------------------------------------------------




by such Person of a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or the consent by such Person
to the entry of an order for relief in an involuntary case under any such law,
or the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due
or the admission by such Person of its inability to pay its debts generally as
they become due.


Insolvency Proceeding: Any proceeding of the sort described in the definition of
Insolvency Event.


Interest Accrual Period: For any Class of Notes and any Payment Date, the period
specified in the related Indenture Supplement.


Interest Accumulation Account: The segregated non-interest bearing trust account
or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.7 and entitled “Deutsche Bank
National Trust Company, as Indenture Trustee in trust for the Noteholders of the
HLSS Servicer Advance Receivables Trust II Advance Receivables Backed Notes,
Interest Accumulation Account.”


Interest Accumulation Amount: With respect to each Interim Payment Date or
Limited Funding Date, the sum of the Interest Payment Amount due and payable
with respect to all Classes of Notes on the next succeeding Payment Date, plus
all Cumulative Interest Shortfall Amounts as of the immediately preceding
Payment Date, minus amounts then on deposit in the Interest Accumulation Account
(assuming for this purpose that the aggregate VFN Principal Balance remains
unchanged from the Determination Date for such Interim Payment Date or Limited
Funding Date, as applicable, through the end of its then-current Interest
Accrual Period).


Interest Amount: For any Interest Accrual Period and any Class of Notes,
interest accrued on such Class during such period, in an amount equal to
interest on such Class’s Note Balance at the applicable Note Interest Rate.


Interest Day Count Convention: For any Series or Class of Notes, the fraction
specified in the related Indenture Supplement to indicate the number of days
counted in an Interest Accrual Period divided by the number of days assumed in a
year, for purposes of calculating the Interest Payment Amount for each Interest
Accrual Period in respect of such Series or Class.


Interest Payment Amount: Unless otherwise specified for a Series in the related
Indenture Supplement, for any Series or Class of Notes, as applicable, and with
respect to any Payment Date:


(i)for any Class of Term Notes, the related Cumulative Interest Shortfall Amount
plus the product of:


(A)the related Note Balance as of the close of business on the preceding Payment
Date;

24

--------------------------------------------------------------------------------






(B)the related Note Interest Rate for such Class and for the related Interest
Accrual Period; and


(C)the Interest Day Count Convention specified in the related Indenture
Supplement; and


(ii)for any Class of Variable Funding Notes, the related Cumulative Interest
Shortfall Amount plus the product of:


(A)the average daily aggregate VFN Principal Balance during the related Interest
Accrual Period (calculated based on the average of the aggregate VFN Principal
Balances on each day during the related Interest Accrual Period);


(B)the related Note Interest Rate for such Class during the related Interest
Accrual Period; and


(C)the Interest Day Count Convention specified in the related Indenture
Supplement.


Interested Noteholders: For any Class, any Noteholder or group of Noteholders
holding Notes evidencing not less than 25% of the aggregate Voting Interests of
such Class.


Interim Payment Date: With respect to each Series of Notes and each calendar
month, the 7th, 17th, 18th, 20th, 21st, 22nd, 23rd, 24th and 29th day of each
such month (or if any such date is not a Business Day, the next succeeding
Business Day) and (ii) with respect to any VFNs, any other five (5) Business
Days in such calendar month of which the Issuer shall provide notice to all VFN
Noteholders; provided that the Issuer shall provide notice to each VFN
Noteholder two (2) Business Days prior to any payment of $50,000,000 or more. If
an Interim Payment Date falls on the same date as a Payment Date, the Interim
Payment Date shall be disregarded.


Interim Payment Date Report: As defined in Section 3.2(c).


Invested Amount: For any Series or Class of Notes, the related Series Invested
Amount or Class Invested Amount, as applicable.


Investment Company Act: The Investment Company Act of 1940, as amended.


Issuance Date: For any Series of Notes, the date of issuance of such Series, as
set forth in the related Indenture Supplement.


Issuer: As defined in the Preamble.


Issuer Affiliate: Any person involved in the organization or operation of the
Issuer or an affiliate of such a person within the meaning of Rule 3a-7
promulgated under the Investment Company Act.

25

--------------------------------------------------------------------------------






Issuer Amount: As defined in Section 4.3(e).


Issuer Authorized Officer: Any Director or any authorized officer of the Owner
Trustee or the Administrator, who may also be an officer or employee of HLSS,
its Parent or an Affiliate of HLSS or its Parent.


Issuer Certificate: A certificate (including an Officer’s Certificate) signed in
the name of an Issuer Authorized Officer, or signed in the name of the Issuer by
an Issuer Authorized Officer. Wherever this Indenture requires that an Issuer
Certificate be signed also by an accountant or other expert, such accountant or
other expert (except as otherwise expressly provided in this Indenture) may be
an employee of HLSS or an Affiliate.


Issuer Tax Opinion: With respect to any undertaking, an Opinion of Counsel to
the effect that, for U.S. federal income tax purposes, (i) such undertaking will
not result in the Issuer being subject to tax on its net income as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for U.S. federal income tax
purposes, (ii) if any Notes are issued or deemed issued as a result of such
undertaking, any Notes issued or deemed issued on such date that are treated as
outstanding for U.S. federal income tax purposes (other than Restricted Notes)
will be debt for U.S. federal income tax purposes, and, if requested by the
Administrative Agent, (iii) such undertaking will not cause the Noteholders or
beneficial owners of Notes previously issued to be deemed to have sold or
exchanged such Notes in a manner that generates gain or loss for U.S. federal
income tax purposes under Section 1001 of the Code.


Judicial Corporate Advance: Any Corporate Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Judicial State.


Judicial Corporate Receivable: Any Corporate Advance Receivable in respect of a
Judicial Corporate Advance.


Judicial Escrow Advance: Any Escrow Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Judicial State.


Judicial Escrow Receivable: Any Escrow Advance Receivable in respect of a
Judicial Escrow Advance.


Judicial P&I Advance: Any P&I Advance in respect of a Mortgage Loan secured by a
Mortgaged Property located in a Judicial State.


Judicial P&I Receivable: Any P&I Advance Receivable in respect of a Judicial P&I
Advance.


Judicial Servicing Fee Advance: Any Servicing Fee Advance in respect of a
Mortgage Loan secured by a Mortgaged Property located in a Judicial State.



26

--------------------------------------------------------------------------------




Judicial Servicing Fee Advance Receivable: A Servicing Fee Advance Receivable in
respect of a Judicial Servicing Fee Advance.


Judicial State: Each state or territory of the United States that is not a
Non-Judicial State.


Limited Funding Date: Any Business Day that is not a Payment Date or Interim
Payment Date, at a time when no Facility Early Amortization Event shall have
occurred and shall be continuing, which date is designated by the Administrator
on behalf of the Issuer to the Indenture Trustee and the Administrative Agent in
writing no later than 9:00 a.m. Eastern Time on such date; provided, that the
Administrator shall have delivered a Funding Certification in accordance with
Section 4.3(a) for such date, and provided, further that no fundings may be made
under a Variable Funding Note on such date and no payments on any Notes shall be
made on such date; provided, further, that no more than five (5) Limited Funding
Dates may be designated by the Administrator on behalf of the Issuer in any
calendar month.


Liquidity Facility: Any liquidity back-stop facility which may be utilized by a
Noteholder of the Notes of a Class to fund some or all of its disbursements on
any such Class of the Notes.


Liquidity Provider: Any financial institution, rated at least “A-1” by S&P and
“P-1” by Moody’s Investors Service, Inc., who provides a Liquidity Facility.


Liquidity Requirement: For any VFN Class, if applicable, as defined in the
related Indenture Supplement.


Litton: Litton Loan Servicing, LP.


Litton Subserviced Portion: With respect to any Split Servicing Agreement, the
portion of the related Mortgage Loans that is being subserviced by OLS under a
subservicing or servicing agreement as successor to Litton.


Litton Subserviced Portion Advances: Any Advances under a Split Servicing
Agreement attributable to Mortgage Loans included in the Litton Subserviced
Portion.


Loan-Level Receivable: A Receivable that arises under a Designated Servicing
Agreement that does not provide that the related Advance is reimbursable out of
general collections and proceeds of the entire related mortgage pool if such
Advance is determined to be non-recoverable out of late collections or
liquidation or other proceeds of the Mortgage Loan in respect of which such
Advance was made (such Designated Servicing Agreements listed on Schedules 1-A,
2-A, 5, 6, 8 and 11, as such schedules may be modified from time to time to
reflect amendments to the related Servicing Agreement). For the avoidance of
doubt, all Receivables attributable to the Servicing Agreements listed on
Schedules 1-A and 11 shall be treated as Loan-Level Receivables.


Majority Noteholders: With respect to any Series or Class of Notes or all
Outstanding Notes, the Noteholders of greater than 50% of the Note Balance of
Outstanding Notes of such Series or Class of Outstanding Notes, as the case may
be, by Voting Interests in either case.

27

--------------------------------------------------------------------------------






Maximum VFN Principal Balance: For any VFN Class, the amount specified in the
related Indenture Supplement.


MBS Trustee: A trustee or indenture trustee for a Mortgage Pool that is a
securitization trust.


Monthly Advance Collection Period: With respect to any Payment Date, the period
beginning on the Determination Date for the preceding Payment Date and ending at
the close of business on the day before the Determination Date for the current
Payment Date, except that, with respect to the initial Payment Date, the Monthly
Advance Collection Period begins on the Cut-off Date and ends at the close of
business on the day before the related Determination Date.


Month-to-Date Available Funds: With respect to any Interim Payment Date or any
Payment Date, the aggregate amount of Collections deposited into the Collection
and Funding Account during the period beginning on the day immediately
succeeding the Payment Date prior to such Interim Payment Date or Payment Date
and ending on such Interim Payment Date or Payment Date.


Mortgage: With respect to a Mortgage Loan, a mortgage, deed of trust or other
instrument encumbering a fee simple interest in real property securing a
Mortgage Note.


Mortgage Loan: A loan secured by a Mortgage on real property (including REO
Property held by a Mortgage Pool following the foreclosure of the real property
that had secured such loan), which loan has been transferred and assigned to an
MBS Trustee and serviced for such MBS Trustee pursuant to a Servicing Agreement.
For the avoidance of doubt, and notwithstanding any other provision in this
Indenture, all references in this Indenture and in any other Transaction
Documents to “Advances” and “Receivables” refer solely to those related to
Mortgage Loans serviced by HLSS, OLS, Homeward or any other OFC-Owned Servicer
pursuant to the related Designated Servicing Agreement.


Mortgage Loan Collection Period: With respect to any Payment Date, the calendar
month preceding the calendar month in which the Payment Date occurs.


Mortgage Note: The note or other evidence of the indebtedness of a mortgagor
secured by a Mortgage under a Mortgage Loan and all amendments, modifications
and attachments thereto.


Mortgage Pool: A trust or trust estate in which the Mortgage Loans being
serviced by the Servicer pursuant to a Designated Servicing Agreement are held
by the related MBS Trustee or owner of a pool of Mortgage Loans being serviced
under a Whole Loan Servicing Agreement that is a Facility Eligible Servicing
Agreement. For the avoidance of doubt, the Mortgage Pool under any Split
Servicing Agreement is the ResCap Acquired Portion that is serviced under a
Designated Servicing Agreement.


Mortgaged Property: The interest in real property securing a Mortgage Loan as
evidenced by the related Mortgage, together with improvements thereto securing a
Mortgage Loan.



28

--------------------------------------------------------------------------------




MSRs: Mortgage servicing rights or rights to mortgage servicing rights.


MSR Transfer Date: For any Designated Servicing Agreement, the date when all
required consents and rating agency letters for a formal change of the named
servicer under such Designated Servicing Agreement from OLS to HLSS shall have
been obtained, and OLS shall sell to HLSS all of the servicing rights and
obligations of OLS under such Designated Servicing Agreement, as evidenced by
the MSR Transfer Notice.


MSR Transfer Notice: The notice delivered by HLSS to the Indenture Trustee in
the form attached hereto as Appendix A. The MSR Transfer Notice shall include
evidence reasonably satisfactory to the Administrative Agent that (i) all
conditions to transfer servicing with respect thereto to HLSS set forth in the
related Servicing Agreement, if any, have been satisfied, and (ii) the mortgage
loan servicing rights relating to the Mortgage Loans held by the related
Mortgage Pool have been properly transferred from OLS to HLSS, which in each
case shall include, but not be limited to, (A) copies of all acknowledgments and
consents from each related servicing counterparty and unqualified rating agency
confirmations, in each case, to the extent required under such Servicing
Agreement, (B) copies of each notice, if any, regarding the transfer of
servicing from OLS to HLSS required under such Servicing Agreement to be
delivered to a servicing counterparty, (C) executed copies of the assignment and
assumption agreement, bill of sale and any other documentation required to
effect such servicing rights transfer from OLS to HLSS.


New Receivables Funding Amount: For any Funding Date and the Additional
Receivables proposed to be funded on such Funding Date, an amount equal to the
sum of the Series New Receivables Funding Amounts for all Outstanding Series of
VFNs in respect of such Funding Date; provided, however, that (1) in any event
the aggregate New Receivables Funding Amount disbursed on any Funding Date shall
be limited to an amount which may be disbursed without resulting in a violation
of the Collateral Test, (2) no amounts may be drawn on VFNs on a Limited Funding
Date, and (3) the New Receivable Funding Amount on a Limited Funding Date is
limited to amounts then on deposit in the Collection and Funding Account minus
the Required Expense Reserve.


Non-Judicial Corporate Advance: Any Corporate Advance in respect of a Mortgage
Loan secured by a Mortgaged Property located in a Non-Judicial State.


Non-Judicial Corporate Receivable: A Corporate Advance Receivable in respect of
a Non-Judicial Corporate Advance.


Non-Judicial Escrow Advance: Any Escrow Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Non-Judicial State.


Non-Judicial Escrow Receivable: An Escrow Advance Receivable in respect of a
Non-Judicial Escrow Advance.


Non-Judicial P&I Advance: Any P&I Advance in respect of a Mortgage Loan secured
by a Mortgaged Property located in a Non-Judicial State.



29

--------------------------------------------------------------------------------




Non-Judicial P&I Receivable: A P&I Advance Receivable in respect of a
Non-Judicial P&I Advance.


Non-Judicial Servicing Fee Advance: Any Servicing Fee Advance in respect of a
Mortgage Loan secured by a Mortgaged Property located in a Non-Judicial State.


Non-Judicial Servicing Fee Advance Receivable: A Servicing Fee Advance
Receivable in respect of a Non-Judicial Servicing Fee Advance.


Non-Judicial State: Each of the following: Alabama, Alaska, Arizona, Arkansas,
California, Colorado, District of Columbia, Georgia, Guam, Idaho, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, North Carolina, Oregon, Rhode Island, Tennessee, Texas,
Utah, Virginia, Washington, West Virginia and Wyoming. Additional Non-Judicial
States may be designated from time to time pursuant to Section 12.1.


Non-SAF/FIFO Receivable: A Receivable that arises under a Designated Servicing
Agreement that does not contain an Advance Facility Provision and/or does not
contain a FIFO Provision. For the avoidance of doubt, all Receivables
attributable to the Servicing Agreements listed on Schedules 1-A and 11 shall be
treated as Non-SAF/FIFO Receivables.


Note or Notes: Any note or notes of any Class authenticated and delivered from
time to time under this Indenture including, but not limited to, any Variable
Funding Note.


Note Balance: On any date (i) for any Term Note, or for any Series or Class of
Term Notes, as the context requires, the Initial Note Balance of such Term Note
or the aggregate of the Initial Note Balances of the Term Notes of such Series
or Class, as applicable, less all amounts paid to Noteholders of such Term Note
or Noteholders of such Term Notes with respect to principal, (ii) for any
Variable Funding Note, its VFN Principal Balance on such date and (iii) for any
other Note, as set forth in the related Indenture Supplement.


Note Interest Rate: For any Note, or for any Series or Class of Notes as the
context requires, the interest rate specified, or calculated as provided in, the
related Indenture Supplement.


Note Owner: With respect to a Book Entry Note, the Person who is the owner of
such Book Entry Note, as reflected on the books of the Depository, or on the
books of a Person maintaining an account with such Depository (directly as a
Depository Participant or as an indirect participant, in each case in accordance
with the rules of such Depository) and with respect to any Definitive Notes, the
Noteholder of such Note.


Note Payment Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.8 and entitled “Deutsche Bank National
Trust Company, as Indenture Trustee in trust for the Noteholders of the HLSS
Servicer Advance Receivables Trust II Advance Receivables Backed Notes, Note
Payment Account.”



30

--------------------------------------------------------------------------------




Note Purchase Agreement: An agreement with one or more initial purchasers or
placement agents under which the Issuer will sell the Notes to such initial
purchaser, or contract with such placement agent for the initial private
placement of the Notes, in each case as further defined in the related Indenture
Supplement.


Note Rating Agency: With respect to any Outstanding Class of Notes, each rating
agency, if any, specified in the related Indenture Supplement. References to
Note Rating Agencies or “each” or “any” Note Rating Agency in this Indenture
refer to Note Rating Agencies that were engaged to rate any Notes issued under
this Indenture, which Notes are still Outstanding.


Note Register: As defined in Section 6.5.


Note Registrar: The Person who keeps the Note Register specified in Section 6.5.


Noteholder: The Person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving certain consents, waivers,
requests or demands pursuant to this Indenture, the interests evidenced by any
Note registered in the name of, or in the name of a Person or entity holding for
the benefit of, the Issuer, the Receivables Seller or any Person that is an
Affiliate of either or both of the Issuer and the Receivables Seller, shall not
be taken into account in determining whether the requisite percentage necessary
to effect any such consent, waiver, request or demand shall have been obtained.
The Indenture Trustee shall have no responsibility to count any Person as a
Noteholder who is not permitted to be so counted hereunder pursuant to the
definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is an Affiliate of either or both
of the Issuer and Receivables Seller.


Noteholders’ Amount: As defined in Section 4.3(e).


Obligor: Any Person who owes or may be liable for payments under a Mortgage
Loan.


OFC: Ocwen Financial Corporation, a Florida corporation.


OFC-Owned Servicer: Any wholly-owned subsidiary of OFC (including, but not
limited to, Homeward) for which OLS serves as subservicer for the Mortgage Loans
serviced by such wholly-owned subsidiary of OFC.


OFC-Owned Servicer Sale Agreement: A sale agreement, between an OFC-Owned
Servicer and OLS, dated on or after the Effective Date, whereby an OFC-Owned
Servicer sold and/or contributed Receivables from such OFC-Owned Servicer to
OLS.


Officer’s Certificate: A certificate signed by an Issuer Authorized Officer and
delivered to the Indenture Trustee. Wherever this Indenture requires that an
Officer’s Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this
Indenture) may be an employee of the Receivables Seller or the Servicer.


OLS: Ocwen Loan Servicing, LLC, a Delaware limited liability company.

31

--------------------------------------------------------------------------------






OLS Senior Secured Term Loan Facility Agreement: The Senior Secured Term Loan
Facility Agreement, dated as of February 15, 2013, among OLS, as borrower, OFC,
as parent, certain subsidiaries of OFC, as subsidiary guarantors, the lender
parties thereto from time to time and Barclays, as administrative agent and as
collateral agent, as amended, supplemented, restated, or otherwise modified from
time to time.


OLS Subservicing Agreement: The Subservicing Agreement, dated as of February 10,
2012, between HLSS, as Servicer, and OLS, as Subservicer, acceptable in form and
substance to the Administrative Agent.


Opinion of Counsel: A written opinion of counsel acceptable to the Indenture
Trustee, which counsel may, without limitation, and except as otherwise
expressly provided in this Indenture and except for any opinions related to tax
matters or material adverse effects on Noteholders, be an employee of the
Issuer, the Receivables Seller or any of their Affiliates and for any opinions
related to tax matters, must be an opinion of counsel nationally recognized in
the tax aspects of asset securitization.


Organizational Documents: The Issuer’s Trust Agreement (including the related
Owner Trust Certificate).


Outstanding: With respect to all Notes and, with respect to a Note or with
respect to Notes of any Series or Class means, as of the date of determination,
all such Notes theretofore authenticated and delivered under this Indenture,
except:


(i)any Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation, or canceled by the Issuer and delivered to
the Indenture Trustee pursuant to Section 6.6;


(ii)any Notes to be redeemed for whose full payment (including principal and
interest) redemption money in the necessary amount has been theretofore
deposited with the Indenture Trustee or any Paying Agent in trust for the
Noteholders of such Notes; provided that, if such Notes are to be redeemed,
notice of such redemption has been duly given if required pursuant to this
Indenture, or provision therefore satisfactory to the Indenture Trustee has been
made;


(iii)any Notes which are canceled pursuant to Section 7.3; and


(iv)any Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture (except with respect to
any such Note as to which proof satisfactory to the Indenture Trustee is
presented that such Note is held by a person in whose hands such Note is a
legal, valid and binding obligation of the Issuer).


For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding Notes.” In
determining whether the Noteholders of the requisite

32

--------------------------------------------------------------------------------




principal amount of such Outstanding Notes have taken any Action hereunder,
Notes owned by the Issuer, the Receivables Seller, or any Affiliate of the
Issuer or the Receivables Seller shall be disregarded. In determining whether
the Indenture Trustee will be protected in relying upon any such Action, only
Notes which an Indenture Trustee Authorized Officer has actual knowledge are
owned by the Issuer or the Receivables Seller, or any Affiliate of the Issuer or
the Receivables Seller, will be so disregarded. Notes so owned which have been
pledged in good faith may be regarded as Outstanding if the pledgee proves to
the satisfaction of the Indenture Trustee the pledgee’s right to act as owner
with respect to such Notes and that the pledgee is not the Issuer or the
Receivables Seller or any Affiliate of the Issuer or the Receivables Seller.
Owner: When used with respect to a Note, any related Note Owner.


Owner Trust Certificate: A certificate evidencing a 100% undivided beneficial
interest in the Issuer.


Owner Trustee: Wilmington Trust, National Association, a national banking
association, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.


Owner Trustee Fee: The annual fee payable as agreed upon by the Owner Trustee
and the Depositor pursuant to the Owner Trustee Fee Letter.


Owner Trustee Fee Letter: The fee letter agreement between the Owner Trustee and
the Depositor dated July 1, 2013, as amended, supplemented, restated, or
otherwise modified, setting forth the fees to be paid to the Owner Trustee for
the performance of its duties as Owner Trustee of the Issuer.


P&I Advance: (i) Any advance disbursed by the Servicer (including any
predecessor servicer) pursuant to any Designated Servicing Agreement, of
delinquent interest and/or principal that have not been timely paid by Obligors,
including any amounts deposited by the Servicer into a Dedicated Collection
Account in order to reimburse such Dedicated Collection Account for Amounts Held
for Future Distribution previously on deposit therein which the Servicer
(including any predecessor servicer) had used to make a previous P&I Advance in
accordance with the related Designated Servicing Agreement and (ii) any
Servicing Fee Advance.


P&I Advance Amount: As defined in Section 4.3(e).


P&I Advance Disbursement Account: The segregated non-interest bearing trust
account, which shall be an Eligible Account, established and maintained pursuant
to Section 4.3(d) as a Trust Account and entitled “Deutsche Bank National Trust
Company, as Indenture Trustee for the HLSS Servicer Advance Receivables Trust II
Advance Receivables Backed Notes, P&I Advance Disbursement Account.”


P&I Advance Receivable: Any Receivable representing the right to be reimbursed
for a P&I Advance.



33

--------------------------------------------------------------------------------




P&I Advance Reimbursement Amount: Any amount collected under any Designated
Servicing Agreement from Obligors or otherwise, which amount, by the terms of
such Designated Servicing Agreement, is payable to the Servicer to reimburse P&I
Advances disbursed by the Servicer.


Parent: As defined in the definition of “Change of Control” herein.


Paying Agent: The same Person who serves at any time as the Indenture Trustee,
or an Affiliate of such Person, as paying agent pursuant to the terms of this
Indenture.


Payment Date: In any month beginning July, 2013, the 15th day of such month or,
if such 15th day is not a Business Day, the next Business Day following such
15th day.


Payment Date Report: As defined in Section 3.2(b).


Payment Default: An Event of Default of the type described in Section 8.1(a).


Permitted Investments: At any time, any one or more of the following obligations
and securities:


(i)direct obligations of, or obligations fully guaranteed as to timely payment
of principal and interest by, the United States or any agency or instrumentality
thereof; provided that such obligations are backed by the full faith and credit
of the United States; and provided further that the short-term obligations of
such agency or instrumentality at the date of acquisition thereof have been
rated (x) “A-1” by S&P if such obligations have a maturity of less than sixty
(60) days after the date of acquisition or (y) “A-1+” by S&P if such obligations
have a maturity date greater than sixty (60) days after the date of acquisition;


(ii)repurchase agreements on obligations specified in clause (i) maturing not
more than three months from the date of acquisition thereof; provided that the
short-term unsecured debt obligations of the party agreeing to repurchase such
obligations are at the time rated by each Note Rating Agency in its highest
rating category for unsecured short-term debt


(iii)certificates of deposit, time deposits and bankers’ acceptances of any U.S.
depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that the
unsecured short-term debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated by each Note Rating
Agency in its highest debt rating category for unsecured short-term debt;


(iv)commercial paper of any entity organized under the laws of the United States
or any state thereof which on the date of acquisition has been rated by each
Note Rating Agency in its highest applicable rating category;



34

--------------------------------------------------------------------------------




(v)short term investment funds sponsored by any trust company or banking
association incorporated under the laws of the United States or any state
thereof which on the date of acquisition has been rated by each Note Rating
Agency in its highest rating category for long-term unsecured debt;


(vi)interests in any U.S. money market fund which, at the date of acquisition of
the interests in such fund (including any such fund that is managed by the
Indenture Trustee or an Affiliate of the Indenture Trustee or for which the
Indenture Trustee or an Affiliate acts as advisor) and throughout the time as
the interest is held in such fund, has a rating from each Note Rating Agency in
its highest applicable rating category for long-term unsecured debt; or


(vii)other obligations or securities that are acceptable to each Note Rating
Agency as Permitted Investments hereunder and if the investment of Account funds
therein will not result in a reduction in the then current rating of the Notes,
as evidenced by a letter to such effect from each Note Rating Agency;


provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the Payment Date immediately following the date of
purchase thereof (other than in the case of the investment of monies in
instruments of which the Indenture Trustee is the obligor, which may mature on
the related Payment Date), and shall be required to be held to such maturity;
and provided, further, that each of the Permitted Investments may be purchased
by the Indenture Trustee through an Affiliate of the Indenture Trustee; and
provided, further, that no such investment shall be subject to U.S. or foreign
withholding tax unless the issuer of such investment is required to make
“gross-up” payments that cover the full amount of any such withholding tax on an
after-tax basis (including any tax on such additional payments).
Permitted Investments are only those which are acquired by the Indenture Trustee
in its name and in its capacity as Indenture Trustee, and with respect to which
(A) the Indenture Trustee has noted its interest therein on its books and
records, and (B) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC, without acting in collusion with a Securities
Intermediary in violating such Securities Intermediary’s obligations to
entitlement holders in such assets, under Section 8‑504 of the UCC, to maintain
a sufficient quantity of such assets in favor of such entitlement holders), and
(C) either (i) such investments are in the possession of the Indenture Trustee
or (ii) such investments: (x) if certificated securities and in bearer form,
have been delivered to the Indenture Trustee, or if in registered form, have
been delivered to the Indenture Trustee and either registered by the issuer in
the name of the Indenture Trustee or endorsed by effective endorsement to the
Indenture Trustee or in blank; (y) if uncertificated securities, ownership of
such securities has been registered in the name of the Indenture Trustee on the
books of the issuer thereof (or another person, other than a Securities
Intermediary, either has become the registered owner of the uncertificated
security on behalf of the Indenture Trustee or, having previously become the
registered owner, acknowledges that it holds for the Indenture Trustee); or (z)
if Securities Entitlements representing interests in securities or other
financial assets (or interests therein) held by a Securities Intermediary, a
Securities

35

--------------------------------------------------------------------------------




Intermediary indicates by book entry that a security or other financial asset
has been credited to the Indenture Trustee’s Securities Account with such
Securities Intermediary. No instrument described hereunder may be purchased at a
price greater than par, if such instrument may be prepaid or called at a price
less than its purchase price prior to its stated maturity.
Permitted Refinancing: An assignment by the Issuer, subject to satisfaction of
Section 2.1(c), either (i) to a third party unaffiliated with the Servicer or
(ii) to a special purpose, bankruptcy-remote entity, of all the Receivables
attributable to one or more Designated Servicing Agreements, as a result of
which assignment the assignee pays to the Issuer 100% of the Receivable Balances
with respect to such Receivables; provided, that in the case of any special
purpose entity, an opinion of external legal counsel, reasonably satisfactory to
the Administrative Agent, to the effect that the assignee would not be
substantively consolidated with HLSS or any Affiliate of HLSS, shall have been
delivered to the Administrative Agent.


Person: Any individual, corporation, estate, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, business trust, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity of a similar nature.


Place of Payment: With respect to any Class of Notes issued hereunder, the city
or political subdivision so designated with respect to such Class of Notes by
the Indenture Trustee.


Predecessor Notes: Of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 6.6 in lieu of a mutilated, lost, destroyed or stolen Note will be
deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.


Property: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.


PTCE: As defined in Section 6.5(k).


Qualified Institutional Buyer or QIB: As defined in Rule 144A under the
Securities Act.


Ratings Effect: A reduction, qualification with negative implications or
withdrawal of any then current rating of any Outstanding Notes by an applicable
Note Rating Agency (other than as a result of the termination of the related
Note Rating Agency), or any disapproval by any other Person who is granted the
approval authority of the related Note Rating Agency.


Receivable: The contractual right (i) (A) to reimbursement pursuant to the terms
of a Designated Servicing Agreement for an Advance (other than Servicing Fee
Advances) made by the Servicer (including any predecessor servicer) pursuant to
such Designated Servicing Agreement, which Advance has not previously been
reimbursed, or (B) to payment pursuant to the terms of a Designated Servicing
Agreement listed on the Servicing Fee Advance Designated Servicing Agreement

36

--------------------------------------------------------------------------------




Schedule for a Servicing Fee Advance owed the Servicer pursuant to such
Designated Servicing Agreement which has been accrued by the Servicer but not
paid, and including in either case all rights of the Servicer (including any
predecessor servicer) to enforce payment of such obligation under the related
Servicing Agreement, consisting of the Initial Receivables and all Additional
Receivables and (ii) which contractual right to reimbursement or to servicing
fees has been Granted to the Indenture Trustee for inclusion in the Trust Estate
by the Issuer hereunder. A “Receivable” remains a “Receivable,” and is not
deemed to have been converted into cash, except to the extent that cash in
respect of a reimbursement of that Receivable has been deposited into the
Collection and Funding Account.


Receivable Balance: As of any date of determination and with respect to any
Receivable, the outstanding amount of such Receivable, which shall only be
reduced to the extent that cash in respect of reimbursement of that Receivable
has been deposited into the Collection and Funding Account.


Receivable File: The documents described in Section 2.2 pertaining to a
particular Receivable.


Receivables Pooling Agreement: The Receivables Pooling Agreement, dated as of
the Closing Date, between the Depositor, as seller, and the Issuer, as
purchaser, as amended, supplemented, restated, or otherwise modified from time
to time.


Receivables Sale Agreement: The Receivables Sale Agreement, dated as of the
Closing Date, among OLS, as initial receivables seller (prior to the respective
MSR Transfer Dates), as servicer (prior to the respective MSR Transfer Dates),
HLSS Holdings, LLC, as receivables seller (on and after the respective MSR
Transfer Dates) and as servicer (on and after the respective MSR Transfer
Dates), and the Depositor, as purchaser, as amended, supplemented, restated, or
otherwise modified from time to time.


Receivables Sale Termination Date: The date on which all amounts due on all
Series and Classes of Notes issued by the Issuer pursuant to this Indenture, and
all other amounts payable to any party pursuant to this Indenture, shall have
been paid in full.


Receivables Seller: With respect to each Receivable attributable to a Designated
Servicing Agreement (1) OLS, as the entity that sold and contributed to the
Depositor, prior to the Effective Date, and as the entity that sells to HLSS, on
and after the Effective Date but before the related MSR Transfer Date, and (2)
HLSS, as the entity that shall, on and after the Effective Date, and both before
and after the related MSR Transfer Date, sell and contribute to the Depositor
all Receivables that it either acquires from OLS (before the related MSR
Transfer Date) or creates as a result of making Advances (on or after the
related MSR Transfer Date), under such Designated Servicing Agreements.


Record Date: For the interest or principal payable on any Note on any applicable
Payment Date or Interim Payment Date, (i) for a Book Entry Note, the last
Business Day before such Payment Date or Interim Payment Date, as applicable,
and (ii) for a Definitive Note, the last day of the calendar month preceding
such Payment Date or Interim Payment Date, as applicable, unless otherwise
specified in the related Indenture Supplement.

37

--------------------------------------------------------------------------------






Redemption Amount: With respect to a redemption of any Series or Class of Notes
by the Issuer pursuant to Section 13.1, an amount, which when applied together
with other Available Funds pursuant to Section 4.5, shall be sufficient to pay
an amount equal to the sum of (i) the Note Balance of all Outstanding Notes of
such Series or Class as of the applicable Redemption Payment Date or Redemption
Date, (ii) all accrued and unpaid interest on the Notes of such Series or Class
through and including the day prior to such Redemption Payment Date or
Redemption Date, (iii) any and all amounts then owing to the Indenture Trustee,
the Securities Intermediary, any Derivative Counterparty, Liquidation Provider
or Supplemental Credit Enhancement Provider, from the Issuer pursuant to the
terms hereof, and (iv) any and all other amounts due and payable hereunder
(including without limitation all accrued and unpaid Default Supplemental Fees
and related shortfall amounts on the Notes of such Series or Class through and
including the day prior to such Redemption Payment Date or Redemption Date) and
sufficient to authorize the satisfaction and discharge of this Indenture
pursuant to Section 2.1.


Redemption Date: As defined in Section 13.1.


Redemption Notice: As defined in Section 13.1.


Redemption Payment Date: As defined in Section 13.1.


Redemption Percentage: For any Class, 10% or such other percentage set forth in
the related Indenture Supplement.


Regulation S: Regulation S promulgated under the Securities Act or any successor
provision thereto, in each case as the same may be amended from time to time;
and all references to any rule, section or subsection of, or definition
contained in, Regulation S means such rule, section, subsection, definition or
term, as the case may be, or any successor thereto, in each case as the same may
be amended from time to time.


Regulation S Definitive Note: As defined in Section 5.2(c)(ii).


Regulation S Global Note: As defined in Section 5.2(c)(ii).


Regulation S Note: As defined in Section 5.2(c)(ii).


Regulation S Note Transfer Certificate: As defined in Section 6.5(i)(ii).


REO Property: A Mortgaged Property in which a MBS Trustee has acquired title to
such Mortgaged Property through foreclosure or by deed in lieu of foreclosure.


Required Expense Reserve: With respect to any Funding Date, an amount that,
following such Funding Date, shall remain on deposit in the Trust Accounts,
which amount shall comprise and be equal to with respect to the Receivables,
Collections in an amount equal to the aggregate of (i) the amounts payable in
respect of Fees and invoiced or regularly occurring expenses payable from

38

--------------------------------------------------------------------------------




Available Funds on the next Payment Date, plus (ii) all accrued and unpaid
interest due on the Notes on the next Payment Date following such Funding Date,
plus (iii) all amounts required to be deposited into each General Reserve
Account on the next Payment Date, plus (iv) the aggregate of all Target
Amortization Amounts payable on the next Payment Date, except with respect to
any Classes of Notes for which the related Indenture Supplement provides that
Target Amortization Amounts shall not be reserved as part of the Required
Expense Reserve plus (v) all accrued and unpaid Default Supplemental Fees and
related shortfall amounts, if any, due on the Notes on the next Payment Date
following such Funding Date minus (vi) the amounts then on deposit in the
Accumulation Accounts.


ResCap: Residential Capital, LLC.


ResCap Acquired Portion: With respect to any Split Servicing agreement, the
portion of the related Mortgage Loans the servicing of which was acquired by OLS
from or out of the Bankruptcy Estate of ResCap and does not include the related
Litton Subservicing Portion.


ResCap Acquired Portion Advances: Any Advances under a Split Servicing Agreement
attributable to Mortgage Loans included in the ResCap Acquired Portion.


Reserve Interest Rate: As defined in the related Indenture Supplement for any
Series or Class of Notes.


Responsible Officer:


(i)When used with respect to the Indenture Trustee, the Calculation Agent or the
Paying Agent, an Indenture Trustee Authorized Officer; and


(ii)when used with respect to the Issuer, any Issuer Authorized Officer who is
an officer of the Issuer; and


(iii)when used with respect to the Administrator or the Servicer, the chief
executive officer, the chief financial officer or any vice president of the
Administrator or the Servicer, as the case may be.


Restricted Notes: Any Class of Notes as to which the Issuer and Indenture
Trustee have not received an Opinion of Counsel that such Notes will be debt for
U.S. federal income tax purposes. Restricted Notes shall be subject to
restrictions on transfer as provided in Section 6.5.


Revolving Period: For any Series or Class of Notes, the period of time which
begins on the related Issuance Date and ends on the earlier to occur of (i) a
Target Amortization Event for such Series or Class of Notes and (ii) a Facility
Early Amortization Event.


Rule 144A: Rule 144A promulgated under the Securities Act.


Rule 144A Definitive Note: As defined in Section 5.2(c)(i).



39

--------------------------------------------------------------------------------




Rule 144A Global Note: As defined in Section 5.2(c)(i).


Rule 144A Note: As defined in Section 5.2(c)(i).


Rule 144A Note Transfer Certificate: As defined in Section 6.5(i)(iii).


S&P: Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, which is part of McGraw Hill Financial, Inc.


Sale: Any sale of any portion of the Trust Estate pursuant to Section 8.16.


Sale Date: As defined in the Receivables Sale Agreement.


Schedule of Receivables: On any date, a schedule, which shall be delivered by
the Administrator to the Indenture Trustee, and maintained by the Indenture
Trustee, in an electronic form, listing the outstanding Receivables sold and/or
contributed to the Depositor under the Receivables Sale Agreement and sold
and/or contributed to the Issuer under the Receivables Pooling Agreement and
Granted to the Indenture Trustee pursuant to this Indenture, as updated from
time to time to list Additional Receivables Granted to the Indenture Trustee and
deducting any amounts paid against the Receivables as of such date, identifying
such Receivables by Designated Servicing Agreement, dollar amount of the related
Advance, identifying the Advance Type for such Receivable and identifying the
related Mortgage Loan number and date of the related Advance.


Scheduled Amortization Date: For any Class of Notes, the day after the related
Expected Repayment Date.


Second Amended and Restated Indenture: As defined in the Recitals.


Securities Account: As defined in Section 8-501(a) of the UCC.


Securities Act: The Securities Act of 1933, as amended.


Securities Intermediary: As defined in Section 8-102(a)(14) of the UCC, and
where appropriate, shall mean Deutsche Bank National Trust Company or its
successor, in its capacity as securities intermediary pursuant to Section 4.9.


Securitization Retention Requirements: As defined in the related Note Purchase
Agreement.


Security Entitlement: As defined in Section 8-102(a)(17) of the UCC.


Security Interest: The security interest in the Collateral Granted to the
Indenture Trustee pursuant to the Granting Clause.



40

--------------------------------------------------------------------------------




Series Allocation Percentage: For any Series on any date of determination, the
percentage obtained by dividing (i) Series Invested Amount for such Series by
(ii) the aggregate of the Series Invested Amounts for all Outstanding Series.


Series Available Funds: As defined in Section 4.5(a)(2)(iii) hereof.


Series Fees: For any Series, as specified in the related Indenture Supplement,
which shall include any amounts payable to any Derivative Counterparty,
Supplemental Credit Enhancement Provider, Liquidity Provider or other similar
amount payable in respect of a particular Series, subject to any carve-outs for
items payable solely on a subordinated basis in the related Indenture
Supplement.


Series Fee Limit: For any Series, as specified in the related Indenture
Supplement.


Series Funding Allocation Percentage: For any Funding Date and a Series and
Class of VFN Notes, the percentage obtained by dividing (i) the Series Invested
Amount of such Series and Class by (ii) the aggregate of the Series Invested
Amount of all VFN Series and Classes.


Series Invested Amount: For any Series on any date, the highest Class Invested
Amount for any Class of Notes included in such Series.


Series New Receivables Funding Amount: For any Funding Date, any Series and
Class of VFN Notes and any Additional Receivables proposed to be funded on such
Funding Date, the related Series Funding Allocation Percentage of the product of
(i) the applicable Weighted Average CV Adjusted Advance Rate for such Series and
Class of Notes (taking into account the inclusion of the new Additional
Receivables but not taking into account any Trigger Advance Rate for purposes of
calculating the Weighted Average CV Adjusted Advance Rate for purposes of this
definition) and (ii) the aggregate Receivables Balance of all Additional
Receivables proposed to be funded on such Funding Date and which have a positive
Collateral Value (including all P&I Advance Receivables to be so conveyed on
such Funding Date, but excluding any portion thereof to be funded using Amounts
Held for Future Distribution).


Servicer: For any Designated Servicing Agreement, (i) until the MSR Transfer
Date, OLS in its capacity as the Servicer under such Designated Servicing
Agreement in servicing or subservicing the related Mortgage Loans for and on
behalf of the respective MBS Trustees or other owner(s), and any successor named
servicer or subservicer appointed under such Designated Servicing Agreement;
(ii) on and after the MSR Transfer Date, HLSS in its capacity as the Servicer
under such Designated Servicing Agreement in servicing or subservicing the
related Mortgage Loans for and on behalf of the respective MBS Trustees or other
owner(s), and any successor named servicer or subservicer appointed under such
Designated Servicing Agreement.


Servicer Ratings Downgrade: A downgrade by any rating agency of the servicer
ratings of the Servicer or the Subservicer that results in the occurrence of a
Servicer Termination Event with respect to the Servicer or Subservicer pursuant
to the terms of a Designated Servicing Agreement.



41

--------------------------------------------------------------------------------




Servicer Termination Event: With respect to any Designated Servicing Agreement,
the occurrence of any events or conditions, and the passage of any cure periods
and giving to and receipt by the Servicer of any required notices, as a result
of which any Person has the current right to terminate the Servicer as servicer
under such Designated Servicing Agreement.


Servicing Agreement: Any pooling and servicing agreement, sale and servicing
agreement, or servicing agreement or subservicing agreement pursuant to which
the Servicer is servicing Mortgage Loans for and on behalf of a Mortgage Pool or
other owner, each as amended, supplemented, restated, or otherwise modified from
time to time.


Servicing Fee Advance Designated Servicing Agreement: A Designated Servicing
Agreement which has been approved by the Administrative Agent for the inclusion
of related Servicing Fee Advances as Facility Eligible Receivables, subject to
the terms hereof (including the definition of a “Facility Eligible Receivable”).


Servicing Fee Advance Designated Servicing Agreement Schedule: A list of all
Designated Servicing Agreements related to Servicing Fee Advance Receivables.
The initial Servicing Fee Advance Designated Servicing Agreement Schedule is
attached hereto as Schedule 2. As additional Servicing Agreements are added as
Designated Servicing Agreements, and as Servicing Agreements are removed as
Designated Servicing Agreements, in each case related to Servicing Fee Advance
Receivables, the Administrator shall update the Servicing Fee Advance Designated
Servicing Agreement Schedule and furnish it to the Indenture Trustee, and the
most recently furnished schedule shall be maintained by the Indenture Trustee as
the definitive Servicing Fee Advance Designated Servicing Agreement Schedule.


Servicing Fee Advance: Any earned and accrued but unpaid servicing fees earned
by the Servicer and outstanding at least thirty (30) days since having been
earned (which advance has not been paid or reimbursed to Seller), pursuant to
the terms and provisions of a Designated Servicing Agreement.


Servicing Fee Advance Receivable: Any Receivable representing the right to
receive payment for a Servicing Fee Advance pursuant to the terms and provisions
of a Servicing Fee Advance Designated Servicing Agreement.


Sheffield: Sheffield Receivables Corporation, an asset-backed commercial paper
conduit administered by the Administrative Agent.


Split Servicing Agreements: The Designated Servicing Agreements listed on
Schedule 11.


Stated Maturity Date: For each Class of Notes, the date specified in the
Indenture Supplement for such Note as the fixed date on which the outstanding
principal and all accrued interest of such Series or Class of Notes is due and
payable.


Subservicer: Prior to the MSR Transfer Date with respect to each Designated
Servicing Agreement, OLS or any successor named servicer thereto, shall be the
Subservicer for all Designated Servicing Agreements for all purposes under this
Indenture. On the related MSR Transfer Date with respect

42

--------------------------------------------------------------------------------




to each Designated Servicing Agreement, OLS in its capacity as the Subservicer
for such Designated Servicing Agreements under the OLS Subservicing Agreement,
and any other subservicer as may be appointed from time for some or all of the
Designated Servicing Agreements pursuant to an Eligible Subservicing Agreement.


Subservicer Termination Event: The occurrence of any events or conditions, and
the passage of any cure periods and giving to and receipt by the Subservicer of
any required notices, as a result of which the Servicer has the current right to
terminate the Subservicer under the Subservicing Agreement.


Subservicing Agreement: The OLS Subservicing Agreement, the Homeward
Subservicing Agreement and any other subservicing agreement entered into by
HLSS, as servicer, and a Subservicer for some or all of the Designated Servicing
Agreements that must be an Eligible Subservicing Agreement including, without
limitation, the economic agreement as to the Designated Servicing Agreements
between HLSS and OLS and the economic agreement as to the Homeward Designated
Servicing Agreements between Homeward and OLS prior to the MSR Transfer Date.


Supplemental Credit Enhancement Agreement: A letter of credit, cash collateral
account or surety bond or other similar arrangement with any credit enhancement
provider which provides the benefit of one or more forms of credit enhancement
which is referenced in the applicable Indenture Supplement for any Series or
Class of Notes.


Supplemental Credit Enhancement Provider: Any party to any Supplemental Credit
Enhancement Agreement other than the Issuer or the Indenture Trustee on behalf
of the Issuer.


Target Amortization Amount: For any Interim Payment Date or any Payment Date, as
the case may be, for each Class of Notes then in its Target Amortization Period,
the monthly amount specified in, or calculated as described in, the related
Indenture Supplement; provided, that such monthly amount must be either a fixed
dollar amount or a fixed percentage of the Note Balance of such Class as of the
first day of its Target Amortization Period.


Target Amortization Class: Any Class of Notes that is in its Target Amortization
Period at a time when no Facility Early Amortization Event shall have occurred
and be continuing unwaived.


Target Amortization Event: For any Series or Class of Notes, the earlier of (i)
the related Expected Repayment Date and (ii) the occurrence of any of the events
designated as such in the related Indenture Supplement; provided, that if any
Target Amortization Event occurs with respect to any VFN, it shall constitute a
Target Amortization Event for all Classes of VFNs.


Target Amortization Period: For any Class of Notes, the period that begins upon
the termination of the related Revolving Period and ends upon the earlier of (i)
a Facility Early Amortization Event or Event of Default and (ii) the date on
which the Notes of such Class are paid in full, in accordance with the related
Indenture Supplement.



43

--------------------------------------------------------------------------------




Target Amortization Principal Accumulation Account: The segregated non-interest
bearing trust account or accounts, each of which shall be an Eligible Account,
established and maintained pursuant to Section 4.1 and Section 4.7 and entitled
“Deutsche Bank National Trust Company, as Indenture Trustee in trust for the
Noteholders of the HLSS Servicer Advance Receivables Trust II Advance
Receivables Backed Notes, Target Amortization Principal Accumulation Account.”


Target Amortization Principal Accumulation Amount: For any Target Amortization
Class on any date, the Target Amortization Amount for the next Payment Date.


Term Note: Notes of any Series or Class designated as “Term Notes” in the
related Indenture Supplement.


Term Note Purchase Agreement: For any Series that includes Term Notes, an
agreement with one or more initial purchasers or placement agents under which
the Issuer will sell such Term Notes to such initial purchaser(s), or contract
with such placement agent(s) for the initial private placement of such Term
Notes, in accordance with the related Indenture Supplement.


Total Advances: With respect to any date of determination, the sum of all
outstanding amounts of all outstanding Advances related to Facility Eligible
Receivables funded by the Servicer out of its own funds or funds (including
Advances funded using Amounts Held For Future Distribution under the related
Designated Servicing Agreement) with respect to such Mortgage Loans on such
date.


Transaction Documents: Collectively, this Indenture, each Note Purchase
Agreement and Term Note Purchase Agreement, the Receivables Sale Agreement, the
Receivables Pooling Agreement, the Fee Letter, the Schedule of Receivables and
the Designated Servicing Agreement Schedule, all Notes, the Trust Agreement, the
Administration Agreement, each Subservicing Agreement, each Indenture
Supplement, and each of the other documents, instruments and agreements entered
into on the date hereof and thereafter in connection with any of the foregoing
or the transactions contemplated thereby, each as amended, supplemented,
restated, or otherwise modified from time to time.


Transfer: As defined in Section 6.5(h). It is expressly provided that the term
“Transfer” in the context of the Notes includes, without limitation, any
distribution of the Notes by (i) a corporation to its shareholders, (ii) a
partnership to its partners, (iii) a limited liability company to its members,
(iv) a trust to its beneficiaries or (v) any other business entity to the owners
of the beneficial interests in such entity.


Trigger Advance Rate: For any Class or Series of Notes, as defined in the
related Indenture Supplement. If an Indenture Supplement does not define a
“Trigger Advance Rate,” the related Series and Classes shall have no Trigger
Advance Rate.


Trust Account or Trust Accounts: Individually, any of the Collection and Funding
Account, the Note Payment Account, the General Reserve Account, the Interest
Accumulation Account, the Target Amortization Principal Accumulation Account,
the Fee Accumulation Account, the P&I Advance Disbursement Account and any other
account required under any Indenture Supplement.

44

--------------------------------------------------------------------------------




Collectively, the Collection and Funding Account, the Note Payment Account, the
General Reserve Account, the Interest Accumulation Account, the Target
Amortization Principal Accumulation Account, the Fee Accumulation Account, the
P&I Advance Disbursement Account and any other account required under any
Indenture Supplement.


Trust Agreement: The Amended and Restated Trust Agreement, dated as of the
Closing Date, by and between the Depositor and Owner Trustee, as amended,
supplemented, restated, or otherwise modified from time to time.


Trust Estate: The trust estate established under this Indenture for the benefit
of the Noteholders, which consists of the property described in the Granting
Clause, to the extent not released pursuant to Section 7.1.


Trust Property: The property, or interests in property, constituting the Trust
Estate from time to time.


UCC: The Uniform Commercial Code, as in effect in the relevant jurisdiction.


Undrawn Fees: With respect to any Payment Date during the related Revolving
Period, an amount equal to the aggregate of the accrued and unpaid Undrawn Fee
Amounts for each day of the Monthly Advance Collection Period immediately
preceding such Payment Date, plus any unpaid Undrawn Fees from prior Payment
Dates.


Undrawn Fee Amount: For any VFN Class, the amount set forth or described in the
related Indenture Supplement, if any.


Undrawn Fee Rate: For any VFN Class, the rate set forth or described in the
related Indenture Supplement, if any.


United States and U.S.: The United States of America.


United States Person: (i) A citizen or resident of the United States, (ii) a
corporation or partnership (or entity treated as a corporation or partnership
for United States federal income tax purposes) created or organized in or under
the laws of the United States, any one of the states thereof or the District of
Columbia, (iii) an estate the income of which is subject to United States
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust, and one or more such United States Persons have
the authority to control all substantial decisions of such trust (or, to the
extent provided in applicable Treasury regulations, certain trusts in existence
on August 20, 1996 which are eligible to elect to be treated as United States
Persons).


Unmatured Default: (i) With respect to any Designated Servicing Agreement, the
occurrence of any event or condition which, with notice and/or the passage of
any applicable cure period, will result in a Servicer Termination Event or
Subservicer Termination Event.



45

--------------------------------------------------------------------------------




Variable Funding Note or VFN: Any Note of a Series or Class designated as
“Variable Funding Notes” in the related Indenture Supplement.


Verification Agent: As defined in Section 3.3(d).


Verification Agent Fee: The amount payable to the Verification Agent following
completion of its annual report under Section 3.3(d) in an amount equal to
$4,000.


VFN Draw: For any Interim Payment Date or Payment Date, the amount to be
borrowed on such date in relation to any VFNs pursuant to Section 4.3(b).


VFN Draw Date: Any Interim Payment Date or Payment Date on which a VFN Draw is
to be made pursuant to Section 4.3(b).


VFN Noteholder: The Noteholder of a VFN.


VFN Note Balance Adjustment Request: As defined in Section 4.3(b)(i).


VFN Principal Balance: On any date, for any VFN or for any Series or Class of
VFNs, as the context requires, the Note Balance thereof as of the opening of
business on the first day of the then-current Interest Accrual Period for such
Series or Class less (i) all amounts previously paid during such Interest
Accrual Period on such Note with respect to principal plus (ii) the amount of
any increase in the Note Balance of such Note during such Interest Accrual
Period prior to such date, which amount shall not exceed the Maximum VFN
Principal Balance.
Volcker Rule: As defined in Section 9.1(s).
Voting Interests: The aggregate voting power evidenced by the Notes, and each
Outstanding Note’s Voting Interest within its Series equals the percentage
equivalent of the fraction obtained by dividing that Note’s Note Balance by the
aggregate Note Balance of all Outstanding Notes within such Series; provided,
however, that where the Voting Interests are relevant in determining whether the
vote of the requisite percentage of Noteholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Voting Interests shall
be deemed to be reduced by the amount equal to the Voting Interests (without
giving effect to this provision) represented by the interests evidenced by any
Note registered in the name of, or in the name of a Person or entity holding for
the benefit of, the Issuer, the Depositor, the Receivables Seller or any Person
that is an Affiliate of any of the Issuer, the Depositor or the Receivables
Seller. The Indenture Trustee shall have no liability for counting a Voting
Interest of any Person that is not permitted to be so counted hereunder pursuant
to the definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is the Issuer or the Receivables
Seller or an Affiliate of either or both of the Issuer and the Receivables
Seller.


For the avoidance of doubt, all actions, consents and votes under the terms and
provisions of this Indenture (other than under any Indenture Supplement related
to a specific Series) that require a certain percentage of Voting Interests of
all Notes shall be deemed by each of the parties hereto and the Noteholders to
require such designated percentage of Voting Interests of each Outstanding

46

--------------------------------------------------------------------------------




Series and, in the event any one Series fails to provide the required percentage
of Voting Interests with respect to any such action, consent or vote, then such
action, consent or vote shall be deemed to by the parties hereto and the
Noteholders to be not approved.


Weighted Average Advance Rate: With respect to any Class of Notes on any date of
determination, a percentage equal to the weighted average of the Advance Rates
applicable to the Receivables in the case of such Class (weighted based on the
Receivable Balances of all Facility Eligible Receivables attributable to each
separate Advance Type on such date). With respect to a Series of Notes, the
“Weighted Average Advance Rate” shall equal the Weighted Average Advance Rate
with respect to the Class within such Series with the highest Advance Rates.


Weighted Average CV Adjusted Advance Rate: With respect to any Class or Series
on any date of determination, the lesser of (i) the product of (A) the Weighted
Average Advance Rate, for such Class or Series on that date, and (B) a fraction,
(1) the numerator of which equals the aggregate Receivable Balances of all
Facility Eligible Receivables that have a positive Collateral Value with respect
to such Class or Series on such date and (2) the denominator of which equals the
aggregate Receivable Balances of all Receivables attributable to all Designated
Servicing Agreements and (ii) the related Trigger Advance Rate (or, when
determined for a Series, the highest Trigger Advance Rate for any Class within
such Series).
Whole Loan Servicing Agreement: A Servicing Agreement related to a Mortgage Pool
that is not included in a closed-end securitization trust. The Whole Loan
Servicing Agreement Schedule is attached hereto as Schedule 9 hereto.


Section 1.2.    Interpretation.
For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
(a)    reference to and the definition of any document (including this
Indenture) shall be deemed a reference to such document as it may be amended or
modified from time to time;
(b)    the masculine, feminine or neuter gender shall include all genders;
(c)    in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”;
(d)    periods of days referred to in this Indenture shall be counted in
calendar days unless Business Days are expressly prescribed and references in
this Indenture to months and years shall be to calendar months and calendar
years unless otherwise specified;
(e)    references to any Transaction Document (including this Indenture) and any
other agreement shall be deemed a reference to such Transaction Document or
agreement as it may be amended or modified from time to time; and

47

--------------------------------------------------------------------------------




(f)    references to any statute, law, rule or regulation shall be deemed a
reference to such statute, law, rule or regulation as it may be amended or
modified from time to time.
Section 1.3.    Compliance Certificates and Opinions.
Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, the Issuer will furnish to the
Indenture Trustee (1) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and (2) an Opinion of Counsel stating that in the
opinion of such counsel all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture will include:
(a)    a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that such individual has made such examination or
investigation as is necessary to express an informed opinion as to whether or
not such covenant or condition has been complied with; and
(d)    a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
Section 1.4.    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.
Any certificate or opinion of the Issuer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless the Issuer knows, or in the exercise of reasonable care should know, that
the certificate or opinion or representations are erroneous. Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer stating that the information with respect to such
factual matters is in the possession of the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations are erroneous.

48

--------------------------------------------------------------------------------




Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Section 1.5.    Acts of Noteholders.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action (each, an “Action”) provided by this Indenture to be given or taken
by Noteholders of any Class may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by an agent duly appointed in writing. Except as herein otherwise expressly
provided, such Action will become effective when such instrument or instruments
are delivered to the Indenture Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments and any such record (and
the Action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Noteholders signing such instrument or instruments and so
voting at any meeting. Proof of execution of any such instrument or of a writing
appointing any such agent, or the holding by any Person of a Note, will be
sufficient for any purpose of this Indenture and (subject to Section 11.1)
conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section 1.5.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness to such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit will also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.
(c)    The ownership of Notes will be proved by the Note Register.
(d)    Any Action by a Noteholder will bind all subsequent Noteholders of such
Noteholder’s Note, in respect of anything done or suffered to be done by the
Indenture Trustee or the Issuer in reliance thereon whether or not notation of
such Action is made upon such Note.
(e)    Without limiting the foregoing, a Noteholder entitled hereunder to take
any Action hereunder with regard to any particular Note may do so with regard to
all or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount. Any notice given or Action
taken by a Noteholder or its agents with regard to different parts of such
principal amount pursuant to this paragraph shall have the same effect as if
given or taken by separate Noteholders of each such different part.
(f)    Without limiting the generality of the foregoing, unless otherwise
specified pursuant to one or more Indenture Supplements, a Noteholder, including
a Depository that is the Noteholder of a Global Note representing Book-Entry
Notes, may make, give or take, by a proxy or proxies

49

--------------------------------------------------------------------------------




duly appointed in writing, any Action provided in this Indenture to be made,
given or taken by a Noteholder, and a Depository that is a Noteholder of a
Global Note may provide its proxy or proxies to the beneficial owners of
interests in or security entitlements to any such Global Note through such
Depository’s standing instructions and customary practices.
(g)    The Issuer may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in or security entitlements to
any Global Note held by a Depository entitled under the procedures of such
Depository to make, give or take, by a proxy or proxies duly appointed in
writing, any Action provided in this Indenture to be made, given or taken by
Noteholders. If such a record date is fixed, the Noteholders on such record date
or their duly appointed proxy or proxies, and only such Persons, shall be
entitled to make, give or take such Action, whether or not such Noteholders
remain Noteholders after such record date. No such Action shall be valid or
effective if made, given or taken more than ninety (90) days after such record
date.
Section 1.6.    Notices, etc., to Indenture Trustee, Issuer, Administrator and
the Administrative Agent.
Any Action of Noteholders or other document provided or permitted by this
Indenture to be made upon, given or furnished to, or filed with, the Indenture
Trustee by any Noteholder or by the Issuer will be sufficient for every purpose
hereunder if in writing and mailed, first-class postage prepaid or sent via
facsimile transmission to the Indenture Trustee at its Corporate Trust Office,
or the Issuer or the Administrator by the Indenture Trustee or by any Noteholder
will be sufficient for every purpose hereunder (except with respect to notices
to the Indenture Trustee of an Event of Default as provided in Section 8.1) if
in writing and mailed, first-class postage prepaid, addressed to it at (i) the
Corporate Trust Office in the case of the Indenture Trustee, (ii) 1661
Worthington Road, Suite 100, West Palm Beach, FL, 33409, Attention: Corporate
Secretary, in the case of the Administrator and HLSS, (iii) 1661 Worthington
Road, Suite 100, West Palm Beach, FL, 33409, Attention: Corporate Secretary, in
the case of OLS, (iv) c/o Wilmington Trust, National Association as Owner
Trustee, Rodney Square North, 1100 North Market Street, Wilmington, DE, 19890,
with copy to the Administrator, in the case of the Issuer and (v) 745 Seventh
Avenue, New York, NY, 10019, in the case of the Administrative Agent, or, in any
case at any other address previously furnished in writing by any such party to
the other parties hereto.
Section 1.7.    Notices to Noteholders; Waiver.
(a)    Where this Indenture, any Indenture Supplement or any Note provides for
notice to registered Noteholders of any event, such notice will be sufficiently
given (unless expressly provided otherwise herein, in such Indenture Supplement
or in such Note) if in writing and mailed, first-class postage prepaid, sent by
facsimile, sent by electronic transmission or personally delivered to each
Noteholder of a Note affected by such event, at such Noteholder’s address as it
appears in the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice. In any case
where notice to Noteholders is given by mail, facsimile, electronic transmission
or delivery, none of the failure to mail, send by facsimile, send by electronic
transmission or deliver such notice, or any defect in any notice so mailed, to
any particular Noteholders will affect the sufficiency of such notice with
respect to other Noteholders and any

50

--------------------------------------------------------------------------------




notice that is mailed, sent by facsimile, sent by electronic transmission or
delivered in the manner herein provided shall conclusively have been presumed to
have been duly given.
Where this Indenture, any Indenture Supplement or any Note provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver will be
the equivalent of such notice. Waivers of notice by Noteholders will be filed
with the Indenture Trustee, but such filing will not be a condition precedent to
the validity of any action taken in reliance upon such waiver.
(b)    In case, by reason of the suspension of regular mail service as a result
of a strike, work stoppage or otherwise, it will be impractical to mail notice
of any event to any Noteholder of a Note when such notice is required to be
given pursuant to any provision of this Indenture, then any method of
notification as will be satisfactory to the Indenture Trustee and the Issuer
will be deemed to be a sufficient giving of such notice.
(c)    With respect to any Series or Class of Notes, the applicable Indenture
Supplement may specify different or additional means of giving notice to the
Noteholders of the Notes of such Series or Class.
(d)    Where this Indenture provides for notice to each Note Rating Agency,
failure to give such notice will not affect any other rights or obligations
created hereunder and will not under any circumstance constitute an Adverse
Effect.
Section 1.8.    Administrative Agent.
(a)    Discretion of Administrative Agent. Any provision providing for the
exercise discretion of the Administrative Agent means that such discretion may
be executed in the sole and absolute discretion of the Administrative Agent. In
addition, for the avoidance of doubt, as further provided in the definition of
“Administrative Agent” herein and notwithstanding any other provision in this
Indenture to the contrary, any approvals, consents, votes or other rights
exercisable by the Administrative Agent under this Indenture (other than any
Indenture Supplement related to a specific Series) shall require the approval,
consent, vote or other exercise of rights of each Person specified by name under
the definition of “Administrative Agent” or in its stead its Affiliate or
successor as noticed to the Indenture Trustee.
(b)    Nature of Duties. The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Indenture, a related
Indenture Supplement or in the other Transaction Documents. The Administrative
Agent shall not have by reason of this Indenture or any Transaction Document a
fiduciary relationship in respect of any Noteholder. Nothing in this Indenture
or any of the Transaction Documents, express or implied, is intended to or shall
be construed to impose upon the Administrative Agent any obligations in respect
of this Indenture or any of the other Transaction Documents except as expressly
set forth herein or therein. Each Noteholder shall make its own independent
investigation of the financial condition and affairs of the Issuer in connection
with the purchase of any Note and shall make its own appraisal of the
creditworthiness of the Issuer and the value of the Collateral, and the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Noteholder

51

--------------------------------------------------------------------------------




with any credit or other information with respect thereto, whether coming into
its possession before the Closing Date, as applicable, or at any time or times
thereafter.
(c)    Rights, Exculpation, Etc. The Administrative Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Indenture or the
other Transaction Documents. Without limiting the generality of the foregoing,
the Administrative Agent (i) may consult with legal counsel (including, without
limitation, counsel to the Administrative Agent or counsel to the Issuer),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel or experts; (ii) makes no warranty or
representation to any Noteholder and shall not be responsible to any Noteholder
for any statements, certificates, warranties or representations made in or in
connection with this Indenture or the other Transaction Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Indenture or the other
Transaction Documents on the part of any Person, the existence or possible
existence of any default or Event of Default, or to inspect the Collateral or
other property (including, without limitation, the books and records) of any
Person; (iv) shall not be responsible to any Noteholder for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Indenture or the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Indenture
Trustee’s Adverse Claim thereon, or any certificate prepared by the Issuer in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Noteholders for any failure to monitor or maintain any portion of
the Collateral. Without limiting the foregoing and notwithstanding any
understanding to the contrary, no Noteholder shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Indenture, the Notes or any of
the other Transaction Documents in its own interests as a Noteholder or
otherwise.
(d)    Reliance. The Administrative Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Indenture or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.
Section 1.9.    Effect of Headings and Table of Contents.
The Article and Section headings herein and the Table of Contents are for
convenience only and will not affect the construction hereof.
Section 1.10.    Successors and Assigns.
All covenants and agreements in this Indenture by the Issuer will bind its
successors and assigns, whether so expressed or not. All covenants and
agreements of the Indenture Trustee in this Indenture shall bind its successors,
co-trustees and agents of the Indenture Trustee.

52

--------------------------------------------------------------------------------




Section 1.11.    Severability of Provisions.
In case any provision in this Indenture or in the Notes will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
Section 1.12.    Benefits of Indenture.
Nothing in this Indenture or in any Notes, express or implied, will give to any
Person, other than the parties hereto and their successors hereunder, any
Authenticating Agent or Paying Agent, the Note Registrar, the Calculation Agent,
any Derivative Counterparties (to the extent specified in the applicable
Derivative Agreement), any Supplemental Credit Enhancement Providers and any
Liquidity Providers (each to the extent specified in the applicable Supplemental
Credit Enhancement Agreement and Liquidity Facility, as applicable) and the
Noteholders of Notes (or such of them as may be affected thereby), any benefit
or any legal or equitable right, remedy or claim under this Indenture.
Section 1.13.    Governing Law.
THIS INDENTURE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS INDENTURE, THE RELATIONSHIP OF THE PARTIES HERETO,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 1.14.    Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed will be deemed to be an original, but all such counterparts will
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Indenture by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Indenture.
ARTICLE II    

THE TRUST ESTATE
Section 2.1.    Contents of Trust Estate.
(a)    Grant of Trust Estate. The Issuer has Granted the Trust Estate to the
Indenture Trustee, and the Indenture Trustee has accepted this Grant, pursuant
to the Granting Clause.

53

--------------------------------------------------------------------------------




(b)    Notification of MBS Trustees and Whole Loan Servicing Agreement
Counterparties. The Servicer hereby represents and warrants that it has notified
or will notify the related MBS Trustees and the counterparties to the Whole Loan
Servicing Agreements with respect to the Designated Servicing Agreements as of
the Closing Date or no later than fifteen (15) days following the Effective
Date, of the assignment, transfer of ownership and pledge of Receivables related
to such Servicing Agreements, including the related Advance Reimbursement
Amounts, and that each related Receivable is subject to the Indenture Trustee’s
Security Interest, pursuant to a notice, substantially in the form of Exhibit C
attached hereto. The notices indicating the Security Interest of the Indenture
Trustee in the Receivables relating to a particular Designated Servicing
Agreement shall be deleted, rescinded or modified when, and only when, all
related Receivables have been paid in full or have been released from such
Security Interest pursuant to this Indenture. In addition, each Determination
Date Administrator Report shall include a list of the Receivables, and any such
list or related trial balance or Schedule of Receivables, and any other list of
the Receivables provided by the Servicer, the Receivables Seller or the Issuer
to any third party shall include language indicating that the Receivables
identified therein are subject to the Indenture Trustee’s Security Interest.
(c)    Addition and Removal of Designated Servicing Agreements.
(i)    Addition of Designated Servicing Agreements.
(A)    The Receivables Seller or the Servicer may at any time designate any
Facility Eligible Servicing Agreement as a Designated Servicing Agreement under
the Receivables Sale Agreement, whereupon such agreement shall become a
“Designated Servicing Agreement” for purposes of this Indenture if (1) the
related Servicing Agreement is a Facility Eligible Servicing Agreement with
respect to at least one Series of Notes, as certified by the Administrator, (2)
the Administrative Agent (in its sole discretion) has approved such Servicing
Agreement for addition and (3) written notice of such addition has been provided
to Note Rating Agencies for the Outstanding Notes. For the avoidance of doubt,
the Receivables Seller or the Seller may not designate a Facility Eligible
Servicing Agreement as a “Designated Servicing Agreement” without the prior
written approval of the Administrative Agent in its sole discretion. Prior to
the addition of any Designated Servicing Agreement as provided in this
Section 2.1(c), the Administrator must certify to the Indenture Trustee in
writing that it has filed all financing statements or amendments to financing
statements to ensure that the Indenture Trustee’s Security Interest in any
Receivables related to any additional Designated Servicing Agreements is
perfected and of first priority.
(B)    If any Servicing Agreements are added as Designated Servicing Agreements,
the Administrator shall update the Designated Servicing Agreement Schedule and
furnish it to the Indenture Trustee, and the most recently furnished schedule
shall be maintained by the Indenture Trustee as the definitive Designated
Servicing Agreement Schedule.
(ii)    Removal of Designated Servicing Agreements.

54

--------------------------------------------------------------------------------




(A)    With the prior written consent of the Administrative Agent, Receivables
Seller or the Servicer may remove any Servicing Agreement as a Designated
Servicing Agreement under Section 2(d) of the Receivables Sale Agreement,
whereupon such agreement shall no longer constitute a “Designated Servicing
Agreement” for purposes of this Indenture (except that, unless the Issuer
conducts a Permitted Refinancing, Receivables related to Advances made by the
Servicer pursuant to that agreement prior to its removal shall continue to be
part of the Trust Estate, in which case the Receivables Seller may not assign to
another Person any Receivables arising under that Servicing Agreement until all
Receivables that arose under that Servicing Agreement that are included in the
Trust Estate shall have been paid in full or sold in a Permitted Refinancing).
Prior to removing any Designated Servicing Agreement as provided in this
Section 2.1(c), the Issuer must (1) receive prior written approval from the
Administrative Agent, which may be given or withheld in its sole discretion and
(2) send prior written notice to each Note Rating Agency for Outstanding Notes.
Notwithstanding the foregoing, the Issuer may sell the unreimbursed Receivables
with respect to a removed Servicing Agreement to the Servicer for a cash
purchase price equal to 100% of the Receivable Balance thereof upon payment of
which such Receivables shall no longer be part of the Trust Estate; provided,
however, that in no event shall the Issuer sell Receivables to the Servicer, on
any date, to the extent that, after such sale, the cumulative amount of
Receivables sold to the Servicer pursuant to this sentence would exceed 10% of
the aggregate Receivable Balance of the Receivables that have been conveyed to
the Issuer from the Cut-off Date through and including the date of sale.
(B)    The Issuer shall promptly notify the Indenture Trustee, and the Indenture
Trustee shall notify the Note Rating Agencies for Outstanding Notes and
Noteholders of any such removal. If any Servicing Agreements are removed as
Designated Servicing Agreements, the Administrator shall update the Designated
Servicing Agreement Schedule and furnish it to the Indenture Trustee, and the
most recently furnished schedule shall be maintained by the Indenture Trustee as
the definitive Designated Servicing Agreement Schedule.
(C)    If one or more Designated Servicing Agreements are removed as described
in this Section 2.1(c) during any Facility Year, the Administrative Agent shall
have the right to require the Servicer to obtain written affirmation from S&P of
its continued rating of the Notes, at the Servicer’s expense, once in respect of
each Facility Year in which such a removal shall have occurred and the Servicer
shall obtain S&P’s written affirmation of ratings if so requested in writing by
the Administrative Agent, at the Servicer’s sole cost and expense.
(iii)    Allocation of Schedules.
(A)    In the sole discretion of the Administrative Agent, any Servicing
Agreement may be removed from Schedule 1-A and Schedule 11 and added to another
schedule hereunder, whereupon such agreement shall no longer constitute

55

--------------------------------------------------------------------------------




a “Schedule 1-A” or a “Schedule 11” Servicing Agreement for purposes of this
Indenture.
(B)    If one or more Servicing Agreements are re-allocated as described in this
Section 2.1(c)(iii), the Administrator shall update the schedules hereunder and
furnish such schedules to the Indenture Truste and the Administrative Agent.
(d)    Protection of Transfers to, and Back-up Security Interests of Depositor
and Issuer. The Administrator shall take all actions as may be necessary to
ensure that the Trust Estate is Granted to the Indenture Trustee pursuant to
this Indenture. The Administrator, at its own expense, shall make all initial
filings on or about the Closing Date hereunder and shall forward a copy of such
filing or filings to the Indenture Trustee. In addition, and without limiting
the generality of the foregoing, the Administrator, at its own expense, shall
prepare and forward for filing, or shall cause to be forwarded for filing, all
filings necessary to maintain the effectiveness of any original filings
necessary under the relevant UCC to perfect and maintain the first priority
status of the Indenture Trustee’s security interest in the Trust Estate,
including without limitation (i) continuation statements, and (ii) such other
statements as may be occasioned by (A) any change of name of any of the
Receivables Seller, the Servicer, the Depositor or the Issuer, (B) any change of
location of the jurisdiction of any of the Receivables Seller, the Servicer, the
Depositor or the Issuer, (C) any transfer of any interest of the Receivables
Seller, the Depositor or the Issuer in any item in the Trust Estate or (D) any
change under the applicable UCC or other applicable laws. The Administrator
shall enforce the Depositor’s obligations pursuant to the Receivables Pooling
Agreement, and the Receivables Seller’s and the Servicer’s obligations pursuant
to the Receivables Sale Agreement, on behalf of the Issuer and the Indenture
Trustee.
(e)    Release of Receivables Following Receivables Sale Termination Date. The
Indenture Trustee shall release to the Issuer all Receivables in the Trust
Estate upon the occurrence of the Receivables Sale Termination Date, and shall
execute all instruments of assignment, release or conveyance, prepared by the
Issuer or the Receivables Seller, and delivered to the Indenture Trustee, as
reasonably requested by the Issuer or the Receivables Seller.
Section 2.2.    Receivable Files.
(a)    Indenture Trustee. The Indenture Trustee agrees to hold, in trust on
behalf of the Noteholders, upon the execution and delivery of this Indenture,
the following documents relating to each Receivable:
(i)    a copy of each Determination Date Administrator Report in electronic form
listing each Receivable Granted to the Trust Estate, the applicable Advance Type
for such Receivable and the corresponding Receivable Balance for such Receivable
and demonstrating the profitability of each Subservicing Agreement for the
immediately preceding calendar quarter which shall be equal to the greater of
(a) 0.03% of the aggregate unpaid principal balance of the assets subject to
such Subservicing Agreement as of the beginning of such quarter and (b) 25% of
the Subservicer’s costs of performing thereunder during such quarter, as
reported in writing to the Administrative Agent no later than the tenth

56

--------------------------------------------------------------------------------




day after the end of such quarter and any other information required in any
related Indenture Supplement;
(ii)    a copy of each Funding Certification delivered by the Administrator,
which shall be maintained in electronic format;
(iii)    the current Designated Servicing Agreement Schedule;
(iv)    the current Schedule of Receivables; and
(v)    and any other documentation provided for in any Indenture Supplement;
provided that the Indenture Trustee shall have no responsibility to ensure the
validity or sufficiency of the Receivables.
(b)    Administrator as Custodian. To reduce administrative costs, the
Administrator will act as custodian for the benefit of the Noteholders of the
following documents relating to each Receivable:
(i)    a copy of the related Designated Servicing Agreement and each amendment
and modification thereto;
(ii)    any documents other than those identified in Section 2.2(a) received
from or made available by the related MBS Trustee, Servicer, securities
administrator or other similar party in respect of such Receivable; and
(iii)    any and all other documents that the Issuer, the Servicer or the
Receivables Seller, as the case may be, shall keep on file, in accordance with
its customary procedures, relating to such Receivable or the related Mortgage
Pool or Servicing Agreement.
In the event the Administrator is terminated or resigns as the Servicer under
any Designated Servicing Agreement, it will immediately upon such termination or
resignation, as applicable, deliver all documents held by it hereunder to the
successor Administrator.
(c)    Delivery of Updated Designated Servicing Agreement Schedules and
Servicing Fee Advance Designated Servicing Agreement Schedules. The
Administrator shall deliver to the Indenture Trustee an updated Schedule 1 or
Schedule 2, as applicable, prior to the addition or deletion of any Servicing
Agreement as a Designated Servicing Agreement or a Servicing Fee Advance
Designated Servicing Agreement and the Indenture Trustee shall hold the most
recently delivered version as the definitive Schedule 1 or Schedule 2, as
applicable.
The Administrator represents and warrants, as of the date hereof and as of the
date any new Servicing Agreement is added as a Designated Servicing Agreement,
that Schedule 1, as it may be updated by the Administrator from time to time and
delivered to the Indenture Trustee, is a true, complete and accurate list of all
Designated Servicing Agreements. The Administrator represents and warrants, as
of the date hereof and as of the date any new Servicing Agreement is added as a
Servicing Fee Advance Designated Servicing Agreement, that Schedule 2, as it may
be updated by

57

--------------------------------------------------------------------------------




the Administrator from time to time and delivered to the Indenture Trustee, is a
true, complete and accurate list of all Servicing Fee Advance Designated
Servicing Agreements.
In addition, the Administrator shall furnish to the Indenture Trustee an updated
Schedule of Receivables on each Funding Date in electronic form, and the
Indenture Trustee shall maintain the most recent Schedule of Receivables it
receives, and send a copy to any Noteholder upon request.
(d)    Marking of Records. The Administrator shall ensure that, from and after
the time of the sale and/or contribution of the Initial Receivables and all
Additional Receivables to the Depositor under the Receivables Sale Agreement and
to the Issuer under the Receivables Pooling Agreement, and the Grant thereof to
the Indenture Trustee pursuant to the Indenture, any records (including any
computer records and back up archives) maintained by or on behalf of the
Receivables Seller or the Servicer that refer to any Receivable indicate clearly
the interest of the Issuer and the Security Interest of the Indenture Trustee in
such Receivable and that such Receivable is owned by the Issuer and subject to
the Indenture Trustee’s Security Interest. Indication of the Issuer’s ownership
of a Receivable and the Security Interest of the Indenture Trustee shall be
deleted from or modified on such records when, and only when, such Receivable
has been paid in full, repurchased, or assigned by the Issuer and released by
the Indenture Trustee from its Security Interest.
Section 2.3.    Indemnity Payments for Receivables Upon Breach.
(a)    Upon discovery by the Issuer or the Administrator, or upon the actual
knowledge of a Responsible Officer of the Indenture Trustee, of a breach of any
of the representations and warranties of the Servicer as to any Receivable set
forth in Section 4(b) of the Receivables Sale Agreement, the party discovering
such breach shall give prompt written notice to the other parties hereto. Upon
notice of such a breach, the Administrator shall enforce the Issuer’s rights to
require the Receivables Seller to deposit the Indemnity Payment with respect to
the affected Receivable(s) into the Collection and Funding Account. This
obligation shall pertain to all representations and warranties of the Servicer
as to the Receivables set forth in Section 4(b) of the Receivables Sale
Agreement, whether or not the Servicer has knowledge of the breach at the time
of the breach or at the time the representations and warranties were made.
(b)    Unless repurchased by the Receivables Seller pursuant to the Receivables
Sale Agreement, the Receivables shall remain in the Trust Estate, regardless of
any receipt of an Indemnity Payment in the Collection and Funding Account. The
sole remedies of the Indenture Trustee and the Noteholders with respect to a
breach of any of the representations and warranties of the Servicer as to any
Receivable set forth in Section 4(b) of the Receivables Sale Agreement shall be
to enforce the obligation of the Issuer hereunder, and the remedies of the
Issuer (as assignee of the Depositor) against the Receivables Seller under the
Receivables Sale Agreement or the Servicer under the Receivables Sale Agreement.
The Indenture Trustee shall have no duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the payment of any
Indemnity Payment for any Receivable pursuant to this Section, except as
otherwise provided in Section 11.2.
(c)    To the extent not prohibited by Applicable Law, the Administrator and the
Indenture Trustee are hereby authorized to commence at the written direction of
the Administrative Agent or the Majority Noteholders of all Outstanding Notes,
in its own name or in the name of the Issuer,

58

--------------------------------------------------------------------------------




legal proceedings to enforce any Receivable against the related MBS Trustee or
to commence or participate in a legal proceeding (including without limitation a
bankruptcy proceeding) relating to or involving a Receivable, the Receivables
Seller or the Servicer; provided, however, that nothing contained herein shall
obligate the Indenture Trustee to take or initiate such action or legal
proceeding, unless indemnity reasonably satisfactory to it shall have been
provided. The Administrator shall deposit or cause to be deposited into the
Collection and Funding Account, on behalf of the Indenture Trustee and the
Noteholders, all amounts realized in connection with any such action.
Section 2.4.    Duties of Custodian with Respect to the Receivables Files.
(a)    Safekeeping. The Indenture Trustee or the Administrator, in its capacity
as custodian (each, a “Custodian”) pursuant to Section 2.2, shall hold the
portion of the Receivable Files that it is required to maintain under
Section 2.2 in its possession from time to time for the use and benefit of all
present and future Noteholders, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Receivable File as
shall enable the Calculation Agent and the Indenture Trustee to comply with this
Indenture. Each Custodian shall act with reasonable care, using that degree of
skill and attention that it would exercise if it owned the Receivables itself.
Each Custodian shall promptly report to the Issuer any failure on its part to
hold the Receivable Files and maintain its accounts, records and computer
systems as herein provided and promptly take appropriate action to remedy any
such failure. The Indenture Trustee shall have no responsibility or liability
for any actions or omissions of the Administrator in its capacity as Custodian
or otherwise.
(b)    Maintenance of and Access to Records. Each Custodian shall maintain each
portion of the Receivable File that it is required to maintain under this
Indenture at its offices at the Corporate Trust Office (in the case of the
Indenture Trustee) or 1661 Worthington Road, West Palm Beach, FL 33409 (in the
case of the Administrator) as the case may be, or at such other office as shall
be specified to the Indenture Trustee and the Issuer by thirty (30) days’ prior
written notice. The Administrator shall take all actions necessary, or
reasonably requested by the Administrative Agent or the Majority Noteholders of
all Outstanding Notes or the Indenture Trustee, to amend any existing financing
statements and continuation statements, and file additional financing statements
to further perfect or evidence the rights, claims or security interests of the
Indenture Trustee under any of the Transaction Documents (including the rights,
claims or security interests of the Depositor and the Issuer under the
Receivables Sale Agreement and the Receivables Pooling Agreement, respectively,
which have been assigned to the Indenture Trustee). The Indenture Trustee and
the Administrator, in their capacities as Custodian(s), shall make available to
the Issuer, the Calculation Agent, any group of Interested Noteholders and the
Indenture Trustee (in the case of the Administrator) or their duly authorized
representatives, attorneys or auditors the portion of the Receivable Files that
it is required to maintain under this Indenture and the accounts, books and
records maintained by the Indenture Trustee or the Administrator with respect
thereto as promptly as reasonably practicable following not less than two (2)
Business Days prior written notice for examination during normal business hours
and in a manner that does not unreasonably interfere with such Person’s ordinary
conduct of business.
Section 2.5.    Application of Trust Money.

59

--------------------------------------------------------------------------------




All money deposited with the Indenture Trustee or the Paying Agent pursuant to
Section 4.2 shall be held in trust and applied by the Indenture Trustee or the
Paying Agent, as the case may be, in accordance with the provisions of the Notes
and this Indenture, to the payment to the Persons entitled thereto, of the
principal, interest, fees, costs and expenses (or payments in respect of the New
Receivables Funding Amount or other amount) for whose payment such money has
been deposited with the Indenture Trustee or the Paying Agent.
ARTICLE III    

ADMINISTRATION OF RECEIVABLES; REPORTING TO INVESTORS
Section 3.1.    Duties of the Calculation Agent.
(a)    General. The Calculation Agent shall initially be Deutsche Bank National
Trust Company. The Calculation Agent is appointed for the purpose of making
calculations and verifications as provided in this Section 3.1(a). The
Calculation Agent, as agent for the Noteholders, shall provide all services
necessary to fulfill the role of Calculation Agent, applying a standard of care
and diligence reasonably expected from a nationally reputable company performing
the services contemplated of the Calculation Agent.
By 2:00 p.m. Eastern Time on the Business Day prior to each Payment Date,
Interim Payment Date or Limited Funding Date, based upon information provided to
the Indenture Trustee and the Calculation Agent by the Servicer pursuant to the
Designated Servicing Agreements and the Transaction Documents, as well as each
applicable Determination Date Administrator Report and all available reports
issued by the MBS Trustee for the applicable Mortgage Pool, if applicable, the
Calculation Agent shall prepare, or cause to be prepared, and deliver by first
class mail or electronic means (including on the website pursuant to
Section 3.5(a)) to Noteholders and each Note Rating Agency, a report setting
forth the information set forth below plus a Series-specific Calculation Agent
Report reporting the items for each Series that are specified in the related
Indenture Supplement (collectively for each Series, the “Calculation Agent
Report” to the extent such information is received from the Servicer):
(i)    The aggregate unpaid principal balance of the Mortgage Loans subject to
each separate Designated Servicing Agreement as reported in MBS Trustee reports
for the previous calendar month;
(ii)    (A) The aggregate Month-to-Date Available Funds collected, (B) the
aggregate Advance Reimbursement Amounts, (C) the aggregate amount of Indemnity
Payments and (D) the aggregate amount of refinancing proceeds collected during
the Monthly Advance Collection Period preceding the upcoming Payment Date or the
Advance Collection Period preceding the upcoming Interim Payment Date for all
Designated Servicing Agreements;
(iii)    The aggregate of the Funded Advance Receivable Balances of the
Additional Receivables funded during the Monthly Advance Collection Period
preceding the upcoming

60

--------------------------------------------------------------------------------




Payment Date or the Advance Collection Period preceding the upcoming Interim
Payment Date for all Designated Servicing Agreements;
(iv)    The aggregate of the Funded Advance Receivable Balances for each of the
P&I Advances, Judicial P&I Advances, Non-Judicial P&I Advances, Escrow Advances,
Judicial Escrow Advances, Non-Judicial Escrow Advances, Corporate Advances,
Judicial Corporate Advances, Non-Judicial Corporate Advances, Judicial Servicing
Fee Advances and Non-Judicial Servicing Fee Advances, attributable to each
Designated Servicing Agreement, as of the close of business on the day before
the related Determination Date, plus the Funded Advance Receivable Balances for
each of the P&I Advances, Judicial P&I Advances and Non-Judicial P&I Advances to
be funded on the upcoming Funding Date;
(v)    For each Designated Servicing Agreement, the percentage equivalent of the
quotient of (A) the aggregate of the Funded Advance Receivable Balances of all
Receivables attributable to such Designated Servicing Agreement divided by (B)
the aggregate of the Funded Advance Receivable Balances of all Receivables
included in the Trust Estate;
(vi)    For each Designated Servicing Agreement, the percentage equivalent of
the quotient of (A) the aggregate of the Funded Advance Receivable Balances of
all Receivables attributable to second or other junior lien Mortgage Loans
subject to such Designated Servicing Agreement divided by (B) the aggregate of
the Funded Advance Receivable Balances of all Receivables included in the Trust
Estate;
(vii)    An indication (yes or no) as to whether the Collateral Test is
satisfied for each Class and Series, and for the facility as a whole, as of the
close of business on the last day of the Monthly Advance Collection Period
preceding the upcoming Payment Date or the Advance Collection Period preceding
the upcoming Interim Payment Date;
(viii)    [Reserved];
(ix)    A list of each Facility Early Amortization Event and presenting a yes or
no answer beside each indicating whether each possible Facility Early
Amortization Event has occurred as of the end of the Monthly Advance Collection
Period preceding the upcoming Payment Date or the Advance Collection Period
preceding the upcoming Interim Payment Date;
(x)    If required by any VFN Noteholder, the aggregate New Receivables Funding
Amount to be paid on the upcoming Funding Date, and the amount to be drawn on
each Class of VFNs Outstanding in respect of such New Receivables Funding Amount
and the portion of such New Receivables Funding Amount that is to be paid using
Available Funds pursuant to Section 4.5(a)(1)(vii);
(xi)    If any Note is Outstanding, the amount, if any, to be paid on each such
Class in reduction of the aggregate Principal Balance on the upcoming Payment
Date or Interim Payment Date;

61

--------------------------------------------------------------------------------




(xii)    The amount of Fees to be paid on the upcoming Payment Date;
(xiii)    A list of each Receivable Granted to the Trust Estate, the applicable
Advance Type for such Receivable and the corresponding Receivable Balance for
such Receivable;
(xiv)    The Required Expense Reserve and General Reserve Required Amount for
each Series of Notes for the upcoming Payment Date or Interim Payment Date;
(xv)    The Fee Accumulation Amount, the Interest Accumulation Amount and the
Target Amortization Principal Accumulation Amount for the upcoming Interim
Payment Date;
(xvi)    The Weighted Average Advance Rate and Weighted Average CV Adjusted
Advance Rate for each Series and Class of the Notes and the Trigger Advance Rate
for each Series and Class of the Notes, if any;
(xvii)    The Class Invested Amount and the Series Invested Amount for each
Series and Class for the upcoming Payment Date or Interim Payment Date;
(xviii)    The Interest Payment Amount, the Target Amortization Amount, the
Default Supplemental Fee for each Class of Outstanding Notes for the upcoming
Payment Date, and the Interest Amount, the Cumulative Interest Shortfall Amount
and the Cumulative Default Supplemental Fee Shortfall Amount for each Class of
Notes for the Interest Accrual Period related to the upcoming Payment Date;
(xix)    The aggregate Collateral Value of all Facility Eligible Receivables for
each Outstanding Series and the sum for all Outstanding Series as of the close
of business on the day before the related Determination Date, pro forma
Collateral Value of Facility Eligible Receivables for each Outstanding Series
and the sum for all Outstanding Series that will be created upon the funding of
P&I Advances to be funded on the related Funding Date; and
(xx)    The amount of Indemnity Payments under Section 4(d) of the Receivables
Sale Agreement that have been paid since the last Payment Date or Interim
Payment Date.
In addition to the information provided in the above Calculation Agent Report,
to the extent the following information is specifically provided to the
Calculation Agent by the Servicer, the Calculation Agent shall promptly, from
time to time, provide such other financial or non-financial information,
documents, records or reports with respect to the Receivables or the condition
or operations, financial or otherwise, of the Servicer, including any
information available to the Servicer, as specifically identified by the
Administrative Agent or any Noteholder, in writing as reasonably requested in
writing from time to time and as it may from time to time reasonably request in
writing in order to assist the Administrative Agent or such Noteholder, as
applicable, in complying with the Securitization Retention Requirements as may
be applicable to the Administrative Agent or such Noteholder. The Calculation
Agent shall not be liable to the Servicer, the Administrative Agent, any
Noteholder or any other Person for the dissemination of any material or

62

--------------------------------------------------------------------------------




information as required hereunder, including confidential or proprietary
information provided to the Calculation Agent.
(b)    Termination of Calculation Agent. The Issuer (with the consent of the
Majority Noteholders of all Outstanding Notes) or the Noteholders of at least
66 ⅔% of the Outstanding Notes of each Series (in each case, measured by Voting
Interests) may at any time terminate the Calculation Agent without cause upon
sixty (60) days’ prior notice. If at any time the Calculation Agent shall fail
to resign after written request therefor as set forth in this Section 3.1(b), or
if at any time the Calculation Agent shall be legally unable to act, or shall be
adjudged bankrupt or insolvent, or a receiver of the Calculation Agent or of its
property shall be appointed, or if any public officer shall take charge or
Control of the Calculation Agent or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation, then the Majority Noteholders of
all Outstanding Notes may remove the Calculation Agent and if the same entity
serves as both Calculation Agent and Indenture Trustee, such Majority
Noteholders shall also remove the Indenture Trustee as provided in
Section 11.9(c). If the Calculation Agent resigns or is removed under the
authority of the immediately preceding sentence, then a successor Calculation
Agent shall be appointed pursuant to Section 11.9. The Issuer shall give each
Note Rating Agency and the Noteholders notice of any such resignation or removal
of the Calculation Agent and appointment and acceptance of a successor
Calculation Agent. Notwithstanding the foregoing, no resignation, removal or
termination of the Calculation Agent shall be effective until the resignation,
removal or termination of the predecessor Calculation Agent and until the
acceptance of appointment by the successor Calculation Agent as provided herein.
Any successor Indenture Trustee appointed shall also be the successor
Calculation Agent hereunder, if the predecessor Indenture Trustee served as
Calculation Agent and no separate Calculation Agent is appointed.
Notwithstanding anything to the contrary herein, the Indenture Trustee may not
resign as Calculation Agent unless it also resigns as Indenture Trustee pursuant
to Section 11.9(b).
(c)    Successor Calculation Agents. Any successor Calculation Agent appointed
hereunder shall execute, acknowledge and deliver to the Issuer and to its
predecessor Calculation Agent an instrument accepting such appointment under
this Indenture, and thereupon the resignation or removal of the predecessor
Calculation Agent shall become effective and such successor Calculation Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Indenture, with like effect as if originally named as Calculation Agent. The
predecessor Calculation Agent shall deliver to the successor Calculation Agent
all documents and statements held by it under this Indenture. The Issuer and the
predecessor Calculation Agent shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Calculation Agent all such rights, powers,
duties and obligations. Upon acceptance of appointment by a successor
Calculation Agent as provided in this Section, the Issuer shall mail notice of
the succession of such successor Calculation Agent under this Indenture to all
Noteholders at their addresses as shown in the Note Register and shall give
notice by mail to each applicable Note Rating Agency. If the Issuer fails to
mail such notice within ten (10) days after acceptance of appointment by the
successor Calculation Agent, the successor Calculation Agent shall cause such
notice to be mailed at the expense of the Administrator.

63

--------------------------------------------------------------------------------




Section 3.2.    Reports by Administrator and Indenture Trustee.
(a)    Determination Dates; Determination Date Administrator Reports. The
Indenture Trustee shall report to the Administrator, by no later than 2:00 p.m.
Eastern Time on the second Business Day before each Payment Date or Interim
Payment Date, the amount of Available Funds that will be available to be applied
toward New Receivables Funding Amounts or to pay principal on any applicable
Notes on the upcoming Payment Date or Interim Payment Date. If the Administrator
supplies no information to the Indenture Trustee in its Determination Date
Administrator Report concerning New Receivables Funding Amounts or payments on
any Variable Funding Note in respect of an Interim Payment Date, then the
Indenture Trustee shall apply no Available Funds to pay New Receivables Funding
Amounts or to make payment on any Note on such Interim Payment Date.
By no later than 12:00 p.m. (noon) Eastern Time on the Business Day prior to
each Payment Date or Interim Payment Date, the Administrator shall prepare and
deliver to the Issuer, the Indenture Trustee, the Calculation Agent, the
Administrative Agent and the Paying Agent a report (the “Determination Date
Administrator Report”) (in electronic form) setting forth each data item
required to be reported by the Calculation Agent to Noteholders and each Note
Rating Agency in its Calculation Agent Report pursuant to Section 3.1.
By no later than 3:00 p.m. Eastern Time on the Business Day before each Payment
Date or Interim Payment Date, the Administrator shall deliver to the Indenture
Trustee and each VFN Noteholder a certification, signed by a Responsible Officer
of the Servicer, that all Amounts Held for Future Distribution that were
required to be restored to the Dedicated Collection Accounts during the
preceding Monthly Advance Collection Period were restored when required pursuant
to Section 4.2(c).
The Indenture Trustee may rely on the most recent Determination Date
Administrator Report provided to the Indenture Trustee by the Administrator.
(b)    Payment Date Report. By no later than 3:00 p.m. Eastern Time on the
Business Day before each Payment Date, the Indenture Trustee shall prepare and
deliver to the Issuer, the Calculation Agent, the Administrator, the Paying
Agent, the Administrative Agent, each VFN Noteholder and each Note Rating Agency
a report (the “Payment Date Report”) reporting the following for such Payment
Date and the Monthly Advance Collection Period preceding such Payment Date:
(iv)    the amount on deposit in the Collection and Funding Account as of the
opening of business on the first day of such Monthly Advance Collection Period;
(v)    the aggregate amount of all Collections deposited into the Collection and
Funding Account during such Monthly Advance Collection Period;
(vi)    the aggregate amount of Indemnity Payments deposited into the Collection
and Funding Account during such Monthly Advance Collection Period;

64

--------------------------------------------------------------------------------




(vii)    the total of all (A) payments in respect of each Class of Notes
(separately identifying interest and principal paid on each Class) made on the
Payment Date and each Interim Payment Date that occurred during the Monthly
Advance Collection Period, (B) all New Receivables Funding Amounts paid in
respect of Additional Receivables during such Monthly Advance Collection Period
separately identifying the portion thereof paid from funds in the Collection and
Funding Account and the portion thereof paid using proceeds of fundings of an
increase in VFN Principal Balance(s) for each Class of VFNs, and (C) all Excess
Cash Amounts paid to the Depositor as holder of the Owner Trust Certificate on
the Payment Date and each Interim Payment Date that occurred during such Monthly
Advance Collection Period;
(viii)    the amount transferred from the Collection and Funding Account to the
Note Payment Account in respect of the Payment Date that occurred during such
Monthly Advance Collection Period;
(ix)    the amount on deposit in each of the Interest Accumulation Account, the
Target Amortization Principal Accumulation Account, the Fee Accumulation Account
and any other Trust Accounts set forth under any Indenture Supplement as of the
close of business on the last Interim Payment Date before such Payment Date;
(x)    the aggregate amount of Collections received during the Monthly Advance
Collection Period;
(xi)    the amount of Available Funds for such Payment Date (the sum of the
items reported in clause (vi), plus the items reported in clause (vii));
(xii)    the amount on deposit in the General Reserve Account for each Series,
and, if applicable, the amount the Indenture Trustee is to withdraw from each
such General Reserve Account and deposit into the Note Payment Account on such
Payment Date for application to the related Series of Notes;
(xiii)    the amount of each payment required to be made by the Indenture
Trustee or the Paying Agent pursuant to Section 4.5 on such Payment Date,
including an identification, for each Class of Notes, as applicable, and for all
Outstanding Notes in the aggregate, of
(A)    any Cumulative Interest Shortfall Amount for each Class of Notes and for
all Outstanding Notes of each Series in the aggregate;
(B)    the Interest Amount for each Class of Notes for the Interest Accrual
Period related to such Payment Date;
(C)    the Interest Payment Amount for each Class of Notes and for all
Outstanding Notes of each Series in the aggregate;

65

--------------------------------------------------------------------------------




(D)    the General Reserve Required Amount for each Series of Notes then
Outstanding;
(E)    the Target Amortization Amount to be paid on such Payment Date on each
Class of Outstanding Notes that is in its Target Amortization Period; and
(F)    the unpaid Note Balance for each Class and Series of Notes and for all
Outstanding Notes in the aggregate (before and after giving effect to any
principal payments to be made on such Payment Date);
(xiv)    the amount of Fees to be paid on such Payment Date;
(xv)     (A) the Collateral Value of all Facility Eligible Receivables, as of
the close of business on the last day of such Monthly Advance Collection Period
and as of the close of business on such Payment Date for each Outstanding Series
of Notes and the sum of the Collateral Value for all Outstanding Series of
Notes, (B) the amount on deposit in the Collection and Funding Account, the
Interest Accumulation Account, the Target Amortization Principal Accumulation
Account, the Fee Accumulation Account, any other Trust Accounts set forth in any
related Indenture Supplement and the Note Payment Account as of the close of
business on the last day of such Monthly Advance Collection Period and as of the
close of business on such Payment Date, and (C) a calculation demonstrating
whether the Collateral Test was satisfied at such time and whether it will be
satisfied as of the close of business on such Payment Date after all payments
and distributions described in Section 4.5(a); and
(xvi)    the Interest Amount, the Cumulative Interest Shortfall Amount, the
Default Supplemental Fee and the Cumulative Default Supplemental Fee Shortfall
Amount for each Series and Class of Notes for the Interest Accrual Period
related to the upcoming Payment Date.
The Payment Date Report shall also state any other information required pursuant
to any related Indenture Supplement necessary for the Paying Agent and the
Indenture Trustee to make the payments required by Section 4.5(a) and all
information necessary for the Indenture Trustee to make available to Noteholders
pursuant to Section 3.5.
(c)    Interim Payment Date Reports. By no later than 3:00 p.m. Eastern Time on
the Business Day before each Interim Payment Date on which there is a VFN
Outstanding and on which the Full Amortization Periods have not yet begun, the
Indenture Trustee shall prepare and deliver to the Issuer, the Calculation
Agent, the Administrator, the Paying Agent, the Administrative Agent and each
VFN Noteholder a report (an “Interim Payment Date Report”) reporting the
following for such Interim Payment Date and the Advance Collection Period
preceding such Interim Payment Date:
(i)    (A) the amount on deposit in the Collection and Funding Account as of the
close of business on the last day before the beginning of such Advance
Collection Period and (B) the amounts on deposit in the Interest Accumulation
Account, the Target

66

--------------------------------------------------------------------------------




Amortization Principal Accumulation Account, the Fee Accumulation Account and
any other Trust Accounts set forth in any Indenture Supplement, as of the close
of business on the immediately preceding Payment Date or Interim Payment Date;
(ii)    the amount of all Collections deposited into the Collection and Funding
Account during such Advance Collection Period;
(iii)    the aggregate amount of Indemnity Payments deposited into the
Collection and Funding Account during such Advance Collection Period;
(iv)    the aggregate amount of deposits into the Collection and Funding Account
from the Note Payment Account in respect of the Payment Date, if any, that
occurred during such Advance Collection Period;
(v)    the total of all (A) payments in respect of each Class of Notes
(separately identifying interest and principal paid on each Class of Variable
Funding Notes) made on the Payment Date or Interim Payment Date that occurred
during such Advance Collection Period, (B) all New Receivables Funding Amounts
that were paid in respect of Additional Receivables during such Advance
Collection Period, separately identifying the portion thereof paid from funds on
deposit in the Collection and Funding Account and the portion thereof paid using
proceeds of an increase in VFN Principal Balance(s) for each Class of VFNs, and
(C) all Excess Cash Amounts paid to the Depositor as holder of the Owner Trust
Certificate on the Payment Date or Interim Payment Date that occurred during
such Advance Collection Period;
(vi)    the amount transferred from the Collection and Funding Account to the
Note Payment Account in respect of the Payment Date, if any, that occurred
during such Advance Collection Period;
(vii)    the amount of Available Funds for such Interim Payment Date (calculated
as the sum of the items reported in clauses (i)(B) and (vi));
(viii)    the amount on deposit in the General Reserve Account for each Series
and the General Reserve Required Amount for such General Reserve Account, and
the amount to be deposited into each General Reserve Account on such Interim
Payment Date;
(ix)    the amounts required to be deposited on such Interim Payment Date into
the Interest Accumulation Account, Target Amortization Principal Accumulation
Account, Fee Accumulation Account and any other Trust Account referenced in any
related Indenture Supplement, respectively;
(x)    the amount of Available Funds to be applied toward the New Receivables
Funding Amount of Additional Receivables on the upcoming Interim Payment Date
pursuant to Section 4.4(e);

67

--------------------------------------------------------------------------------




(xi)    the amount to be applied to reduce the aggregate VFN Principal Balance
of each Class of VFNs on such Interim Payment Date (as reported to the Indenture
Trustee by the Administrator);
(xii)    the amount of any Excess Cash Amount paid to the Depositor as holder of
the Owner Trust Certificate on such Interim Payment Date;
(xiii)    the Collateral Value of all Facility Eligible Receivables as of the
end of such Advance Collection Period and as of the close of business on such
Interim Payment Date for each Outstanding Series of Notes, and the sum of the
Collateral Values for all Outstanding Series of Notes, and the amount on deposit
in the Collection and Funding Account, the Interest Accumulation Account, the
Target Amortization Principal Accumulation Account, the Fee Accumulation
Account, the Note Payment Account and any other Trust Account referenced in a
related Indenture Supplement as of the end of business on the last day of such
Advance Collection Period and as of the close of business on such Interim
Payment Date;
(xiv)    a calculation demonstrating whether the Collateral Test was satisfied
as of the end of business on the last day of such Advance Collection Period and
whether it will be satisfied at such time after effecting the payments described
in Section 4.4; and
(xv)    any other amounts specified in an Indenture Supplement
(d)    No Duty to Verify or Recalculate. Notwithstanding anything contained
herein to the contrary, none of the Calculation Agent (except as described in
Section 3.4, the Indenture Trustee or the Paying Agent shall have any obligation
to verify or recalculate any information provided to them by the Administrator,
and may rely on such information in making the allocations and payments to be
made pursuant to Article IV.
Section 3.3.    Annual Statement as to Compliance; Notice of Default; Agreed
Upon Procedures Reports.
(a)    Annual Officer’s Certificates.
(i)    The Servicer and the Receivables Seller shall each deliver to each Note
Rating Agency, the Indenture Trustee and the Administrative Agent, on or before
March 31 of each calendar year, beginning in March 31, 2014, an Officer’s
Certificate of the Servicer and the Receivables Seller, executed by the chief
financial officer, with respect to OLS, and by the chief financial officer of
the Parent, with respect to HLSS stating that (A) a review of the activities of
the Servicer (and any Subservicer) or the Receivables Seller, as the case may
be, during the preceding 12-month period ended December 31 (or, in the case of
the first such statement, from the Closing Date through December 31, 2013) and
of its performance under this Indenture and the Receivables Sale Agreement has
been made under the supervision of the officer executing the Officer’s
Certificate, and (B) the Servicer, the Receivables Seller and each Subservicer
have fulfilled all of their respective obligations under this Indenture and the
Receivables Sale Agreement in all material respects throughout

68

--------------------------------------------------------------------------------




such period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default and the nature and status thereof.
(ii)    The Administrator shall deliver to each Note Rating Agency, the
Indenture Trustee and the Administrative Agent, on or before March 31 of each
calendar year, beginning in March 31, 2014, an Officer’s Certificate executed by
the chief financial officer of the Administrator, stating that (A) a review of
the activities of the Issuer, the Depositor and the Administrator during the
preceding 12-month period ended December 31 (or, in the case of the first such
statement, from the Closing Date through December 31, 2013) and of its
performance under this Indenture, the Receivables Sale Agreement and the
Receivables Pooling Agreement has been made under the supervision of the officer
executing the Officer’s Certificate, and (B) the Administrator has fulfilled all
its obligations under this Indenture in all material respects throughout such
period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default and the nature and status thereof.
(b)    Notice of Default. The Calculation Agent shall deliver to the
Noteholders, the Indenture Trustee, the Issuer, the Administrative Agent and
each Note Rating Agency promptly after a Responsible Officer has obtained actual
knowledge thereof, but in no event later than three (3) Business Days
thereafter, written notice specifying the nature and status of any Target
Amortization Event, Facility Early Amortization Event or other event or
occurrence which could have an Adverse Effect.
(c)    Annual Regulation AB/USAP Report. The Servicer or each Subservicer shall,
on or before the last Business Day of the fifth month following the end of each
of the Servicer’s fiscal years (December 31), beginning in 2013, deliver to the
Administrative Agent, the Indenture Trustee who shall forward to each Noteholder
a copy of the results of any Regulation AB required attestation report or
Uniform Single Attestation Program for Mortgage Bankers or similar review
conducted on the Servicer or such Subservicer, as applicable, by its accountants
and such other reports reasonably requested by the Administrative Agent as the
Servicer may prepare relating to its servicing functions as the Servicer or such
Subservicer, as applicable, and corresponding reports for each Subservicer.
(d)    Agreed Upon Procedures Report. Within one hundred (100) days of the end
of each calendar quarter of the Servicer and each Subservicer, beginning with
the quarter ending in March, 2013, the Servicer and the Subservicer,
respectively, shall cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer, the Receivables
Seller or the Depositor) (the “Verification Agent”) to furnish, at the
Servicer’s or the Subservicer’s expense, a report with respect to the prior
calendar quarter to the Indenture Trustee, the Administrative Agent and each
Note Rating Agency, (i) to the effect that the Verification Agent has applied
certain procedures, agreed upon with the Depositor, the Receivables Seller, the
Servicer, the Subservicer and substantially as set forth in Exhibit D hereto,
including re-performance of certain accounting procedures performed by the
Servicer and the Subservicer pursuant to Designated Servicing Agreements and
examination of certain documents and records related to the disbursement and
reimbursement of Advances under the related Designated Servicing Agreements and
this

69

--------------------------------------------------------------------------------




Indenture and that, on the basis of such agreed-upon procedures, the
Verification Agent is of the opinion that the servicing (including the
allocation of Collections) has been conducted in compliance with the terms and
conditions set forth in Article IV, except for such exceptions as it believes to
be immaterial and such other exceptions as shall be set forth in such statement,
and (ii) detailing the following items for such calendar quarter:
(A)    For a sample of Designated Servicing Agreements for at least three dates
during the applicable quarter, a reconciliation of the expected total principal
and interest payments in respect of the Mortgage Loans to the amounts on deposit
in the related Dedicated Collection Accounts;
(B)    Daily receipt clearing reconciliation (three (3) days at a minimum) with
respect to a sample of Dedicated Collection Accounts;
(C)    A reconciliation of the monthly disbursement clearing account with
respect to at least two (2) Funding Dates per calendar quarter;
(D)    “Flow of funds” testing for both P&I Advances (including Servicing Fee
Advances), Escrow Advances and Corporate Advances relating to the tracking of
funds from clearing account receipt through to deposit into the Collection and
Funding Account (three (3) days minimum);
(E)    A reconciliation of the servicing system Escrow Advance balance
(including all suspense and advance balances) to the balances on deposit in the
escrow accounts maintained by the Servicer for a sample of the Designated
Servicing Agreements; and
(F)    Analysis of recoverable Advances and Receivables and aging of these
items.
For purposes of this section, items performed by the Subservicer on behalf of
the Servicer will be deemed to have been verified as to the Servicer if such
verification procedures have been performed with respect to the Subservicer.
In addition, each report shall set forth the agreed upon procedures performed
and the results of such procedures. A copy of such report will be sent by the
Indenture Trustee to each Noteholder upon receipt of a written request of the
Noteholder. In the event the Verification Agent requires the Indenture Trustee
to agree to the procedures performed by the Verification Agent, the Issuer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Issuer, and the Indenture Trustee
makes no independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures. Furthermore, in the event that the Verification Agent’s
expense in producing a report as required hereunder exceeds the amount
reimbursable to it pursuant to Section 4.5, such excess shall be payable by the
Servicer, at the Servicer’s own expense, upon receipt by the Servicer of written
notification of, and request for, such amount from the Verification Agent.

70

--------------------------------------------------------------------------------




(e)    Annual Accountants’ Verification of Determination Date Administrator
Reports. Within one hundred (100) days after the end of each fiscal year of the
Administrator beginning with the fiscal year ending in 2013, the Administrator
shall cause the Verification Agent to furnish a report to the Depositor, the
Indenture Trustee, the Administrative Agent and each Note Rating Agency, to the
effect that they have compared the amounts and percentages set forth in four (4)
of the Determination Date Administrator Reports forwarded by the Administrator
pursuant to Section 3.2(a) during the period covered by such report with the
computer reports (which may include personal computer generated reports that
summarize data from the computer reports generated by the Administrator which
are used to prepare the Determination Date Administrator Reports) which were the
source of such amounts and percentages and that on the basis of such comparison,
such amounts and percentages are in agreement except as shall be set forth in
such report. A copy of such report will be sent by the Indenture Trustee to each
Noteholder upon such Noteholder’s written request.
(f)    Annual Lien Opinion. Within one hundred (100) days after the end of each
fiscal year of the Administrator, beginning with the fiscal year ending in 2013,
the Administrator shall deliver to the Indenture Trustee and the Administrative
Agent an Opinion of Counsel from outside counsel to the effect that the
Indenture Trustee has a perfected security interest in the Aggregate Receivables
attributable to the Servicing Agreements identified in an exhibit to such
opinion as Designated Servicing Agreements, and that, based on a review of UCC
search reports (copies of which shall be attached thereto), there are no UCC-1
filings indicating an Adverse Claim with respect to such Receivables that has
not been released.
(g)    Other Information. In addition, the Administrator shall forward to the
Administrative Agent, upon its reasonable request, such other information,
documents, records or reports respecting (i) HLSS, OLS or any of their
respective Affiliates party to the Transaction Documents, (ii) the condition or
operations, financial or otherwise, of HLSS, OLS or any of their respective
Affiliates party to the Transaction Documents, (iii) the Designated Servicing
Agreements, the related Mortgage Loans and the Receivables or (iv) the
transactions contemplated by the Transaction Documents, including access to the
Servicer’s and each Subservicer’s management and records. The Administrative
Agent shall and shall cause its respective representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) or the
Administrative Agent may reasonably determine that such disclosure is consistent
with its obligations hereunder; provided, however, that the Administrative Agent
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.
Section 3.4.    Access to Certain Documentation and Information.
(a)    Access to Receivables Information. The Custodians shall provide the
Noteholders with access to the documentation relating to the Receivables as
provided in Section 2.4(b). In each case, access to documentation relating to
the Receivables shall be afforded without charge but only upon reasonable
request and during normal business hours at the offices of the Custodians and in
a manner that does not unreasonably interfere with a Custodian’s conduct of its
regular business. Nothing in this Section 3.4 shall impair the obligation of the
Custodians to observe any Applicable

71

--------------------------------------------------------------------------------




Law prohibiting disclosure of information regarding the Trust Estate and the
failure of the Custodians to provide access as provided in this Section 3.4 as a
result of such obligation shall not constitute a breach of this Section.
Notwithstanding anything to the contrary contained in this Section 3.4,
Section 2.4, or in any other Section hereof, the Servicer, on reasonable prior
notice, shall permit the Verification Agent and the Indenture Trustee or any
agent or independent certified public accountants selected by the Indenture
Trustee, during the Servicer’s normal business hours, and in a manner that does
not unreasonably interfere with the Servicer’s conduct of its regular business,
to examine all the books of account, records, reports and other papers of the
Servicer relating to the Mortgage Loans, Designated Servicing Agreements and the
Receivables, to make copies and extracts therefrom, and to discuss the
Servicer’s affairs, finances and accounts relating to the Mortgage Loans,
Designated Servicing Agreements and the Receivables with the Servicer’s
officers, employees and independent public accountants (and by this provision
the Servicer hereby authorizes the Servicer’s accountants to discuss with such
representatives such affairs, finances and accounts), all at such times and as
often as reasonably may be requested; provided that the Servicer shall be given
reasonable prior notice of any meeting with its accountants and shall have the
right to have its representatives present at any such meeting. The Servicer
shall at all times have equivalent access rights to the Subservicer. Unless a
related Target Amortization Event that has not been waived in accordance with
the related Indenture Supplement or a Facility Early Amortization Event that has
not been waived by 66⅔% of the Noteholders of the Outstanding Notes of each
Series by Voting Interests and the Administrative Agent shall have occurred, or
the Notes of any Class have been downgraded below “investment grade” by each
related Note Rating Agency or any related Note Rating Agency shall have
withdrawn its rating of any Class of Notes, any out-of-pocket costs and expenses
incident to the exercise by the Indenture Trustee or any Noteholder of any right
under this Section 3.4 shall be borne by the requesting Noteholder(s). The
parties hereto acknowledge that the Indenture Trustee shall not exercise any
right pursuant to this Section 3.4 prior to any event set forth in the preceding
sentence unless directed to do so by a group of Interested Noteholders, and the
Indenture Trustee has been provided with indemnity satisfactory to it by such
Interested Noteholders. The Indenture Trustee shall have no liability for action
in accordance with the preceding sentence.
In the event that such rights are exercised (i) following a related Target
Amortization Event that has not been waived in accordance with the related
Indenture Supplement, (ii) following the occurrence of a Facility Early
Amortization Event that has not been waived by 66⅔% of the Noteholders of the
Outstanding Notes of each Series and the Administrative Agent, (iii) following
the occurrence of an Event of Default that has not been waived by Noteholders of
more than 66⅔% of the Outstanding Notes of each Series by Voting Interests and
the Administrative Agent, or (iv) after a related Note Rating Agency has
withdrawn its rating of any Class of Notes, while the Notes of any Class have a
rating below “investment grade” by such Note Rating Agency, all out-of-pocket
costs and expenses incurred by the Indenture Trustee shall be borne by the
Receivables Seller. Prior to any such payment, the Receivables Seller shall be
provided with commercially reasonable documentation of such costs and expenses.
Notwithstanding anything contained in this Section 3.4 to the contrary, in no
event shall the books of account, records, reports and other papers of the
Servicer, the Receivables Seller, the Depositor or the Issuer relating to the
Mortgage Loans, Designated Servicing Agreements and the Receivables be examined
by independent certified public

72

--------------------------------------------------------------------------------




accountants at the direction of the Indenture Trustee or any Interested
Noteholder pursuant to the exercise of any right under this Section 3.4 more
than two times during any 12 month period, unless (A) a Target Amortization
Event, (B) a Facility Early Amortization Event that has not been waived by
Noteholders of 66⅔% of the Outstanding Notes of each Series by Voting Interests
and the Administrative Agent has occurred during such twelve-month period, (C)
an Event of Default has occurred that has not been waived by Noteholders of more
than 66⅔% of the Outstanding Notes of each Series by Voting Interests and the
Administrative Agent during such twelve-month period, or (D) the Notes of any
Class have been downgraded below “investment grade” by a related Note Rating
Agency (without regard to any supplemental credit enhancement) or such Note
Rating Agency shall have withdrawn its rating of any Class of Notes, in which
case more than two examinations may be conducted during a twelve-month period,
but such extra audits shall be at the sole expense of the Noteholder(s)
requesting such audit(s).
(b)    Access to Issuer. The Issuer agrees that, on reasonable prior notice, it
will permit any representative of the Verification Agent, the Indenture Trustee,
or the Administrative Agent, to examine all of its books of account, records,
reports, and other papers, to make copies and extracts therefrom, to cause such
books to be audited by independent certified public accountants, and to discuss
its affairs, finances and accounts its officers, employees, and independent
certified public accountants, all at such reasonable times and as often as may
be reasonably requested. The Indenture Trustee, the Verification Agent and the
Administrative Agent shall and shall cause their respective representatives to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing) or the Indenture Trustee, the Verification Agent or the
Administrative Agent may reasonably determine that such disclosure is consistent
with its obligations hereunder; provided, however, that the Indenture Trustee,
the Verification Agent or the Administrative Agent may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder. Without
limiting the generality of the foregoing, the Indenture Trustee shall not
disclose information to any of its Affiliates or any of their respective
directors, officers, employees and agents, that may provide any servicer advance
financing to HLSS, the Depositor, the Issuer or any of their Affiliates, except
in such Affiliate’s capacity as a Noteholder.
Section 3.5.    Indenture Trustee to Make Reports Available.
(a)    Monthly Reports on Indenture Trustee’s Website. The Indenture Trustee
will make each Determination Date Administrator Report, Payment Date Report and
Interim Payment Date Report (and, at its option, any additional files containing
the same information in an alternative format) available each month to any
interested parties via the Indenture Trustee’s internet website and such other
information as the Indenture Trustee may have in its possession, but only with
the use of a password provided by the Indenture Trustee. In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee’s internet website shall initially be located at
https://tss.sfs.db.com/investpublic/. Assistance in using the Indenture
Trustee’s website can be obtained by calling the Indenture Trustee’s investor
relations desk at 1 800 735 7777. Parties that are unable to use the above
distribution option are entitled to have a paper copy mailed to them via first
class mail by calling the investor relations desk and requesting a copy. The
Indenture Trustee

73

--------------------------------------------------------------------------------




shall have the right to change the way the Determination Date Administrator
Reports, Payment Date Reports and Interim Payment Date Reports are distributed
in order to make such distribution more convenient and/or more accessible to the
above parties and the Indenture Trustee shall provide timely and adequate
notification to all above parties regarding any such changes.
(b)    Annual Reports. Within sixty (60) days after the end of each calendar
year, the Indenture Trustee shall furnish to each Person (upon the written
request of such Person), who at any time during the calendar year was a
Noteholder a statement containing (i) information regarding payments of
principal, interest and other amounts on such Person’s Notes, aggregated for
such calendar year or the applicable portion thereof during which such person
was a Noteholder and (ii) such other customary information as may be deemed
necessary or desirable for Noteholders to prepare their tax returns. Such
obligation shall be deemed to have been satisfied to the extent that
substantially comparable information is provided pursuant to any requirements of
the Code as are from time to time in force. The Indenture Trustee shall prepare
and provide to the Internal Revenue Service and to each Noteholder any
information reports required to be provided under federal income tax law,
including without limitation IRS Form 1099.
ARTICLE IV    

THE TRUST ACCOUNTS; PAYMENTS
Section 4.1.    Trust Accounts.
The Indenture Trustee shall establish and maintain, or cause to be established
and maintained, the Trust Accounts, each of which shall be an Eligible Account,
for the benefit of the Noteholders. All amounts held in the Trust Accounts
shall, to the extent permitted by this Indenture and applicable laws, rules and
regulations, be invested in Permitted Investments by the depository institution
or trust company then maintaining such Account only upon written direction of
the Administrator to the Indenture Trustee; provided, however, that in the event
the Administrator fails to provide such written direction to the Indenture
Trustee, and until the Administrator provides such written direction, the
Indenture Trustee shall not invest funds on deposit in any Trust Account. Funds
deposited into a Trust Account on a Business Day after 1:30 p.m. Eastern Time
will not be invested until the following Business Day. Investments held in
Permitted Investments in the Trust Accounts shall not be sold or disposed of
prior to their maturity. Earnings on investment of funds in any Trust Account
shall be remitted by the Indenture Trustee upon the Administrator’s request to
the account or other location of the Administrator’s designation on the first
Business Day of the month following the month in which such earnings on
investment of funds is received; provided, that the Indenture Trustee shall be
entitled to the benefit of any income or gain in the Trust Accounts for the
Business Day immediately preceding each Interim Payment Date or Payment Date, as
applicable. Any losses and investment expenses relating to any investment of
funds in any Trust Account shall be for the account of the Administrator, which
shall deposit or cause to be deposited the amount of such loss (to the extent
not offset by income from other investments of funds in the related Trust
Account) in the related Trust Account promptly upon the realization of such
loss. The taxpayer identification number associated with each of the Trust
Accounts shall be that of the Issuer, and the Issuer shall report for federal,
state and local income tax purposes their respective portions of the income, if
any, earned on funds in the relevant Trust Accounts. The Administrator hereby
acknowledges that

74

--------------------------------------------------------------------------------




all amounts on deposit in each Trust Account (excluding investment earnings on
deposit in the Trust Accounts) are held in trust by the Indenture Trustee for
the benefit of the Noteholders, subject to any express rights of the Issuer set
forth herein, and shall remain at all times during the term of this Indenture
under the sole dominion and control of the Indenture Trustee.
So long as the Indenture Trustee complies with the provisions of this
Section 4.1, the Indenture Trustee shall not be liable for the selection of
investments or for investment losses incurred thereon by reason of investment
performance, liquidation prior to stated maturity or otherwise. The Indenture
Trustee shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure to be
provided with timely written investment direction.
In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA Patriot Act of the United States
(“Applicable Law”), the Indenture Trustee is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Indenture Trustee. Accordingly, each
of the parties agrees to provide to the Indenture Trustee upon its request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Indenture Trustee to comply with
Applicable Law.
The Indenture Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be for the Indenture Trustee’s economic
self-interest for (a) servicing as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments, (b) using Affiliates to effect transactions in
certain Permitted Investments and (c) effecting transactions in certain
Permitted Investments. Such compensation is not payable or reimbursable under
this Indenture.
Section 4.2.    Collections and Disbursements of Advances by Servicer.
(a)    Daily Deposits of Net Proceeds. The Servicer shall deposit all Advance
Reimbursement Amounts to its clearing account, and shall cause any Subservicer
to deposit any Advance Reimbursement Amounts it collects to the Subservicer’s
clearing account, within one (1) Business Day after its receipt thereof. The
Servicer, for and on behalf of the Indenture Trustee and the Noteholders, shall
remit or cause the Subservicer to remit, to either the Collection and Funding
Account or to an Eligible Account in the name of the Indenture Trustee, in which
no other funds are deposited (the “Initial Collection Account”) all Advance
Reimbursement Amounts collected by the Servicer pursuant to any Designated
Servicing Agreement, no later than two (2) Business Days after the Servicer’s or
the Subservicer’s deposit thereof into its clearing account, and shall, no later
than two (2) Business Days thereafter, remit all such Advance Reimbursement
Amounts received on or after the Cut-off Date to the Indenture Trustee for
deposit into the Collection and Funding Account; provided, however, that if a
Designated Servicing Agreement requires the related Servicer to remit such
amounts to a Dedicated Collection Account, the Servicer or the Subservicer shall
deposit such collections to such Dedicated Collection Account no later than two
(2) Business Days after collection thereof by the Servicer or the Subservicer,
and shall cause such amounts to be remitted directly from such Dedicated
Collection Account(s) to the Initial Collection Account or to

75

--------------------------------------------------------------------------------




the Collection and Funding Account no later than two (2) Business Days after
such amounts are deposited into the clearing account. If the Servicer remits
Collections through one or more intermediate steps in the course of transfer
from its clearing account to the related Dedicated Collection Account, or from
the related Dedicated Collection Account to the Collection and Funding Account,
the Servicer shall identify each such account in writing to each Administrative
Agent. The Indenture Trustee shall deposit to the Collection and Funding Account
all Advance Reimbursement Amounts it receives from the Servicer or the
Subservicer daily. To the extent the Indenture Trustee receives for deposit
Advance Reimbursement Amounts in the Collection and Funding Account later than
2:00 p.m. Eastern Time on a Business Day, such funds shall be deemed to have
been received on the following Business Day. Notwithstanding the foregoing,
after the Servicer or the Subservicer shall have remitted to the Collection and
Funding Account, Advance Reimbursement Amounts in respect of P&I Advances made
under a Designated Servicing Agreement in an amount sufficient to reimburse all
P&I Advances that were made under such Designated Servicing Agreement using
funds other than Amounts Held for Future Distribution, the Servicer or the
Subservicer may leave additional Advance Reimbursement Amounts collected with
respect to such Designated Servicing Agreement in the related Dedicated
Collection Account and use such funds to reimburse Amounts Held for Future
Distribution as required pursuant to Section 4.2(c).
(b)    Payment Dates. On each Payment Date, the Indenture Trustee shall transfer
from the Collection and Funding Account to the Note Payment Account all
Available Funds then on deposit in the Collection and Funding Account. Except in
the case of Redemption Amounts, which may be remitted by the Issuer directly to
the Note Payment Account, none of the Servicer, the Subservicer, the
Administrator, the Issuer, the Calculation Agent or the Indenture Trustee shall
remit to the Note Payment Account, and each shall take all reasonable actions to
prevent other Persons from remitting to the Note Payment Account, amounts which
do not constitute payments, collections or recoveries received, made or realized
in respect of the Receivables or the initial cash deposited by the Noteholders
with the Indenture Trustee on the date hereof, and the Indenture Trustee will
return to the Issuer or the Servicer any such amounts upon receiving written
evidence reasonably satisfactory to the Indenture Trustee that such amounts are
not a part of the Trust Estate.
(c)    Restoration of Amounts Held for Future Distribution. The Servicer
generally has the right to remit amounts held for distribution to the MBS
Trustee in a future month (“Amounts Held for Future Distribution”) on deposit in
each Dedicated Collection Account, to the related MBS Trustee as part of the
Servicer’s monthly P&I Advances required under the related Designated Servicing
Agreement. The Servicer shall deposit the full amount of any Amount Held for
Future Distribution with respect to each Designated Servicing Agreement that
were so used by the Servicer, in any month, back into the related Dedicated
Collection Account, to the extent not restored already out of Advance
Reimbursement Amounts, by no later than the date on which the Servicer would
have been required to remit such amount to the related MBS Trustee as a current
monthly Mortgage Loan collection, or earlier if so required under the related
Servicing Agreement. If the Servicer fails to restore any such Amount Held for
Future Distribution at the time when it is required to do so pursuant to this
Section 4.2(c), and does not correct such failure within one (1) Business Day,
then the Servicer covenants hereunder that it shall no longer use any Amounts
Held for Future Distribution in making any of its P&I Advances at any time on or
after such failure.

76

--------------------------------------------------------------------------------




(d)    Obligation to Make P&I Advances. The Receivables Seller and the Servicer
hereby irrevocably appoint the Noteholder(s) of any applicable Outstanding VFN
with the authority (but no obligation) to make any P&I Advance on the Servicer’s
behalf to the extent the Servicer fails to make such P&I Advance when required
to do so pursuant to the related Designated Servicing Agreement.
Section 4.3.    Funding of Additional Receivables.
(a)    Funding Certifications. By no later than 1:00 p.m. Eastern Time on the
Business Day prior to each Funding Date, the Administrator shall prepare and
deliver to the Issuer, the Indenture Trustee, the Calculation Agent and the
Administrative Agent (and, on any Interim Payment Date, each applicable VFN
Noteholder) a certification (each, a “Funding Certification”) containing a list
of each Funding Condition and presenting a yes or no answer beside each
indicating whether such Funding Condition has been satisfied and shall state in
writing the New Receivables Funding Amount to be funded on that Funding Date.
(b)    VFN Draws, Discretionary Paydowns and Permanent Reductions.
(i)    With respect to each VFN, by no later than 1:00 p.m. Eastern Time on the
Business Day prior to any Interim Payment Date or Payment Date during the
Revolving Period for such VFN on which any applicable Variable Funding Note
Class is Outstanding, the Issuer may deliver, or cause to be delivered, to each
Noteholder of such Variable Funding Notes and to the Indenture Trustee a report
(a “VFN Note Balance Adjustment Request”) for such upcoming Funding Date,
requesting such Noteholders to fund a VFN Principal Balance increase on any
Class or Classes of VFNs in the amount(s) specified in such request, which
request shall instruct the Indenture Trustee to recognize an increase in the
related VFN Principal Balance, but not in excess of the lesser of (x) the
related Maximum VFN Principal Balance or (y) the amount that would cause the
Collateral Test to be violated. The VFN Note Balance Adjustment Request shall
also state the amount, if any, of any principal payment to be made on each
Outstanding Class of VFNs, on the upcoming Interim Payment Date or Payment Date.
Each VFN Note Balance Adjustment Request shall also specify the amount, if any,
that relates to the funding of Receivables attributable to the Servicing
Agreements listed on Schedules 1-A or 11.
(ii)    From time to time, but not exceeding once per calendar month, during the
Revolving Period for such VFN, the Issuer may notify the Administrative Agent of
a permanent reduction in the Maximum VFN Principal Balance by indicating such
reduction on the VFN Note Balance Adjustment Request. Following such permanent
reduction, the applicable VFN Noteholders shall only be required to fund
increases in the VFN Principal Balance up to such reduced Maximum VFN Principal
Balance. Furthermore, following a reduction in the Maximum VFN Principal Balance
pursuant to this clause (ii), the Issuer shall not at any time be permitted to
request an increase in the Maximum VFN Principal Balance.
(iii)    If the related Funding Certification indicates that all Funding
Conditions have been met, the applicable VFN Noteholders shall fund the VFN
Principal Balance

77

--------------------------------------------------------------------------------




increase by remitting pro rata (based on such Noteholder’s percentage of the VFN
Principal Balance) the amount stated in the request to the Indenture Trustee by
12:00 p.m. (noon) Eastern Time on the related Funding Date, whereupon the
Indenture Trustee shall adjust its records to reflect the increase of the VFN
Principal Balance (which increase shall be the aggregate of the amounts received
by the Indenture Trustee from the applicable VFN Noteholders) by 2:00 p.m.
Eastern Time on such Funding Date, so long as, after such increase and after
giving effect to Receivables to be purchased, the Collateral Test will continue
to be satisfied, determined based on the VFN Note Balance Adjustment Request and
Determination Date Administrator Report. The Indenture Trustee shall be entitled
to rely conclusively on any VFN Note Balance Adjustment Request and the related
Determination Date Administrator Report and Funding Certification. The Indenture
Trustee shall furnish electronically to the Issuer or its designee and each
applicable VFN Noteholder, notice on such Funding Date as reasonably requested
by the Issuer of any increase in the VFN Principal Balance. The Indenture
Trustee shall apply and remit any such payment by the VFN Noteholders toward the
payment of the related New Receivables Funding Amount as described in
Section 4.3(c). If on any Funding Date there is more than one Series with
Outstanding Variable Funding Notes, VFN draws on such Funding Date shall be made
on a pro rata basis among all applicable Outstanding Series of VFNs in their
Revolving Periods based on their respective available Borrowing Capacities,
unless otherwise provided in the related Indenture Supplement and Note Purchase
Agreement. If any VFN Noteholder does not fund its share of a requested VFN
draw, one or more other VFN Noteholders may fund all or a portion of such draw,
but no other VFN Noteholder shall have any obligation to do so. Draws on VFNs of
different Classes within the same Series need not be drawn pro rata relative to
each other.
(c)    Payment of New Receivables Funding Amounts.
(i)    Subject to its receipt of a duly executed Funding Certification from the
Administrator pursuant to Section 4.3(a) stating that all Funding Conditions
have been satisfied, and after all distributions pursuant to Section 4.4 or
Section 4.5, as applicable, required to be made prior to New Receivables Funding
Amounts have been made, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee), by the close of business Eastern Time on each Funding Date
occurring at a time when no Facility Early Amortization Event shall have
occurred and shall be continuing, the amount of the aggregate New Receivables
Funding Amount for Additional Receivables to be funded on such Funding Date,
using the following sources of funding in the following order:
(A)    any funds on deposit in the Collection and Funding Account minus the
Required Expense Reserve;
(B)    Available Funds allocated for such purpose pursuant to
Section 4.5(a)(1)(vi); and
(C)    any amounts paid by VFN Noteholders in respect of such New Receivables
Funding Amount as described in Section 4.3(b).

78

--------------------------------------------------------------------------------




(ii)    Subject to its receipt of a duly executed Funding Certification from the
Administrator pursuant to Section 4.3(a) indicating that all Funding Conditions
have been satisfied, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee) by the close of business on each Interim Payment Date or
Payment Date occurring at any time when not all Outstanding Notes are in Full
Amortization Periods, the amount of the aggregate New Receivables Funding Amount
for Additional Receivables to be funded on such Interim Payment Date or Payment
Date, using (i) Available Funds allocated for such purpose pursuant to
Section 4.5(a)(1)(vi), and (ii) any amounts paid by VFN Noteholders in respect
of such New Receivables Funding Amount as described in Section 4.3(b).
(iii)    Except with respect to P&I Advance Receivables eligible for funding on
a Funding Date prior to disbursement of the related P&I Advances pursuant to
Section 4.3(e), the Servicer shall not, and the Administrator shall not and
shall not permit the Issuer or the Depositor to, request funding for any
Receivables except to the extent that the related Advances shall have been
disbursed to the related MBS Trustees prior to the receipt of the related New
Receivables Funding Amount. Unless and until (i) a Facility Early Amortization
Event or an Event of Default shall have occurred which has not been waived or
(ii) a VFN Noteholder or the Majority Noteholders of all the Notes instruct the
Indenture Trustee by a written notice that no portion of the New Receivables
Funding Amount may be paid by the Indenture Trustee without first receiving a
written certification that all of the related P&I Advances have been previously
disbursed by the Receivables Seller (a “Cease Pre-Funding Notice”), which may be
delivered at any time as deemed necessary by such Noteholder(s) in the exercise
of its or their sole and absolute discretion, the Indenture Trustee may pay the
New Receivables Funding Amount for P&I Advances on any Funding Date. If a Cease
Pre-Funding Notice has been delivered, then no Receivables may be funded until
all the related Advances (including any P&I Advances disbursed on such Funding
Date) have been disbursed and the Receivables Seller shall have delivered a
written certification to such effect to the Indenture Trustee with respect to
all related Advances.
(d)    P&I Advance Disbursement Account. Pursuant to Section 4.1, the Indenture
Trustee shall establish and maintain an Eligible Account in the name of the
Issuer as the P&I Advance Disbursement Account. If any such account loses its
status as an Eligible Account, the funds in such account shall be moved to an
account that qualifies as an Eligible Account within thirty (30) days. The
taxpayer identification number associated with the P&I Advance Disbursement
Account shall be that of the Issuer and the Depositor will report for Federal,
state and local income tax purposes, the income, if any, on funds on deposit in
the P&I Advance Disbursement Account. Subject to Section 4.1, funds on deposit
from time to time in the P&I Advance Disbursement Account shall remain
uninvested. The Indenture Trustee shall have and is hereby directed by the
Issuer to exercise the sole and exclusive right to disburse funds from the P&I
Advance Disbursement Account and each of the Servicer, Subservicer Administrator
and Issuer hereby acknowledges and agrees that it shall have no right to provide
payment or withdrawal instructions with respect to the P&I Advance Disbursement
Account or to otherwise direct the disposition of funds from time to time on
deposit in the P&I Advance Disbursement Account.

79

--------------------------------------------------------------------------------




(e)    Pre-Funding of P&I Advances. On any Funding Date during the Revolving
Period for any Series or Class of Notes, the Issuer (or the Administrator on its
behalf) may request that all or a portion of the New Receivables Funding Amount
be applied in satisfaction of the Servicer’s obligation to make P&I Advances
under one or more Designated Servicing Agreements. Prior to (i) the occurrence
of Facility Early Amortization Event or (ii) the receipt by the Indenture
Trustee of a Cease Pre-Funding Notice, the Indenture Trustee shall apply the
portion of the New Receivables Funding Amount requested by the Issuer (or the
Administrator on its behalf) to Noteholders’ Amounts (as defined below) in
accordance with this Section 4.3(e). Not later than 12:00 p.m. (noon) Eastern
Time on the Business Day preceding each Funding Date, the Issuer (or the
Administrator on its behalf) shall deliver a disbursement report (the
“Disbursement Report”) to the Indenture Trustee and the Administrative Agent
setting forth in reasonable detail (A) the aggregate amount of P&I Advances
required to be advanced by the Servicer under each Designated Servicing
Agreement on such Funding Date for which the Servicer desires pre-funding in
accordance with this Section 4.3(e) (each such amount, a “P&I Advance Amount”),
(B) the payment or wiring instructions for the custodial account or accounts
relating to each Designated Servicing Agreement with respect to which the
Servicer is obligated to disburse P&I Advance Amount on such Funding Date, (C)
the Series New Receivables Funding Amount for each Series, and the full New
Receivables Funding Amount, that would apply to each P&I Advance Amount if such
P&I Advance Amount were a P&I Receivable (such Collateral Value, the
“Noteholders’ Amount”), and (D) a calculation for each P&I Advance Amount of the
excess of such P&I Advance Amount over the Noteholders’ Amount (such excess, the
“Issuer Amount”). Not later than 11:00 a.m. Eastern Time on each Funding Date,
(x) the Issuer (or the Administrator on its behalf) shall deposit to the P&I
Advance Disbursement Account in cash or immediately available funds, an amount
equal to the sum of the Issuer Amounts with respect to each Designated Servicing
Agreement and (y) the Indenture Trustee shall transfer to the P&I Advance
Disbursement Account, out of the proceeds of the New Receivables Funding Amount,
an amount equal to the sum of the Noteholders’ Amounts with respect to each
Designated Servicing Agreement. Not later than 12:00 p.m. (noon) Eastern Time on
each Funding Date, the Indenture Trustee will, solely from funds on deposit in
the P&I Advance Disbursement Account, remit the P&I Advance Amount with respect
to each Designated Servicing Agreement to the applicable custodial accounts
listed in the related Disbursement Report. Notwithstanding anything to the
contrary contained herein, the Indenture Trustee shall not transfer any funds
from the Collection and Funding Account to the P&I Advance Disbursement Account
or disburse any P&I Advance Amount on any Funding Date unless it shall have
confirmed receipt of the sum of the Issuer Amounts described on the related
Disbursement Report.
(f)    Limited Funding Dates. On any Limited Funding Date, subject to its
receipt of a duly executed Funding Certification from the Administrator pursuant
to Section 4.3(a) stating that all Funding Conditions have been satisfied, the
Indenture Trustee shall, by the close of business Eastern Time on each Limited
Funding Date occurring during the Revolving Period for any Series or Class of
Notes, (i) remit to the Issuer (or the Issuer’s designee) the amount of the
aggregate New Receivables Funding Amount for Additional Receivables to be funded
on such Limited Funding Date, using only funds on deposit in the Collection and
Funding Account minus the Required Expense Reserve, and (ii) thereafter, release
any Excess Cash Amount to the Depositor as holder of the Owner Trust
Certificate, it being understood that no such Excess Cash Amounts may be paid to
the Depositor under this clause (f) if, after the payment of such cash amounts,
the Collateral Test

80

--------------------------------------------------------------------------------




would no longer be satisfied. Notwithstanding anything to the contrary herein,
no draws on Variable Funding Notes may be made on a Limited Funding Date, and no
payments on any Notes shall be made on a Limited Funding Date, as Limited
Funding Dates shall not be treated as Interim Payment Dates but instead shall be
for the sole purpose of funding new Receivables and releasing Excess Cash
Amounts to the extent permissible under the terms of this Indenture.
Section 4.4.    Interim Payment Dates.
On each Interim Payment Date, the Indenture Trustee shall allocate and pay or
deposit (as specified below) all Available Funds held in the Collection and
Funding Account as set forth below, in the following order of priority and in
the amounts set forth in the Interim Payment Date Report for such Interim
Payment Date:
(a)    to the Fee Accumulation Account, amounts necessary to be deposited
therein such that the amount on deposit in such account equals the Fee
Accumulation Amount for such Interim Payment Date (other than any amounts that
constitute Defaulting Counterparty Termination Payments);
(b)    to the Interest Accumulation Account, amounts necessary to be deposited
therein such that the amount on deposit in such account equals the Interest
Accumulation Amount for such Interim Payment Date;
(c)    to the General Reserve Account for each Series, the amount required to be
deposited therein so that, after giving effect to such deposit, the amount
standing to the credit of such General Reserve Account shall be equal to the
related General Reserve Required Amount;
(d)    if a Facility Early Amortization Event has not occurred or if occurred,
such Facility Early Amortization Event has been waived, to the Target
Amortization Principal Accumulation Account, amounts necessary to be deposited
therein such that the amounts on deposit in such account equals the Target
Amortization Amount for the next Payment Date in respect of each Class of Notes
that is in its Target Amortization Period, not including any such Class for
which the related Indenture Supplement provides that there will be no
intra-month reservation of Target Amortization Principal Accumulation Amounts;
(e)    to be retained in the Collection and Funding Account, the aggregate New
Receivables Funding Amount for any Facility Eligible Receivables to be funded on
such Interim Payment Date (without duplicating any portion of such New
Receivables Funding Amount to be paid using the proceeds of a borrowing on any
Class of VFN); provided that no New Receivable Funding Amounts will be released
to fund new Receivables under this clause (e) unless the Funding Conditions have
been met;
(f)    unless a Full Amortization Period is in effect, from Available Funds, to
pay down the VFN Principal Balance of each Outstanding Class of VFNs pro rata,
based on their respective Note Balances, the amount necessary to satisfy the
Collateral Test;

81

--------------------------------------------------------------------------------




(g)    to pay any Series Fees payable to any Person in excess of the Series Fee
Limit (including any Defaulting Counterparty Termination Payments); and
(h)    any amounts remaining on deposit in the Collection and Funding Account,
other than amounts to be retained therein pursuant to clause (e) above, to the
Depositor as holder of the Owner Trust Certificate, it being understood that no
such Excess Cash Amounts may be paid to the Depositor under this clause (h) if,
after the payment of such cash amounts, the Collateral Test would no longer be
satisfied.
Section 4.5.    Payment Dates.
(a)    On each Payment Date, the Indenture Trustee shall transfer the related
Available Funds on deposit in the Collection and Funding Account, the Interest
Accumulation Account, the Fee Accumulation Account and the Target Amortization
Principal Accumulation Account for such Payment Date to the Note Payment
Account. On each Payment Date, the Paying Agent shall apply such Available Funds
in the following order of priority and in the amounts set forth in the Payment
Date Report for such Payment Date (provided that amounts on deposit in the
Target Amortization Principal Accumulation Account may only be used to pay the
Target Amortization Amounts of the Classes for which the related Indenture
Supplement provides that there will be intra-month reservation of Target
Amortization Principal Accumulation Amounts (pro rata based on their respective
Target Amortization Principal Accumulation Amounts)):
(1)    If a Facility Early Amortization Event has not occurred or if occurred,
such Facility Early Amortization Event has been waived:
(i)    to the Indenture Trustee (in all its capacities), the Indenture Trustee
Fee, and to the Owner Trustee (to the extent not otherwise paid pursuant to the
Trust Agreement or the Administration Agreement), the Owner Trustee Fee payable
on such Payment Date, plus, (subject, in the case of expenses and
indemnification amounts, to the applicable Expense Limit) all reasonable
out-of-pocket expenses and indemnification amounts owed to the Indenture Trustee
(in all capacities) and the Owner Trustee on such Payment Date, from funds in
the Fee Accumulation Account, with respect to expenses and indemnification
amounts to the extent such expenses and indemnification amounts have been
invoiced or noticed to the Administrator and to the extent of amounts on deposit
in the Fee Accumulation Account which were deposited into the Fee Accumulation
Account on an Interim Payment Date specifically for such items, and thereafter
from other Available Funds, if necessary;
(ii)    to each Person (other than the Indenture Trustee or the Owner Trustee)
entitled to receive Fees or Series Fees or Undrawn Fees on such date, the Fees
or Series Fees (other than Defaulting Counterparty Termination Payments) or
Undrawn Fees payable to any such Person with respect to the related Monthly
Advance Collection Period or Interest Accrual Period, as applicable, plus
(subject, in the case of expenses and indemnification amounts, to the applicable
Expense Limit or Increased Costs Limit, as appropriate, and allocated pro rata
based on the amounts due to each such Person and subject in the case of Series
Fees to the applicable Series Fee Limit) all reasonable out-of-pocket expenses
and indemnification amounts owed for Administrative Expenses of the Issuer and
for Increased

82

--------------------------------------------------------------------------------




Costs or any other amounts (including Undrawn Fees) due to any Noteholder and
any Series Fees due as specified in an Indenture Supplement (other than
Defaulting Counterparty Termination Payments), subject to the related Series Fee
Limit, pursuant to the Transaction Documents with respect to expenses,
indemnification amounts, Increased Costs, Undrawn Fees, Series Fees and other
amounts to the extent such expenses, indemnification amounts, Increased Costs,
Undrawn Fees, Series Fees and other amounts have been invoiced or noticed to the
Administrator and the Indenture Trustee and to the extent such amounts were
deposited into the Fee Accumulation Account on a preceding Interim Payment Date,
and thereafter from other Available Funds, if necessary;
(iii)    to the Noteholders of each Series of Notes, pro rata based on their
respective interest entitlement amounts, the related Cumulative Interest
Shortfall Amounts attributable to unpaid Interest Amounts from prior Payment
Dates, and the Interest Amount for the current Payment Date, for each such
Class; provided that if the amount of Available Funds on deposit in the
Collection and Funding Account on such day is insufficient to pay any amounts in
respect of any Class pursuant to this clause (iii), the Indenture Trustee shall
withdraw from the General Reserve Account for such Class an amount equal to the
lesser of the amount then on deposit in such General Reserve Account and the
amount of such shortfall for disbursement to the Noteholders of such Class in
reduction of such shortfall, with all such amounts paid to a Series under this
clause (iii) allocated among the Classes of such Series as provided in the
related Indenture Supplement;
(iv)    to the General Reserve Account for each Series, any amount required to
be deposited therein so that, after giving effect to such deposit, the amount on
deposit in such General Reserve Account on such day equals the related General
Reserve Required Amount;
(v)    to the Noteholders of each Class of Notes for which the Target
Amortization Period has commenced, the Target Amortization Amount for such Class
on such Payment Date, first payable from any amounts on deposit in the Target
Amortization Principal Accumulation Account in respect of such Class, allocated
pro rata among any such Classes based on their respective Target Amortization
Amounts, and thereafter payable from other Available Funds or proceeds of draws
on VFNs or other companion Notes described in the related Indenture Supplement,
pro rata based on their respective Target Amortization Amounts;
(vi)    to the Collection and Funding Account, for disbursement to the Issuer
(or the Issuer’s designee), the aggregate New Receivables Funding Amount for any
Facility Eligible Receivables to be funded on such Payment Date (without
duplicating any portion of such New Receivables Funding Amount to be paid using
the proceeds of an increase in any VFN Principal Balance);
(vii)    to the extent necessary to satisfy the Collateral Test on such Payment
Date, (1) to pay down the respective VFN Principal Balances of each Outstanding
Class of VFNs, pro rata based on their respective Note Balances, until the
earlier of satisfaction of the Collateral Test or reduction of all VFN Principal
Balances to zero, and thereafter (2) to

83

--------------------------------------------------------------------------------




reserve cash in the Collection and Funding Account to the extent necessary to
satisfy the Collateral Test;
(viii)    to the Noteholders of each Series of Notes and pro rata based on their
respective Note Balances, the amount necessary to reduce the accrued and unpaid
Default Supplemental Fees and Cumulative Default Supplemental Fee Shortfall
Amounts for each such Series to zero, with amounts paid on a Series pursuant to
this clause being allocated among the Classes within such Series as specified in
the related Indenture Supplement;
(ix)    pro rata, based on their respective invoiced or reimbursable amounts and
without regard to the applicable Expense Limit or Series Fee Limit, (A) to the
Indenture Trustee (in all its capacities) and the Owner Trustee for any amounts
payable to the Indenture Trustee and the Owner Trustee pursuant to this
Indenture or any other Transaction Document to the extent not paid under
clause (i) above, (B) to the Verification Agent for any amounts payable to the
Verification Agent pursuant to this Indenture to the extent not paid under
clause (ii) above, (C) to the Securities Intermediary for any indemnification
amounts owed to the Securities Intermediary as described in Section 4.9; (D) all
Administrative Expenses of the Issuer not paid under clause (ii) above; (E) to
the Noteholders of any Notes to cover Increased Costs, pro rata among multiple
Series based on their respective Increased Costs amounts (and among multiple
Classes, allocated within any Series as described in the related Indenture
Supplement); (F) any Series Fees (including any Defaulting Counterparty
Termination Payments) due pursuant to Indenture Supplement in excess of the
applicable Series Fee Limit; or (G) any other amounts payable pursuant to this
Indenture or any other Transaction Document and not paid under clause (ii)
above;
(x)    if and to the extent so directed by the Administrator on behalf of the
Issuer, to the Noteholders of each Class of VFNs, an amount to be applied to pay
down the respective VFN Principal Balances equal to the lesser of (A) the amount
specified by the Administrator and (B) the amount necessary to reduce the VFN
Principal Balances to zero, paid pro rata among each VFN Classes based on their
respective Note Balances; and
(xi)    any amounts remaining on deposit in the Note Payment Account to the
Depositor as holder of the Owner Trust Certificate to the extent that the
Collateral Test would not, following any such payment, be breached; provided
that amounts due and owing to the Owner Trustee and not previously paid
hereunder or under any other Transaction Document shall be paid prior to such
payment.
(2)    If a Facility Early Amortization Event has occurred and is continuing
unwaived, the Available Funds shall be allocated in the following order of
priority:
(i)    to the Indenture Trustee (in all its capacities), the Indenture Trustee
Fee, and to the Owner Trustee (to the extent not otherwise paid pursuant to the
Trust Agreement or the Administration Agreement), the Owner Trustee Fee payable
on such Payment Date, plus (subject, in the case of expenses and indemnification
amounts, to the applicable Expense Limit) all reasonable out-of-pocket expenses
and indemnification amounts owed to the Indenture Trustee (in all capacities)
and the Owner Trustee on such Payment Date, from

84

--------------------------------------------------------------------------------




funds in the Fee Accumulation Account, with respect to expenses and
indemnification amounts to the extent such expenses and indemnification amounts
have been invoiced or noticed to the Administrator and to the extent of amounts
on deposit in the Fee Accumulation Account which were deposited into the Fee
Accumulation Account on an Interim Payment Date specifically for such items and
thereafter from other Available Funds, if necessary;
(ii)    to each Person (other than the Indenture Trustee or the Owner Trustee)
entitled to receive Fees or Series Fees on such date, the Fees or Series Fees
(other than Defaulting Counterparty Termination Payments) payable to any such
Person with respect to the related Monthly Advance Collection Period or Interest
Accrual Period, as applicable, plus (subject, in the case of expenses and
indemnification amounts, to the applicable Expense Limit and allocated pro rata
based on the amounts due to each such Person) all reasonable out-of-pocket
expenses and indemnification amounts owed for Administrative Expenses of the
Issuer with respect to expenses, indemnification amounts and other amounts to
the extent such expenses, indemnification amounts and other amounts have been
invoiced or noticed to the Administrator and the Indenture Trustee and Series
Fees (other than Defaulting Counterparty Termination Payments), subject to the
related Series Fee Limit and to the extent such amounts were deposited into the
Fee Accumulation Account on a preceding Interim Payment Date, but not including
any Undrawn Fees and thereafter from other Available Funds, if necessary;
(iii)    thereafter, all remaining Available Funds shall be allocated among all
Outstanding Series based on their respective Series Invested Amounts as of the
date the Full Amortization Period commenced, and the amount so allocated to each
Series (each the related “Series Available Funds”) shall be allocated in the
following order of priority:
(A)    for Series Fees (other than Defaulting Counterparty Termination
Payments), subject to the related Series Fee Limit payable pursuant to the
related Indenture Supplement;
(B)    any Undrawn Fees payable to any VFNs included in the related Series;
(C)    to the Noteholders of the related Series of Notes, the related Cumulative
Interest Shortfall Amounts attributable to unpaid Interest Amounts from prior
Payment Dates and the Interest Amount for the current Payment Date, for each
related Class; provided that if the amount of Available Funds on deposit in the
Collection and Funding Account on such day is insufficient to pay any amounts in
respect of any related Class pursuant to this clause (iii)(C), the Indenture
Trustee shall withdraw from the General Reserve Account for such Class an amount
equal to the lesser of the amount then on deposit in such General Reserve
Account and the amount of such shortfall for disbursement to the Noteholders of
such Class in reduction of such shortfall, with all such amounts paid to a
Series under this clause (iii)(C) allocated among the Classes of such Series as
provided in the related Indenture Supplement;

85

--------------------------------------------------------------------------------




(D)    to the Noteholders of the related Series of Notes, remaining Series
Available Funds up to the aggregate unpaid Note Balances to reduce Note Balances
in the order specified in the related Indenture Supplement, until all such Note
Balances have been reduced to zero;
(E)    to the Noteholders of the related Series of Notes, the amount necessary
to reduce the accrued and unpaid Default Supplemental Fees, and Cumulative
Default Supplemental Fee Shortfall Amounts for such Series to zero, with amounts
paid on a Series pursuant to this clause being allocated among the Classes
within such Series as specified in the related Indenture Supplement; and
(F)    to be allocated to other Series to run steps (A) through (E) above for
such other Series, to the extent the Series Available Funds for such other
Series were insufficient to make such payments, allocated among such other
Series pro rata based on the amounts of their respective shortfalls.
(iv)    out of all remaining Available Funds, pro rata, based on their
respective invoiced or reimbursable amounts and without regard to the applicable
Expense Limit, (A) to the Indenture Trustee (in all its capacities) and the
Owner Trustee for any amounts payable to the Indenture Trustee and the Owner
Trustee pursuant to this Indenture or any other Transaction Document to the
extent not paid under clause (i) above, (B) to the Verification Agent for any
amounts payable to the Verification Agent pursuant to this Indenture to the
extent not paid under clause (ii) above, (C) to the Securities Intermediary for
any indemnification amounts owed to the Securities Intermediary as described in
Section 4.9; (D) all Administrative Expenses of the Issuer not paid under
clause (ii) above; (E) any Series Fees (including any Defaulting Counterparty
Termination Payments) due to any Derivative Counterparty in excess of the
applicable Series Fee Limit; and (F) to the Noteholders of any Notes to cover
Increased Costs, pro rata among multiple Classes based on their respective
Increased Costs amounts or any other amounts payable pursuant to this Indenture
or any other Transaction Document and not paid under clause (ii) above;
(v)    to pay any other amounts required to be paid before Excess Cash Amounts
pursuant to one or more Indenture Supplements; and
(vi)    any Excess Cash Amount to the Depositor as holder of the Owner Trust
Certificate to the extent that the Collateral Test would not, following any such
payment, be breached; provided that amounts due and owing to the Owner Trustee
and not previously paid hereunder or under any other Transaction Document shall
be paid prior to such payment.
(b)    In addition to the payments specified in Section 4.5(a), in the event the
Collateral Test is not satisfied after all such payments have been made, or if a
Facility Early Amortization Event shall have occurred (unless such Facility
Early Amortization Event shall have been waived), the Indenture Trustee shall
withdraw from each General Reserve Account any amount on deposit therein in
excess of the related General Reserve Required Amount, and shall apply such
excess funds to reduce the Note Balance of the Notes of the related Series in
accordance with the terms of the related Indenture Supplement.

86

--------------------------------------------------------------------------------




(c)    Any proceeds received by the Issuer under a Derivative Agreement or
Supplemental Credit Enhancement Agreement for a Series or a Class of Notes
within a Series shall be applied to supplement amounts payable with respect to
such Series under Section 4.5(a), as set forth in the related Indenture
Supplement. Amounts payable to any Derivative Counterparty or Supplemental
Credit Enhancement Provider with respect to any Series shall be designated as
“Series Fees” for purposes of this Indenture, and particularly, Sections 4.4 and
4.5 hereof.
(d)    On each Payment Date, the Indenture Trustee shall instruct the Paying
Agent to pay to each Noteholder of record on the related Record Date the amount
to be paid to such Noteholder in respect of the related Note on such Payment
Date by wire transfer if appropriate instructions are provided to the Indenture
Trustee in writing no later than five (5) Business Days prior to the related
Record Date, or, if a wire transfer cannot be effected, by check delivered to
each Noteholder of record on the related Record Date at the address listed on
the records of the Note Registrar.
(e)    On each Payment Date, the Indenture Trustee shall make available, in the
same manner as described in Section 3.5, a report stating the amount of all
amounts paid to the Indenture Trustee or the Securities Intermediary pursuant to
this Section 4.5 on such Payment Date.
(f)    Notwithstanding anything to the contrary in this Indenture, the Indenture
Supplement providing for the issuance of any Series of Notes within which there
are one or more Classes of Notes may specify the allocation of payments among
such Classes payable pursuant to Sections 4.4 and 4.5 hereof, providing for the
subordination of such payments on the subordinated Series or Class, and any such
provision in such an Indenture Supplement shall have the same effect as if set
forth in this Indenture, all to the extent an Issuer Tax Opinion is delivered as
to such Series at its issuance.
Section 4.6.    General Reserve Account.
(a)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain a General Reserve Account or Accounts for each Series, each of which
shall be an Eligible Account, for the benefit of the Noteholders of such Series.
If any such account loses its status as an Eligible Account, the funds in such
account shall be moved to an account that qualifies as an Eligible Account
within thirty (30) days. On or prior to the Issuance Date for each Series, the
Issuer shall cause an amount equal to the related General Reserve Required
Amount(s) to be deposited into the related General Reserve Account(s).
Thereafter, on each Payment Date and Interim Payment Date, the Indenture Trustee
shall withdraw Available Funds from the Note Payment Account and deposit them
into each such General Reserve Account pursuant to, and to the extent required
by, Section 4.5(a) and the related Indenture Supplement.
(b)    Consistent with the limited purposes for which each General Reserve
Account is to be established, on each Payment Date, an amount equal to the
aggregate of amounts described in clauses (i), (ii) and (iii) of
Section 4.5(a)(1) or clauses (i), (ii) and (iii)(A) through (C) of
Section 4.5(a)(2) allocable to the related Series, as appropriate, and which is
not payable out of Available Funds due to an insufficiency of Available Funds,
shall be withdrawn from such General Reserve Account by the Indenture Trustee
and remitted to the Note Payment Account for payment in respect of the related
Class’ allocable share of such items as described in Section 4.5(a) or the
related Indenture

87

--------------------------------------------------------------------------------




Supplement. On any Payment Date on which amounts are withdrawn from the General
Reserve Account pursuant to Section 4.5(a), no funds shall be withdrawn from the
Collection and Funding Account (or from the Note Payment Account for deposit
into the Collection and Funding Account) to pay New Receivables Funding Amounts
or amounts to the Issuer pursuant to Section 4.3 if, after giving effect to the
withdrawals described in the preceding sentences, the amount then standing to
the credit of such General Reserve Account is less than the related General
Reserve Required Amount. All Collections received in the Collection and Funding
Account shall be deposited into the related General Reserve Accounts until the
amount on deposit in each General Reserve Account equals the related General
Reserve Required Amount, as described in Section 4.5 and the related Indenture
Supplement. For purposes of the foregoing the portion of any such fees and
expenses payable under clause (i) or (ii) shall equal the related Series
Allocation Percentage of the amounts payable under such clause.
(c)    If on any Payment Date the amount on deposit in a General Reserve Account
is equal to or greater than the aggregate Note Balance for the related Series
(after payment on such Payment Date of the amounts described in Section 4.5) the
Indenture Trustee will withdraw from such General Reserve Account the aggregate
Note Balance amount and remit it to the Noteholders of the Notes in reduction of
the aggregate Note Balance for all Classes of Notes Outstanding. On the Stated
Maturity Date for the latest maturing Class in a Series, the balance on deposit
in the General Reserve Account shall be applied as a principal payment on the
Notes of that Series to the extent necessary to reduce the aggregate Note
Balance for that Series to zero. On the Payment Date on which payment of all
sums payable hereunder with respect to the Notes of a Series, any amounts
remaining on deposit in the related General Reserve Account shall be included by
the Indenture Trustee in Available Funds for such Payment Date.
(d)    Amounts held in a General Reserve Account shall be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.
(e)    On any Payment Date, after payment of all amounts pursuant to
Section 4.5(a), if the Collateral Test is not satisfied or if a Facility Early
Amortization Event shall have occurred (unless such Facility Early Amortization
Event shall have been waived), the Indenture Trustee shall withdraw from each
General Reserve Account the amount by which the amount standing to the credit of
such General Reserve Account exceeds the related General Reserve Required
Amount, and shall apply such excess to reduce the Note Balances of the Notes of
the related Series, pursuant to Section 4.5(b). Such principal payments shall be
made pro rata based on Note Balances to multiple Classes within a Series, except
that in a Full Amortization Period such principal payment shall be made in
accordance with the terms and provisions of the related Indenture Supplement. On
any Payment Date following the payment in full of all Series of Notes, the
Indenture Trustee shall withdraw any remaining amounts from each General Reserve
Account and distribute it to the Depositor as holder of the Owner Trust
Certificate. Amounts paid to the Depositor or its designee pursuant to the
preceding sentence shall be released from the Security Interest.
(f)    If on any Funding Date, the amount on deposit in one or more General
Reserve Accounts is less than the related General Reserve Required Amounts, then
the Administrator may direct the Indenture Trustee to transfer from the
Collection and Funding Account to such General

88

--------------------------------------------------------------------------------




Reserve Accounts an amount equal to the amount by which the respective General
Reserve Required Amounts exceed the respective amounts then on deposit in the
related General Reserve Accounts.
Section 4.7.    Collection and Funding Account, Interest Accumulation Account,
Fee Accumulation Account and Target Amortization Principal Accumulation Account.
(a)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Collection and Funding Account, which shall be an Eligible Account,
for the benefit of the Noteholders. If any such account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days. The Indenture Trustee
shall deposit and withdraw Available Funds from the Collection and Funding
Account pursuant to, and to the extent required by, Section 4.4 and 4.5.
(b)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Fee Accumulation Account, the Interest Accumulation Account and the
Target Amortization Principal Accumulation Account, each of which shall be an
Eligible Account, for the benefit of the Noteholders. If any such account loses
its status as an Eligible Account, the funds in such account shall be moved to
an account that qualifies as an Eligible Account within thirty (30) days. The
Indenture Trustee shall withdraw Available Funds from the Collection and Funding
Account and deposit them into each such Trust Account pursuant to, and to the
extent required by, Section 4.5.
(c)    Consistent with the limited purposes for which each of the Fee
Accumulation Account, the Interest Accumulation Account and the Target
Amortization Principal Accumulation Account are to be established, on each
Payment Date, an amount equal to the aggregate of amounts described in
Section 4.5(a) shall be withdrawn from each such Trust Account by the Indenture
Trustee and remitted for payments as described therein.
(d)    The Indenture Trustee shall withdraw, on each Payment Date and Interim
Payment Date and use as Available Funds, the amount by which (i) the amount then
on deposit in the Fee Accumulation Account exceeds the Fee Accumulation Amount,
(ii) the amount then on deposit in the Interest Accumulation Account exceeds the
Interest Accumulation Amount, and (iii) the amount by which the amount then on
deposit in the Target Amortization Principal Accumulation Account exceeds the
Target Amortization Amount of all Target Amortization Classes, in each case,
after giving effect to all payments required to be made from such Trust Accounts
and the Note Payment Account on such date.
(e)    If on any Funding Date, (i) the Fee Accumulation Amount exceeds the
amount then on deposit in the Fee Accumulation Account; (ii) the Interest
Accumulation Amount exceeds the amount then on deposit in the Interest
Accumulation Account; or (iii) the Target Amortization Amount for all Target
Amortization Classes exceeds the amount then on deposit in the Target
Amortization Principal Accumulation Account, then the Administrator may direct
the Indenture Trustee to transfer amounts on deposit in the Collection and
Funding Account to the respective Accumulation Account, an amount equal to the
amount by which such Accumulation Amount exceeds the amount then on deposit in
such Accumulation Account.
Section 4.8.    Note Payment Account.

89

--------------------------------------------------------------------------------




(a)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Note Payment Account, which shall be an Eligible Account, for the
benefit of the Noteholders. If the Note Payment Account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days. The Note Payment
Account shall be funded to the extent that (i) the Issuer shall remit to the
Indenture Trustee the Redemption Amount for a Class of Notes pursuant to
Section 13.1, (ii) the Indenture Trustee shall remit thereto any Available Funds
from the Collection and Funding Account pursuant to Section 4.2(b), (iii) the
Indenture Trustee shall remit thereto any Available Funds from the Interest
Accumulation Account, the Target Amortization Principal Accumulation Account and
the Fee Accumulation Account pursuant to Section 4.5 and (iv) the Indenture
Trustee shall transfer amounts from the General Reserve Account pursuant to, and
to the extent required by, Section 4.6.
(b)    On each Payment Date, an amount equal to the aggregate of amounts
described in Section 4.5(a) shall be withdrawn from the Note Payment Account by
the Indenture Trustee and remitted to the Noteholders and other Persons or
accounts described therein for payment as described in that Section, and upon
payments of all sums payable hereunder as described in Section 4.5(a), as
applicable, any remaining amounts then on deposit in the Note Payment Account
shall be released from the Security Interest and paid to the Issuer.
(c)    Amounts held in the Note Payment Account may be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.
Section 4.9.    Securities Accounts.
(a)    Securities Intermediary. The Issuer and the Indenture Trustee hereby
appoint Deutsche Bank National Trust Company, as Securities Intermediary with
respect to the Trust Accounts. The Security Entitlements and all Financial
Assets credited to the Trust Accounts, including without limitation all amounts,
securities, investments, Financial Assets, investment property and other
property from time to time deposited in or credited to such account and all
proceeds thereof, held from time to time in the Trust Accounts will continue to
be held by the Securities Intermediary for the Indenture Trustee for the benefit
of the Noteholders. Upon the termination of this Indenture, the Indenture
Trustee shall inform the Securities Intermediary of such termination. By
acceptance of their Notes or interests therein, the Noteholders and all
beneficial owners of Notes shall be deemed to have appointed Deutsche Bank
National Trust Company, as Securities Intermediary. Deutsche Bank National Trust
Company hereby accepts such appointment as Securities Intermediary.
(i)    With respect to any portion of the Trust Estate that is credited to the
Trust Accounts, the Securities Intermediary agrees that:
(A)    with respect to any portion of the Trust Estate that is held in deposit
accounts, each such deposit account shall be subject to the security interest
granted pursuant to this Indenture, and the Securities Intermediary shall comply
with instructions originated by the Indenture Trustee directing dispositions of
funds in the deposit accounts without further consent of the Issuer and
otherwise shall be

90

--------------------------------------------------------------------------------




subject to the exclusive custody and control of the Securities Intermediary, and
the Securities Intermediary shall have sole signature authority with respect
thereto;
(B)    the sole assets permitted in the Trust Accounts shall be those that the
Securities Intermediary agrees to treat as Financial Assets;
(C)    any portion of the Trust Estate that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining any Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has “control” (as defined in the UCC);
and
(D)    it will use reasonable efforts to promptly notify the Indenture Trustee
and the Issuer if any other Person claims that it has a property interest in a
Financial Asset in any Trust Account and that it is a violation of that Person’s
rights for anyone else to hold, transfer or deal with such Financial Asset.
(ii)    The Securities Intermediary hereby confirms that (A) each Trust Account
is an account to which Financial Assets are or may be credited, and the
Securities Intermediary shall, subject to the terms of this Indenture treat the
Indenture Trustee as entitled to exercise the rights that comprise any Financial
Asset credited to any Trust Account, (B) any portion of the Trust Estate in
respect of any Trust Account will be promptly credited by the Securities
Intermediary to such account, and (C) all securities or other property
underlying any Financial Assets credited to any Trust Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary, and in no case will any
Financial Asset credited to any Trust Account be registered in the name of the
Issuer or the Administrator, payable to the order of the Issuer or the
Administrator or specially endorsed to any of such Persons.
(iii)    If at any time the Securities Intermediary shall receive an Entitlement
Order from the Indenture Trustee directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Issuer or the
Administrator or any other Person. If at any time the Indenture Trustee notifies
the Securities Intermediary in writing that this Indenture has been discharged
in accordance herewith, then thereafter if the Securities Intermediary shall
receive any order from the Issuer directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Indenture
Trustee or any other Person.
(iv)    In the event that the Securities Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Account or any Financial Asset or Security Entitlement credited thereto, the
Securities Intermediary hereby agrees

91

--------------------------------------------------------------------------------




that such security interest shall be subordinate to the security interest of the
Indenture Trustee. The Financial Assets and Security Entitlements credited to
the Accounts will not be subject to deduction, set-off, banker’s lien, or any
other right in favor of any Person other than the Indenture Trustee in the case
of the Trust Accounts.
(v)    There are no other agreements entered into between the Securities
Intermediary in such capacity, and the Securities Intermediary agrees that it
will not enter into any agreement with, the Issuer, the Administrator, or any
other Person (other than the Indenture Trustee) with respect to any Trust
Account. In the event of any conflict between this Indenture (or any provision
of this Indenture) and any other agreement now existing or hereafter entered
into, the terms of this Indenture shall prevail.
(vi)    The rights and powers granted herein to the Indenture Trustee have been
granted in order to perfect its interest in the Trust Accounts and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will not be affected by the bankruptcy of the Issuer, the
Administrator or the Receivables Seller nor by the lapse of time. The
obligations of the Securities Intermediary hereunder shall continue in effect
until the interest of the Indenture Trustee in the Trust Accounts and in such
Security Entitlements, has been terminated pursuant to the terms of this
Indenture and the Indenture Trustee has notified the Securities Intermediary of
such termination in writing.
(b)    Definitions; Choice of Law. Capitalized terms used in this Section 4.9
and not defined herein shall have the meanings assigned to such terms in the New
York UCC. For purposes of Section 8-110(e) of the New York UCC, the “securities
intermediary’s jurisdiction” shall be the State of New York.
(c)    Limitation on Liability; Indemnification. None of the Securities
Intermediary or any director, officer, employee or agent of the Securities
Intermediary shall be under any liability to the Indenture Trustee or the
Noteholders for any action taken, or not taken, in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Securities Intermediary against any liability to the
Indenture Trustee or the Noteholders which would otherwise be imposed by reason
of the Securities Intermediary’s willful misconduct, bad faith or negligence in
the performance of its obligations or duties hereunder. The Securities
Intermediary and any director, officer, employee or agent of the Securities
Intermediary may rely in good faith on any document of any kind which, on its
face, is properly executed and submitted by any Person respecting any matters
arising hereunder. The Securities Intermediary shall be under no duty to inquire
into or investigate the validity, accuracy or content of such document. The
Trust Estate shall indemnify the Securities Intermediary for and hold it
harmless against any loss, liability or expense arising out of or in connection
with this Indenture and carrying out its duties hereunder, including the costs
and expenses of defending itself against any claim of liability, except in those
cases where the Securities Intermediary has been guilty of bad faith, negligence
or willful misconduct. The foregoing indemnification shall survive any
termination of this Indenture and any earlier resignation or removal of the
Securities Intermediary.
Section 4.10.    Notice of Adverse Claims.

92

--------------------------------------------------------------------------------




Except for the claims and interests of the Noteholders in the Trust Accounts,
the Securities Intermediary has no actual knowledge of any claim to, or interest
in, any Trust Account or in any financial asset credited thereto. If any Person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any Trust
Account or in any financial asset carried therein of which a Responsible Officer
of the Securities Intermediary has actual knowledge, the Securities Intermediary
will promptly notify the Noteholders, the Indenture Trustee and the Issuer
thereof.
Section 4.11.    No Gross Up.
No Person, including the Issuer, shall be obligated to pay any additional
amounts to the Noteholders, Note Owners or Holders as a result of any
withholding or deduction for, or on account of, any present or future taxes,
duties, assessments or governmental charges. In addition, the Indenture Trustee
will withhold on payments of Fees to Non-U.S. Noteholders unless such Noteholder
provides a correct, complete and executed U.S. Internal Revenue Service Form
W-8ECI or is eligible for benefits under an income tax treaty with the United
States that eliminates U.S. federal income taxation on U.S. source Fees and such
Non-U.S. Noteholder provides a correct, complete and executed U.S. Internal
Revenue Service Form W-8BEN-E. The Indenture Trustee may rely on such U.S.
Internal Revenue Service Form W-8ECI or W-8BEN-E to evidence the Noteholders’
eligibility.
Section 4.12.    Facility Early Amortization Events; Target Amortization Events
Upon the occurrence of a Facility Early Amortization Event, the Revolving Period
or Target Amortization Period for all Classes and Series of the Notes shall
automatically terminate and the Full Amortization Period for all Outstanding
Notes shall commence without further action on the part of any Person, unless,
together, the Noteholders of 66 2/3% of the Outstanding Notes of each Series and
the Administrative Agent, notify the Indenture Trustee that they have waived the
occurrence of such Facility Early Amortization Event and consent to the
continuation of the Revolving Period or Target Amortization Periods (in the case
of any Notes still in their Revolving Periods or Target Amortization Periods).
Upon the occurrence of a Target Amortization Event with respect to a Class or
Series, the Notes of such Class or Series shall enter their Target Amortization
Periods and as a result shall be paid principal in Target Amortization Amounts
under Section 4.5(a)(1)(v) on subsequent Payment Dates, unless the requisite
parties pursuant to the Indenture Supplement related to that Series notify the
Indenture Trustee that they have waived the occurrence of such Target
Amortization Event and consent to the continuation of the Revolving Periods (in
the case of any Notes still in their Revolving Periods). The Administrator shall
notify the Indenture Trustee and each Administrative Agent immediately upon the
occurrence of any Facility Amortization Event or Target Amortization Event. The
Administrative Agent shall use commercially reasonable efforts to notify the
Indenture Trustee promptly upon becoming aware of the occurrence of any Facility
Amortization Event or Target Amortization Event.
ARTICLE V    

NOTE FORMS

93

--------------------------------------------------------------------------------




Section 5.1.    Forms Generally.
The Notes will have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture or the
applicable Indenture Supplement and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon, as may
be required to comply with applicable laws or regulations or with the rules of
any securities exchange, or as may, consistently herewith, be determined by the
Issuer, as evidenced by the Issuer’s execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.
The Definitive Notes and the Global Notes representing the Book-Entry Notes will
be typewritten, printed, lithographed or engraved or produced by any combination
of these methods (with or without steel engraved borders) or may be produced in
any other manner, all as determined by the Issuer, as evidenced by the Issuer’s
execution of such Notes.
Section 5.2.    Forms of Notes.
(a)    Forms Generally. Subject to Section 5.2(b), each Note will be in one of
the forms approved from time to time by or pursuant to an Indenture Supplement.
Without limiting the generality of the foregoing, the Indenture Supplement for
any Series of Notes shall specify whether the Notes of such Series, or of any
Class within such Series, shall be issuable as Definitive Notes or as Book-Entry
Notes.
(b)    Issuer Certificate. Before the delivery of a Note to the Indenture
Trustee for authentication in any form approved by or pursuant to an Issuer
Certificate, the Issuer will deliver to the Indenture Trustee the Issuer
Certificate by or pursuant to which such form of Note has been approved, which
Issuer Certificate will have attached thereto a true and correct copy of the
form of Note which has been approved thereby. Any form of Note approved by or
pursuant to an Issuer Certificate must be acceptable as to form to the Indenture
Trustee, such acceptance to be evidenced by the Indenture Trustee’s
authentication of Notes in that form or a certificate signed by an Indenture
Trustee Authorized Officer and delivered to the Issuer.
(c)    (i)    Rule 144A Notes. Notes offered and sold in reliance on the
exemption from registration under Rule 144A (each, a “Rule 144A Note”) shall be
issued initially in the form of (A) one or more permanent Global Notes in fully
registered form (each, a “Rule 144A Global Note”), substantially in the form
attached hereto as Exhibit A-1 or (B) one or more permanent Definitive Notes in
fully registered form (each, a “Rule 144A Definitive Note”), substantially in
the form attached hereto as Exhibit A-2. The aggregate principal amounts of the
Rule 144A Global Notes or Rule 144A Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee, or the Depository or its nominee, as the case may be, as hereinafter
provided.
(ii)    Regulation S Notes. Notes sold in offshore transactions in reliance on
Regulation S (each, a “Regulation S Note”) shall be issued in the form of (A)
one or more permanent Global Notes in fully registered form (each, a “Regulation
S Global Note”), substantially in the form attached hereto as Exhibit A-3 or (B)
one or more permanent

94

--------------------------------------------------------------------------------




Definitive Notes in fully registered form (each, a “Regulation S Definitive
Note”), substantially in the form attached hereto as Exhibit A-4. The aggregate
principal amounts of the Regulation S Global Notes or the Regulation S
Definitive Notes may from time to time be increased or decreased by adjustments
made on the records of the Indenture Trustee or the Depository or its nominee,
as the case may be, as hereinafter provided.
Section 5.3.    Form of Indenture Trustee’s Certificate of Authentication.
The form of Indenture Trustee’s Certificate of Authentication for any Note
issued pursuant to this Indenture will be substantially as follows:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Series or Class designated herein referred to in
the within-mentioned Indenture and Indenture Supplement.
DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Indenture Trustee,
By:    
Authorized Signatory
Dated:    
Section 5.4.    Book-Entry Notes.
(a)    Issuance of Book-Entry Notes. If the Issuer establishes pursuant to
Sections 5.2 and 6.1 that the Notes of a particular Series or Class are to be
issued as Book-Entry Notes, then the Issuer will execute and the Indenture
Trustee or its agent will, in accordance with Section 6.3 and with the Issuer
Certificate delivered to the Indenture Trustee or its agent under Section 6.3,
authenticate and deliver, one or more definitive Global Notes, which, unless
otherwise provided in the applicable Indenture Supplement (1) will represent,
and will be denominated in an amount equal to the aggregate, Initial Note
Balance of the Outstanding Notes of such Series or Class to be represented by
such Global Note or Notes, or such portion thereof as the Issuer will specify in
an Issuer Certificate, (2) will be registered in the name of the Depository for
such Global Note or Notes or its nominee, (3) will be delivered by the Indenture
Trustee or its agent to the Depository or pursuant to the Depository’s
instruction (and which may be held by the Indenture Trustee as custodian for the
Depository, if so specified in the related Indenture Supplement or Depository
Agreement), (4) if applicable, will bear a legend substantially to the following
effect: “Unless this Note is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange or payment, and any Note issued is
registered in the name of Cede & Co. or in such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), any
transfer, pledge or other use

95

--------------------------------------------------------------------------------




hereof for value or otherwise by or to any person is wrongful inasmuch as the
registered owner hereof, Cede & Co., has an interest herein” and (5) may bear
such other legend as the Issuer, upon advice of counsel, deems to be applicable.
(b)    Transfers of Global Notes only to Depository Nominees. Notwithstanding
any other provisions of this Section 5.4 or of Section 6.5, and subject to the
provisions of paragraph (c) below, unless the terms of a Global Note or the
applicable Indenture Supplement expressly permit such Global Note to be
exchanged in whole or in part for individual Notes, a Global Note may be
transferred, in whole but not in part and in the manner provided in Section 6.5,
only to a nominee of the Depository for such Global Note, or to the Depository,
or a successor Depository for such Global Note selected or approved by the
Issuer, or to a nominee of such successor Depository.
(c)    Limited Right to Receive Definitive Notes. Except under the limited
circumstances described below, Note Owners of beneficial interests in Global
Notes will not be entitled to receive Definitive Notes. With respect to Notes
issued within the United States, unless otherwise specified in the applicable
Indenture Supplement, or with respect to Notes issued outside the United States,
if specified in the applicable Indenture Supplement:
(i)    If at any time the Depository for a Global Note notifies the Issuer that
it is unwilling or unable to continue to act as Depository for such Global Note
or if at any time the Depository for the Notes for such Series or Class ceases
to be a Clearing Corporation, the Issuer will appoint a successor Depository
with respect to such Global Note. If a successor Depository for such Global Note
is not appointed by the Issuer within ninety (90) days after the Issuer receives
such notice or becomes aware of such ineligibility, the Issuer will execute, and
the Indenture Trustee or its agent, upon receipt of an Issuer Certificate
requesting the authentication and delivery of individual Notes of such Series or
Class in exchange for such Global Note, will authenticate and deliver,
individual Notes of such Series or Class of like tenor and terms in an aggregate
Initial Note Balance equal to the Initial Note Balance of the Global Note in
exchange for such Global Note.
(ii)    The Issuer may at any time and in its sole discretion determine that the
Notes of any Series or Class or portion thereof issued or issuable in the form
of one or more Global Notes will no longer be represented by such Global Note or
Notes. In such event the Issuer will execute, and the Indenture Trustee, upon
receipt of a written request by the Issuer for the authentication and delivery
of individual Notes of such Series or Class in exchange in whole or in part for
such Global Note, will authenticate and deliver individual Notes of such Series
or Class of like tenor and terms in definitive form in an aggregate Initial Note
Balance equal to the Initial Note Balance of such Global Note or Notes
representing such Series or Class or portion thereof in exchange for such Global
Note or Notes.
(iii)    If specified by the Issuer pursuant to Sections 5.2 and 6.1 with
respect to Notes issued or issuable in the form of a Global Note, the Depository
for such Global Note may surrender such Global Note in exchange in whole or in
part for individual Notes of such Series or Class of like tenor and terms in
definitive form on such terms as are acceptable to the Issuer and such
Depository. Thereupon the Issuer will execute, and the Indenture Trustee or its
agent will authenticate and deliver, without service charge, (A) to each Person

96

--------------------------------------------------------------------------------




specified by such Depository a new Note or Notes of the same Series or Class of
like tenor and terms and of any authorized denomination as requested by such
Person in an aggregate Initial Note Balance equal to the Initial Note Balance of
the portion of the Global Note or Notes specified by the Depository and in
exchange for such Person’s beneficial interest in the Global Note; and (B) to
such Depository a new Global Note of like tenor and terms and in an authorized
denomination equal to the difference, if any, between the Initial Note Balance
of the surrendered Global Note and the aggregate Initial Note Balance of Notes
delivered to the Noteholders thereof.
(iv)    If any Event of Default has occurred with respect to such Global Notes,
and Owners of Notes evidencing more than 50% of the Global Notes of that Series
or Class (by Voting Interests) advise the Indenture Trustee and the Depository
that a Global Note is no longer in the best interest of the Note Owners, the
Owners of Global Notes of that Series or Class may exchange their beneficial
interests in such Notes for Definitive Notes.
(v)    In any exchange provided for in any of the preceding four paragraphs, the
Issuer will execute and the Indenture Trustee or its agent will authenticate and
deliver Definitive Notes in definitive registered form in authorized
denominations. Upon the exchange of the entire Initial Note Balance of a Global
Note for Definitive Notes, such Global Note will be canceled by the Indenture
Trustee or its agent. Except as provided in the preceding paragraphs, Notes
issued in exchange for a Global Note pursuant to this Section will be registered
in such names and in such authorized denominations as the Depository for such
Global Note, pursuant to instructions from its direct or indirect participants
or otherwise, will instruct the Indenture Trustee or the Note Registrar. The
Indenture Trustee or the Note Registrar will deliver such Notes to the Persons
in whose names such Notes are so registered.
Section 5.5.    Beneficial Ownership of Global Notes.
Until Definitive Notes have been issued to the applicable Noteholders to replace
any Global Notes with respect to a Series or Class pursuant to Section 5.4 or as
otherwise specified in any applicable Indenture Supplement:
(a)    the Issuer and the Indenture Trustee may deal with the applicable
clearing agency or Depository and the Depository Participants for all purposes
(including the making of distributions) as the authorized representatives of the
respective Note Owners; and
(b)    the rights of the respective Note Owners will be exercised only through
the applicable Depository and the Depository Participants and will be limited to
those established by law and agreements between such Note Owners and the
Depository and/or the Depository Participants. Pursuant to the operating rules
of the applicable Depository, unless and until Definitive Notes are issued
pursuant to Section 5.4, the Depository will make book-entry transfers among the
Depository Participants and receive and transmit distributions of principal and
interest on the related Notes to such Depository Participants.

97

--------------------------------------------------------------------------------




For purposes of any provision of this Indenture requiring or permitting actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the Note Balance of Outstanding Notes, such direction or consent
may be given by Note Owners (acting through the Depository and the Depository
Participants) owning interests in or security entitlements to Notes evidencing
the requisite percentage of principal amount of Notes.
Section 5.6.    Notices to Depository.
Whenever any notice or other communication is required to be given to
Noteholders with respect to which Book-Entry Notes have been issued, unless and
until Definitive Notes will have been issued to the related Note Owners, the
Indenture Trustee will give all such notices and communications to the
applicable Depository, and shall have no obligation to report directly to such
Note Owners.
ARTICLE VI    

THE NOTES
Section 6.1.    General Provisions; Notes Issuable in Series; Terms of a Series
or Class Specified in an Indenture Supplement.
(a)    Amount Unlimited. The aggregate Initial Note Balance of Notes which may
be authenticated and delivered and Outstanding under this Indenture is not
limited.
(b)    Series and Classes. The Notes may be issued in one or more Series or
Classes up to an aggregate Note Balance for such Series or Class as from time to
time may be authorized by the Issuer. All Notes of each Series or Class under
this Indenture will in all respects be equally and ratably entitled to the
benefits hereof with respect to such Series or Class without preference,
priority or distinction on account of (1) the actual time of the authentication
and delivery, or (2) Stated Maturity Date of the Notes of such Series or Class,
except as specified in the applicable Indenture Supplement for such Series or
Class of Notes.
Each Note issued must be part of a Series of Notes for purposes of allocations
pursuant to the related Indenture Supplement. A Series of Notes is created
pursuant to an Indenture Supplement. A Class of Notes is created pursuant to an
Indenture Supplement for the applicable Series.
Each Series and Class of Notes will be secured by the Trust Estate.
Each Series of Notes may, but need not be, subdivided into multiple Classes.
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.
(c)    Provisions Required in Indenture Supplement. Before the initial issuance
of Notes of each Series, there shall also be established in or pursuant to an
Indenture Supplement provision for:
(i)    the Series designation;

98

--------------------------------------------------------------------------------




(ii)    the Initial Note Balance of such Series of Notes and of each Class, if
any, within such Series, and the Maximum VFN Principal Balance for such Series
(if it is a Series of Variable Funding Notes);
(iii)    whether such Notes are subdivided into Classes;
(iv)    whether such Notes are Term Notes or Variable Funding Notes;
(v)    the Note Interest Rate at which such Series of Notes or each related
Class of Notes will bear interest, if any, or the formula or index on which such
rate will be determined, including all relevant definitions, and the date from
which interest will accrue;
(vi)    the Expected Repayment Date and the Stated Maturity Date for such Series
of Notes or each related Class of Notes;
(vii)    any Target Amortization Events with respect to such Series of Notes or
any related Class;
(viii)    if applicable, the Target Amortization Amount for each related Class
of such Series of Notes;
(ix)    if applicable, the appointment by the Indenture Trustee of an
Authenticating Agent in one or more places other than the location of the office
of the Indenture Trustee with power to act on behalf of the Indenture Trustee
and subject to its direction in the authentication and delivery of such Notes in
connection with such transactions as will be specified in the provisions of this
Indenture or in or pursuant to the applicable Indenture Supplement creating such
Series;
(x)    if such Series of Notes or any related Class will be issued in whole or
in part in the form of a Global Note or Global Notes, the terms and conditions,
if any, in addition to those set forth in Section 5.4, upon which such Global
Note or Global Notes may be exchanged in whole or in part for other Definitive
Notes; and the Depository for such Global Note or Global Notes (if other than
the Depository specified in Section 1.1);
(xi)    the subordination, if any, of such Series of Notes or any related
Class(es) to any other Notes of any other Series or of any other Class within
the same Series;
(xii)    if such Series of Notes or any related Class is to have the benefit of
any Derivative Agreement, the terms and provisions of such agreement;
(xiii)    if such Series of Notes or any related Class is to have the benefit of
any Supplemental Credit Enhancement Agreement or Liquidity Facility, the terms
and provisions of the applicable agreement;
(xiv)    the Record Date for any Payment Date of such Series of Notes or any
related Class, if different from the last day of the month before the related
Payment Date;

99

--------------------------------------------------------------------------------




(xv)    any Default Supplemental Fee or Default Supplemental Fee Rate;
(xvi)    if applicable, under what conditions any additional amounts will be
payable to Noteholders of the Notes of such Series;
(xvii)    the Administrative Agent for such Series of Notes; and
(xviii)    any other terms of such Notes as stated in the related Indenture
Supplement;
all upon such terms as may be determined in or pursuant to an Indenture
Supplement with respect to such Series or Class of Notes.
(d)    Forms of Series or Classes of Notes. The form of the Notes of each Series
or Class will be established pursuant to the provisions of this Indenture and
the related Indenture Supplement creating such Series or Class. The Notes of
each Series or Class will be distinguished from the Notes of each other Series
or Class in such manner, reasonably satisfactory to the Indenture Trustee, as
the Issuer may determine.
Section 6.2.    Denominations.
(a)    The Notes of each Series or Class will be issuable in such denominations
and currency as will be provided in the provisions of this Indenture or in or
pursuant to the applicable Indenture Supplement. In the absence of any such
provisions with respect to the Notes of any Series or Class, the Notes of that
Series or Class will be issued in denominations of $100,000 and integral
multiples of $1,000 in excess thereof.
(b)    The minimum denomination established for each class of Restricted Notes
issued on any particular date, shall be determined in a manner so that the total
number of Restricted Notes that could be outstanding immediately after such
issuance (including all classes of Restricted Notes issued on such date) shall
not reduce the Remaining Restricted Note Capacity below zero.  On any particular
issue date, the Remaining Restricted Note Capacity shall be equal to (a) 75 less
(b) the sum of, for each class of Restricted Note outstanding immediately after
such issuance (including all classes of Restricted Notes issued on such date),
the quotient, rounded downwards to the nearest whole number, of the principal
amount of such class of Restricted Note on its date of issuance divided by the
minimum denomination established for such class of Restricted Note on its date
of issuance (or as later revised).
Section 6.3.    Execution, Authentication and Delivery and Dating.
(a)    The Notes will be executed on behalf of the Issuer by an Issuer
Authorized Officer, by manual or facsimile signature.
(b)    Notes bearing the manual or facsimile signatures of individuals who were
at any time an Issuer Authorized Officer will bind the Issuer, notwithstanding
that such individuals or any of them have ceased to hold such offices before the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

100

--------------------------------------------------------------------------------




(c)    At any time and from time to time after the execution and delivery of
this Indenture, the Issuer may deliver Notes executed by the Issuer to the
Indenture Trustee for authentication; and the Indenture Trustee will, upon
request by an Officer’s Certificate, authenticate and deliver such Notes as
provided in this Indenture and not otherwise.
(d)    Before any such authentication and delivery, the Indenture Trustee will
be entitled to receive, in addition to any Officer’s Certificate and Opinion of
Counsel required to be furnished to the Indenture Trustee pursuant to
Section 1.3, the Issuer Certificate and any other opinion or certificate
relating to the issuance of the Series or Class of Notes required to be
furnished pursuant to Section 5.2 or Section 6.10.
(e)    The Indenture Trustee will not be required to authenticate such Notes if
the issue thereof will adversely affect the Indenture Trustee’s own rights,
duties or immunities under the Notes and this Indenture.
(f)    Unless otherwise provided in the form of Note for any Series or Class,
all Notes will be dated the date of their authentication.
(g)    No Note will be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose unless there appears on such Note a Certificate of
Authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature of an authorized signatory, and such
certificate upon any Note will be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
Section 6.4.    Temporary Notes.
(a)    Pending the preparation of definitive Notes of any Series or Class, the
Issuer may execute, and, upon receipt of the documents required by Section 6.3,
together with an Officer’s Certificate, the Indenture Trustee will authenticate
and deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Issuer may determine, as evidenced by the Issuer’s execution
of such Notes.
(b)    If temporary Notes of any Series or Class are issued, the Issuer will
cause permanent Notes of such Series or Class to be prepared without
unreasonable delay. After the preparation of permanent Notes, the temporary
Notes of such Series or Class will be exchangeable for permanent Notes of such
Series or Class upon surrender of the temporary Notes of such Series or Class at
the office or agency of the Issuer in a Place of Payment, without charge to the
Noteholder; and upon surrender for cancellation of any one or more temporary
Notes the Issuer will execute and the Indenture Trustee will authenticate and
deliver in exchange therefore a like Initial Note Balance of permanent Notes of
such Series or Class of authorized denominations and of like tenor and terms.
Until so exchanged the temporary Notes of such Series or Class will in all
respects be entitled to the same benefits under this Indenture as permanent
Notes of such Series or Class.
Section 6.5.    Registration, Transfer and Exchange.

101

--------------------------------------------------------------------------------




(a)    Note Register. The Indenture Trustee, acting as Note Registrar (in such
capacity, the “Note Registrar”), shall keep or cause to be kept a register
(herein sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer will provide for the
registration of Notes, or of Notes of a particular Series or Class, and for
transfers of Notes. Any such register will be in written form or in any other
form capable of being converted into written form within a reasonable time. At
all reasonable times the information contained in such register or registers
will be available for inspection by the Indenture Trustee at the Corporate Trust
Office. The Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent
and any agents of any of them, may treat a Person in whose name a Note is
registered as the owner of such Note for the purpose of receiving payments in
respect of such Note and for all other purposes, and none of the Issuer, the
Indenture Trustee, the Note Registrar, the Paying Agent or any agent of any of
them, shall be affected by notice to the contrary. None of the Issuer, the
Indenture Trustee, any agent of the Indenture Trustee, any Paying Agent or the
Note Registrar will have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership of a
Global Note or for maintaining, supervising or reviewing any records relating to
such beneficial ownership.
(b)    Exchange of Notes. Subject to Section 5.4, upon surrender for transfer of
any Note of any Series or Class at the Place of Payment, the Issuer will
execute, and, upon receipt of such surrendered Note, the Indenture Trustee will
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms. Subject to Section 5.4, Notes of any Series or Class may be
exchanged for other Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms, upon surrender of the Notes to be exchanged at the Place of
Payment. Whenever any Notes are so surrendered for exchange, the Issuer will
execute, and the Indenture Trustee will authenticate and deliver the Notes which
the Noteholders making the exchange are entitled to receive.
(c)    Issuer Obligations. All Notes issued upon any transfer or exchange of
Notes will be the valid and legally binding obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such transfer or exchange.
(d)    Endorsement of Notes to be Transferred or Exchanged. Every Note presented
or surrendered for transfer or exchange will (if so required by the Issuer, the
Note Registrar or the Indenture Trustee) be duly indorsed, or be accompanied by
a written instrument of transfer in form satisfactory to the Issuer and the Note
Registrar duly executed, by the Noteholder thereof or his attorney duly
authorized in writing, with such signature guaranteed by an “eligible guarantor
institution” meeting the requirements of the Securities Transfer Agent’s
Medallion Program (“STAMP”).
(e)    No Service Charge. Unless otherwise provided in the Note to be
transferred or exchanged, no service charge will be assessed against any
Noteholder for any transfer or exchange of Notes, but the Issuer may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any transfer or exchange of Notes

102

--------------------------------------------------------------------------------




before the transfer or exchange will be complete, other than exchanges pursuant
to Section 5.4 not involving any transfer.
(f)    Deemed Representations by Transferees of Rule 144A Notes. Each transferee
(including the initial Noteholder or Owner) of a Rule 144A Note or of a
beneficial interest therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Transferee Certificate attached to Exhibit B-1 attached hereto.
(g)    Deemed Representations by Transferees of Regulation S Notes. Each
transferee (including the initial Noteholder or Owner) of a Regulation S Note or
of a beneficial therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Transferee Certificate attached to Exhibit B-2 attached hereto.
(h)    Conditions to Transfer. No sale, pledge or other transfer (a “Transfer”)
of any Notes shall be made unless that Transfer is made pursuant to an effective
registration statement under the Securities Act and effective registration or
qualification under applicable state securities laws or is made in a transaction
that does not require such registration or qualification. If a Transfer is made
without registration under the Securities Act (other than in connection with the
initial issuance thereof by the Issuer), then the Administrator, on behalf of
the Issuer, shall refuse to register such Transfer unless the Note Registrar
receives either:
(i)    the Regulation S Note Transfer Certificate or Rule 144A Note Transfer
Certificate and such other information as may be required pursuant to this
Section 6.5; or
(ii)    if the Transfer is to be made to an Issuer Affiliate in a transaction
that is exempt from registration under the Securities Act, an Opinion of Counsel
reasonably satisfactory to the Issuer and the Note Registrar to the effect that
such Transfer may be made without registration under the Securities Act (which
Opinion of Counsel shall not be an expense of the Trust Estate or of the Issuer,
the Indenture Trustee or the Note Registrar in their respective capacities as
such).
None of the Administrator, the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration or
qualification. Any Noteholder of a Note desiring to effect such a Transfer
shall, and upon acquisition of such a Note shall be deemed to have agreed to,
indemnify the Indenture Trustee, the Note Registrar, the Administrator, the
Servicer and the Issuer against any liability that may result if the Transfer is
not so exempt or is not made in accordance with the Securities Act and
applicable state securities laws.
In connection with any Transfer of Notes in reliance on Rule 144A, the
Administrator shall furnish upon request of a Noteholder to such Noteholders and
any prospective purchaser designated by such Noteholder the information required
to be delivered under paragraph (d)(4) of Rule 144A.

103

--------------------------------------------------------------------------------




In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 6.5, such transfer will be of no force and effect,
will be void ab initio, and will not operate to transfer any right to such
Person, notwithstanding any instructions to the contrary to the Issuer, the
Indenture Trustee or any intermediary; and the Indenture Trustee shall not make
any payment on such Note for as long as such Person is the Noteholder of such
Note and the Indenture Trustee shall have the right to compel such Person to
transfer such Note to a Person who does meet the requirements of this
Section 6.5.
(i)    Transfers of Ownership Interests in Global Notes. Transfers of beneficial
interests in a Global Note representing Book-Entry Notes may be made only in
accordance with the rules and regulations of the Depository (and, in the case of
a Regulation S Global Note, prior to the end of the Distribution Compliance
Period, only to beneficial owners who are not U.S. Persons in accordance with
the rules and regulations of Euroclear or Clearstream) and the transfer
restrictions contained in the legend on such Global Note and exchanges or
transfers of interests in a Global Note may be made only in accordance with the
following:
(i)    General Rules Regarding Transfers of Global Notes. Subject to
clauses (ii) through (vi) of this Section 6.5(i), Transfers of a Global Note
representing Book-Entry Notes shall be limited to Transfers of such Global Note
in whole, but not in part, to nominees of the Depository or to a successor of
the Depository or such successor’s nominee.
(ii)    Rule 144A Global Note to Regulation S Global Note. If an owner of a
beneficial interest in a Rule 144A Global Note related to a Series and/or Class
deposited with or on behalf of the Depository wishes at any time to exchange its
interest in such Rule 144A Global Note for an interest in a Regulation S Global
Note for that Series and/or Class, or to transfer its interest in such Rule 144A
Global Note to a Person who wishes to take delivery thereof in the form of an
interest in a Regulation S Global Note for that Series and/or Class, such Note
Owner (or transferee), provided such Note Owner (or transferee) is not a U.S.
Person, may, subject to the rules and procedures of the Depository, exchange or
cause the exchange of such interest in such Rule 144A Global Note for a
beneficial interest in the Regulation S Global Note for that Series and/or
Class. Upon the receipt by the Indenture Trustee, as Note Registrar, of (A)
instructions from the Depository directing the Indenture Trustee, as Note
Registrar, to cause to be credited a beneficial interest in a Regulation S
Global Note in an amount equal to the beneficial interest in such Rule 144A
Global Note to be exchanged but not less than the minimum denomination
applicable to the owner’s Notes held through a Regulation S Global Note, (B) a
written order given in accordance with the Depository’s procedures containing
information regarding the participant account of the Depository and, in the case
of a transfer pursuant to and in accordance with Regulation S, the Euroclear or
Clearstream account to be credited with such increase and (C) a certificate
(each, a “Regulation S Note Transfer Certificate”) in the form of Exhibit B-2
hereto given by the Note Owner or its transferee stating that the exchange or
transfer of such interest has been made in compliance with the transfer
restrictions applicable to the Global Notes, including the requirements that the
Note Owner or its transferee is not a U.S. Person and the transfer is made
pursuant to and in accordance with Regulation S, then the Indenture Trustee, as
Note Registrar, shall reduce the principal amount of the Rule 144A Global Note

104

--------------------------------------------------------------------------------




for the related Series and/or Class and increase the principal amount of the
Regulation S Global Note for the related Series and/or Class by the aggregate
principal amount of the beneficial interest in the Rule 144A Global Note to be
exchanged, and shall instruct Euroclear or Clearstream, as applicable,
concurrently with such reduction, to credit or cause to be credited to the
account of the Person specified in such instructions a beneficial interest in
the Regulation S Global Note for the related Series and/or Class equal to the
reduction in the principal amount of the Rule 144A Global Note for the related
Series and/or Class.
(iii)    Regulation S Global Note to Rule 144A Global Note. If an owner of a
beneficial interest in a Regulation S Global Note related to a Series and/or
Class deposited with or on behalf of the Depository wishes at any time to
transfer its interest in such Regulation S Global Note to a Person who wishes to
take delivery thereof in the form of an interest in a Rule 144A Global Note for
such Series and/or Class, such owner’s transferee may, subject to the rules and
procedures of the Depository, exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Rule 144A Global Note for such Series
and/or Class. Upon the receipt by the Indenture Trustee, as Note Registrar, of
(A) instructions from the Depository directing the Indenture Trustee, as Note
Registrar, to cause to be credited a beneficial interest in a Rule 144A Global
Note in an amount equal to the beneficial interest in such Regulation S Global
Note to be exchanged but not less than the minimum denomination applicable to
such owner’s Notes held through a Rule 144A Global Note, to be exchanged, such
instructions to contain information regarding the participant account with the
Depository to be credited with such increase, and (B) a certificate (each, a
“Rule 144A Note Transfer Certificate”) in the form of Exhibit B-1 hereto given
by the transferee of such beneficial interest, then the Indenture Trustee will
reduce the principal amount of the Regulation S Global Note and increase the
principal amount of the Rule 144A Global Note for the related Series and/or
Class by the aggregate principal amount of the beneficial interest in the
Regulation S Global Note for the related Series and/or Class to be transferred
and the Indenture Trustee, as Note Registrar, shall instruct the Depository,
concurrently with such reduction, to credit or cause to be credited to the
account of the Person specified in such instructions a beneficial interest in
the Rule 144A Global Note for the related Series and/or Class equal to the
reduction in the principal amount of the Regulation S Global Note for the
related Series and/or Class.
(iv)    Transfers of Interests in Rule 144A Global Note. An owner of a
beneficial interest in a Rule 144A Global Note may transfer such interest in the
form of a beneficial interest in such Rule 144A Global Note in accordance with
the procedures of the Depository without the provision of written certification.
(v)    Transfers of Interests in Regulation S Global Note. An owner of a
beneficial interest in a Regulation S Global Note may transfer such interest in
the form of a beneficial interest in such Regulation S Global Note in accordance
with the applicable procedures of Euroclear and Clearstream without the
provision of written certification.
(vi)    Regulation S Global Note to Regulation S Definitive Note. Subject to
Section 5.4(c) hereof, an owner of a beneficial interest in a Regulation S
Global Note for

105

--------------------------------------------------------------------------------




the related Series and/or Class deposited with or on behalf of a Depository may
at any time transfer such interest for a Regulation S Definitive Note upon
provision to the Indenture Trustee, the Issuer and the Note Registrar of a
Regulation S Note Transfer Certificate.
(vii)    Rule 144A Global Note to Rule 144A Definitive Note. Subject to
Section 5.4(c) hereof, an owner of a beneficial interest in a Rule 144A Global
Note deposited with or on behalf of a Depository may at any time transfer such
interest for a Rule 144A Definitive Note, upon provision to the Indenture
Trustee, the Issuer and the Note Registrar of a Rule 144A Note Transfer
Certificate.
(j)    Transfers of Definitive Notes. In the event of any Transfer of a
Regulation S Definitive Note, a Regulation S Note Transfer Certificate shall be
provided prior to the Note Registrar’s registration of such Transfer. In the
event of any Transfer of a Rule 144A Definitive Note, a Rule 144A Note Transfer
Certificate shall be provided prior to the Note Registrar’s registration of such
Transfer.
(k)    ERISA Restrictions. The Note Registrar shall not register the Transfer of
any Definitive Note to a party other than the Purchasers under the Note Purchase
Agreement unless the prospective transferee has delivered to the Indenture
Trustee a certification to the effect that either (i) it is not, and is not
acquiring the Notes (or a beneficial interest therein) for, or with assets of,
an “employee benefit plan” as defined in Section 3(3) of ERISA that is subject
to Title I of ERISA, a plan described in section 4975(e)(1) of the Code that is
subject to Section 4975 of the Code, an entity which is deemed to hold the
assets of any such employee benefit plan or plan pursuant to 29 C.F.R. Section
2510.3-101 as modified by Section 3(42) of ERISA (the “Plan Asset Regulations”),
or a governmental, non-U.S. or church plan which is subject to any U.S. federal,
state, local or other law that is similar to Title I of ERISA or section 4975 of
the Code (“Similar Law”), or (ii) (A) as of the date of transfer or purchase,
such Notes are rated at least investment grade, it believes that such Note is
properly treated as indebtedness without substantial equity features for
purposes of the Plan Asset Regulations and agrees to so treat such Note and (B)
the Transferee’s acquisition and holding of the Notes will satisfy the
requirements of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating
to transactions effected by a qualified professional asset manager), PTCE 90-1
(relating to investments by insurance company pooled separate accounts), PTCE
91-38 (relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or
a similar class or statutory exemption and will not result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
(or, in the case of a governmental, non-U.S. or church plan subject to such
Similar Law, will not violate any such Similar Law). In the case of any
Book-Entry Note, each transferee of such Note by virtue of its acquisition of
such Note will be deemed to represent either (i) or (ii) above.
(l)    Deemed Representations for Transfers of Restricted Notes. Each
prospective owner of a beneficial interest in a Restricted Note shall, upon
accepting a beneficial interest in the Restricted

106

--------------------------------------------------------------------------------




Note, be deemed to make all of the certifications, representations and
warranties set forth in the Transferee Certification attached to this Indenture
as Exhibit E.
(m)    Transfer Restrictions for Restricted Notes. Notwithstanding anything to
the contrary herein, no transfer of a beneficial interest in a Restricted Note
shall be effective, and any attempted transfer shall be void ab initio, unless,
prior to and as a condition of such transfer, the prospective transferee of the
beneficial interest (including the initial transferee of the beneficial
interest) and any subsequent transferee of the beneficial interest in a
Restricted Note, represent and warrant, in writing, substantially in the form of
the Transferee Certification set forth in Exhibit E to the Indenture Trustee and
the Note Registrar and any of their respective successors or assigns that:
a.Either (a) it is not and will not become for U.S. federal income tax purposes
a partnership, Subchapter S corporation or grantor trust (each such entity a
“flow-through entity”) or (b) if it is or becomes a flow-through entity, then
(I) none of the direct or indirect beneficial owners of any of the interests in
such flow-through entity has or ever will have more than 50% of the value of its
interest in such flow-through entity attributable to the beneficial interest of
such flow-through entity in the Notes, other interest (direct or indirect) in
the Issuer, or any interest created under the Indenture and (II) it is not and
will not be a principal purpose of the arrangement involving the flow-through
entity’s beneficial interest in any Restricted Note to permit any entity to
satisfy the 100-partner limitation of Section 1.7704-1(h)(1)(ii) of the Treasury
Regulations necessary for such entity not to be classified as a publicly traded
partnership for U.S. federal income tax purposes.
b.It is not acquiring any beneficial interest in the Restricted Note through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof),” each within the meaning of Section 7704(b) of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated
thereunder.
c.It will not sell, transfer, assign, participate, or otherwise dispose of any
beneficial interest in the Restricted Note without the written consent of the
Issuer, and it will not cause any beneficial interest in the Restricted Note to
be traded or otherwise marketed on or through an “established securities market”
or a “secondary market (or the substantial equivalent thereof),” each within the
meaning of Section 7704(b) of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder, including, without limitation,
an interdealer quotation system that regularly disseminates firm buy or sell
quotations.
d.Its beneficial interest in the Restricted Notes is not and will not be in an
amount that is less than the minimum denomination for the Restricted Notes set
forth in the Indenture, and it does not and will not hold any beneficial
interest in the Restricted Note on behalf of any Person whose beneficial
interest in the Restricted Note is in an amount that is less than the minimum
denomination for the Restricted Notes set forth in the Indenture. It will not
sell, transfer, assign, participate, or otherwise dispose of any beneficial
interest in the Restricted Note or enter into any financial instrument or
contract the value of which is determined by reference in whole or in part to
any Restricted Note, in each case, if the effect of doing so would be that the
beneficial interest of any Person in a Restricted Note

107

--------------------------------------------------------------------------------




would be in an amount that is less than the minimum denomination for the
Restricted Notes set forth in this Indenture.
e.It will not transfer any beneficial interest in the Restricted Note (directly,
through a participation thereof, or otherwise) unless, prior to the transfer,
the transferee of such beneficial interest shall have executed and delivered to
the Indenture Trustee and the Note Registrar, and any of their respective
successors or assigns, a Transferee Certification substantially in the form of
Exhibit E of this Indenture.
f.It will not use the Restricted Note as collateral for the issuance of any
securities that could cause the Issuer to become subject to taxation as a
taxable mortgage pool (“TMP”) taxable as a corporation, publicly traded
partnership taxable as a corporation or an association taxable as a corporation,
each for U.S. federal income tax purposes, provided that it may engage in any
repurchase transaction (repo) the subject matter of which is a Restricted Note,
provided the terms of such repurchase transaction are generally consistent with
prevailing market practice and that such repurchase transaction would not cause
the Issuer to be otherwise classified as a corporation, publicly traded
partnership or TMP for U.S. federal income tax purposes.
g.It will not take any action that could cause, and will not omit to take any
action, which omission could cause, the Issuer to become taxable as a
corporation for U.S. federal income tax purposes.
h.Unless otherwise provided in the related Indenture Supplement, it is a “United
States person,” as defined in Section 7701(a)(30) of the Code and will not
transfer to, or cause such Restricted Note to be transferred to, any person
other than a “United States person,” as defined in Section 7701(a)(30) of the
Code.
i.It is not, and is not acquiring the Restricted Notes (or a beneficial interest
therein) for, or with the assets of, an “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined
in and subject to Section 4975 of the Code, an entity that is deemed to hold
plan assets of any of the foregoing pursuant to the Plan Asset Regulations, or a
governmental, non-U.S. or church plan that is subject to Similar Law.
j.It acknowledges that the Depositor, the Indenture Trustee, the Note Registrar,
the Issuer, parent companies of the Depositor and others will rely on the truth
and accuracy of the foregoing representations and warranties, and agrees that if
it becomes aware that any of the foregoing made by it or deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer.
(n)    No Liability of Indenture Trustee for Transfers. To the extent permitted
under applicable law, the Indenture Trustee shall be under no liability to any
Person for any registration of transfer of any Note that is in fact not
permitted by this Section 6.5 or for making any payments due to the Noteholder
thereof or taking any other action with respect to such Noteholder under the

108

--------------------------------------------------------------------------------




provisions of this Indenture so long as the transfer was registered by the
Indenture Trustee in accordance with the requirements of this Indenture.
Section 6.6.    Mutilated, Destroyed, Lost and Stolen Notes.
(a)    If (1) any mutilated Note is surrendered to the Indenture Trustee or the
Note Registrar, or the Issuer, the Note Registrar or the Indenture Trustee
receive evidence to their satisfaction of the destruction, loss or theft of any
Note, and (2) there is delivered to the Issuer, the Note Registrar or the
Indenture Trustee such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Indenture Trustee that such Note has been acquired by a
protected purchaser, the Issuer will execute and upon its request the Indenture
Trustee will authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a new Note of like tenor, Series or
Class, Stated Maturity Date and Initial Note Balance, bearing a number not
contemporaneously Outstanding.
(b)    In case any such mutilated, destroyed, lost or stolen Note has become or
is about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Note, pay such Note on a Payment Date in accordance with
Section 4.5.
(c)    Upon the issuance of any new Note under this Section, the Issuer may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Indenture Trustee) connected therewith.
(d)    Every new Note issued pursuant to this Section in lieu of any destroyed,
lost or stolen Note will constitute an original additional contractual
obligation of the Issuer, whether or not the destroyed, lost or stolen Note will
be at any time enforceable by anyone, and will be entitled to all the benefits
of this Indenture equally and proportionately with any and all other Notes of
the same Series or Class duly issued hereunder.
(e)    The provisions of this Section are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
Section 6.7.    Payment of Interest; Interest Rights Preserved; Withholding
Taxes.
(a)    Unless otherwise provided with respect to such Note pursuant to
Section 6.1, interest payable on any Note will be paid to the Person in whose
name that Note (or one or more Predecessor Notes) is registered at the close of
business on the most recent Record Date.
(b)    Subject to Section 6.7(a), each Note delivered under this Indenture upon
transfer of or in exchange for or in lieu of any other Note will carry the
rights to interest and fees accrued or principal accreted and unpaid, and to
accrue or accrete, which were carried by such other Note.
(c)    The right of any Noteholder or Holder to receive interest and fees on or
principal of any Note shall be subject to any applicable withholding or
deduction imposed pursuant to the Code

109

--------------------------------------------------------------------------------




or other applicable tax law, including foreign withholding and deduction. Any
amounts properly so withheld or deducted shall be treated as actually paid to
the appropriate Noteholder or Holder. In addition, in order to receive payments
on its Notes free of U.S. federal withholding and backup withholding tax, each
Noteholder shall timely furnish or the Indenture Trustee on behalf of the Issuer
and each Holder shall timely furnish any intermediary through which it holds
Notes, (1) any applicable IRS Form W-9, W-8BEN-E, W-8ECI or W-8IMY (with any
applicable attachments) and (2) any documentation that is required under Section
1471 or 1472 of the Code to enable the Issuer, the Indenture Trustee and any
other agent of the Issuer and any intermediary through which it holds Notes, as
applicable, to determine their duties and liabilities with respect to any taxes
they may be required to withhold in respect of such Note, a Noteholder or a
Holder of such Note, in each case, prior to the first Payment Date after such
Noteholder’s or Holder’s acquisition of Notes and at such time or times required
by law or that the Indenture Trustee on behalf of the Issuer or their respective
agents and any intermediary through which it holds Notes, as applicable, may
reasonably request, and shall update or replace such IRS form or documentation
in accordance with its terms or its subsequent amendments. Each Noteholder and
Holder will provide the applicable replacement IRS form or documentation every
three (3) years (or sooner if there is a transfer to a new Noteholder or Holder
or if required by applicable law). In each case above, the applicable IRS form
or documentation shall be properly completed and signed under penalty of
perjury.
Section 6.8.    Persons Deemed Owners.
The Issuer, the Indenture Trustee, the Note Registrar and any agent of the
Issuer, the Indenture Trustee or the Note Registrar may treat the Person in
whose name the Note is registered in the Note Registrar as the owner of such
Note for the purpose of receiving payment of principal of and (subject to
Section 6.7) interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and neither the Issuer, the Indenture
Trustee, the Note Registrar, nor any agent of the Issuer, the Indenture Trustee,
or the Note Registrar will be affected by notice to the contrary.
Section 6.9.    Cancellation.
All Notes surrendered for payment, redemption, transfer, conversion or exchange
will, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already canceled, will be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered will be promptly canceled by the Indenture Trustee. No Note
will be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section, except as expressly permitted by this Indenture. The
Indenture Trustee will dispose of all canceled Notes in accordance with its
customary procedures.
Section 6.10.    New Issuances of Notes.
(a)    Issuance of New Notes. Unless otherwise specified in the related
Indenture Supplement, the Issuer may, from time to time, direct the Indenture
Trustee, on behalf of the Issuer, to issue new Notes of any Series or Class, so
long as the conditions precedent set forth in Section 6.10(b) are satisfied if,
at the time of issuance, other Notes have already been issued and remain

110

--------------------------------------------------------------------------------




Outstanding. On or before the Issuance Date of new Notes of any Series or Class
of Notes, the Issuer shall execute and deliver any required amendment or
supplement which shall incorporate the principal terms with respect to such
additional Series or Class of Notes. The Indenture Trustee shall execute the
amendment or supplement without the consent of any Noteholders, the Issuer shall
execute the Notes of such Series or Class and the Notes of such Series or Class
shall be delivered to the Indenture Trustee for authentication and delivery.
(b)    Conditions to Issuance of New Notes. The issuance of the Notes of any
Series or Class pursuant to this Section 6.10 shall be subject to the
satisfaction of the following conditions:
(i)    no later than ten (10) Business Days before the date that the new
issuance is to occur, the Issuer delivers to the Indenture Trustee, each VFN
Noteholder and each Note Rating Agency that has rated any Outstanding Note that
will remain Outstanding after the new issuance, notice of such new issuance;
(ii)    on or prior to the date that the new issuance is to occur, the Issuer
delivers to the Indenture Trustee and each Note Rating Agency that has rated any
Outstanding Note that will remain Outstanding after the new issuance, an Issuer
Certificate to the effect that the Issuer reasonably believes that the new
issuance will not cause an Adverse Effect on any Outstanding Notes, and an
Issuer Tax Opinion with respect to such proposed issuance, and an Opinion of
Counsel:
(A)    to the effect that all instruments furnished to the Indenture Trustee
conform to the requirements of this Indenture and constitute sufficient
authority hereunder for the Indenture Trustee to authenticate and deliver such
Notes;
(B)    to the effect that the form and terms of such Notes have been established
in conformity with the provisions of this Indenture; and
(C)    covering such other matters as the Indenture Trustee may reasonably
request;
(iii)    on or prior to the date that the new issuance is to occur, the Issuer
will have delivered to the Indenture Trustee and each Note Rating Agency that is
at that time rating Outstanding Notes that will remain Outstanding after the new
issuance, an Opinion of Counsel that the Issuer has the requisite power and
authority to issue such Notes and such Notes have been duly authorized and
delivered by the Issuer and, assuming due authentication and delivery by the
Indenture Trustee, constitute legal, valid and binding obligations of the Issuer
enforceable in accordance with their terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at law or in equity) and are entitled to the benefits of this Indenture,
equally and ratably with all other Outstanding Notes, if any, of such Series or
Class subject to the terms of this Indenture and each Indenture Supplement;

111

--------------------------------------------------------------------------------




(iv)    if any additional conditions to the new issuance are specified in
writing to the Issuer by a Note Rating Agency that is at that time rating any
Outstanding Note that will remain Outstanding after the new issuance, the Issuer
satisfies such conditions;
(v)    the Issuer obtains written confirmation from each Note Rating Agency that
is at that time rating any Outstanding Note that will remain Outstanding after
the new issuance at the request of the Issuer that the new issuance will not
have a Ratings Effect on any such Outstanding Notes rated by such Note Rating
Agency at the request of the Issuer;
(vi)    a Facility Early Amortization Event shall not have occurred and be
continuing;
(vii)    on or prior to the date that the new issuance is to occur, the Issuer
will have delivered to the Indenture Trustee an Indenture Supplement and, if
applicable, the Issuer Certificate;
(viii)    any Class of VFN must have the same Stated Maturity Date, Expected
Repayment Date and the same method of calculation of its Target Amortization
Amount as any and all other Outstanding Classes of VFNs;
(ix)    for any new Series with respect to which there is a new Administrative
Agent not currently set forth under the terms of the definition of
“Administrative Agent,” the Administrative Agent shall have consented to the
issuance of such Series; and
(x)    any other conditions specified in the applicable Indenture Supplement;
provided, however, that any one of the aforementioned conditions may be
eliminated (other than clause (iv) and the requirement for an Issuer Tax
Opinion) or modified as a condition precedent to any new issuance of a Series or
Class of Notes if the Issuer has obtained approval from each Note Rating Agency
that is at that time rating any Outstanding Notes that will remain Outstanding
after the new issuance.
(c)    No Notice or Consent Required to or from Existing Noteholders and Owners.
Except as provided in Section 6.10(a) above, the Issuer and the Indenture
Trustee will not be required to provide prior notice to or to obtain the consent
of any Noteholder or Note Owner of Notes of any Outstanding Series or Class to
issue any additional Notes of any Series or Class.
(d)    Other Provisions. There are no restrictions on the timing or amount of
any additional issuance of Notes of an Outstanding Series or Class within a
Series, of Notes, so long as the conditions described in Section 6.10(a) are met
or waived. If the additional Notes are in a Series or Class of Notes that has
the benefit of a Derivative Agreement, the Issuer will enter into a Derivative
Agreement for the benefit of the additional Notes. In addition, if the
additional Notes are a Series or Class of Notes that has the benefit of any
Supplemental Credit Enhancement Agreement or any Liquidity Facility, the Issuer
will enter into a Supplemental Credit Enhancement Agreement or Liquidity
Facility, as applicable, for the benefit of the additional Notes.

112

--------------------------------------------------------------------------------




(e)    Sale Proceeds. The proceeds of sale of any new Series of Notes shall be
wired to the Collection and Funding Account, and the Indenture Trustee shall
disburse such sale proceeds at the direction of the Administrator on behalf of
the Issuer, except to the extent such funds are needed to satisfy the Collateral
Test. The Administrator on behalf of the Issuer may direct the Issuer to apply
such proceeds to reduce pro rata based on Invested Amounts, the VFN Principal
Balance of any Classes of Variable Funding Notes, or to redeem any Series of
Notes in accordance with Section 13.1. In the absence of any such direction, the
proceeds of such sale shall be distributed to the Depositor or at the
Depositor’s direction on the Issuance Date for the newly issued Notes. The
Administrator shall deliver to the Indenture Trustee a report demonstrating that
the release of sale proceeds pursuant to the Issuer’s direction will not cause a
failure of the Collateral Test, as a precondition to the Indenture Trustee
releasing such proceeds.
(f)    Increase or Reduction in Maximum VFN Principal Balance and/or Extension
of Expected Repayment Date. For the avoidance of doubt, the increase or
reduction in the Maximum VFN Principal Balance and/or the extension of the
Expected Repayment Date in respect of any Outstanding Class of Notes shall not
constitute an issuance of “new Notes” for purposes of this Section 6.10.
ARTICLE VII
SATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUER OR
DEPOSITOR OR ORIGINATOR
Section 7.1.    Satisfaction and Discharge of Indenture.
This Indenture will cease to be of further effect with respect to any Series or
Class of Notes (except as to any surviving rights of transfer or exchange of
Notes of that Series or Class expressly provided for herein or in the form of
Note for that Series or Class), and the Indenture Trustee, on demand of and at
the expense of the Issuer, will execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
(a)    all Notes of that Series or Class theretofore authenticated and delivered
(other than (i) Notes of that Series or Class which have been destroyed, lost or
stolen and which have been replaced or paid as provided in Section 6.6, and (ii)
Notes of that Series or Class for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Issuer and thereafter
repaid to the Issuer or discharged from that trust) have been delivered to the
Indenture Trustee canceled or for cancellation;
(b)    with respect to discharge of this Indenture for each Series or Class, the
Issuer has paid or caused to be paid all sums payable hereunder (including
payments to the Indenture Trustee pursuant to Section 11.7 and amounts payable
to the Securities Intermediary pursuant to Section 4.9) with respect to such
Notes or in respect of Fees and any and all other amounts due and payable
pursuant to this Indenture; and
(c)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
with respect to the Notes of that Series or Class have been complied with.

113

--------------------------------------------------------------------------------




Notwithstanding the satisfaction and discharge of this Indenture with respect to
any Series or Class of Notes, the obligations of the Administrator to the
Indenture Trustee with respect to that Series or Class of Notes under
Section 11.7 and of the Issuer to the Securities Intermediary under Section 4.9,
and the obligations and rights of the Indenture Trustee under Section 7.2 and
Section 11.3, respectively, will survive such satisfaction and discharge.
Section 7.2.    Application of Trust Money.
All money and obligations deposited with the Indenture Trustee pursuant to
Section 7.1 and all money received by the Indenture Trustee in respect of such
obligations will be held in trust and applied by it or the Paying Agent, in
accordance with the provisions of the Series or Class of Notes in respect of
which it was deposited and this Indenture and the related Indenture Supplement,
to the payment to the Persons entitled thereto, of the principal and interest
for whose payment that money and obligations have been deposited with or
received by the Indenture Trustee or the Paying Agent.
Section 7.3.    Cancellation of Notes Held by the Issuer, the Depositor or the
Receivables Seller.
If the Issuer, the Receivables Seller, the Depositor or any of their respective
Affiliates holds any Notes, that Noteholder may, subject to any provision of a
related Indenture Supplement limiting the repayment of such Notes, by notice
from that Noteholder to the Indenture Trustee, cause the Notes to be repaid and
canceled, whereupon the Notes will no longer be Outstanding.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
Section 8.1.    Events of Default.
“Event of Default” means, any one of the following events (whatever the reason
for such Event of Default and whether it is voluntary or involuntary or effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
(a)    unless otherwise specified in any Indenture Supplement with respect to
any Class, default (which default continues for a period of two (2) Business
Days following written or electronic notice from the Indenture Trustee or the
Administrative Agent), in the payment (i) of any principal, interest or any
fees, but not including any Default Supplemental Fees due and owing on any
Payment Date (including without limitation the full aggregate amount of any
Target Amortization Amounts due on such Payment Date) or the full aggregate
amount of any Target Amortization Amount due on any other date, or (ii) in full
of all accrued and unpaid interest and the Outstanding Note Balance of the Notes
of any Series or Class on or before the applicable Stated Maturity Date, but not
including any Default Supplemental Fees;

114

--------------------------------------------------------------------------------




(b)    the Servicer or a Subservicer shall fail to comply with the deposit and
remittance requirements set forth in any Designated Servicing Agreement (subject
to any cure period provided therein) or Section 4.2(a) (and such failure under
Section 4.2(a) continues unremedied for a period of two (2) Business Days after
a Responsible Officer of the Servicer or a Subservicer obtains actual knowledge
of such failure, or receives written (which may be electronic) notice from the
Indenture Trustee or any Noteholder of such failure);
(c)    any failure by the Administrator to deliver any Determination Date
Administrator Report pursuant to Section 3.2 which continues unremedied for a
period of two (2) Business Days after a Responsible Officer of the Administrator
shall have obtained actual knowledge of such failure, or shall have received
written or electronic notice from the Indenture Trustee or any Noteholder of
such failure;
(d)    the Issuer, the Receivables Seller, the Servicer (itself or acting
through a Subservicer), the Depositor or the Administrator shall materially
breach or default in the due observance or performance of any of its covenants
or agreements in this Indenture or any other Transaction Document (subject to
any cure period provided therein), other than an obligation of the Receivables
Seller to make an Indemnity Payment following a breach of a representation or
warranty with respect to such Receivable pursuant to Section 4(b) or Section
5(b) of the Receivables Sale Agreement, and any such default shall continue for
a period of five (5) days after the earlier to occur of (i) actual discovery by
a Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator, as applicable, or (ii) the date on which written
or electronic notice of such failure, requiring the same to be remedied, shall
have been given from the Indenture Trustee or any Noteholder to a Responsible
Officer of the Issuer, the Receivables Seller, the Servicer, the Depositor or
the Administrator; provided, that a breach of Section 7(a) of the Receivables
Sale Agreement, or Section 7(b) of the Receivables Pooling Agreement
(prohibiting the Receivables Seller, the Servicer or the Depositor, as
applicable, from causing or permitting Insolvency Proceedings with respect to
the Depositor or the Issuer, as applicable) shall be an automatic Event of
Default;
(e)    if any representation or warranty of the Issuer, the Receivables Seller,
the Servicer, the Depositor or the Administrator made in this Indenture or any
other Transaction Document (other than under Section 4(b) or Section 5(b) of the
Receivables Sale Agreement) shall prove to have been breached in any material
respect as of the time when the same shall have been made or deemed made, if
capable of remedy by payment of an Indemnity Payment or otherwise, and continues
uncured and unremedied for a period of five (5) days after the earlier to occur
of (i) actual discovery by a Responsible Officer of the Issuer, the Receivables
Seller, the Servicer, the Depositor or the Administrator, as applicable, or (ii)
the date on which written (which may be electronic) notice of such failure,
requiring the same to be remedied, shall have been given to a Responsible
Officer of the Issuer, the Receivables Seller, the Servicer, the Subservicer,
the Depositor or the Administrator, as applicable, and would have a material
adverse effect on the rights or interests of the Noteholders;
(f)    (i) any failure of the Receivables Seller to pay the related Indemnity
Payment following breach of a representation or warranty as set forth in the
Receivables Sale Agreement, continues unremedied for a period of ten (10) days
after the earlier to occur of (x) actual discovery by a Responsible Officer of
the Receivables Seller, the Administrator, the Servicer, a Subservicer,

115

--------------------------------------------------------------------------------




the Depositor or the Issuer, respectively or (y) the date on which written
(which may be electronic) notice of such failure, requiring the same to be
remedied, shall have been given to the Receivables Seller, the Administrator,
the Servicer, the Subservicer or the Depositor, respectively;
(g)    failure of the Collateral Test at the end of any Advance Collection
Period or at the close of business on the Determination Date for any Payment
Date, Interim Payment Date or Funding Date (in each case assuming that all
payments and fundings described in the reports delivered in respect of the
related Determination Date are paid and funded), any date on which Additional
Notes are issued, any date on which the VFN Principal Balance of any VFN is
increased, any date on which a Designated Servicing Agreement is added to or
removed from the Trust Estate, or any date on which a Receivable becomes
ineligible by virtue of an Unmatured Default or notice of a monetary claim as
described in clause (ii) of the definition of “Facility Eligible Servicing
Agreement”; provided, however, that if such failure results solely from
Receivables no longer being Facility Eligible Receivables because of an
Unmatured Default or monetary claim, such failure shall become an Event of
Default only if it continues unremedied for a period of thirty (30) days
following the Servicer’s Responsible Officer’s receipt of such notice of or
obtaining such actual knowledge;
(h)    an involuntary case or other proceeding under the U.S. federal bankruptcy
laws, as now or hereafter in effect shall be commenced against the Issuer or any
substantial part of its property, or a petition shall be filed against the
Issuer under the U.S. federal bankruptcy laws, as now or hereafter in effect, or
any other present or future U.S. federal, state or non-U.S. bankruptcy,
insolvency or similar law, seeking the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Issuer or for any substantial part of its property, or the winding up or
liquidation of the affairs of the Issuer and (i) such case or proceeding shall
continue undismissed or unstayed and in effect for a period of sixty (60) days
or (ii) an order for relief in respect of the Issuer shall be entered in such
case or proceeding under such laws or a decree or order granting such other
requested relief shall be granted;
(i)    the commencement by the Issuer of a voluntary case under the U.S. federal
bankruptcy laws, as now or hereafter in effect, or any other present or future
U.S. federal, state or foreign bankruptcy, insolvency or similar law, or the
consent by the Issuer to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or of any substantial part of its property or the making by the
Issuer, of an assignment for the benefit of creditors, or the failure by the
Issuer generally to pay its debts as such debts become due or the taking of any
action by the Issuer in furtherance of any of the foregoing;
(j)    the occurrence of an Insolvency Event as to the Administrator, the
Receivables Seller, the Servicer, a Subservicer or the Depositor;
(k)    the Issuer or the Trust Estate shall have become subject to registration
as an “investment company” within the meaning of the Investment Company Act as
determined by a court of competent jurisdiction in a final and non-appealable
order;
(l)    the Depositor sells, transfers, pledges or otherwise disposes of the
Owner Trust Certificate, whether voluntarily or by operation of law, foreclosure
or other enforcement by a Person

116

--------------------------------------------------------------------------------




of its remedies against the Receivables Seller, the Servicer or the Depositor,
except with the consent of the Administrative Agent;
(m)    (i) an event of default under any full-recourse, term loan facility under
which a Subservicer, HLSS or Home Loan Servicing Solutions, Ltd. is borrower,
including, without limitation, the loan facility evidenced by that certain
Senior Secured Term Loan Facility Agreement; (ii) the Administrator shall fail
to make any payment (whether of principal or interest or otherwise) in respect
of any other indebtedness with an amount in excess of $15,000,000, when and as
the same shall become due and payable (including the passage of any applicable
grace period) or (iii) any event or condition occurs and, while continuing,
results in any indebtedness of the Administrator with an amount in excess of
$15,000,000 becoming due prior to its scheduled maturity or that enables or
permits (including the passage of any applicable grace period) the holder or
holders of any such indebtedness or any trustee or agent on its or their behalf
to cause any such indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(n)    (i) any material provision of any Transaction Document shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates
intended to be a party thereto, (ii) the validity or enforceability of any
Transaction Document shall be contested by the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates,
(iii) a proceeding shall be commenced by the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates or
any governmental body having jurisdiction over the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates,
seeking to establish the invalidity or unenforceability of any Transaction
Document, or (iv) the Issuer, the Depositor, the Administrator, the Receivables
Seller or any of their respective Affiliates shall deny in writing that it has
any liability or obligation purported to be created under any Transaction
Document;
(o)    the Administrator or any Affiliate thereof has taken any action, or
failed to take any action, the omission of which could reasonably be expected to
impair the interests of the Issuer in the Receivables or the security interest
or rights of the Indenture Trustee in the Trust Estate, or to cause or permit
the transactions contemplated by the Receivables Sale Agreement to be
characterized as a financing rather than a true sale for purposes of bankruptcy
or similar laws;
(p)    (i) a final judgment or judgments for the payment of money in excess of
$50,000 in the aggregate shall be rendered against the Depositor or the Issuer
by one or more courts, administrative tribunals or other bodies having
jurisdiction over them, or (ii) a final judgment or judgments for the payment of
money in excess of $15,000,000 in the aggregate shall be rendered against the
Receivables Seller or the Administrator by one or more courts, administrative
tribunals or other bodies having jurisdiction over them and the same shall not
be discharged (or provision shall not be made for such discharge) or bonded, or
a stay of execution thereof shall not be procured, within sixty (60) days from
the date of entry thereof and the Receivables Seller or Administrator, as
applicable, shall not, within said period of sixty (60) days, or such longer
period during which

117

--------------------------------------------------------------------------------




execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal;
(q)    any person shall be appointed as Independent Manager of the Depositor
without prior notice having been given to and without the written
acknowledgement by the Administrative Agent that such person conforms, to the
satisfaction of the Administrative Agent in its reasonable discretion, to the
criteria set forth herein in the definition of “Independent Manager”;
(r)    the occurrence of a Facility Early Amortization Event; or
(s)    certain other events as may be set forth in the related Indenture
Supplement.
Upon the occurrence of any such event none of the Administrator, the Servicer,
each Subservicer nor the Depositor shall be relieved from using its best efforts
to perform its obligations in a timely manner in accordance with the terms of
this Indenture, and each of the Administrator, the Servicer, each Subservicer
and the Depositor shall provide the Indenture Trustee, each Note Rating Agency
for each Note then Outstanding and the Noteholders prompt notice of such failure
or delay by it, together with a description of its effort to perform its
obligations. Each of the Administrator, the Servicer, each Subservicer and the
Depositor shall notify the Indenture Trustee in writing of any Event of Default
or an event which with notice, the passage of time or both would become an Event
of Default that it discovers, within one Business Day of such discovery. For
purposes of this Section 8.1, the Indenture Trustee shall not be deemed to have
knowledge of an Event of Default unless a Responsible Officer of the Indenture
Trustee assigned to and working in the Corporate Trust Office has actual
knowledge thereof or unless written notice of any event which is in fact such an
Event of Default is received by the Indenture Trustee and such notice references
the Notes, the Trust Estate or this Indenture.
Any determination pursuant to this Section 8.1 as to whether any event would
have a material adverse effect on the rights or interests of the Noteholders
shall be made without regard to any Derivative Agreement, Supplemental Credit
Enhancement Agreement or Liquidity Facility.
Section 8.2.    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default of the kind specified in clause , (h), (i), (j) or
(k) of Section 8.1 occurs, the unpaid principal amount of all of the Notes shall
automatically become immediately due and payable without notice, presentment or
demand of any kind. If any other Event of Default occurs and is continuing, then
and in each and every such case, the Indenture Trustee, at the written direction
of either the Administrative Agent or the Majority Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Noteholders), may declare the Note Balance of all the Outstanding Notes and all
interest and principal accrued and unpaid (if any) thereon to be due and payable
immediately, and upon any such declaration each Note will become and will be
immediately due and payable, anything in this Indenture, the related Indenture
Supplement(s) or in the Notes to the contrary notwithstanding. Such payments are
subject to the allocation, deposits and payment sections of this Indenture and
of the related Indenture Supplement(s).

118

--------------------------------------------------------------------------------




(b)    If a Payment Default occurs with respect to any Series or Class and is
continuing, then and in each and every such case, unless the principal of all
the Notes shall have already become due and payable, the Indenture Trustee, at
the written direction of either the Administrative Agent or the Majority
Noteholders of all Outstanding Notes, by notice in writing to the Issuer (and to
the Indenture Trustee if given by Noteholders), may declare the Note Balance of
all the Notes then Outstanding and all interest and principal accrued and unpaid
(if any) thereon and all other amounts due and payable under any Transaction
Document to be due and payable immediately, and upon any such declaration the
same will become and will be immediately due and payable, and the Revolving
Period with respect to such Series or Class shall immediately terminate
notwithstanding anything in this Indenture, the related Indenture Supplement(s)
or the Notes to the contrary.
(c)    At any time after such a declaration of acceleration has been made or an
automatic acceleration has occurred with respect to the Notes of any Series or
Class and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereafter provided in this Article VIII,
the Majority Noteholders of all Outstanding Notes, by written notice to the
Issuer and the Indenture Trustee, may rescind and annul such declaration and its
consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay (A) all overdue installments of interest on such Notes, (B)
the principal of such Notes which has become due otherwise than by such
declaration of acceleration, and interest thereon at the rate or rates
prescribed therefor by the terms of such Notes, to the extent that payment of
such interest is lawful, (C) interest upon overdue installments of interest at
the rate or rates prescribed therefore by the terms of such Notes to the extent
that payment of such interest is lawful, and (D) all sums paid by the Indenture
Trustee hereunder and the reasonable compensation, expenses and disbursements of
the Indenture Trustee, its agents and counsel and all other amounts due to the
Indenture Trustee under Section 4.5; and
(ii)    all Events of Default, other than the nonpayment of the principal of
such Notes which has become due solely by such acceleration, have been cured or
waived as provided in Section 8.15.
No such rescission will affect any subsequent default or impair any right
consequent thereon.
Section 8.3.    Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.
The Issuer covenants that if:
(a)    the Issuer defaults in the payment of interest on any Series or Class of
Notes when such interest becomes due and payable and such default continues for
a period of thirty-five (35) days following the date on which such interest
became due and payable, or
(b)    the Issuer defaults in the payment of the principal of any Series or
Class of Notes on the Stated Maturity Date thereof; then

119

--------------------------------------------------------------------------------




the Issuer will, upon demand of the Indenture Trustee, pay (subject to the
allocation provided in this Article VIII and any related Indenture Supplement)
to the Indenture Trustee, for the benefit of the Noteholders of any such Notes,
the whole amount then due and payable on any such Notes for principal and
interest, together with any Cumulative Interest Shortfall Amounts, unless
otherwise specified in the applicable Indenture Supplement, and in addition
thereto, will pay such further amount as will be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee, its agents and counsel and
all other amounts due under Section 4.5.
If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may, in its own name and as trustee of an express trust,
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may directly prosecute such proceeding to judgment or final decree,
and the Indenture Trustee may enforce the same against the Issuer or any other
obligor upon the Notes and collect the money adjudged or decreed to be payable
in the manner provided by law and this Indenture.
Section 8.4.    Indenture Trustee May File Proofs of Claim.
In case of the pendency of any Insolvency Event or other similar relative to the
Issuer or any other obligor upon the Notes or the property of the Issuer or of
such other obligor, the Indenture Trustee (irrespective of whether the principal
of the Notes will then be due and payable as therein expressed or by declaration
or otherwise) will be entitled and empowered by intervention in such proceeding
or otherwise,
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary and advisable in order to have the claims of the
Indenture Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and all other amounts due under Section 4.5) and of the Noteholders
allowed in such judicial proceeding, and
(b)    to collect and receive any funds or other property payable or deliverable
on any such claims and to distribute the same; and any receiver, assignee,
trustee, liquidator or other similar official in any such proceeding is hereby
authorized by each Noteholder to make such payment to the Indenture Trustee, and
in the event that the Indenture Trustee will consent to the making of such
payments directly to the Noteholders, to pay to the Indenture Trustee any amount
due to it for the reasonable compensation, expenses, disbursements and advances
of the Indenture Trustee, its agents and counsel, and any other amounts due the
Indenture Trustee under Section 4.5.
Nothing herein contained will be deemed to authorize the Indenture Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof, or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.
Section 8.5.    Indenture Trustee May Enforce Claims Without Possession of
Notes.

120

--------------------------------------------------------------------------------




All rights of action and claims under this Indenture or the Notes of any Series
or Class may be prosecuted and enforced by the Indenture Trustee, without the
possession of any of the Notes of such Series or Class or the production thereof
in any proceeding relating thereto, and any such proceeding instituted by the
Indenture Trustee, will be brought in its own name as trustee of an express
trust, and any recovery of judgment will, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its respective agents and counsel, be for the ratable benefit of the
Noteholders of the Notes of the Series or Class in respect of which such
judgment has been recovered.
Section 8.6.    Application of Money Collected.
Any money or other property collected by the Indenture Trustee pursuant to this
Article VIII will be applied in the following order, at the Final Payment Date
fixed by the Indenture Trustee and, in case of the payment of such money on
account of principal, interest or fees, upon presentation of the Notes of the
related Series or Class and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:
(a)    first, to the payment of (i) all costs of collection and enforcement due
to the Indenture Trustee under Section 4.5 or Section 11.7 and the Securities
Intermediary under Section 4.9, (ii) all indemnity amounts, costs and expenses
due to the Indenture Trustee (in all of its capacities including the Securities
Intermediary) under this Indenture and (iii) the Indenture Trustee Fee due to
the Indenture Trustee (in all its capacities) under Section 4.5 or Section 11.7;
(b)    second, to the payment of the Owner Trustee Fee, if any, due to the Owner
Trustee under Section 4.5 to the extent not otherwise paid hereunder or under
any other Transaction Document, and all indemnity amounts, costs and expenses
due to the Owner Trustee under this Indenture (to the extent not otherwise paid
hereunder or under any other Transaction Document and subject, with respect to
indemnity amounts, costs and expenses, to the applicable Expense Limit);
(c)    third, to the payment of the amounts then due and unpaid upon the Notes
of that Series or Class for principal and interest, in respect of which or for
the benefit of which such money has been collected, ratably, without preference
or priority of any kind (but subject to the allocation provided in
Section 4.5(a)(2) according to the amounts due and payable on such Notes for
principal and interest and any other amounts owed in respect of the Notes,
respectively, and the terms and provisions of each related Indenture Supplement;
and
(d)    fourth, pro rata to the payment of all other amounts due to the Indenture
Trustee (in all its capacities) and the Owner Trustee not otherwise paid
hereunder or under any other Transaction Document.
Section 8.7.    Sale of Collateral Requires Consent of Majority of All
Noteholders.
The Indenture Trustee shall not sell Collateral or cause the Issuer to sell
Collateral following any Event of Default, except with the written consent, or
at the direction of, the Majority Noteholders of the Outstanding Notes of each
Series; provided, that the consent of 100% of the Noteholders of the Outstanding
Notes of each Series shall be required for any sale that does not generate
sufficient

121

--------------------------------------------------------------------------------




proceeds to pay the Note Balance of all such Notes plus all accrued and unpaid
interest and other amounts owed in respect of such Notes. If such direction has
been given by the Noteholders of the requisite percentage of all Outstanding
Notes, the Indenture Trustee shall cause the Issuer to sell Collateral pursuant
to Section 8.16, and shall provide notice of this to each Note Rating Agency of
then-Outstanding Notes.
Section 8.8.    Noteholders Have the Right to Direct the Time, Method and Place
of Conducting Any Proceeding for Any Remedy Available to the Indenture Trustee.
Subject to Section 8.7 and Section 8.14, the Majority Noteholders of all
Outstanding Notes have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee. This right may
be exercised only if the direction provided by the Noteholders does not conflict
with Applicable Law or this Indenture and does not have a substantial likelihood
of involving the Indenture Trustee in personal liability and the Indenture
Trustee has received indemnity satisfactory to it from such Noteholders.
Section 8.9.    Limitation on Suits.
No Noteholder will have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee or similar official, or for any other remedy hereunder, unless:
(a)    such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default with respect to Notes of such
Noteholder’s Notes’ Series or Class;
(b)    the Noteholders of more than 25% of the Outstanding Notes of each Series
by Voting Interests have made written request to the Indenture Trustee to
institute proceedings in respect of such Event of Default in the name of the
Indenture Trustee hereunder;
(c)    such Noteholder or Noteholders have offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request; and
(d)    the Indenture Trustee, for sixty (60) days after the Indenture Trustee
has received such notice, request and offer of indemnity, has failed to
institute any such proceeding; it being understood and intended that no one or
more Noteholders of Notes of such Series or Class will have any right in any
manner whatsoever by virtue of, or by availing of, any provision of this
Indenture to affect, disturb or prejudice the rights of any other Noteholder of
Notes, or to obtain or to seek to obtain priority or preference over any other
such Noteholder or to enforce any right under this Indenture, except in the
manner herein provided and for the equal and proportionate benefit of all the
Noteholders of all Notes.
Section 8.10.    Unconditional Right of Noteholders to Receive Amounts Due on
the Notes.

122

--------------------------------------------------------------------------------




Notwithstanding any other terms of this Indenture, the Notes, any other
Transaction Documents or otherwise, the obligations of the Issuer under the
Notes, this Indenture and each other Transaction Document to which it is a party
are limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the
proceeds thereof in accordance with the terms of this Indenture, none of the
Noteholders, the Indenture Trustee or any of the other parties to the
Transaction Documents shall be entitled to take any further steps to recover any
sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive. Subject to the
foregoing and to the terms of the applicable Indenture Supplement, each
Noteholder will, however, have the absolute and unconditional right to receive
payment of all amounts due with respect to the Notes pursuant and respect to the
terms of the Indenture, which right shall not be impaired without the consent of
each Noteholder and to initiate suit for the enforcement of any such payment,
which right shall not be impaired without the consent of such Noteholder. No
recourse shall be had for the payment of any amount owing in respect of the
Notes or this Indenture or for any action or inaction of the Issuer against any
officer, director, employee, shareholder, stockholder or incorporator of the
Issuer or any of their successors or assigns for any amounts payable under the
Notes or this Indenture. It is understood that the foregoing provisions of this
Section 8.10 shall not (i) prevent recourse to the Trust Estate for the sums due
or to become due under any security, instrument or agreement which is part of
the Trust Estate or (ii) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture. It is further understood that the foregoing
provisions of this Section 8.10 shall not limit the right of any Person, to name
the Issuer as a party defendant in any proceeding or in the exercise of any
other remedy under the Notes or this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity.
Section 8.11.    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, then and in every such case the
Issuer, the Indenture Trustee and the Noteholders will, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders will continue as though no such proceeding
had been instituted.
Section 8.12.    Rights and Remedies Cumulative.
No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy will, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
Section 8.13.    Delay or Omission Not Waiver.

123

--------------------------------------------------------------------------------




No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default will impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.
Section 8.14.    Control by Noteholders.
Either the Administrative Agent or the Majority Noteholders of all Outstanding
Notes will have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee, or exercising any
trust or power conferred on the Indenture Trustee with respect to such Notes;
provided that:
(a)    the Indenture Trustee will have the right to decline to follow any such
direction if the Indenture Trustee, being advised by counsel, determines that
the action so directed may not lawfully be taken or would conflict with this
Indenture or if the Indenture Trustee in good faith determines that the
proceedings so directed would involve it in personal liability or be unjustly
prejudicial to the Noteholder not taking part in such direction, unless the
Indenture Trustee has received indemnity satisfactory to it from the
Noteholders; and
(b)    the Indenture Trustee may take any other action permitted hereunder
deemed proper by the Indenture Trustee which is not inconsistent with such
direction.
Section 8.15.    Waiver of Past Defaults.
Together, Noteholders of more than 66⅔% of the Outstanding Notes of each Series
by Voting Interests and the Administrative Agent may on behalf of the
Noteholders of all such Notes waive any past default hereunder and its
consequences, except a default not theretofore cured:
(a)    in the payment of the principal of or interest on any Note, or
(b)    in respect of a covenant or provision hereof which under Article XIII
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note.
Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Indenture; but no such waiver will extend to any subsequent or other default or
impair any right consequent thereon.
Section 8.16.    Sale of Trust Estate.
(a)    The power to effect any Sale of any portion of the Trust Estate shall not
be exhausted by any one or more Sales as to any portion of the Trust Estate
remaining unsold, but shall continue unimpaired until the entire Trust Estate
shall have been sold or all amounts payable on the Notes and under this
Indenture with respect thereto shall have been paid. The Indenture Trustee may
from time to time postpone any public Sale by public announcement made at the
time and place of such Sale.

124

--------------------------------------------------------------------------------




(b)    Unless the Majority Noteholders of all Outstanding Notes, have otherwise
provided its written consent to the Indenture Trustee, at any public Sale of all
or any portion of the Trust Estate at which a minimum bid equal to or greater
than all amounts due to the Indenture Trustee hereunder and the entire amount
which would be payable to the Noteholders in full payment thereof in accordance
with Section 8.6, on the Payment Date next succeeding the date of such sale, has
not been received, the Indenture Trustee shall prevent such sale by bidding an
amount at least $1.00 more than the highest other bid in order to preserve the
Trust Estate.
(c)    In connection with a Sale of all or any portion of the Trust Estate:
(i)    any of the Noteholders may bid for and purchase the property offered for
Sale, and upon compliance with the terms of sale may hold, retain and possess
and dispose of such property, without further accountability;
(ii)    the Indenture Trustee may bid for and acquire the property offered for
Sale in connection with any Sale thereof;
(iii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Trust
Estate in connection with a Sale thereof;
(iv)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a Sale thereof, and to take all
action necessary to effect such Sale; and
(v)    no purchaser or transferee at such a Sale shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any moneys.
(d)    Notwithstanding anything to the contrary in this Indenture, if an Event
of Default has occurred and is continuing and the Notes have become due and
payable or have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, any proceeds received by the
Indenture Trustee with respect to a foreclosure, sale or other realization
resulting from a transfer of the assets of the Trust Estate shall be allocated
on a pro rata basis among the Outstanding Series of Notes based on their
respective Series Invested Amounts, which such funds allocated to a Series shall
be allocated to pay interest sequentially on the Classes within such Series and
thereafter to pay principal sequentially on the Classes within such Series and
then any other amounts due and owing in respect of the Notes as provided in the
related Indenture Supplement, and the remainder shall be distributed to the
Depositor as holder of the Owner Trust Certificate. The amount, if any, so
allocated to the Issuer shall be paid by the Indenture Trustee to or to the
order of the Issuer free and clear of the Adverse Claim of this Indenture and
the Noteholders shall have no claim or rights to the amount so allocated.
Section 8.17.    Undertaking for Costs.

125

--------------------------------------------------------------------------------




All parties to this Indenture agree, and each Noteholder by its acceptance
thereof will be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken or
omitted by it as Indenture Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section will not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder or group of
Noteholders holding in the aggregate more than 25% of the Outstanding Notes of
each Series (by Voting Interests) to which the suit relates, or to any suit
instituted by any Noteholders for the enforcement of the payment of the
principal of or interest on any Note on or after the applicable Stated Maturity
Date expressed in such Note.
Section 8.18.    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
Section 8.19.    Notice of Waivers.
Promptly after any waiver of a Facility Early Amortization Event pursuant to
Section 4.12, or any rescission or annulment of a declaration of acceleration
pursuant to Section 8.2(c), or any waiver of past default pursuant to
Section 8.15, the Issuer will notify all related Note Rating Agencies in
writing.
ARTICLE IX    

THE ISSUER
Section 9.1.    Representations, Warranties and Certain Covenants of Issuer.
The Issuer hereby makes the following representations, warranties and covenants
for the benefit of the Indenture Trustee, the Noteholders, any Derivative
Counterparty, any Supplemental Credit Enhancement Provider and any Liquidity
Provider. The representations shall be made as of the execution and delivery of
this Indenture and of each Indenture Supplement, and as of each Funding Date and
as of each date of Grant and shall survive the Grant of a Security Interest in
the Receivables to the Indenture Trustee. Notwithstanding the foregoing, the
breach of any representation, warranty or covenant in this Section 9.1 shall not
be waived without the consent of the Majority Noteholders of all Outstanding
Notes.

126

--------------------------------------------------------------------------------




(a)    Organization and Good Standing. The Issuer is duly organized and validly
existing as a statutory trust and is in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own, hold and grant a Security Interest in
the Receivables. The Issuer has appointed the Administrator as the Issuer’s
agent where notices and demands to or upon the Issuer in respect of the Notes of
this Indenture may be served.
(b)    Power and Authority. The Issuer has and will continue to have the power
and authority to execute and deliver this Indenture and the other Transaction
Documents to which it is or will be a party, and to carry out their respective
terms; the Issuer has full power and authority to Grant a Security Interest in
the Trust Estate and has duly authorized such Grant to the Indenture Trustee by
all necessary action; and the execution, delivery and performance by the Issuer
of this Indenture and each of the other Transaction Documents to which it is a
party has been duly authorized by all necessary action of the Issuer.
(c)    Valid Transfers; Binding Obligations. This Indenture creates a valid
Grant of a first priority Security Interest in the Receivables under the UCC,
and such other portion of the Collateral as to which a Security Interest may be
granted under the UCC, which security interest is effective for so long as the
Notes remain Outstanding, enforceable against creditors of and purchasers from
the Issuer, subject to Applicable Law. Each of the Transaction Documents to
which the Issuer is a party constitutes a legal, valid and binding obligation of
the Issuer enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally or by general equity principles.
(d)    No Violation. The execution and delivery by the Issuer of this Indenture
and each other Transaction Document to which it is a party and the consummation
of the transactions contemplated by this Indenture and the other Transaction
Documents and the fulfillment of the terms of this Indenture and the other
Transaction Documents do not conflict with, result in any breach of any of the
terms or provisions of, or constitute (with or without notice or lapse of time
or both) a default under the Organizational Documents of the Issuer or any
indenture, agreement or other material instrument to which the Issuer is a party
or by which it is bound, or result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Indenture), or violate any law,
order, judgment, decree, writ, injunction, award, determination, rule or
regulation applicable to the Issuer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Issuer or its properties, which breach, default,
conflict, Adverse Claim or violation could reasonably be expected to have an
Adverse Effect.
(e)    No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Issuer’s knowledge, threatened, against or affecting the Issuer: (i)
asserting the invalidity of this Indenture, the Notes or any of the other
Transaction Documents to which the Issuer is a party, (ii) seeking to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Indenture, or any of the other Transaction Documents, (iii)
seeking any determination or ruling which could

127

--------------------------------------------------------------------------------




reasonably be expected to have an Adverse Effect or could reasonably be expected
to materially and adversely affect the condition (financial or otherwise),
business or operations of the Issuer, or (iv) relating to the Issuer and which
could reasonably be expected to adversely affect the United States federal
income tax attributes of the Notes.
(f)    No Subsidiaries. The Issuer has no subsidiaries.
(g)    All Tax Returns True, Correct and Timely Filed. All tax returns required
to be filed by the Issuer in any jurisdiction have in fact been filed and all
taxes, assessments, fees and other governmental charges upon the Issuer or upon
any of its properties, and all income of franchises, shown to be due and payable
on such returns have been paid except for any such taxes, assessments, fees and
charges the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which the
Issuer had established adequate reserves in accordance with GAAP. All such tax
returns were true and correct in all material respects and the Issuer knows of
no proposed additional tax assessment against it that could reasonably be
expected to have a material adverse effect upon the ability of the Issuer to
perform its obligations hereunder nor of any basis therefor. The provisions for
taxes on the books of the Issuer are in accordance with GAAP. The Administrator
shall file any and all such returns required to be filed in the United States.
(h)    No Restriction on Issuer Affecting its Business. The Issuer is not a
party to any contract or agreement, or subject to any charter or other
restriction, which materially and adversely affects its business, and the Issuer
has not agreed or consented to cause any of its assets or properties to become
subject to any Adverse Claim other than the Security Interest.
(i)    Title to Receivables. As represented by the Depositor in the Receivables
Pooling Agreement, immediately prior to the Grant thereof to the Indenture
Trustee as contemplated by this Indenture, the Issuer had good and marketable
title to each Receivable, free and clear of all Adverse Claims and rights of
others.
(j)    Perfection of Security Interest. All filings and recordings that are
necessary to perfect the interest of the Issuer in the Receivables and such
other portion of the Trust Estate as to which a sale or security interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. All filings and recordings against the Issuer required to perfect
the Security Interest of the Indenture Trustee in such Receivables and such
other portion of the Trust Estate as to which a Security Interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. The Issuer will from time to time, at its own expense, execute and
file such additional financing statements (including continuation statements) as
may be necessary to ensure that at any time, the interest of the Issuer in all
of the Receivables and such other portion of the Trust Estate as to which a sale
or Security Interest may be perfected by filing under the UCC, and the Security
Interest of the Indenture Trustee in all of the Receivables and such other
portion of the Trust Estate as to which a Security Interest may be perfected by
filing under the UCC, are fully protected. Other than the Security Interest
granted to the Indenture Trustee pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a Security Interest in, or otherwise conveyed
any of the Receivables or the other Collateral. The Issuer has not authorized
the filing of and is not aware of any financing statement filed against the
Issuer that includes a

128

--------------------------------------------------------------------------------




description of collateral covering the Receivables other than (1) any financing
statement related to the Security Interest granted to the Indenture Trustee
hereunder or (2) that has been terminated. The Administrator shall take all
steps necessary to ensure compliance with this Section 9.1(j).
(k)    Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized and, when duly and
validly executed and authenticated by the Indenture Trustee in accordance with
the terms of this Indenture and delivered to and paid for by each purchaser as
provided herein, will be validly issued and outstanding and entitled to the
benefits hereof.
(l)    Location of Chief Executive Office and Records. The principal place of
business and chief executive office of the Issuer, and the office where Issuer
maintains all of its corporate records, is located at the offices of the
Administrator at c/o HLSS SEZ LP, 70 Harbour Drive, P.O. Box 10315, Grand Cayman
KY1-1003; provided that, at any time after the Closing Date, upon thirty (30)
days’ prior written notice to the Indenture Trustee and the Noteholders, the
Issuer may relocate its jurisdiction of formation, and/or its principal place of
business and chief executive office, and/or the office where it maintains all of
its records, to another location or jurisdiction, as the case may be, within the
United States to the extent that the Issuer shall have taken all actions
necessary or reasonably requested by the Indenture Trustee or the Majority
Noteholders of all Outstanding Notes to amend its existing financing statements
and continuation statements, and file additional financing statements and to
take any other steps reasonably requested by the Indenture Trustee or the
Majority Noteholders of all Outstanding Notes to further perfect or evidence the
rights, claims or security interests of the Indenture Trustee and the
Noteholders under any of the Transaction Documents.
(m)    Solvency. The Issuer (i) is not “insolvent” (as such term is defined in §
101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as they become
due; and (iii) does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage. The Issuer is not Granting the Trust Estate to the Indenture Trustee
with the intent to defraud, delay or hinder any of its creditors.
(n)    Separate Identity. The Issuer is operated as an entity separate from the
Receivables Seller, the Depositor and the Servicer. The Issuer has complied with
all covenants set forth in its Organizational Documents.
(o)    Name. The legal name of the Issuer is as set forth in this Indenture and
the Issuer does not use and has not used any other trade names, fictitious
names, assumed names or “doing business as” names.
(p)    Governmental Authorization. Other than the filing of the financing
statements (or financing statement amendments) required hereunder or under any
other Transaction Document, no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for (i) the due execution and delivery by Issuer of this Indenture and
each other Transaction Document to which it is a party and (ii) the performance
of its obligations hereunder and thereunder.

129

--------------------------------------------------------------------------------




(q)    Accuracy of Information. All information heretofore furnished by the
Issuer or any of its Affiliates to the Indenture Trustee or the Noteholders for
purposes of or in connection with this Indenture, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by the Issuer or any of its Affiliates to the
Indenture Trustee or the Noteholders will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
(r)    Use of Proceeds. No proceeds of any issuance of Notes or funding under a
VFN hereunder will be used for a purpose that violates, or would be inconsistent
with, Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time.
(s)    Investment Company. Neither the Issuer nor the Trust Estate (a) is an
“investment company within the meaning of the Investment Company Act in reliance
on Rule 3a-7 under the Investment Company Act, or (b) is a “covered fund” under
the common rule entitled “Proprietary Trading and Certain Interests and
Relationships with Covered Funds” (commonly known as the “Volcker Rule”)
published in 79 Fed. Reg. 5779-5804 (Jan. 31, 2014).
(t)    Compliance with Law. The Issuer has complied in all respects with all
Applicable Laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject.
(u)    Investments. The Issuer does not own or hold, directly or indirectly (i)
any capital stock or equity security of, or any equity interest in, any Person
or (ii) any debt security or other evidence of indebtedness of any Person.
(v)    Transaction Documents. The Receivables Pooling Agreement is the only
agreement pursuant to which the Issuer directly or indirectly purchases and
receives contributions of Receivables from the Depositor and the Receivables
Pooling Agreement represent the only agreement between the Depositor and the
Issuer relating to the transfer of the Receivables from the Depositor to the
Issuer.
(w)    Limited Business. Since its formation the Issuer has conducted no
business other than entering into and performing its obligations under the
Transaction Documents to which it is a party, and such other activities as are
incidental to the foregoing. The Transaction Documents to which it is a party,
and any agreements entered into in connection with the transactions that are
permitted thereby, are the only agreements to which the Issuer is a party.
Section 9.2.    Liability of Issuer; Indemnities.
(a)    Obligations. The Issuer shall be liable in accordance with this Indenture
only to the extent of the obligations in this Indenture specifically undertaken
by the Issuer in such capacity under this Indenture and shall have no other
obligations or liabilities hereunder. The Issuer shall indemnify, defend and
hold harmless the Indenture Trustee, the Securities Intermediary, the Note
Registrar, the Calculation Agent, the Paying Agent, the Noteholders and the
Trust Estate from and

130

--------------------------------------------------------------------------------




against any taxes that may at any time be asserted against the Indenture
Trustee, the Securities Intermediary, the Note Registrar, the Calculation Agent,
the Paying Agent or the Trust Estate with respect to the transactions
contemplated in this Indenture or any of the other Transaction Documents,
including, without limitation, any sales, gross receipts, general corporation,
tangible or intangible personal property, privilege or license taxes (but not
including any taxes asserted with respect to, and as of the date of, the
transfer of the Receivables to the Trust Estate, the issuance and original sale
of the Notes of any Class, or asserted with respect to ownership of the
Receivables, or federal, state or local income or franchise taxes or any other
tax, or other income taxes arising out of payments on the Notes of any Class, or
any interest or penalties with respect thereto or arising from a failure to
comply therewith) and costs and expenses in defending against the same.
(b)    Notification and Defense. Promptly after any party seeking
indemnification hereunder (an “Indemnified Party”) shall have been served with
the summons or other first legal process or shall have received written notice
of the threat of a claim in respect of which a claim for indemnity may be made
against the Issuer under this Section 9.2, the Indemnified Party shall notify
the Issuer in writing of the service of such summons, other legal process or
written notice, giving information therein as to the nature and basis of the
claim, but failure so to notify the Issuer shall not relieve the Issuer from any
liability which it may have hereunder or otherwise, except to the extent that
the Issuer is prejudiced by such failure so to notify the Issuer. The Issuer
will be entitled, at its own expense, to participate in the defense of any such
claim or action and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party, and,
after notice from the Issuer to such Indemnified Party that the Issuer wishes to
assume the defense of any such action, the Issuer will not be liable to such
Indemnified Party under this Section 9.2 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified Party and the Issuer, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Issuer, or one or more Indemnified Parties, and which in the reasonable judgment
of such counsel are sufficient to create a conflict of interest for the same
counsel to represent both the Issuer and such Indemnified Party, (ii) the Issuer
shall not have employed counsel reasonably satisfactory to the Indemnified Party
to represent the Indemnified Party within a reasonable time after notice of
commencement of the action, or (iii) the Issuer has authorized the employment of
counsel for the Indemnified Party at the expense of the Issuer; then, in any
such event, such Indemnified Party shall have the right to employ its own
counsel in such action, and the reasonable fees and expenses of such counsel
shall be borne by the Issuer; provided, however, that the Issuer shall not in
connection with any such action or separate but substantially similar or related
actions arising out of the same general allegations or circumstances, be liable
for any fees and expenses of more than one firm of attorneys at any time for all
Indemnified Parties. Each Indemnified Party, as a condition of the indemnity
agreement contained herein, shall use its commercially reasonable efforts to
cooperate with the Issuer in the defense of any such action or claim. The Issuer
shall not, without the prior written consent of any Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding or threatened proceeding.

131

--------------------------------------------------------------------------------




(c)    Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Issuer has made any indemnity payments pursuant to this Section and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Issuer, without interest.
Section 9.3.    Merger or Consolidation, or Assumption of the Obligations, of
the Issuer.
Any Person (a) into which the Issuer may be merged or consolidated, (b) which
may result from any merger, conversion or consolidation to which the Issuer
shall be a party, or (c) which may succeed to all or substantially all of the
business or assets of the Issuer, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Issuer
under this Indenture, shall be the successor to the Issuer under this Indenture
without the execution or filing of any document or any further act on the part
of any of the parties to this Indenture, except that if the Issuer in any of the
foregoing cases is not the surviving entity, then the surviving entity shall
execute an agreement of assumption to perform every obligation of the Issuer
hereunder, and the surviving entity shall have taken all actions necessary or
reasonably requested by the Issuer, the Majority Noteholders of all Outstanding
Notes or the Indenture Trustee to amend its existing financing statements and
continuation statements, and file additional financing statements and to take
any other steps reasonably requested by the Issuer, the Majority Noteholders of
all Outstanding Notes or the Indenture Trustee to further perfect or evidence
the rights, claims or security interests of the Issuer, the Noteholders or the
Indenture Trustee under any of the Transaction Documents. The Issuer (i) shall
provide notice of any merger, consolidation or succession pursuant to this
Section to each Note Rating Agency that has rated any then-Outstanding Notes,
the Indenture Trustee and the Noteholders, (ii) for so long as the Notes are
Outstanding, (1) shall receive from each Note Rating Agency rating Outstanding
Notes a letter to the effect that such merger, consolidation or succession will
not result in a qualification, downgrading or withdrawal of the then current
ratings assigned by such Note Rating Agency to any Outstanding Notes or (2) if
the Administrator and the Administrative Agents determine in their reasonable
judgment that an applicable Note Rating Agency no longer provides such letters
as described in the foregoing clause (1), (a) the Administrator shall provide
notice of such new merger, consolidation or succession to the related Note
Rating Agency and (b) each Administrative Agent shall have provided its prior
written consent to such merger, consolidation or succession; provided, that the
Issuer provides an Issuer Certificate to the effect that any such merger,
consolidation or succession will not have a material Adverse Effect on the
Outstanding Notes, (iii) shall obtain an Opinion of Counsel addressed to the
Indenture Trustee and reasonably satisfactory to the Indenture Trustee, that
such merger, consolidation or succession complies with the terms hereof and one
or more Opinions of Counsel updating or restating all opinions delivered on the
date of this Indenture with respect to corporate matters, enforceability of
Transaction Documents against the Issuer, and the grant by the Issuer of a valid
security interest in the Aggregate Receivables to the Indenture Trustee and the
perfection of such security interest and related matters, (iv) shall receive
from the Majority Noteholders of all Outstanding Notes their prior written
consent to such merger, consolidation or succession, absent which consent, the
Issuer shall not become a party to such merger, consolidation or succession and
(v) shall obtain an Issuer Tax Opinion.
Section 9.4.    Issuer May Not Own Notes.

132

--------------------------------------------------------------------------------




The Issuer may not become the owner or pledgee of one or more of the Notes. Any
Person Controlling, Controlled by or under common Control with the Issuer may,
in its individual or any other capacity, become the owner or pledgee of one or
more Notes with the same rights as it would have if it were not an Affiliate of
the Issuer, except as otherwise specifically provided in the definition of the
term “Noteholder.” The Notes so owned by or pledged to such Controlling,
Controlled or commonly Controlled Person shall have an equal and proportionate
benefit under the provisions of this Indenture, without preference, priority or
distinction as among any of the Notes, except as set forth herein with respect
to, among other things, rights to vote, consent or give directions to the
Indenture Trustee as a Noteholder.
Section 9.5.    Covenants of Issuer.
(a)    Organizational Documents. The Issuer hereby covenants that its
Organizational Documents provide that they may not be amended or modified
without (i) notice to the Indenture Trustee and each Note Rating Agency that is
at that time rating any Outstanding Notes, and (ii) the prior written consent of
the Administrative Agent, unless and until this Indenture shall have been
satisfied, discharged and terminated. The Issuer will at all times comply with
the terms of its Organizational Documents.
(b)    Preservation of Existence. The Issuer hereby covenants to do or cause to
be done all things necessary on its part to preserve and keep in full force and
effect its rights and franchises as a statutory trust under the laws of the
State of Delaware, and to maintain each of its licenses, approvals, permits,
registrations or qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which, individually or
in the aggregate, would not have an Adverse Effect.
(c)    Compliance with Laws. The Issuer hereby covenants to comply in all
material respects with all applicable laws, rules and regulations and orders of
any governmental authority, the noncompliance with which would have an Adverse
Effect or a material adverse effect on the business, financial condition or
results of operations of the Issuer.
(d)    Payment of Taxes. The Issuer hereby covenants to pay and discharge
promptly or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon the Issuer or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Issuer shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Issuer shall have set aside on its books adequate reserves with respect to
any such tax, assessment, charge or levy so contested.
(e)    Investments. The Issuer hereby covenants that it will not, without the
prior written consent of the Majority Noteholders of all Outstanding Notes,
acquire or hold any indebtedness for borrowed money of another person, or any
capital stock, debentures, partnership interests or other ownership interests or
other securities of any Person, other than Permitted Investments as provided
hereunder and the Receivables acquired under the Receivables Sale Agreement and
the Receivables Pooling Agreement.

133

--------------------------------------------------------------------------------




(f)    Keeping Records and Books of Account. The Issuer hereby covenants and
agrees to maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Receivables in the event of the destruction or loss of the originals thereof)
and keep and maintain, all documents, books, records and other information
reasonably necessary or advisable for the collection of all Receivables
(including, without limitation, records adequate to permit the daily
identification of all collections with respect to, and adjustments of amounts
payable under, each Receivable). The Administrator shall ensure compliance with
this Section 9.5(f).
(g)    Compliance with ERISA, the Code and Other Applicable Laws. The Issuer
hereby covenants and agrees to comply in all material respects with the
provisions of ERISA, the Code, and all other applicable laws, and the
regulations and interpretations thereunder to the extent applicable.
(h)    No Release. The Issuer shall not take any action and shall use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s covenants or obligations under any Transaction
Document, Designated Servicing Agreement or other document, instrument or
agreement included in the Trust Estate, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such Transaction Document, Designated
Servicing Agreement or other document, instrument or agreement.
(i)    Separate Identity. The Issuer acknowledges that the Noteholders are
entering into the transactions contemplated by this Indenture in reliance upon
the Issuer’s identity as a legal entity that is separate from the Receivables
Seller, the Depositor or the Servicer (each, a “Facility Entity”). Therefore,
from and after the date of execution and delivery of this Indenture, the Issuer
shall take all reasonable steps to maintain the Issuer’s identity as a separate
legal entity and to make it manifest to third parties that the Issuer is an
entity with assets and liabilities distinct from those of each Facility Entity
and not a division of a Facility Entity.
(j)    Compliance with and Enforcement of Transaction Documents. The Issuer
hereby covenants and agrees to comply in all respects with the terms of, employ
the procedures outlined in and enforce the obligations of the parties to all of
the Transaction Documents to which the Issuer is a party, and take all such
action to such end as may be from time to time reasonably requested by the
Indenture Trustee, and/or the Majority Noteholders of all Outstanding Notes,
maintain all such Transaction Documents in full force and effect and make to the
parties thereto such reasonable demands and requests for information and reports
or for action as the Issuer is entitled to make thereunder and as may be from
time to time reasonably requested by the Indenture Trustee.
(k)    No Sales, Liens, Etc. Against Receivables and Trust Property. The Issuer
hereby covenants and agrees, except for releases specifically permitted
hereunder, not to sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist, any Adverse Claim (other than the
Security Interest created hereby) upon or with respect to, any Receivables or
Trust Property, or any interest in either thereof, or upon or with respect to
any Trust Account, or assign any right to receive income in respect thereof. The
Issuer shall promptly, but in no event later than one (1) Business Day after a
Responsible Officer has obtained actual knowledge thereof,

134

--------------------------------------------------------------------------------




notify the Indenture Trustee of the existence of any Adverse Claim on any
Receivables or Trust Estate, and the Issuer shall defend the right, title and
interest of each of the Issuer and the Indenture Trustee in, to and under the
Receivables and Trust Estate, against all claims of third parties.
(l)    No Change in Business. The Issuer covenants that it shall not make any
change in the character of its business.
(m)    No Change in Name, Etc. Except as otherwise provided herein, the Issuer
covenants that it shall not make any change to its company name, or use any
trade names, fictitious names, assumed names or “doing business as” names.
(n)    No Institution of Insolvency Proceedings. The Issuer covenants that it
shall not institute Insolvency Proceedings with respect to the Issuer or any
Affiliate thereof or consent to the institution of Insolvency Proceedings
against the Issuer or any Affiliate thereof or take any action in furtherance of
any such action, or seek dissolution or liquidation in whole or in part of the
Issuer or any Affiliate thereof.
(o)    Money for Note Payments To Be Held in Trust. The Issuer shall cause each
Paying Agent other than the Indenture Trustee to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent shall agree with the
Indenture Trustee, subject to the provisions of this Section, that such Paying
Agent shall:
(i)    hold all sums held by it in respect of payments on Notes in trust for the
benefit of the Noteholders entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided;
(ii)    give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment; and
(iii)    at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent.
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or direct any Paying
Agent to pay, to the Indenture Trustee all sums held in trust by such Paying
Agent, such sums to be held by the Indenture Trustee upon the same trusts as
those upon which such sums were held by such Paying Agent; and, upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.
(p)    Protection of Trust Estate. The Issuer shall from time to time execute
and deliver all such supplements and amendments hereto (a copy of which shall be
provided to the Noteholders) and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as is necessary or advisable to:
(i)    Grant more effectively all or any portion of the Trust Estate;

135

--------------------------------------------------------------------------------




(ii)    maintain or preserve the Security Interest or carry out more effectively
the purposes hereof;
(iii)    perfect, publish notice of, or protect the validity of any Grant made
or to be made by this Indenture;
(iv)    enforce any of the Receivables or, where appropriate, any Security
Interest in the Trust Estate and the proceeds thereof, or
(v)    preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee and the Noteholders therein against the claims of all persons
and parties.
(q)    Investment Company Act. The Issuer shall conduct its operations in a
manner which shall not subject it to registration as an “investment company”
under the Investment Company Act or as a “covered fund” under the Volcker Rule.
(r)    Payment of Review and Renewal Fees. The Issuer shall pay or cause to be
paid to each Note Rating Agency that has rated Outstanding Notes, the annual
rating review and renewal fee in respect of the Notes, if any.
(s)    Unanimous Consent. Notwithstanding any other provision of this Section
and any provision of law, the Issuer shall not do any of the following without
the affirmative vote of its Independent Manager as such term is defined in the
Issuer’s Organizational Documents: (A) dissolve or liquidate, in whole or in
part, or institute proceedings to be adjudicated bankrupt or insolvent, (B)
consent to the institution of bankruptcy or insolvency proceedings against it,
(C) file a petition seeking, or consent to, reorganization or relief under any
applicable federal, state or foreign law relating to bankruptcy or similar
matters, (D) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuer or a substantial
part of its property, (E) make any assignment for the benefit of creditors, (F)
admit in writing its inability to pay its debts generally as they become due, or
(G) take any action in furtherance of the actions set forth in clauses (A)
through (F) above; or
(1)    merge or consolidate with or into any other person or entity or sell or
lease its property or all or substantially all of its assets to any person or
entity; or
(2)    modify any provision of its Organizational Documents.
(t)    No Subsidiaries. The Issuer shall not form or hold interests in any
subsidiaries.
(u)    No Indebtedness. The Issuer shall not incur any indebtedness other than
the Notes, and shall not guarantee any other Person’s indebtedness or incur any
capital expenditures.
ARTICLE X    

THE ADMINISTRATOR AND SERVICER
Section 10.1.    Representations and Warranties of Administrator and Servicer.

136

--------------------------------------------------------------------------------




Each of the Administrator and the Servicer hereby makes the following
representations and warranties for the benefit of the Indenture Trustee, as of
the date of this Indenture, and as of the date of each Grant of Receivables to
the Indenture Trustee pursuant to this Indenture. OLS hereby makes the same
representations and warranties to the Indenture Trustee and for the benefit of
the Holders as given by OLS in Section 3.1 of the OLS Subservicing Agreement and
in Section 4(a) of the Receivables Sale Agreement.
(a)    Organization and Good Standing. Each of the Administrator and the
Servicer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Florida and the State of Delaware, respectively.
The Servicer is duly qualified to do business and is in good standing (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in each jurisdiction in which the failure so to qualify, or to obtain
such licenses or approvals, would have an Adverse Effect.
(b)    Power and Authority; Binding Obligation. Each of the Administrator and
the Servicer has the power and authority to make, execute, deliver and perform
its obligations under this Indenture and any related Indenture Supplement and
each other Transaction Document to which it is a party and all of the
transactions contemplated hereunder and thereunder, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Indenture and each Indenture Supplement and each other Transaction Document to
which it is a party; this Indenture and each Indenture Supplement and each other
Transaction Document to which it is a party constitutes a legal, valid and
binding obligation of the Administrator and the Servicer, enforceable against
each of the Administrator and the Servicer in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity) or by public policy with respect
to indemnification under applicable securities laws.
(c)    No Violation. The execution and delivery of this Indenture and each
Indenture Supplement and each other Transaction Document to which it is a party
by each of the Administrator and the Servicer and each of their performance and
compliance with the terms of this Indenture and each Indenture Supplement each
other Transaction Document to which it is will not violate (i) the
Administrator’s or the Servicer’s Charter, Bylaws or other organizational
documents or (ii) constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any material contract, agreement or other instrument to which the Administrator
or the Servicer is a party or which may be applicable to the Administrator or
the Servicer or any of their respective assets or (iii) violate any statute,
ordinance or law or any rule, regulation, order, writ, injunction or decree of
any court or of any public, governmental or regulatory body, agency or authority
applicable to the Administrator or the Servicer or their respective properties.
(d)    No Proceedings. No proceedings, investigations or litigation before any
court, tribunal or governmental body is currently pending, nor to the knowledge
of the Administrator or the Servicer is threatened against the Administrator or
the Servicer, nor is there any such proceeding,

137

--------------------------------------------------------------------------------




investigation or litigation currently pending, nor, to the knowledge of the
Administrator or the Servicer, is any such proceeding, investigation or
litigation threatened against the Administrator or the Servicer with respect to
this Indenture, any Indenture Supplement or any other Transaction Document or
the transactions contemplated hereby or thereby that could reasonably be
expected to have an Adverse Effect.
(e)    No Consents Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Administrator or the Servicer of or compliance by the
Administrator or the Servicer with this Indenture or any Indenture Supplement or
the consummation of the transactions contemplated by this Indenture or any
Indenture Supplement except for consents, approvals, authorizations and orders
which have been obtained.
(f)    Information. No written statement, report or other document furnished or
to be furnished pursuant to this Indenture or any other Transaction Document to
which it is a party by the Administrator or the Servicer contains or will
contain any statement that is or will be inaccurate or misleading in any
material respect.
(g)    Default. The Administrator is not in default with respect to any material
contract under which a default should reasonably be expected to have a material
adverse effect on the ability of the Administrator or the Servicer to perform
its duties under this Indenture or any Indenture Supplement, or with respect to
any order of any court, administrative agency, arbitrator or governmental body
which would have a material adverse effect on the transactions contemplated
hereunder, and no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such contract or order of
any court, administrative agency, arbitrator or governmental body.
(h)    Reimbursement of Advances. The Servicer shall reimburse all Advances on a
“FIFO” basis, regardless of whether the related Servicing Agreement includes
FIFO Provisions, across the Servicer’s servicing portfolio. The Servicer
believes this practice is industry standard and part of Accepted Servicing
Practices (as such term is defined in the Designated Servicing Agreements).
Section 10.2.    Covenants of Administrator and Servicer.
(a)    Amendments to Designated Servicing Agreements. The Administrator and the
Servicer each hereby covenants and agrees not to amend the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the Aggregate Receivables or the
performance of its, the Depositor’s or the Issuer’s obligations under the
Transaction Documents or otherwise adversely affect the interest of the
Noteholders, any Derivative Counterparty, any Supplement Credit Enhancement
Provider or any Liquidity Provider, without the prior written consent of the
Majority Noteholders of all Outstanding Notes and of each Supplemental Credit
Enhancement Provider and each Liquidity Provider. The Administrator shall,
within five (5) Business Days following the effectiveness of such amendments,
deliver to the Indenture Trustee copies of all such amendments.

138

--------------------------------------------------------------------------------




(b)    Maintenance of Security Interest. The Administrator shall from time to
time, at its own expense, execute and file such additional financing statements
(including continuation statements) as may be necessary to ensure that at any
time, the Security Interest of the Indenture Trustee (on behalf of itself, the
Noteholders, any Derivative Counterparty, any Supplemental Credit Enhancement
Provider and any Liquidity Provider) in all of the Aggregate Receivables and the
other Collateral is fully protected in accordance with the UCC and that the
Security Interest of the Indenture Trustee in the Receivables and the rest of
the Trust Estate remains perfected and of first priority.
(c)    Regulatory Reporting Compliance. The Administrator shall, on or before
the last Business Day of the fifth month following the end of each of the
Servicer’s fiscal years (December 31), beginning with the fiscal year ending in
2012, deliver to the Indenture Trustee and the Interested Noteholders, as
applicable, a copy of the results of any Uniform Single Attestation Program for
Mortgage Bankers, an Officer’s Certificate that satisfies the requirements of
Item 1122(a) of Regulation AB, an independent public accountant’s report that
satisfies the requirements of Item 1123 of Regulation AB or similar review
conducted on the Servicer by its accountants and such other reports as the
Servicer may prepare relating to its servicing functions as the Servicer.
(e)    Compliance with Designated Servicing Agreements. The Servicer shall not
fail to comply with its obligations as the servicer under each of the Designated
Servicing Agreements, which failure would have a material adverse effect on the
interests of the Noteholders under the Indenture. The Servicer shall immediately
notify the Indenture Trustee of any Event of Default or its receipt of a notice
of termination under any Designated Servicing Agreement. The Indenture Trustee
shall forward any such notification to each Noteholder.
(f)    Compliance with Obligations. Each of the Administrator and the Servicer
shall comply with all their other obligations and duties set forth in this
Indenture and any other Transaction Document. The Administrator shall not permit
the Issuer to engage in activities that could violate its covenants in this
Indenture. Notwithstanding any Subservicing Agreement, any of the provisions of
this Indenture relating to agreements or arrangements between HLSS/OLS as
Servicer and a Subservicer or reference to actions taken through a Subservicer
or otherwise, such Servicer shall remain obligated and primarily liable to the
Indenture Trustee and the Noteholders for the servicing and administering of the
Mortgage Loans in accordance with the provisions of this Indenture without
diminution of such obligation or liability by virtue of such Subservicing
Agreements or arrangements or by virtue of indemnification from a Subservicer
and to the same extent and under the same terms and conditions as if such
Servicer alone were servicing and administering the Mortgage Loans. Such
Servicer shall be entitled to enter into any agreement with a Subservicer for
indemnification of such Servicer by such Subservicer and nothing contained in
this Indenture shall be deemed to limit or modify such indemnification.
(g)    Reimbursement of Advances upon Transfer of Servicing. In connection with
any sale or other voluntary transfer of servicing, in whole or in part, under
any Designated Servicing Agreement, or any voluntary or involuntary transfer of
servicing, in whole or in part, under any Designated Servicing Agreement that is
a Whole Loan Servicing Agreement (not including any transfer resulting from the
succession of another Person to the business of the Servicer), in either

139

--------------------------------------------------------------------------------




case, the Servicer shall cause the Subservicer to collect reimbursement of all
outstanding Advances under such Designated Servicing Agreement prior to
transferring the servicing under such Designated Servicing Agreement. In
connection with any other transfer of servicing under any Designated Servicing
Agreement related to a securitization trust, the Servicer shall cause the
Subservicer to use its commercially reasonable efforts to collect reimbursement
of any outstanding collections, including indemnity or other payments in respect
of such Advances, and any such collections shall be treated as Collections under
this Indenture. Each of the Servicer’s and the Receivables Seller’s right to
reimbursement for Advances under each Designated Servicing Agreement shall not
be subject to any off-set, recoupment or other similar right.
(h)    Notice of Unmatured Defaults, Servicer Termination Events and Subservicer
Termination Events. The Servicer shall provide written notice to the Indenture
Trustee and each VFN Noteholder of any Unmatured Default, Servicer Termination
Event or Subservicer Termination Event, immediately following the receipt by a
Responsible Officer of the Servicer of notice, or the obtaining by a Responsible
Officer of the Servicer of actual knowledge, of such Unmatured Default, Servicer
Termination Event or Subservicer Termination Event.
(i)    Reimbursement of Non-Recoverable Advances. The Servicer shall, or shall
cause the Subservicer to, withdraw Advance Reimbursement Amounts from the
appropriate Dedicated Collection Account to reimburse any Advance which the
Servicer or Subservicer, as applicable, shall have determined will not be
recoverable from proceeds of the related Mortgage Loan, promptly after making
such determination of non-recoverability.
(j)    Administrator Instructions and Functions Performed by Issuer. The
Administrator shall perform the administrative or ministerial functions
specifically required of the Issuer pursuant to this Indenture and any other
Transaction Document and shall not take any action that would cause the Issuer
to violate its covenants under this Indenture or any other Transaction Document.
(k)    Maintenance of Core Business Activities. None of the Administrator, the
Servicer or any of their Subsidiaries shall make any material change in its Core
Business Activities as carried on at the date hereof.
(l)    Reimbursement of Advances. The Servicer shall reimburse all Advances on a
“FIFO” basis, regardless of whether the related Servicing Agreement includes
FIFO Provisions.
(m)    Maintenance of Separate Collection Accounts. The Servicer will at all
times maintain separate collection accounts for each securitization trust in the
case of any servicing or sub-servicing agreement under which the Servicer
sub-services mortgage loans that are included in multiple securitization trusts
(for example the Impac Servicing Agreement), the Servicer maintains a separate
collection account for each individual securitization trust and only reimburses
itself for Advances with respect to Mortgage Loans included in such
securitization trust out of collections on Mortgage Loans included in that
securitization trust.
Section 10.3.    Liability of Administrator and Servicer; Indemnities.

140

--------------------------------------------------------------------------------




(a)    Obligations. Each of the Administrator and the Servicer, severally and
not jointly, shall indemnify, defend and hold harmless the Indenture Trustee,
the Securities Intermediary, the Note Registrar, the Calculation Agent, the
Paying Agent, the Securities Intermediary, the Trust Estate, the Owner Trustee
and the Noteholders (each an “Indemnified Party”) from and against any and all
costs, expenses, losses, claims, damages and liabilities (“Indemnified Losses”)
to the extent that such cost, expense, loss, claim, damage or liability arose
out of, and was imposed upon, the Indenture Trustee, the Securities
Intermediary, the Note Registrar, the Owner Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary, the Trust Estate or any Noteholder
(i) in the case of indemnification by the Administrator, by reason of a
violation of law, negligence, willful misfeasance or bad faith of the
Administrator (or of the Receivables Seller, the Depositor or of the Issuer as a
result of a direction, act or omission by the Administrator), in the performance
of their respective obligations under this Indenture and the other Transaction
Documents or (ii) in the case of indemnification by the Servicer, by reason of a
violation of law, negligence, willful misfeasance or bad faith of the Servicer
or the Subservicer, in the performance of their respective obligations under
this Indenture and the other Transaction Documents or as servicer or subservicer
under the Designated Servicing Agreements, or by reason of the breach by the
Servicer or Subservicer of any of its representations, warranties or covenants
hereunder or under the Designated Servicing Agreements; provided that any
indemnification amounts payable by the Administrator, the Servicer or the
Subservicer, as the case may be, to the Owner Trustee hereunder shall not be
duplicative of any indemnification amount paid by the Administrator to the Owner
Trustee in accordance with the Trust Agreement or under the Administration
Agreement. OFC shall be responsible for all Indemnified Losses arising from the
Closing Date through the Effective Date that are the obligation of the
Administrator. HLSS shall be responsible for all Indemnified Losses arising on
and after the Effective Date that are the obligation of the Administrator. OLS,
in its capacity as Servicer, shall be responsible for all Indemnified Losses
arising with respect to any Servicing Agreement from the Closing Date through
the related MSR Transfer Date. HLSS, in its capacity as Servicer, shall be
responsible for all Indemnified Losses arising with respect to any Servicing
Agreement on and after the related MSR Transfer Date.
(b)    Notification and Defense. Promptly after any Indemnified Party shall have
been served with the summons or other first legal process or shall have received
written notice of the threat of a claim in respect of which a claim for
indemnity may be made against the Administrator or the Servicer (such party, as
the case may be, being referred to herein as the “Indemnifying Party”) under
this Section 10.3, the Indemnified Party shall notify the Indemnifying Party in
writing of the service of such summons, other legal process or written notice,
giving information therein as to the nature and basis of the claim, but failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which it may have hereunder or otherwise, except to the
extent that the Indemnifying Party is prejudiced by such failure so to notify
the Indemnifying Party. The Indemnifying Party will be entitled, at its own
expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party that the Indemnifying Party wishes to assume the
defense of any such action, the Indemnifying Party will not be liable to such
Indemnified Party under this Section 10.3 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified

141

--------------------------------------------------------------------------------




Party and the Indemnifying Party, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Indemnifying Party, or one or more Indemnified Parties, and which in the
reasonable judgment of such counsel are sufficient to create a conflict of
interest for the same counsel to represent both the Indemnifying Party and such
Indemnified Party, (ii) the Indemnifying Party shall not have employed counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party within a reasonable time after notice of commencement of the action, or
(iii) the Indemnifying Party has authorized the employment of counsel for the
Indemnified Party at the expense of the Indemnifying Party; then, in any such
event, such Indemnified Party shall have the right to employ its own counsel in
such action, and the reasonable fees and expenses of such counsel shall be borne
by the Indemnifying Party; provided, however, that the Indemnifying Party shall
not in connection with any such action or separate but substantially similar or
related actions arising out of the same general allegations or circumstances, be
liable for any fees and expenses of more than one firm of attorneys at any time
for all Indemnified Parties. Each Indemnified Party, as a condition of the
indemnity agreement contained herein, shall use its commercially reasonable
efforts to cooperate with the Indemnifying Party in the defense of any such
action or claim. The Indemnifying Party shall not, without the prior written
consent of any Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding or threatened proceeding.
(c)    Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Indemnifying Party has made any indemnity payments pursuant to this
Section and the recipient thereafter collects any of such amounts from others,
the recipient shall promptly repay such amounts collected to the Indemnifying
Party, without interest.
(d)    Survival. The provisions of this Section shall survive the resignation or
removal of the Indenture Trustee, the Calculation Agent and the Paying Agent and
the termination of this Indenture.
Section 10.4.    Merger or Consolidation, or Assumption of the Obligations, of
the Administrator or the Servicer.
Any Person (a) into which the Administrator or the Servicer may be merged or
consolidated, (b) which may result from any merger, conversion or consolidation
to which the Administrator or the Servicer shall be a party, or (c) which may
succeed to all or substantially all of the business or assets of the
Administrator or the Servicer, as the case may be, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Administrator or the Servicer, as applicable, under this Indenture, shall
be the successor to the Administrator or the Servicer, as applicable, under this
Indenture without the execution or filing of any paper or any further act on the
part of any of the parties to this Indenture; provided, however, that (i) such
merger, consolidation or conversion shall not cause a Target Amortization Event
for any Series or a Facility

142

--------------------------------------------------------------------------------




Early Amortization Event or an event which with notice, the passage of time or
both would become a Target Amortization Event for any Series or a Facility Early
Amortization Event, (ii) prior to any such merger, consolidation or conversion,
(1) the Administrator or the Servicer, as the case may be, shall have provided
to the Indenture Trustee and the Noteholders a letter from each Note Rating
Agency that rated Outstanding Notes indicating that such merger, consolidation
or conversion will not result in the qualification, reduction or withdrawal of
the then current ratings of the Outstanding Notes or (2) if the Administrator
and the Administrative Agents determine in their reasonable judgment that an
applicable Note Rating Agency no longer provides such letters as described in
the foregoing clause (1), (a) the Administrator shall provide notice of such
merger, consolidation or conversion to the related Note Rating Agency and (b)
each Administrative Agent shall have provided its prior written consent to
merger, consolidation or conversion; provided, that the Issuer provides an
Issuer Certificate to the effect that any such merger, consolidation or
conversion will not have a material Adverse Effect on the Outstanding Notes and
(iii) prior to any such merger, consolidation or conversion the Administrator
shall have delivered to the Indenture Trustee an Opinion of Counsel to the
effect that such merger, consolidation or conversion complies with the terms of
this Indenture and one or more Opinions of Counsel updating or restating all
opinions delivered on the date of this Indenture with respect to corporate
matters and the enforceability of Transaction Documents against the
Administrator or the Servicer, as the case may be, true sale as to the transfers
of the Aggregate Receivables from the Servicer as Receivables Seller to the
Depositor and non-consolidation of the Servicer with the Depositor and security
interest and tax and any additional opinions required under any related
Indenture Supplement; provided, further, that the conditions specified in
clauses (ii) and (iii) shall not apply to any transaction in which an Affiliate
of the Receivables Seller assumes the obligations of the Receivables Seller and
otherwise satisfies the eligibility criteria applicable to the Servicer under
the Designated Servicing Agreements. The Administrator or the Servicer, as the
case may be, shall provide notice of any merger, consolidation or succession
pursuant to this Section to the Indenture Trustee, the Noteholders and each Note
Rating Agency. Notwithstanding anything to the contrary herein, any transaction
that constitutes or results in the occurrence of a Change of Control shall be a
Facility Early Amortization Event.
Except as described in the preceding paragraph or with respect to the
transactions contemplated on the MSR Transfer Date, none of the Administrator,
the Servicer or the Subservicer may assign or delegate any of its rights or
obligations under this Indenture or any other Transaction Document.
On any MSR Transfer Date, HLSS shall deliver to the Indenture Trustee an MSR
Transfer Notice signed by OLS and HLSS.
ARTICLE XI    

THE INDENTURE TRUSTEE
Section 11.1.    Certain Duties and Responsibilities.
(a)    The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture with respect to the
Notes, and no implied covenants or obligations will be read into this Indenture
against the Indenture Trustee.

143

--------------------------------------------------------------------------------




(b)    In the absence of bad faith on its part, the Indenture Trustee may, with
respect to Notes, conclusively rely upon certificates or opinions furnished to
the Indenture Trustee and conforming to the requirements of this Indenture, as
to the truth of the statements and the correctness of the opinions expressed
therein; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee will be under a duty to examine the same to
determine whether or not they conform on their face to the requirements of this
Indenture but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein.
(c)    If an Event of Default has occurred and is continuing, the Indenture
Trustee will exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
(d)    No provision of this Indenture will be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
(i)    this subsection (d) will not be construed to limit the effect of
subsection (a) of this Section 11.1;
(ii)    the Indenture Trustee will not be liable for any error of judgment made
in good faith by an Indenture Trustee Authorized Officer, unless it will be
proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts;
(iii)    the Indenture Trustee will not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Majority Noteholders or the Administrative Agent relating to
the time, method and place of conducting any proceeding for any remedy available
to the Indenture Trustee, or exercising any trust or power conferred upon the
Indenture Trustee, under this Indenture with respect to the Notes of any Class,
to the extent consistent with Sections 8.7 and 8.8;
(iv)    no provision of this Indenture will require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it has reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to the Indenture Trustee against such risk
or liability is not reasonably assured to it; and
(v)    whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee will be subject to the provisions of this
Section.
Section 11.2.    Notice of Defaults.
Within ninety (90) days after the occurrence of any Event of Default hereunder,

144

--------------------------------------------------------------------------------




(a)    the Indenture Trustee will transmit by mail to all registered
Noteholders, as their names and addresses appear in the Note Register, notice of
such default hereunder known to the Indenture Trustee, and
(b)    the Indenture Trustee will give prompt written notification thereof to
each Note Rating Agency; provided, however, that, except in the case of a
default in the payment of the principal of or interest on any Note of any Series
or Class, the Indenture Trustee will be protected in withholding such notice if
the Event of Default has been waived and so long as an Indenture Trustee
Responsible Officer in good faith determines that the withholding of such notice
is in the interests of the Noteholders of such Series or Class.
Section 11.3.    Certain Rights of Indenture Trustee.
Except as otherwise provided in Section 11.1:
(a)    the Indenture Trustee may conclusively rely and will be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;
(b)    whenever in the administration of this Indenture the Indenture Trustee
deems it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;
(c)    the Indenture Trustee may consult with counsel of its own selection and
the advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;
(d)    the Indenture Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;
(e)    the Indenture Trustee will not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document, but the Indenture Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Indenture Trustee determines to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuer, personally or by agent or attorney;

145

--------------------------------------------------------------------------------




(f)    the Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee will not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;
(g)    the Indenture Trustee will not be responsible for filing any financing
statements or continuation statements in connection with the Notes, but will
cooperate with the Issuer in connection with the filing of such financing
statements or continuation statements;
(h)    the Indenture Trustee shall not be deemed to have notice of any default,
Event of Default or Facility Early Amortization Event unless an Indenture
Trustee Responsible Officer has actual knowledge thereof or unless written
notice of any event which is in fact such a default, Event of Default or
Facility Early Amortization Event is received by the Indenture Trustee at the
Corporate Trust Office of the Indenture Trustee, and such notice references the
Notes and this Indenture; and
(i)    the rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable (without duplication) by, the
Indenture Trustee in each of its capacities hereunder (including, without
limitation, Calculation Agent, Paying Agent, Custodian, Securities Intermediary
and Note Registrar), and each agent, custodian and other person employed to act
hereunder.
Section 11.4.    Not Responsible for Recitals or Issuance of Notes.
The recitals contained herein and in the Notes, except the certificates of
authentication, will be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness. The Indenture Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes. The Indenture Trustee will not be accountable for the use or
application by the Issuer of Notes or the proceeds thereof.
Section 11.5.    Reserved.
Section 11.6.    Money Held in Trust.
The Indenture Trustee will be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer.
Section 11.7.    Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity.
Except as otherwise provided in this Indenture:
(a)    The Indenture Trustee (including in all of its capacities) will be paid
the Indenture Trustee Fee on each Payment Date pursuant to Section 4.5, as
compensation for its services as Indenture Trustee hereunder.
(b)    The Indenture Trustee (including in all of its capacities) shall be
indemnified and held harmless by the Trust Estate as set forth in Section 4.5
and Section 8.6, and shall be secondarily

146

--------------------------------------------------------------------------------




indemnified and held harmless by the Administrator for, from and against, as the
case may be, any loss, liability or expense incurred without negligence or
willful misconduct on its part, arising out of, or in connection with, the
acceptance and administration of the Trust Estate, including, without
limitation, the costs and expenses (including reasonable legal fees and
expenses) of defending itself against any claim in connection with the exercise
or performance of any of its powers or duties under this Indenture; provided
that:
(i)    with respect to any such claim, the Indenture Trustee shall have given
the Administrator written notice thereof promptly after a Responsible Officer of
the Indenture Trustee shall have actual knowledge thereof; provided, however
that failure to give such written notice shall not affect the Trust Estate’s or
the Administrator’s obligation to indemnify the Indenture Trustee, unless such
failure materially prejudices the Trust Estate’s or the Administrator’s rights;
(ii)    the Administrator may, at its option, assume the defense of any such
claim using counsel reasonably satisfactory to the Indenture Trustee; and
(iii)    notwithstanding anything in this Indenture to the contrary, the
Administrator shall not be liable for settlement of any claim by the Indenture
Trustee, as the case may be, entered into without the prior consent of the
Administrator, which consent shall not be unreasonably withheld.
No termination of this Indenture, or the resignation or removal of the Indenture
Trustee, shall affect the obligations created by this Section 11.7(b) of the
Administrator to indemnify the Indenture Trustee under the conditions and to the
extent set forth herein.
Notwithstanding the foregoing, the indemnification provided in this
Section 11.7(b) shall not pertain to any loss, liability or expense of the
Indenture Trustee, including the costs and expenses of defending itself against
any claim, incurred in connection with any actions taken by the Indenture
Trustee at the direction of the Noteholders pursuant to the terms of this
Indenture.
The Indenture Trustee agrees fully to perform its duties under this Indenture
notwithstanding its failure to receive any payments, reimbursements or
indemnifications owed to the Indenture Trustee pursuant to this Section 11.7(b)
subject to its rights to resign in accordance with the terms of this Indenture.
The Securities Intermediary shall be indemnified by the Trust Estate pursuant to
Section 4.5 and Section 8.6, and secondarily by the Administrator, in respect of
the matters described in Section 4.9 to the same extent as the Indenture
Trustee.
Neither of the Indenture Trustee nor the Securities Intermediary will have any
recourse to any asset of the Issuer or the Trust Estate other than funds
available pursuant to Section 4.5 and Section 8.6 or to any Person other than
the Issuer (or the Administrator pursuant to this Section 11.7). Except as
specified in Section 4.5 and Section 8.6, any such payment to the Indenture
Trustee shall be subordinate to payments to be made to Noteholders.

147

--------------------------------------------------------------------------------




Section 11.8.    Corporate Indenture Trustee Required; Eligibility.
There will at all times be an Indenture Trustee hereunder with respect to all
Classes of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by a federal or state authority of the United States, and the
long-term unsecured debt obligations of which are rated in the third highest
applicable rating category from each Note Rating Agency then rating Outstanding
Notes if such institution is rated by such Note Rating Agency, as applicable. If
such bank or corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such bank or corporation will be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published.
The Issuer may not, nor may any Person directly or indirectly Controlling,
Controlled by, or under common Control with the Issuer, serve as Indenture
Trustee. If at any time the Indenture Trustee ceases to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.
Section 11.9.    Resignation and Removal; Appointment of Successor.
(a)    No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee pursuant to this Article will become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 11.10.
(b)    The Indenture Trustee (in all capacities) may resign with respect to all,
but not less than all, of the Outstanding Notes at any time by giving written
notice thereof to the Issuer. If an instrument of acceptance by a successor
Indenture Trustee, Calculation Agent, Paying Agent or Securities Intermediary
shall not have been delivered to the Indenture Trustee within thirty (30) days
after the giving of such notice of resignation, the resigning Indenture Trustee,
Calculation Agent, Paying Agent or Securities Intermediary may petition any
court of competent jurisdiction for the appointment of a successor Indenture
Trustee, Calculation Agent, Paying Agent or Securities Intermediary. Written
notice of resignation by the Indenture Trustee under this Indenture shall also
constitute notice of resignation as Calculation Agent and Paying Agent
hereunder, to the extent the Indenture Trustee serves in such a capacity at the
time of such resignation.
(c)    The Indenture Trustee or Calculation Agent may be removed with respect to
all Outstanding Notes at any time by Action of the Majority Noteholders of all
Outstanding Notes, delivered to the Indenture Trustee and to the Issuer. Removal
of the Indenture Trustee shall also constitute removal of the Calculation Agent
and Paying Agent hereunder, to the extent the Indenture Trustee serves in such a
capacity at the time of such resignation. If an instrument of acceptance by a
successor Indenture Trustee or Calculation Agent shall not have been delivered
to the Indenture Trustee within thirty (30) days after the giving of such notice
of removal, the Indenture Trustee or Calculation Agent being removed may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee or Calculation Agent.
(d)    If at any time:

148

--------------------------------------------------------------------------------




(iii)    the Indenture Trustee ceases to be eligible under Section 11.8 and
fails to resign after written request therefore by the Issuer or by any
Noteholder; or
(iv)    the Indenture Trustee becomes incapable of acting with respect to any
Series or Class of Notes; or
(v)    the Indenture Trustee is adjudged bankrupt or insolvent or a receiver of
the Indenture Trustee or of its property is appointed or any public officer
takes charge or Control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation,
then, in any such case, (A) the Issuer may remove the Indenture Trustee, or (B)
subject to Section 8.9, any Noteholder who has been a bona fide Noteholder of a
Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.
(e)    If the Indenture Trustee or Calculation Agent resigns, is removed or
becomes incapable of acting with respect to any Notes, or if a vacancy shall
occur in the office of the Indenture Trustee or Calculation Agent for any cause,
the Issuer, subject to the Administrative Agent’s consent, will promptly appoint
a successor Indenture Trustee or Calculation Agent. If, within one (1) year
after such resignation, removal or incapacity, or the occurrence of such
vacancy, a successor Indenture Trustee or Calculation Agent is appointed by Act
of the Majority Noteholders of all Outstanding Notes, delivered to the Issuer
and the retiring Indenture Trustee or Calculation Agent, the successor Indenture
Trustee or Calculation Agent so appointed will, forthwith upon its acceptance of
such appointment, become the successor Indenture Trustee or Calculation Agent
and supersede the successor Indenture Trustee or Calculation Agent appointed by
the Issuer. If no successor Indenture Trustee or Calculation Agent shall have
been so appointed by the Issuer or the Noteholders and accepted appointment in
the manner hereinafter provided, any Noteholder who has been a bona fide
Noteholder of a Note for at least six (6) months may, on behalf of itself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Indenture Trustee or Calculation Agent.
(f)    The Issuer will give written notice of each resignation and each removal
of the Indenture Trustee and each appointment of a successor Indenture Trustee
to each Noteholder as provided in Section 1.7 and to each Note Rating Agency
that is then rating Outstanding Notes. To facilitate delivery of such notice,
upon request by the Issuer, the Note Registrar shall provide to the Issuer a
list of the relevant registered Noteholders. Each notice will include the name
of the successor Indenture Trustee and the address of its principal Corporate
Trust Office.
Section 11.10.    Acceptance of Appointment by Successor.
Every successor Indenture Trustee appointed hereunder will execute, acknowledge
and deliver to the Issuer and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to each Note Rating Agency then rating
any Outstanding Notes, and thereupon the resignation or removal of the
predecessor Indenture Trustee will become effective, and such successor
Indenture Trustee, without any further act, deed or conveyance, will become

149

--------------------------------------------------------------------------------




vested with all the rights, powers, trusts and duties of the predecessor
Indenture Trustee, Calculation Agent and Paying Agent; but, on request of the
Issuer or the successor Indenture Trustee, such predecessor Indenture Trustee
will, upon payment of its reasonable charges, if any, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the predecessor Indenture Trustee, Calculation Agent and
Paying Agent, and will duly assign, transfer and deliver to such successor
Indenture Trustee all property and money held by such predecessor Indenture
Trustee hereunder, subject nevertheless to its rights to payment pursuant to
Section 11.7. Upon request of any such successor Indenture Trustee, the Issuer
will execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Indenture Trustee all such rights, powers and
trusts.
No successor Indenture Trustee will accept its appointment unless at the time of
such acceptance such successor Indenture Trustee will be qualified and eligible
under this Article.
Section 11.11.    Merger, Conversion, Consolidation or Succession to Business.
Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder; provided that such Person shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. The Indenture Trustee will
give prompt written notice of such merger, conversion, consolidation or
succession to the Issuer and each Note Rating Agency that is then rating
Outstanding Notes. If any Notes shall have been authenticated, but not
delivered, by the Indenture Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Indenture Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Indenture Trustee had itself authenticated such Notes.
Section 11.12.    Appointment of Authenticating Agent.
At any time when any of the Notes remain Outstanding the Indenture Trustee, with
the approval of the Issuer, may appoint an Authenticating Agent with respect to
one or more Series or Classes of Notes which will be authorized to act on behalf
of the Indenture Trustee to authenticate Notes of such Series or Classes issued
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 6.6, and Notes so authenticated will be entitled to the
benefits of this Indenture and will be valid and obligatory for all purposes as
if authenticated by the Indenture Trustee hereunder. Wherever reference is made
in this Indenture to the authentication and delivery of Notes by the Indenture
Trustee or an Indenture Trustee Authorized Signatory or to the Indenture
Trustee’s Certificate of Authentication, such reference will be deemed to
include authentication and delivery on behalf of the Indenture Trustee by an
Authenticating Agent and a Certificate of Authentication executed on behalf of
the Indenture Trustee by an Authenticating Agent. Each Authenticating Agent will
be acceptable to the Issuer and will at all times be a Person organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to act as an
Authenticating Agent, having a combined capital and surplus of not less than
$50,000,000 and, if other than the Issuer itself, subject to

150

--------------------------------------------------------------------------------




supervision or examination by a federal or state authority of the United States.
If such Authenticating Agent publishes reports of condition at least annually,
pursuant to law or to the requirements of said supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such Authenticating Agent will be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. If
at any time an Authenticating Agent will cease to be eligible in accordance with
the provisions of this Section, such Authenticating Agent will resign
immediately in the manner and with the effect specified in this Section.
Any Person into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any Person succeeding to the corporate agency or corporate trust business of
an Authenticating Agent, will continue to be an Authenticating Agent; provided
that such Person will be otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or the Authenticating Agent.
An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuer. The Indenture Trustee may at any
time terminate the agency of an Authenticating Agent by giving written notice
thereof to such Authenticating Agent and to the Issuer. Upon receiving such a
notice of resignation or upon such a termination, or if at any time such
Authenticating Agent ceases to be eligible in accordance with the provisions of
this Section, the Indenture Trustee, with the approval of the Issuer, may
appoint a successor Authenticating Agent which will be acceptable to the Issuer
and will give notice to each Noteholder as provided in Section 1.7. Any
successor Authenticating Agent upon acceptance of its appointment hereunder will
become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent will be appointed unless eligible under the
provisions of this Section.
The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuer, the Noteholders or
the Administrator from time to time or appointed due to a change in law or other
circumstance beyond the Indenture Trustee’s control) reasonable compensation for
its services under this Section, out of the Indenture Trustee’s own funds. The
Indenture Trustee shall be the initial Authenticating Agent.
If an appointment with respect to one or more Classes is made pursuant to this
Section, the Notes of such Series or Classes may have endorsed thereon an
alternate Certificate of Authentication in the following form:
AUTHENTICATING AGENT’S CERTIFICATE OF AUTHENTICATION

151

--------------------------------------------------------------------------------




This is one of the Notes of the Classes designated herein and referred to in the
within-mentioned Indenture and Indenture Supplement.
Dated: _____, 20__
DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity but solely
as Indenture Trustee,

By:    
as Authenticating Agent
Section 11.13.    Tax Returns.
The Indenture Trustee shall prepare or shall cause to be prepared all tax
information required by law to be distributed to Noteholders when required by
law to be so distributed. The Indenture Trustee, upon written request, will
furnish the Issuer with all such information known to the Indenture Trustee as
may be reasonably requested and required in connection with the preparation of
all tax returns of the Issuer, and shall, upon request, execute such returns. In
no event shall the Indenture Trustee be personally liable for any liabilities,
costs or expenses of the Issuer or any Noteholder arising under any tax law,
including without limitation, federal, state or local income or excise taxes or
any other tax imposed on or measured by income (or any interest or penalty with
respect thereto arising from a failure to comply therewith).
Section 11.14.    Representations and Covenants of the Indenture Trustee.
The Indenture Trustee represents, warrants and covenants that:
(a)    the Indenture Trustee is a national banking association duly organized
and validly existing under the laws of the United States of America;
(b)    the Indenture Trustee has full power and authority to deliver and perform
this Indenture and has taken all necessary action to authorize the execution,
delivery and performance by it of this Indenture and other documents to which it
is a party; and
(c)    each of this Indenture and other Transaction Documents to which it is a
party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms.
Section 11.15.    Indenture Trustee’s Application for Instructions from the
Issuer.
Any application by the Indenture Trustee for written instructions from the
Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under and in
accordance with this Indenture and the date on and/or after which such action
shall be taken or such omission shall be effective; provided that such
application shall make specific reference to this Section 11.15. The Indenture
Trustee shall not be liable for any action taken by, or omission of, the
Indenture Trustee in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than

152

--------------------------------------------------------------------------------




five (5) Business Days after the date the Issuer actually receives such
application, unless the Issuer shall have consented in writing to any earlier
date) unless prior to taking any such action (or the effective date in the case
of an omission), the Indenture Trustee shall have received written instructions
in response to such application specifying the action be taken or omitted.
ARTICLE XII    

AMENDMENTS AND INDENTURE SUPPLEMENTS
Section 12.1.    Supplemental Indentures and Amendments Without Consent of
Noteholders.
(a)    Subject to the terms and provisions of each Indenture Supplement with
respect to any amendment of such Indenture Supplement, without the consent of
the Holders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agent, and with prior notice to each Note Rating Agency
that is then rating any Outstanding Notes, at any time and from time to time,
upon delivery of an Issuer Tax Opinion, unless such Issuer Tax Opinion is waived
by the requisite parties pursuant to the related Indenture Supplement, and upon
delivery by the Issuer to the Indenture Trustee of an Officer’s Certificate to
the effect that the Issuer reasonably believes that such amendment will not have
an Adverse Effect, may amend this Indenture for any of the following purposes:
(i)    to evidence the succession of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer herein and in
the Notes; or
(ii)    to add to the covenants of the Issuer, or to surrender any right or
power herein conferred upon the Issuer, for the benefit of the Noteholders of
the Notes of any or all Series or Classes (and if such covenants or the
surrender of such right or power are to be for the benefit of less than all
Series or Classes of Notes, stating that such covenants are expressly being
included or such surrenders are expressly being made solely for the benefit of
one or more specified Series or Classes); or
(iii)    to cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein or with the
description of such provision in the related private placement memorandum (or
the related supplement thereto), or to make any other provisions with respect to
matters or questions arising under this Indenture; or
(iv)    to establish any form of Note as provided in Article V, and to provide
for the issuance of any Series or Class of Notes as provided in Article VI and
to set forth the terms thereof, and/or to add to the rights of the Noteholders
of the Notes of any Series or Class; or

153

--------------------------------------------------------------------------------




(v)    to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder; or
(vi)    to provide for additional or alternative forms of credit enhancement for
any Series or Class of Notes; or
(vii)    to comply with any regulatory, accounting or tax laws; or
(viii)    to qualify for “off-balance sheet” treatment under GAAP, or to permit
the Depositor to repurchase a specified percentage (not to exceed 2.50%) of the
Receivables from the Issuer in order to achieve “on-balance sheet” treatment
under GAAP (if such amendment is supported by a true sale opinion from external
counsel to the Receivables Seller satisfactory to each Note Rating Agency rating
Outstanding Notes and to each Noteholder of a Variable Funding Note);
(ix)    to prevent the Issuer from being subject to withholding tax or tax on
its net income as an association (or publicly traded partnership) taxable as a
corporation or a taxable mortgage pool taxable as a corporation, each for United
States federal income tax purposes;
(x)    as determined by the Administrator to be reasonably necessary in order to
maintain the rating currently assigned by the applicable Note Rating Agency
and/or to avoid such Class of Notes being placed on negative watch by such Note
Rating Agency; or
(xi)    as otherwise provided in the related Indenture Supplement.
(b)    In the event a material change occurs in Applicable Law, or in applicable
foreclosure procedures used by prudent mortgage servicers generally, that
requires or justifies, in the Administrator’s reasonable judgment, that a state
currently categorized as a “Judicial State” be categorized as a “Non-Judicial
State,” or vice versa, the Administrator will certify to the Indenture Trustee
to such effect, supported by an opinion of counsel (or other form of assurance
acceptable to the Indenture Trustee) in the case of a change in Applicable Law,
and the categorization of the affected state or states will change from
“Judicial State” to “Non-Judicial State,” or vice versa, for purposes of
calculating Advance Rates applicable to Receivables.
(c)    Additionally, subject to the terms and conditions of Section 12.2 (and
each Indenture Supplement with respect to amendments of such Indenture
Supplement), and in addition to clauses (i) through (ix) above, this Indenture
may also be amended by the Issuer, the Indenture Trustee, the Administrator, the
Servicer, the Subservicer (whose consent shall be required only to the extent
that such amendment would materially affect the Subservicer) and the
Administrative Agent (in its sole and absolute discretion) without the consent
of any of the Noteholders or any other Person, upon delivery of an Issuer Tax
Opinion, unless such Issuer Tax Opinion is waived by the requisite parties
pursuant to the related Indenture Supplement, for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture or modifying in any manner the rights of the Holders of the
Notes under this Indenture; provided, however, that (i) the Issuer shall deliver
to the Indenture Trustee an Officer’s Certificate to the effect that the Issuer
reasonably believes that such amendment will not have an Adverse Effect on any
Outstanding Notes

154

--------------------------------------------------------------------------------




and is not reasonably expected to have an Adverse Effect at any time in the
future and (ii) (1) each Note Rating Agency currently rating the Outstanding
Notes confirms in writing to the Indenture Trustee that such amendment will not
cause a Ratings Effect on any Outstanding Notes or (2) if the Administrator and
the Administrative Agents determine in their reasonable judgment that an
applicable Note Rating Agency no longer provides such written confirmation
described in the foregoing clause (1), (a) the Administrator shall provide
notice of such amendment to the related Note Rating Agency and (b) each
Administrative Agent shall have provided its prior written consent to such
amendment.
The Servicer shall not enter into any amendment of the Receivables Sale
Agreement, and the Issuer shall not enter into any amendment of the Receivables
Pooling Agreement, without the consent of Noteholders of more than 50% (by Class
Invested Amount) of each Class of each Series, except for amendments meeting the
same criteria, and supported by the same Issuer Tax Opinion and Officer’s
Certificate, as amendments to the Indenture entered into under this
Section 12.1.
Section 12.2.    Supplemental Indentures and Amendments with Consent of
Noteholders.
In addition to any amendment permitted pursuant to Section 12.1, and subject to
the terms and provisions of each Indenture Supplement with respect to any
amendment of such Indenture Supplement, with prior notice to each Note Rating
Agency and the consent of Noteholders of more than 50% (by Class Invested
Amount) of each Series or Class of Notes affected by such amendment of this
Indenture, including any Indenture Supplement, by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer),
the Administrative Agent and the Indenture Trustee upon delivery of an Issuer
Tax Opinion (unless the Noteholders unanimously consent to waive such opinion),
may enter into an amendment of this Indenture for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture of modifying in any manner the rights of the Noteholders of
the Notes of each such Series or Class under this Indenture or any Indenture
Supplement; provided, however, that no such amendment will, without the consent
of the Noteholders of each Outstanding Note affected thereby:
(a)    change the scheduled payment date of any payment of interest on any Note,
or change a Payment Date or Stated Maturity Date of any Note;
(b)    reduce the Note Balance of, or the Note Interest Rate or Default
Supplemental Rate on any Note, or change the method of computing the Note
Balance or Note Interest Rate in a manner that is adverse to the Noteholder;
(c)    impair the right to institute suit for the enforcement of any payment on
any Note;
(d)    reduce the percentage in the Class Invested Amount or Invested Amount of
the Outstanding Notes (or of the Outstanding Notes of any Series or Class), the
consent of whose Noteholders is required for any such Amendment, or the consent
of whose Noteholders is required for any waiver of compliance with the
provisions of this Indenture or any Indenture Supplement or

155

--------------------------------------------------------------------------------




of defaults hereunder or thereunder and their consequences, provided for in this
Indenture or any Indenture Supplement;
(e)    modify any of the provisions of this Section or Section 8.15, except to
increase any percentage of Noteholders required to consent to any such amendment
or to provide that other provisions of this Indenture or any Indenture
Supplement cannot be modified or waived without the consent of the Noteholder of
each Outstanding Note affected thereby;
(f)    permit the creation of any lien or other encumbrance on the Collateral
that is prior to the lien in favor of the Indenture Trustee for the benefit of
the Noteholders of the Notes;
(g)    change the method of computing the amount of principal of, or interest
on, any Note on any date; or
(h)    modify the terms or provisions of any related Indenture Supplement.
An amendment of this Indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular Series or Class of Notes, or which modifies
the rights of the Noteholders of Notes of such Series or Class with respect to
such covenant or other provision, will be deemed not to affect the rights under
this Indenture of the Noteholders of Notes of any other Series or Class.
It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment, but it will be sufficient
if such Act will approve the substance thereof.
Section 12.3.    Execution of Amendments.
In executing or accepting the additional trusts created by any amendment or
Indenture Supplement of this Indenture permitted by this Article XII or the
modifications thereby of the trusts created by this Indenture, the Indenture
Trustee will be entitled to receive, and (subject to Section 11.1) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment or Indenture Supplement is authorized and permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Indenture Trustee may, but will not be obligated to, enter into any such
amendment or Indenture Supplement which affects the Indenture Trustee’s own
rights, duties or immunities under this Indenture or otherwise.
Section 12.4.    Effect of Amendments.
Upon the execution of any amendment of this Indenture or any Indenture
Supplement, or any Supplemental indentures under this Article XII, this
Indenture and the related Indenture Supplement will be modified in accordance
therewith with respect to each Series and Class of Notes affected thereby, or
all Notes, as the case may be, and such amendment will form a part of this
Indenture and the related Indenture Supplement for all purposes; and every
Noteholder of Notes theretofore or thereafter authenticated and delivered
hereunder will be bound thereby to the extent provided therein.

156

--------------------------------------------------------------------------------




Section 12.5.    Reference in Notes to Indenture Supplements.
Notes authenticated and delivered after the execution of any amendment of this
Indenture or any Indenture Supplement or any supplemental indenture pursuant to
this Article may, and will if required by the Indenture Trustee, bear a notation
in form approved by the Indenture Trustee as to any matter provided for in such
amendment or supplemental indenture. If the Issuer so determines, new Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuer,
to any such amendment or supplemental indenture may be prepared and executed by
the Issuer and authenticated and delivered by the Indenture Trustee in exchange
for Outstanding Notes.
ARTICLE XIII    

EARLY REDEMPTION OF NOTES
Section 13.1.    Optional Redemption.
(a)    Unless otherwise provided in the applicable Indenture Supplement for a
Series or Class of Notes, the Issuer has the right, but not the obligation, to
redeem a Series or Class of Notes in whole but not in part on any Payment Date
(a “Redemption Payment Date”) on or after the Payment Date on which the
aggregate Note Balance (after giving effect to all payments, if any, on that
day) of such Series or Class is reduced to less than the percentage of the
Initial Note Balance specified in the related Indenture Supplement (the
“Redemption Percentage”).
If the Issuer, at the direction of the Administrator, elects to redeem a Series
or Class of Notes pursuant to this Section 13.1(a), it will cause the Issuer to
notify the Noteholders of such redemption at least ten (10) days prior to the
Redemption Payment Date. Unless otherwise specified in the Indenture Supplement
applicable to the Notes to be so redeemed, the redemption price of a Series or
Class so redeemed will equal the Redemption Amount, the payment of which will be
subject to the allocations, deposits and payments sections of the related
Indenture Supplement, if any.
If the Issuer is unable to pay the Redemption Amount in full on the Redemption
Payment Date, payments on such Series or Class of Notes will thereafter continue
to be made in accordance with this Indenture and the related Indenture
Supplement, and the Noteholders of such Series or Class of Notes and the related
Administrative Agent shall continue to hold all rights, powers and options as
set forth under this Indenture, until the Outstanding Note Balance of such
Series or Class, plus all accrued and unpaid interest, is paid in full or the
Stated Maturity Date occurs, whichever is earlier, subject to Article VII,
Article VIII and the allocations, deposits and payments sections of this
Indenture and the related Indenture Supplement.
(b)    Unless otherwise specified in the related Indenture Supplement, if the
VFN Principal Balance of any Class of VFN Notes has been reduced to zero, then,
upon five (5) Business Days’ prior written notice to the Noteholder thereof, the
Issuer may declare such Class no longer Outstanding, in which case the
Noteholder thereof shall submit such Class of Note to the Indenture Trustee for
cancellation.

157

--------------------------------------------------------------------------------




(c)    The Notes of any Series or Class of Notes shall be subject to optional
redemption under this Article XIII, in whole but not in part, by the Issuer,
through (i) a Permitted Refinancing, (ii) the use of the proceeds of issuance
and sale of a new Series or Class of Notes issued hereunder, or (iii) the use of
proceeds received following a VFN Note Balance Adjustment Request, on any
Business Day after the date on which the related Revolving Period ends, and on
any Business Day within ten (10) days prior to the end of such Revolving Period
or at other times specified in the related Indenture Supplement upon ten (10)
days’ prior notice to the Indenture Trustee. Following issuance of the
Redemption Notice by the Issuer pursuant to Section 13.2 below, the Issuer shall
be required to purchase the entire aggregate Note Balance of such Series or
Class of Term Notes for the applicable Redemption Amount on the date set for
such redemption (the “Redemption Date”).
(d)    The Issuer may redeem any Series of Notes through (i) a Permitted
Refinancing, (ii) the use of the proceeds of the issuance and sale of a new
Series of Notes issued hereunder, or (iii) the use of proceeds received
forllowing a VFN Note Balance Adjustment Request on any other Business Day and
in the manner specified in the related Indenture Supplement.
Section 13.2.    Notice.
(a)    Promptly after the occurrence of any optional redemption pursuant to
Section 13.1, the Issuer will notify the Indenture Trustee and each related Note
Rating Agency in writing of the identity and Note Balance of the affected Series
or Class of Notes to be redeemed.
(b)    Notice of redemption (each a “Redemption Notice”) will promptly be given
as provided in Section 1.7. All notices of redemption will state (i) the Series
or Class of Notes to be redeemed pursuant to this Article XIII, (ii) the date on
which the redemption of the Series or Class of Notes to be redeemed pursuant to
this Article will begin, which will be the Redemption Payment Date, and (iii)
the redemption price for such Series or Class of Notes. Following delivery of a
Redemption Notice by the Issuer, the Issuer shall be required to purchase the
entire aggregate Note Balance of such Series or Class of Notes for the related
Redemption Amount on the Redemption Date.
ARTICLE XIV    

MISCELLANEOUS
Section 14.1.    No Petition.
Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Indenture, each Derivative Counterparty,
each Supplemental Credit Enhancement Provider or Liquidity Provider, as
applicable, by accepting its rights as a third party beneficiary hereunder, each
Noteholder, by accepting a Note and each Note Owner by accepting a Note or a
beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection

158

--------------------------------------------------------------------------------




with any obligations relating to the Notes, this Indenture, any Derivative
Counterparty, any Supplemental Credit Enhancement Agreement and any Liquidity
Facility; provided, however, that nothing contained herein shall prohibit or
otherwise prevent the Indenture Trustee from filing proofs of claim in any such
proceeding.
Section 14.2.    No Recourse.
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or Owner Trustee in their individual
capacities, (ii) any owner of a beneficial ownership interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
“control person” within the meaning of the Securities Act and the Exchange Act
of the Indenture Trustee or Owner Trustee in its individual capacity, any holder
of a beneficial ownership interest in the Issuer or the Indenture Trustee or
Owner Trustee or of any successor or assign of the Indenture Trustee or Owner
Trustee in its individual capacity, except as any such Person may have expressly
agreed and except that any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.
Section 14.3.    Tax Treatment.
Notwithstanding anything to the contrary set forth herein, the Issuer has
entered into this Indenture with the intention that for United States federal,
state and local income and franchise tax purposes the Notes will qualify as
indebtedness secured by the Receivables. The Issuer, by entering into this
Indenture, each Noteholder, by its acceptance of a Note and each purchaser of a
beneficial interest therein, by accepting such beneficial interest, agree to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. The Indenture Trustee shall treat the Trust
Estate as a security device only. The provisions of this Indenture shall be
construed in furtherance of the foregoing intended tax treatment.
Section 14.4.    Alternate Payment Provisions.
Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the written consent of the Indenture Trustee, may
enter into any agreement with any Noteholder of a Note providing for a method of
payment or notice that is different from the methods provided for in this
Indenture for such payments or notices. The Issuer will furnish to the Indenture
Trustee a copy of each such agreement and the Indenture Trustee will cause
payments or notices, as applicable, to be made in accordance with such
agreements.
Section 14.5.    Termination of Obligations.
The respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate upon satisfaction and
discharge of this Indenture as set forth in Article VII,

159

--------------------------------------------------------------------------------




except with respect to the payment obligations described in Section 14.6(b).
Upon this event, the Indenture Trustee shall release, assign and convey to the
Issuer or any of its designees, without recourse, representation or warranty,
all of its right, title and interest in the Collateral, whether then existing or
thereafter created, all monies due or to become due and all amounts received or
receivable with respect thereto (including all moneys then held in any Trust
Account) and all proceeds thereof, except for amounts held by the Indenture
Trustee pursuant to Section 14.6(b). The Indenture Trustee shall execute and
deliver such instruments of transfer and assignment as shall be provided to it,
in each case without recourse, as shall be reasonably requested by the Issuer to
vest in the Issuer or any of its designees all right, title and interest which
the Indenture Trustee had in the Collateral.
Section 14.6.    Final Distribution.
(a)    The Issuer shall give the Indenture Trustee at least thirty (30) days
prior written notice of the Payment Date on which the Noteholders of any Series
or Class may surrender their Notes for payment of the final distribution on and
cancellation of such Notes. Not later than the fifth day of the month in which
the final distribution in respect of such Series or Class is payable to
Noteholders, the Indenture Trustee shall provide notice to Noteholders of such
Series or Class specifying (i) the date upon which final payment of such Series
or Class will be made upon presentation and surrender of Notes of such Series or
Class at the office or offices therein designated, (ii) the amount of any such
final payment and (iii) that the Record Date otherwise applicable to such
payment date is not applicable, payments being made only upon presentation and
surrender of such Notes at the office or offices therein specified. The
Indenture Trustee shall give such notice to the Note Registrar and the Paying
Agent at the time such notice is given to Noteholders.
(b)    Notwithstanding a final distribution to the Noteholders of any Series or
Class (or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in any Account allocated to such
Noteholders shall continue to be held in trust for the benefit of such
Noteholders, and the Paying Agent or the Indenture Trustee shall pay such funds
to such Noteholders upon surrender of their Notes, if such Notes are Definitive
Notes. In the event that all such Noteholders shall not surrender their Notes
for cancellation within six (6) months after the date specified in the notice
from the Indenture Trustee described in clause (a), the Indenture Trustee shall
give a second notice to the remaining such Noteholders to surrender their Notes
for cancellation and receive the final distribution with respect thereto. If
within one year after the second notice all such Notes shall not have been
surrendered for cancellation, the Indenture Trustee may take appropriate steps,
or may appoint an agent to take appropriate steps, to contact the remaining such
Noteholders concerning surrender of their Notes, and the cost thereof (including
costs related to giving the second notice) shall be paid out of the funds in the
Collection and Funding Account. The Indenture Trustee and the Paying Agent shall
pay to the Issuer any monies held by them for the payment of principal or
interest that remains unclaimed for two (2) years. After payment to the Issuer,
Noteholders entitled to the money must look to the Issuer for payment as general
creditors unless an applicable abandoned property law designates another Person.
Section 14.7.    Derivative Counterparty, Supplemental Credit Enhancement
Provider and Liquidity Provider as Third-Party Beneficiaries.

160

--------------------------------------------------------------------------------




Each Derivative Counterparty, Supplemental Credit Enhancement Provider and
Liquidity Provider (for purposes of Section 11.7) is a third-party beneficiary
of this Indenture to the extent specified herein or in the applicable Derivative
Agreement, Supplemental Credit Enhancement Agreement or Liquidity Facility.
Section 14.8.    Owner Trustee Limitation of Liability.
It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust, National Association,
not individually or personally, but solely as Owner Trustee of the Issuer under
the Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Indenture or the other Transaction
Documents.
Section 14.9.    Split Servicing Agreements.
Notwithstanding anything herein or in any other Transaction Document to the
contrary, the parties hereto acknowledge and agree that with respect to the
Split Servicing Agreements, the Advances made by the Servicer or the Subservicer
solely with respect to the Litton Subservicing Portion shall not be subject
hereto or to any other Transaction Document. For the avoidance of doubt, (i)
Receivables related to Litton Subservicing Portion Advances shall not be subject
to the lien of the Indenture and (ii) Servicer or the Subservicer may sell
Receivables related to Litton Subservicing Portion Advances to persons other
than the Depositor. Servicer or the Subservicer shall (i) make and collect
reimbursement for Litton Subservicing Portion Advances in connection with the
terms of the related subservicing agreement and shall make and collect
reimbursement for other Advances under the Split Servicing Agreements in
accordance with the terms of the related Designated Servicing Agreement and (ii)
shall service each Split Servicing Agreement as it relates to the Litton
Subserviced Portion, and as it relates to the ResCap Acquired Portion, as if the
Litton Subserviced Portion and the ResCap Acquired Portion were governed by
separate Servicing Agreements, including without limitation maintaining separate
custodial accounts for collections with respect to the Litton Subserviced
Portion and the ResCap Acquired Portion, respectively.
Section 14.10.     Consent and Acknowledgment of the Amendment.
(e)    100% of the Noteholders of each Series have consented to this Indenture
and each such Noteholder confirms that (i) it is the sole Noteholder of all the
Outstanding Notes related to such Series with the right to instruct the
Indenture Trustee, (ii) it is authorized to deliver this Indenture, such power
has not been granted or assigned to any other person and the Indenture Trustee

161

--------------------------------------------------------------------------------




may rely upon such certification, and (iii) it acknowledges and agrees that the
amendments effected by this Indenture shall become effective on the Effective
Date.
(f)    By execution of this Indenture, the Indenture Trustee confirms that it
has received the Issuer Tax Opinion required to be delivered pursuant to Section
12.2 and the Opinion of Counsel required to be delivered pursuant to Section
12.3.
[Signature Pages Follow]





162

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
HLSS SERVICER ADVANCE RECEIVABLES TRUST II, as Issuer
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
By:    
Name:    
Title:    
[Signatures continue]

[Signature Page to HSART II Third Amended and Restated Base Indenture]

--------------------------------------------------------------------------------




DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee, Calculation Agent,
Paying Agent and Securities Intermediary and not in its individual capacity
By:    
Name:    
Title:    
By:    
Name:    
Title:    
[Signatures continue]

[Signature Page to HSART II Third Amended and Restated Base Indenture]

--------------------------------------------------------------------------------




HLSS HOLDINGS, LLC, as Administrator and as Servicer (on and after the MSR
Transfer Date)
By:    
Name:    
Title:    




[Signatures continue]

[Signature Page to HSART II Third Amended and Restated Base Indenture]

--------------------------------------------------------------------------------




OCWEN LOAN SERVICING, LLC, as Servicer (prior to the MSR Transfer Date)
By:    
Name:    
Title:    
[Signatures continue]

[Signature Page to HSART II Third Amended and Restated Base Indenture]

--------------------------------------------------------------------------------







[Signature Page to HSART II Third Amended and Restated Base Indenture]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative Agent and as Noteholder of 100% of the
Notes
By:    
Name:    
Title:    
[Signatures continue]







[Signature Page to HSART II Third Amended and Restated Base Indenture]

--------------------------------------------------------------------------------






ACKNOWLEDGED AND CONSENTED TO BY:


OCWEN FINANCIAL CORPORATION,
a Florida corporation


By:_________________________________


Name: ______________________________


Title: _______________________________




[Signatures end]

[Signature Page to HSART II Third Amended and Restated Base Indenture]